                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISON
                                  Civil Action No.: 3:17-CV-00652


 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                           Plaintiffs,           DECLARATION OF DAVID E.
                                                      ARMENDARIZ
       v.
                                                        EXHIBIT 2
 FRITO-LAY NORTH AMERICA, INC.,

                           Defendant.




01313-001/00172571-1
     Case 3:17-cv-00652-KDB-DSC Document 71-4 Filed 06/14/19 Page 1 of 324
               Snack food industry icon plotting course for new venture
                                                Central Penn Business Journal 2016
                                                          August 3 , 2018 Friday


Copyr啥?誰 2018 B的dgeτower   Media AII   F之ights Res惡rved




Section: NEWS
Length: 1102 words
Byline:   Emilyτhurlow




But as the wife of Michael Warehime , the late chairman of               Snyd啊，心 Lance ，   she had a front-row   se翁t   to one of
Central Pennsylvan 旬 's biggest industries: snack foods.

Whi 峙的訪ring    a meal at her dining room table in Hanover , Tricia Warehime often found herself elbow to elbow with
industry leaders.

She is taking what she learned and applying it to an             AbboUstown-ba綴。d   co-manufacturing business that she and
others purchased earlier this year: G&S Foods LLC.

Over the next five years , War恃
                              紛
                              eE計川
                                 h1詰ime hope
                                           錦怠 to expandυpon the cοmpany'恣 co-樹拘.
8υ
 氓ta恣 she  moves ahead , she said she i發衍 't taking any options off the table.

“Whether we become a manufacturer or we just become the best co-manufacturer in the world , we know the food
and we know the trends ," Warehime said.The leg我cy of the Warehime name originates in a bakery founded in 1909
by Harry V 眼 Warehime. That pretzel-making bakery later became known as Snyd前's of Hanover.

In 2010 , Snyde r' s merged with Lance Inc. of CharloUe , North Carolina , forming           Snyder's-Lance. 住宿 rlier   this year,
Snyder'心-Lance was sold to New Jersey心紛紛。d Campbell Soup Co. for $6 billion.

After exiting the industry , Tricia W詣的hime and other former owners of Snyder's purchased a co-manufacturer and
private知 bel snack food maker called G&S FoodslTastysnack Quality Food怒 Inc. for an undisclosed amoun t. MAW
Acqui念itions L戶， the parent company founded by Warehime and her partners , ret紛 ined the existing infrastructure of
the company , but renamed it G&S Foods LLC.

G&S makes a variety of non-branded products , inciuding snack mixes , popcorn , and flavored pretzels and h為 sa
range of packaging capabilities , including form and 位 11 bags , pouch也tyle bag為 and bulk boxes. Among the
company's customers are Snyder's鞠Lance ， drizzling and dipping chocolate on pretzels for the organization's
chocolate-covered pretzel crisps.

“Our family had just exited a snack food business in the community and w為 nted to put our knowledge back to work
again locally ," Warehime said.

Can th袋t knowledge be applied to a co-manufacturing and private-Iabel operation and help transform the company
inlo one that m秘es products of its own?



      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page27
                                                                     2 of
                                                                       of 324
                                                                          343
                               Snack food industry icon plotting course for new venture

In sh。此， yes , G&S could do both , said C. Daniel Azza 悶， who is the Alan R. Warehime Professor of Agribusiness at
Penn State University's College of Agricultural Sciences. Alan R. Warehime , the son of Harry V. Warehime , funded
the professorship to help further agribusiness.

As a co-manufacturer , G&S has all of the equipment it would need to begin manufacturing its own products and
wouldn't risk investing capita l.

“They could use their resources as a stepping stone to see if they want to invest in themselves ," he said.As a
company that provides non-branded products , G&S does not have to spend as much money , time or staff
resources on marketing as a branded company does.

But Warehime , having seen what branding did to cultivate customer loyalty for Snyd缸's ， is considering what the
addition of a brand could bring to G&S. A brand can also deliver recognition , reputation and equity.

“ 1 believe in brands. 1 know that we will , as a company , have a brand ," Warehime said , noting that she was unsure
whether it would be a retail brand or a reputation as the best co-manufacturer for other branded companies.

At the same time , when a company earns a reputation , it also has to assume to risks associated with it , said Lois
Duquette , an intellectual prope 此y lawyer for Harrisburg-based law firm McNees Wallace & Nurick LLC. She cited a
recent lawsuit between two snack food companies as an example: the parent company of Welch's Fruit Snacks
recently accused Sunkist Candy of infringing on trade dress for having similar packaging on its Sunkist Fruit
Gummies.

Recalls are another risk faced by companies with well-known brands , Duquette said. Take Pepperidge Farm and
Nabisco , for example. Each has had a product Goldfish and Ritz crackers recently recalled due to Salmonella
concerns.

“If you have a product-quality issue and you're branded , if it' s a serious issue , it can kill that brand. A contract
manufacturer might not face that risk. It might not erode the brand value ," she said ,

Consumers focus on the brand name , rather than the actual manufacture r. But as a co-manufacturer , G&S is held
to the standard of each of the brands it produces and the specifications required by the brand.

Whether G&S assumes a brand name or not , Warehime knows she wants to maintain the family feel that existed
before Snyder's became a publicly traded organization.

“As a private company , we were family , making long-term decisions and investing back in the business. As a public
company , you are forced by the market to think   qua 此erly   versus long-term ," Warehime said.

Through it all , her husband , Michael , is still influencing the business she said. Michael kept a journal of sorts where
he penned all his thoughts and proposals related to the business. He detailed , for instance , the type of company
he'd like to sell Snyder's-Lance to if the company were sold.

Warehime said she can literally look to her late husband's thoughts on the industry to help guide the company
forward.

And she has brought along many of his former colleagues from the snack food industry.

Assisting G&S is a board comprised of former Utz Quality Foods Inc. and Snyder's executives , including: Tom
Dempsey , most recently CEO of Snack Food Association and formerly president of Utz Quality Foods , Inc.; Ed
Good , formerly divisional president of Snyder's Lance and CFO of Snyder's of Hanover; Peter Michaud , formerly
divisional president of Snyder's Lance; Dan Morgan , president and chief sales officer of BFY and formerly chief
sales officer of Snyder's Lance.

The company has also brought on Chuck Sinon as vice president of sales and Travis Grim as vice president of
research and developmen t.



       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-4
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page28
                                                                      3 of
                                                                        of 324
                                                                           343
                               Snack food industry ìcon plotting course for new venture

Sinon prevìously worked at Bon Ton lYork Snacks and owned Mesa Foods. Grìm was previously vìce president of
research and developm您的獄 Snyder's-Lance.

G&S also has been ìnvestìng ìn new equipment to start focusìng on future growth , Warehìme saìd.

“We're capìtalìzìng and buying new lìnes. Decisions are beìng made and we're lookìng over the next five-year
period. We may not have a brand , but every product that goes out the door is the best product we can m訓<e ，" she
said. “Quality wìll not be compromised. "View the full artìcle from the Central Penn Busìness Journal at
h 技p:/Iwww.cp阿 .com均此icle/201 怠。803/CPBJ01/180809977/snack鵬food-industry-icon-plo位ing-course耐for-new­
venture. Copyright 2018   Bridgeγower   Media. AII Rights Reserved.

Copyright @ 2018 BridgeTower Medìa. AII Rìghts Reserved.


Load嘿Date:   August 9 , 2018


  End ofDocument




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page29
                                                                     4 of
                                                                       of 324
                                                                          343
          An Army vet and a coma survivor fin叫                                          friendship      through science
                                                        Jefferson City       News倆Tribune

                                                            May 20 , 2018 Sunday


Copyright 201 BFactiva @, from Dow Jo汽車S
AIII這ights Reserv皂d




Copyrighl 201 BNews Tribune Co. AII righls   reserved 饗 Dìslribuled   by NewsB 祖 nk， inc.
Section: NEWS; Pg. E5
Length: 763 words
Byline: Donna Vickroy; Daily Southtown (TNS)

Body


Around the time Dreyvon McCray was relearning how to walk and talk 紋 nd Iive in a world in which a kid can be
beaten into a coma over 訟 cellphone ， Terin D'amico was jumping out of airplanes and pondering a life after the
military.

In 2016 , their paths crossed in the cafeteria at Governors State University.

。'amico ， a middle-aged "nontraditional" student , approached a group of other students who were eating                       lunch 紋 nd
asked if he could join them. They said yes.

You might say the friendship that subsequently formed between McCray and D'amico developed organically.

"We both love science , particu拾到 y chemistry ," D'amico said.

But there was more to the bond between the 52厲year-old father of three and the 怒-year-old survivor of 為 horrific
齡tack  that made headlìnes 11 ye紛伶 ago. They had a kind of rapport ，紛紛 milar sense of humor and a shared need
to help others along the way.

Both men would spend the next few semesters attending class , hanging in the lab and mastering a subject that ,
。'amico said , "can be very humbling."

They went over lab       repo吋s    and ate lunch together, D'amico                  brown-b為 gging   it and McCray pestering him for his
pretzel crisps.

"γhat's   when he started calling me his fourth           son ，"結 cCray       said.

On May 惚，給 cCray and D'忍 mi∞             wìll   cross the stage together at graduation. D'amico will help McCray , who           us的 a
walker , negotiate the platform.

It is a bittersweet time for the students because it also means afterward , they電 11 be parting ways , D'amìco heading to
Nolre Dame University and McCray either staying at GSU or heading into Chicago to attend DePaul University.




        Case 3:17-cv-00652-RJC-DSC
        Case 3:17-cv-00652-KDB-DSC Document
                                   Document41-4
                                            71-4 Filed
                                                  Filed10/29/18
                                                        06/14/19 Page
                                                                  Page66
                                                                       5 of
                                                                         of 324
                                                                            343
                           An Army vet and a coma survivor find friendship through science

"Dreyvon has been my lab partner for the 泊位 year and half," D'amico said.             "Typi沁
                                                                                           ca訟副i討Iy yoυ   have different     par仗tner伶絃 in
ever叩
    y c1 ass but we've hung out together for a long 討
                                                    t ime."


At time念 over the past school year, they spent more hours with each other on the University Park                 c紛mpus       than they
did with their own 旬 milies.

"We spent one entire spring break on the    se∞ nd   floor of the   f士"的海日'amico           said.

Among their proudest moment念 was when they collaborated on an organic synthesis project , creating a new
compound from two others , he said.

They also spent many hours in the GSU tutoring lab , where D'amico worked and McCray often just hung out.

Through it all , both found their calling. McCray switched from math to         chemistry，治 nd        D'amico, who had dabbled
with nursing and the trades , chose the same.

As much as D'amico helped McCray           unders泊 nd   formulas and molecular properties , McCray helped D'amico
appreciate the value of perseverance.

結cCray ，   whose physical disabilìties require him to use a walker, said, "說y whole life has been a tough struggle. “

Being born three months premature, he said, was the first hurdle he had to overcome, and he did , going onto
become an honor student at Long-wood Academy in Chicago's Roseland community.

The second challenge came in the summer between his freshman and sophomore year of high school.

On June 29, 2007, while he was waiting for a bus at 103rd and Halsted,                     McCray 念忿地，      "1 was jumped for my
cellphone."

The blow to the head , delivered bya bri品， put him in a coma and       caused 似tensive             damage. He    i結 still   dealing with
the residuals of the T的 umatic Brain Injury.

Though many months of therapy enabled him to relearn how to walk , talk and eat again , the injuries                        le紅 him   with
scoliosis and a shunt in his head.

His physical disabilities limit his career choices because working in a lab         c治 n   be demanding , he said. "But 1 plan to
become a teacher, a professo r."

Despite his trauma, McCray prides himself on his positive attitude, something others, including receptionist Nancy
Maurerc法 n attest to.


"He is a ray of sunshine, always smiling, always on the go," Maurer said. "1 ask him what he's going to do over the
weekend and he always say紋， '1'11 be studying.' ..

McCray said having D'amico as a buddy these past few years has helped him academically and spirituaily.

'To have Terin as a friend means a lot because older people don't always look at young people as friends," he 忿忿地.

口 'amico   has often given him a ride home and has met his fami旬，      he   said.

"At times he's been like a father figure," McC的y said, "but he's also my friend. But he can be very sarcastic,"
referring to D'amico's propensity for u 污 ing idioms and witty comebacks.

Robin Sweeney , GSU's director of Student Disability Services , said McCray and D'amico have been "a fixture in the
Student Success Commons.




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page67
                                                                     6 of
                                                                       of 324
                                                                          343
                        An Army vet and a coma survivor find friendship through science

"Before they part ways , the friends have one last collaboration • walking across the stage together ," "When   hi路
name is callec丸" she added , "日 'amico will escort McCray across the stage."



Notes

PUB Ll SHER: Central Missouri Newspapers Inc.



Graphic


Terin D'amico , le缸 I helps Dreyvon McCray with hìs lab coat May 9 in the    Chemì鈴ry     Lab at Govemors State
Universìty. TNS



Load-Date: May 21 , 2018


  E Il峙。 fDocument




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-4
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page68
                                                                      7 of
                                                                        of 324
                                                                           343
  Drinking out of the box and cooking off of the can; Drinking out of the box
                          and cooking 0膏。fthe can
                                                 Post & Courier (Charleston , SC)
                                                    April 惚， 2018   Wednesday


Copyright 2018 The Post and Courier AII Rights Reserved

Section: D; food/daily digest; Pg. 3
Length: 350    word怒
Highlight:ξditor'發 note:     Per tradition , The Post and Courier Food section is celebrating Lowcountry Local First's
monthlong E治t Local Challenge by featuring event participants in April's 口袋ily Digest columns. Challenge takers 訟re
asked to shift $10 or more oftheirweekly food budg就 to locally produced food.γo learn more or take the pledge ,
visit lowcountrylocalfirst. org/events/eat-Ioc叫“ch 副 lenge.

Body


Editor's note: Per tradition , The Post and Courier Food section is celeb賠 ting Lowcountry Local First's monthlong
Eat Local Ch到 lenge by featuring event participants in April's Daily Digest columns. Challenge takers are asked to
shift $10 or more of their weekly food budget to locally produced food. To learn more or take the pledge書 visit
lowcountrylocalfir毅仁。 rg/events/eat-Iocal-challenge.

Susan Johnson lives on Isle of Palms.

For breakfast , 1 always have an egg. It was scrambled with pimento cheese: I'm absolutely addicted to that
Palmetto Cheese with the jalapenos. 1 could eat a tub of i1. So 1 just made a little burrito with the egg and cheese ,
and 1 had black coffee.

And then for lunch , 1 normally try to do a sal治d or soup. Yesterday , 1 did an online order from Five Loaves
downtown: 1 got half of the portabella go諮t cheese burger, and 1just had them do it over spinach instead of on the
bread. Five Loaves is one of my go-tos.τheir soup念念nd salads are so good. 1 did too much snacking yesterd議y.
We're actually going today to do a student program ，怠。 1 have a car full of healthy snacks. I picked through the trail
mix and ate the raisins and M&M's in the afternoon , because 1 was hungry, and you do what you got to do.

Then when 1 got home , 1 had to run my daughter to volleyb訓， and 1 was starving again , so 1 had a quick snack of
pretzel crisps and pimento cheese to hold me ove r. In between that , I made chicken chilì. 1 just follow the recipe on
the can of Bush's white chili beans , and I'd roasted chicken on Sunday , so I had that all prepped up. Then it's just
chicken broth and green chile坊， and when I got home , ît was 翁 Iready ready. We like to do Mexican , because 1 just
cut up toppings and everyone can make their own , with avocado or sour cream. Of cour怒吼 you have to have
crunchy Fritos.

To drink, 1 had wíne. 1 hate to admit this , but it's the Black Box wine. I hate to open up 我 bott怡， because then 1 don't
finish it. 1 did Chardonnay last night since we were h議ving chicken chilì , but 1 drink the Cabernet , too. It gets me
through the evening.

as told to   Hann 為 Raskin




       Case3:17-cv-00652-RJC-DSC
      Case  3:17-cv-00652-KDB-DSC Document
                                   Document41-4
                                            71-4 Filed
                                                  Filed10/29/18
                                                        06/14/19 Page
                                                                  Page157
                                                                       8 ofof324
                                                                              343
         Drinking out of the box and cooking   0仔 of the   can; Drinking out of the box and cooking off of the can




Graphic


Johnson

By Hanna Raskin      hraskin鶴 postandcourier.com




Load-Date: June      2 句， 2018



 End   ofDoc位 mcnt




        Case3:17-cv-00652-RJC-DSC
       Case  3:17-cv-00652-KDB-DSC Document
                                    Document41-4
                                             71-4 Filed
                                                   Filed10/29/18
                                                         06/14/19 Page
                                                                   Page158
                                                                        9 ofof324
                                                                               343
     TheAMC           N 。吋hrock           14 opens this week. Here's what you need to know
                                                       The Wichita Eagle (Kansas)
                                                       March 28 , 2018 Wednesday


Copyright 2018 The Wichita Eagle AII Rights Reserved




~知聽總i輸也會
Section: entertainment
Length: 1334 words
Byline: Matt Riedl


The Wichita Eagle

Body


The Warren will soon have some major competition in Wichita.

A new 14-screen AMC movie theater at 3151 N. Penstemon , just north of 29th and Rock Road , opens Friday.

Over the past year , AMC has renovated the old Northrock 14 building , a 14-screen theater that operated from 1998
to 2012.

The Leawood-based theater chain has drastically overhauled the building , once known for its second-f1 oor arcade
and the relative ease with which people could sneak into films.

On Wednesday , AMC Theatres 0仟'e red a sneak peek at the theater to showcase its leather reclining seats , full bar
and luxe "Dolby Cinema at AMC" theate r.

"Everything you see , everything you touch , everything you smell right now 一 because you've got that wonderful
new-theater smell going on 一 has been renovated ," said Ryan Noonan , director of corporate communications for
AMC Theatres. "We wanted to make it a new look , a new fee l. We wanted to put the AMC touch on it and I feel
we've really done tha t."

Forget what you may have known about the               48 ， 000-square國foot   Northrock 14.

Walking into the building , guests are greeted by an open lobby with an AMC MacGuffins bar to the side , which
serves beer , wine and cocktails. Currently it has Samuel Adams Cold Snap , Lagunitas IPA , Boulevard Wheat and
Blue Moon on tap.

The second-floor arcade is long gone.

The concessions stand has been freshened up as well , as guests dispense their own sodas through one of three
Coke Freestyle machines.

The theaters range in size from 171 seats (in Auditorium 14) to a mere 33 seats in Auditorium 13. Every seat in the
building is a plush leather recliner -- with at least 3 feet of space separating the rows of seating.


       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-4
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page178
                                                                      10 of
                                                                         of 324
                                                                            343
                       The AMC Northrock 14 opens this week. Here's what you need to know

Its luxury theater , the Dolby Cinema at AMC , features the largest screen in the building and 153 seats that vibrate
with the action of the movie.

How does this theater compares to Wichita's Warren Theatres -- which in the span of a year went from a privately
owned company to a Regal Cinemas property to now, technically , a Cineworld chain?

We examined a few key questions moviegoers may have about the new AMC.

How much are tickets at the AMC theater?

Standard admission at the new AMC theater will be just under $10 in the evenings (after 4 p.m.) and slightly less
than $5 for matinee screenings before noon. Specific prices were not available Wednesday.

There will be student discounts available.

Tickets to the deluxe Dolby Cinema at AMC will cost an extra $5.

AII tickets are reserved seating -- when you buy a ticket online or in person at one of the theater's self-serve kiosks ,
you reserve your sea t. Guests can even forgo the paper ticket by purchasing online and using a code on their
phones to get into the theater.

In comparison , evening screenings at the Warren are    generally 別 0.22   for adults and $7.22 for youths and seniors.

Matinees at the Warren , are $7.22 for adults. On Wednesdays the Warren Old Town has $5 admission.

And most screenings at the Warren are general admission , save for special theaters.

What can 1eat and drink at the AMC?

AMC has included its new Feature Fare concept at the AMC Northrock 14.

You can get standard theater fare like popcorn , candy and hotdogs , but you can also get chicken-and-waffle
sandwiches , cheeseburger sliders , 8avarian pretzels , flatbread pizzas and more. It also features Hillshire Small
Plates , little meat-and-cheese samplers for $5.99.

There are gluten-free options available , including dark chocolate-coated pretzel crisps , Parmesan cheese crisps ,
"Snapea Crisps" and other snack bags.

The AMC also touts its full bar , MacGuffins , where moviegoers can buy cocktails and beer -- and then take their
drinks into the theater with them.

There is no seat service like at the Warren Old Town. Everyone will order their food and drinks and then take them
to the theate r.

In comparison , the Warren has similar food and beverage options at select theaters. The Warren 21 section of the
East Warren and the Warren Old Town both 0仟er alcoholic drinks. The Old Town Warren has more substantial
meal options , and both the East and West Warrens have mini-restaurants where moviegoers can order food and
take it into theaters.

How much do concessions cost?

A large popcorn tub is slightly more expensive than those at the Warren. A large popcorn will cost $8.69 at the
Northrock 14 , while that same tub costs $6.79 at the Warren.

Drinks are also more expensive at the AMC: A large soda will cost $6.19 , while at the Warren it costs $4.99.

Here are the concessions combos at the new AMC:



      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page179
                                                                     11 of
                                                                        of 324
                                                                           343
                       The AMC Northrock 14 opens this week. Here's what you need to know

Large popcorn tub + extra-Iarge drink: $15.38Large popcorn tub + two extra-Iarge drinks: $21.89Stone-fired
flatbread pizza + extra-Iarge drink: $15.39"The 8avarian Legend" pre包el + extra-Iarge drink: $21 .4 9MovieNachos +
extra-Iarge drink: $15.09Chicken & Waffle Sandwich: $12.99

How comfortable will the seats be?

In years past , Northrock 14 guests complained the rows of seats were so close together that their knees often hit
the seat in front of them.

That should not be an issue with the new AMC Northrock 14.

There is at least 3 feet of space separating all of the seating rows , and all of the seats are power-reclining.

That should make the front row not as bad of a seat , according to an AMC spokesman.

Most seats have their own armrests , though a few share armrests with their neighbo r. They each have cup holders.

AII theaters have handicap-accessible seating and designated companion seats.

Are there any special perks at the AMC?

The theater's special Dolby Cinema at AMC features Dolby Vision and Dolby Atmos sound , as well as those seats
with transducers that vibrate with the action of the movie.

Rumor had it that the new AMC was getting the latest 4K-resolution projectors in all of its screens , but Noonan did
not confirm that specific deal , simply saying the projectors were AMC's newest.

"When we do these renovations ... we come in and we put in new speakers , new sound systems , new movie
screens -- we give it the latest and greatest," he said. "This theater obviously had been closed for several years so
everything that's in here would have been the latest of our sight and sound technology."

It's too early to tell whether the theater will play host to special-event screenings , like Marvel movie marathons ,
Fathom events or arthouse films , Noonan said.

Noonan said the theater also will be considering hosting sensory-friendly film screenings.

AMC has a rewards program similar to Regal's Crown Club called AMC Stubs. It's free to join (though premium
memberships are available for an extra charge , which grant more perks).

AMC Stubs members get a free refill on large popcorn tubs as well as discounted tickets on Tuesday nights.
Members also get a free large popcorn on their birthday. Every time you see a movie , you will accumulate rewards
points , which can then be used on tickets , concessions or other items.

Will it work with MoviePass?

The golden question.

The monthly subscription service MoviePass has become a popular option for locals to watch movies at local
theaters -- including most local Warrens.

For a monthly fee , MoviePass allows people to see one free movie every day , using a special MoviePass debit
card.

AMC has come out against MoviePass in the past , but the service does still work at many AMC locations.

MoviePass will be accepted at the AMC Northrock 14 , according to Noonan.




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page180
                                                                     12 of
                                                                        of 324
                                                                           343
                        The AMC Northrock 14 opens thi翁   week.   Here's what you need to know

On Wednesday , Noonan did not rule out the possibility of future AMC theaters in   Wichi詣，   though that is not in the
immed 泊te future.


"We didn't want to call it the AMC Wichita 14 becau綜紋， you never know , we might have more A結Cs in Wichita ," he
said.

He said he's confident Wichîtans will be impressed by the new theater.

"1 never like to compare ourselves against another the紋ter company , but AMC has a long history of providing an
紋mazing moviegoing experience ," Noonan said. "We feellíke we do it beUer than anybody el結成 and that's not just
corporate speak. We feel like we do a really good job of 的owing movies."

Showtimes for the AMC Northrock 14 are expected to be released online Thursday at www.amctheatres.com.


Load-Date: March 28 , 2018


  Eud (l f   Docume路t




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-4
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page181
                                                                      13 of
                                                                         of 324
                                                                            343
        Tasting the dining lineup card at Comerica Park; Brisket cheddar muffin ,
                              Nutella egg roll highlight menu
                                                         Detroit Free Press (Michigan)
\、可餅，                                                March 24 , 2018 Saturday , 1 Edition


 Copyright 2018 Detroit   Fr酷的 Press   AIJ Rights Reserved

 Section: NEWS; Pg. A9
 Length: 1258 words
 Byline: By , Carlo發      Monarrez ， υSA       TODAY NETWORK

 Bod


 l1's quite possìble 結 ark Szubeczak ìs Michigan's most ìmportant chef. After all , he gets 法 bout 2 millìon customers
 every year. "Yeah, we're pretty busy," Comerica Park's executive chef saìd Frid法y during a tasting of the ballpark's
 new food this season. "When you look at ìt ín those terms , 1 always do say tha t. Guys who are in the business say ,
 '1 'm busy.' 1 say ，會Re別 Iy? How many do you do ín one day?' " Sure , Szubeczak doesn't dabble in epicurean
 eccentricities. You won't find truffle butter or crème anglaise on any of his delights. But you will find 為 lot of
 sme翁的d ， smiling faces and satisfied tummies at Tigers games this season 為S 翁。on as the team hits the diamond
 Thursday for Opening D為y.

 The Tigers gave the medi滋滋 little taste of next week's annual rite of spring by giving u念 a little taste of new food at
 the ballpark this se為son. Some items were home runs. Some were solid hits. And some were 酬 well ， not quite ready
 for the big leagues just ye t.

 Sports editor Chris Thomas and deputy spo吋s editor Dana Sulonen joined me at Comerica Park to review the
 repas t. Here's a sampling of 綴。 me of our favorites.

 Brisket and Cheddar Stuffed Cornbread Muffin

 This baby is a work of art almost too pretty to eat. After I forced myself to take a bite , 1 found 滋 nicely sweet
 cornbread that was well balanced with smoked brisket , tangy cheddar and a nice bite from the jalape話。 pepper
 baked into the muffin. Thomas and Sulonen. who both have lived in the South and know cornbread , raved 法bout
 the muffin.

 Scorecard: Home run.

 Egg roll desserts

 There's a Nutella egg roll and an apple píe egg rol l. These were standout surprises. But maybe they shouldn't be
 since Szubeczak expects them to be among the season's breakout stars.τhey're just two deep-fried Nutella- or
 apple-filled won ton wraps. Sometimes it's the simple things done just right that turn out great.

 "1 wanted to do a baseball apple pie ,'. Szubeczak said. "But what could we do to make it a little bit different? Playing
 with recipes , we started stuffing , m法king egg rolls. And one of the chefs put Nutella in one and we 念aid ， 'Oh , my
 goodness. 1think this is a hit.' "

 Sulonen loved the apple pie egg rol l. But she and Thomas wanted the Nutella to be more pronounced. Editors.
 Never happy.



         Case 3:17-cv-00652-RJC-DSC
         Case 3:17-cv-00652-KDB-DSC Document
                                    Document41-4
                                             71-4 Filed
                                                   Filed10/29/18
                                                         06/14/19 Page
                                                                   Page203
                                                                        14 of
                                                                           of 324
                                                                              343
       Tasting the dining lineup card at Comerica          Park; 自 risket   cheddar muffin , Nutella egg roll highlight menu

Scorecard: Ground-rule double.

Ode to Detroit Dog

What would a trip to a Detroit    b刻 Ipark    be without some version of a coney? This offering features a natural casing  “


dog smothered in brisket chi 位，    drí泛泛led   with habanero queso cheese sauce and topped with green onions. The only
thing missing is the potholes.

Scorecard: Seeing-eye sìngle.

Porchetta Sandwich

τhìs was a pleasant surprise. Smoked porchet治 and queso fr部∞ are punctuated with pickled onion and sc到 lion
chimichurri on a crispy bun. It could have been a plain old pulled-pork sandwìch , but the little tickle of pickled 發pice
makes it something much better.

Scorecard: Double down the line.

Bu仔alo   Caulíflower

There are several healthy optíons like a fre念h fruit cup and power greens salad. But this was a clever way to sneak
a vegetable onto the menu with a lot of flavor. Cauliflower bites are tossed in buffalo sauce and it comes with blue
cheese dipping s飢Jce. Simple but really tasty.

"1 would get that at a ballpark ," Thom紛紛您叫試          "And   not even trying to eat healthy, 1would get it."

Scorecard: Standìng triple.

Italian Grínder

Ground Italian saus前ge with grilled pepper念          and   onions , topped with provolone cheese and marinara sauce. Thi給 is
really good , but it's a little too similar to the   Itali我 n saus為ge  dog that has been done so well for years at Comerica
Park. Good , not but not origina l.

Scorecard: Double.

Ultimate Southern Burger

Thomas had his hopes up for this one , which features jalapeño pímento cheese , crispy fried green                      tom為toes ，
lettuce and country ground must訟rd.

"1 really wanted to love the Southern burger, but it was a little dry for me," he said. "It was OK."

For me , there was just too much going on and nothing stood ou t. The ground country mustard almost saved it.
Almost.

Scorecard: Down on strikes.

Wet Burrito

Szubeczak doesn't offer a ton of ethnic food , but when he does, he does it wel l. Last year's chicken sh治智varma
sandwich proved tha t. He backs it up thi 發 year with 法 wet burrito that has Spanish-style rice , corn and black bean
salsa and shredded cheese in a flour to付illa. Th話，寫 topped with enchilada sauce , lettuce , pico de 9淵。， jalapenos
and more shredded cheese. The flavors are all there and it's as good as what you can get in Mexic紋 ntown.γhe
problem ，話s Thoma寫 pointed out , is the inadequate level of wetness. Blame it on poor translation. In Spanish , this is
called a "burrito 的 ogado ，" which translates to drowned burrito. Wet and drowned are too very different thing航 Still ，
quite tasty.



       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-4
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page204
                                                                      15 of
                                                                         of 324
                                                                            343
      Tasting the dining lineup card at Comerica Park; Brisket cheddar muffin , Nutella egg roll highlight menu

Scorecard: Single , then caught stealing.

Donut Ice Cream Sandwich

Szubeczak predicted this would be another breakout sta r. It sure looks the pa吋 with a scoop of Guernsey ice cream
in between a cake donut with chocolate sprinkles. But Sulonen and 1agreed that the fruit- f1 avored ice cream (was it
grape?) wasn't the right choice. Maybe there's an option for vanilla ice cream?

Scorecard: Weak pop fly

Nacho Burger

Nachos. Burgers. Can't miss , right? Wrong. AII kinds of wrong. The burger is topped with cheddar and cojita
cheese , tortilla chips , salsa and jalapeños and served on a brioche bun. Two problems. It tastes exactly like you're
eating nachos on a burger , but the f1 avors are fighting with each other instead of complementing each othe r. The
other problem is the cheese. If there's one thing that defines nachos , it' s the melted , gooey fake cheese. Mmm.
Cheddar is the wrong choice here.

Scorecard: Called out at first by Jim Joyce.

Contact Carlos Monarrez: cmonarrez@freepress.com Follow him on TwiUer @cmonarrez.

GeUy images

The fulllist of new foods

At food court

Halal Knockwurst: The team has    pa吋nered     with Saad Wholesale Meats , based in Michigan.

Sy Ginsberg Corned Beef Sandwich: The team has partnered with E. W. Grobbel & sons for this sandwich , which
includes Swiss cheese on swirled rye bread along with fries.

Ode to Detroit Dog: A classic dog with brisket chili , habanero queso cheese sauce and green onions.

Ultimate Southern Burger: With jalapeño pimento cheese , green tomatoes , leUuce and country ground mustard
along with fries.

Throughout stadium

Wet Burrito: Spanish-style rice , corn and black bean salsa and shredded cheese in a flour         to吋 illa ，   topped with
enchilada sauce , leUuce , pico de gallo , jalapeños and shredded cheese.

Brisket and Cheddar Stuffed Cornbread Muffin: Smoked brisket , cheddar cheese and jalapeño peppers baked into
a corn muffin.

Nacho Burger: Topped with cheddar cheese , cojita cheese , tortilla chips , salsa and jalapeños.

Porchetta Sandwich: Smoked porchetta , queso fresco , pickled onion and scallion chimichurr i.

Buffalo Cauliflower: Cauliflower bites tossed in buffalo sauce. Served with celery sticks and blue cheese dipping
sauce.

lVI uffaletta: Capicola salami , mortadella and provolone cheese on a seeded muffaletta roll with pepper olive salad.

Italian Grinder: Ground Italian sausage with grilled peppers and onions , topped with provolone cheese and
mannara sauce.



      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page205
                                                                     16 of
                                                                        of 324
                                                                           343
      Tasting the dining lineup card at Comerica Park; Brisket cheddar muffin , Nutella egg roll highlight menu

Grab and Go section

Power Greens Salad: Broccoli , kohlrabi , kale , Brussels sprout , golden beets , carrots , red cabbage , farro and poppy
seed dressing.

Fruit cup: Cantaloupe , honeydew , pineapple , strawberries and blueberries.

Caprese salad: Tomatoes , mozzarella cheese , tossed in pesto and served with balsamic vinega r.

Pimento cheese and pretzels: Pimento cheese blend served with pretzel crisps.



Graphic


Ultimate Southern burge r.

A donut ice cream sandwich.

Buffalo cauliflowe r.

Photos by Ryan Garza/DFP


Load-Date: March 24 , 2018


  End of Documeni




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page206
                                                                     17 of
                                                                        of 324
                                                                           343
        Tigers pitch 防 enu; New items in自悶叫
                                         叫luc喵ie br
                                         c        吋iske
                                                      叫t.啥t恤
                                                           uf仔fed muffins , halal
               knockwurst, Nutella egg rolls and Buffalo cauliflower
                                                     The Oetroit News     (結 ichig翁n)

                                                 說arch   24 , 2018   S紋turd紋y ，   1 Edition


Copyright 2018τhe Detroi! News AII Rights Reserved

Section:   FEAτURES;      Pg. C1
Length: 677 words
Byline: By , Neal   Rubín ， τhe   Oetroit News

Body


Tickets are still available for the Oetroit Tigers' openíng game. Also available once you get insíde Comerica Park.
and new for the 2018 se為son: a brisket and cheddar-stuffed cornbread muffin.

You' lI also find coney dog pizza when the Tigers face the Pittsburgh Pirates at 1:10 p.m. next Thursday. But that's a
holdover from last year 也 unlìke. say , Justin Verland酬，

What's new and enticing , like Miguel Cabrera's pair恥free back , are a Sy Ginsberg corned beef sandwich 部d the
Ode to Oetroit dog , a natural-casing frank smothered in brisket chili , drizzled with habanero queso cheese sauce
and topped with green onions.

The Tigers held a coming-out party at noon Friday for the latest culinary rookies from executive chef Mark
Szubeczak.

Szubeczak said his main objective is taking "real" food that is trendy and current in the food scene and restaurants
and bringing it to the ballpark with high standards in mind.

"Bringing great qu 到 ity food , no scrimping on quality ," he said. 'We're working with the best from local farms ,
working with Sy Ginsberg corned beef, the best of the best … 1'm afforded to be able to use whatever I like to make
our creations , so that's the beauty of it. We h酬。 no limit on the quality of the foods that we do."

Szubeczak says the other side to       th 剖 is   bringing that quality to a large volume of people.

"We have to feed it to tens of thous紋 nds of people all 忍t one time , so we have a huge m話 rket." he said , adding that
they smoke 1,000 pounds of meat dai旬. "That's just what keeps it fun , creative and diverse so th剖 kind治 keepsthe
spark for us to bring more to the table."

τhe Oetroit Tîgers Frîday also revealed detaîls about thîs seasons themed events and packages , like Prîncess Oay
on May 27 when fans can get a Old Englîsh "0" tiara. Bachelors and bachelorettes can party at Comerica Park wîth
group packages that include T欄shirt發 and a special goblet for the engaged 畫

Back to the munchies. In the food         court ，誠 V法 rîous snack 諮tands           and în the grab-and-go sectîon , you wîll come
across:

Halal knockwurst , even if that sounds like an oxymoron ‘




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-4
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page207
                                                                      18 of
                                                                         of 324
                                                                            343
    Tigers pitch menu; New items ínclude brisket-stuffed muffins , halal   knockwurst鑫 Nutel拾。gg      rolls and Buffalo
                                                    cauliflower

A porche吐a sandwich with smoked porchet恤， queso fresco , pickled onion and scallion chimichurri , even if most
people don't quite know what porchet徊， queso fresco and chimichurri are. (In order: Italian pork ro為紋，治 mild ， milky
cheese , and a South Americ為 nsωuce wíth parsley and garlic.)

A power greens salad with broccoli , kohlr治制， ka悟， Brussels sprouts , golden beets , some other stuff and poppy
seed dressing , even if that sounds more like Ferndale than Fenway Park.

New dessert offerings include an ice cream sandwich doughnut and Nutella egg rolls dusted with powdered sugar.

Price tags for these new items weren't immediately available.

Historical 旬，    most of theγiger愁· new food items have f1 amed out like Jim Walewande r. (Don't remember him? That's
because he       fI念med ou t.)


In 2015 , there was a hot dog topped with potato chips and French onion dip. The year before that saw the poutîne
dog , forgotten by 念 11 except the handful of people who ordered one and then wondered why.

It's all part of the fun of going to the ballpark and the excitement of spring. The    Tiger翁 have 治 new        manager for
2018 , Ron Gardenhire , and a flock of promising youngsters.

If they don't hold your interest, there's always the ultimate Southern burger , with   jal為 peno   pìmento cheese , crispy
frìed green tomatoes , letluce and country ground mustard.

From other compass point綴， Comerica Park will offer a New Orleans-style muffuletla sandwich , an Italian grinder, a
wet burrìto Caprese salad and Buffalo cauliflower , which is exactly what it sounds like - caulíflower bites in spicy
red buffalo sauce , accompanied by celery sticks and blue cheese sauce.

Throw in pimento cheese 為 nd pretzels , a cheese blend served with pretzel crisp念， and the nacho burger, topped
with cheddar cheese , cotija cheese , tortílla chips , salsa and jalapenos on 為 brioche bun , and that's the Class of
2018.

There's stìll no   Verl翁 nder，   but look at all   he穹s   missìng.

nrubìn@detroitnews.com

Twi設.er:   @nealrubin…dn

Melody Baetens contrìbuted



            IC



With Sy    Ginsbe旬 's   corned beef sandwich , executive chef Mark   Szubeczak 開戶 there    is no cutling corners.

The Chicken Shawarma Nacho combines cuisines for the upcomíng Tigers           sea紋。 n.

A brisket cheddar corn muffin is new for this baseball season.

Photos by    M為xO此iz     / The Detroit News

Mark   Szubec泛為 k ，   executive chef at Comerica Park , unveils his latest cre訓ion ， the doughnut ice cream sandwich.

The apple egg roll was presented during a media event unveiling concessions at Comeric為            Park   on Friday.



       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-4
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page208
                                                                      19 of
                                                                         of 324
                                                                            343
    τigers   pitch menu; New items include brisket-stuffed muffins, h訟法I knockwurst , Nutella egg rolls and Buffalo
                                                      cauliflower

Szubecz法 k   said he   w為 nts   to bring "real" food like pulled pork to the ballpark with high standards in mind.

It's health food at the ballpark: Buffalo cauliflower will be available for the adventurous this season.

的 Ode     to Oetroit Oog is a     n 的Jral-casing   frank with brisket chili , habanero queso cheese sauce and topped with
green   onlons 抱




Load.Date: March 25 , 2018


  End of J) ocument




        Case 3:17-cv-00652-RJC-DSC
        Case 3:17-cv-00652-KDB-DSC Document
                                   Document41-4
                                            71-4 Filed
                                                  Filed10/29/18
                                                        06/14/19 Page
                                                                  Page209
                                                                       20 of
                                                                          of 324
                                                                             343
      Farm to        (γray)      Table Options Take Off on United Airlines' Spring Menu
                                                     Plus Company Updates(PCU)
                                                            March 2 , 2018 Friday


Copyrigh! 2018 Plus Media Solu!ions Prìva!串Lí mì!ed AII   Rìghts 只會served




  yffightii
                               MEDIA

Length: 1156 words

Body


CHICAGO: United Airlines has issued the following press release: Beginning today , United Airlînes has expanded
menu selections for the Snack Shop 紋 nd Bistro on Bo紋 rd and created 紋 brand new menu for customers flying from
Canada to the U.S. Additionally , starting this summer, the exclusive vodka brand 0仟'ered on all of the airline's flights
worldwide wîll be Wheatley Vodl俑， a craft distilled vodka cre為ted by the same m羽 kers as the award-winning Buff我 10
Trace bourbon. "We want every customer onboard to find something that catches their appetite and feel good
about their purcha帥，" said Charlean Gmund軒， vice president，叫tering oper.至tions at United. "Offering natural ,
conscientious brand 怠， like Think Jerky174;. make our menu stand out and cater to a wider variety of customer
tastes. We are excited to give our customers the opportunity to try new 紋 nd exciting brands and menu selections.'會

 Organic Jerky Among New Sn 紋ck Shop Offerings United will be the first airline to feature γhink Jerky as one of the
newcomers onboard with their Sweet Chipotle beef flavor.γhink Jerky , which only uses gr.翁S心fed beef, w翁s added
to the menu in response to customer requests for 翁 new meatωbased snack onboard. A new org紋lic nut mix from
Nuts.com • along with an updated Cheese and Cr的kers Box that ∞ ntains items like Everything ParmCrisps153;
and two cheese options round out the new Snack Shop items. Customers who enjoy Uníted's snackboxes can now
purchase a newly desígned Classic Snackbox that has been updated to have a more 'Americana' flavor with items
like a SMASHMALLOW174; root beer float m紋rshmallow ， pretzels. Oreo cookies , and γwizzlers. Bistro on Board
Features New Breakfa訟， Lunch Options New breakfast and lunch meal choices are now available on the Bistro on
Board menu.τhe biscuit breakfast sandwich , another United exclusive , is a hot entr233;e selection that features a
100% cage-free home style fried egg. For customers who prefer a cold breakfast entree要 the new Mixed Berry
Breakf部t Bowl comes with fresh ingredîents like berries , pecans , and granola and is served with a Chobani174;
Mixed Berry Greek yogurt drink. For lunch , the Mezze S給 mpler has been updated with a new wheat berry salad that
comes with quinoa , edam♂ me and corn. New Breakfast. Lunct丸 Dinner Menu Created for Canada In response to
customer requests for meals m紋de with regional f1avors ， υnited worked with chefs in Canada to create selections
inspired by local ingredients. For breakfasl. a Maple Ham B賠為kfast Sandwich that pairs BI紋ck Forest ham wíth
maple butter on a croi部 ant ís now avaìlable. For lunch or dínner, a Hummus Sampler and a 印 rty Creek Barbecue
Burger that features Forty Creek whiskey barbecue sauce are also avaílable along wíth a Sun-dried Tomato Pesto
Chicken Wrap. These options 教re served on most flights over three hours from Canada to the U.S. Craft Distílled
Vodka Boardíng This Summer Beginning this summer， υnited is excited to serve Whe訓ley Vodk紋， an award-
winning handcrafted vodka m法de from the same master distiller who produces Buffalo Trace , the popular bourbon
the airline currently serves onboard. Buffalo Trace Dístìllery , considered the world's most award-winnìng distille旬，
uses the same wheat to produce Whe結tley Vodka as is used to produce legendary bourbons such 為s Pappy Van
Wínkle and Weller.



       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-4
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page227
                                                                      21 of
                                                                         of 324
                                                                            343
                       Farm to   (T稽的 τable   Options Take Off on United Airlines' Spring Menu

United's premium cabins may enjoy the spirit at no cost. New and Updated Choice Menu Selections - Full Details
New Snack Options March 1            Price      Details Nuts.com CB&J 紹說              $4.99       BuUer to仟ee cashews ,
roasted salted cashews. dried strawberries , raisins , sliced cranberries Think Jerky         $4.99      Sweet Chipotle
Grass-Fed Beef Jerky Updated Sn為ckboxes M翁rch 1                   Price       Details Cheese and Crackers Snackbox
$6.99          Bagel chips , roasted poblano ched如r d旬， chocolate square , Everything ParmCrisps153; , vintage
cheddar cheese , white cheddar cheese Classic Snackbox             $9.59       Cheddar spread , Oreo's , pretzel crisps.
root beer f1 0at marshmallow , salami , Twizzlers New Breakfast Items 結 arch 1               Price       Details Biscuit
breakfast sandwich          $7.99      100% Cage-free homestyle fried egg , smoked Canadian bacon and cheddar
cheese on a buUermilk biscui t. Mixed berry breakfast bowl            $6.99       Blueberries. raspberries , strawberries.
slivered pecans. sunflower seeds and vanilla granol紋 served with a Chobani 174; Mixed Berry Greek yogurt drink
Updated Lunch Item March 1          Price      Detai治結 ezze Sampler           $9.99      Wheat berry salad with quinoa.
edamame and corn. sun-dried tomato basil hummu紋. almonds and triangle pita pieces New 結enu Items (Canada)
March 1       Price      DetaHs Maple ham b締結 kfast sandwich          $7.99      Black Forest ham. cheddar cheese and
maple buUer on a croissant Hummus sampler               $9.99        Carrot edamame salad , red pepper hummus and
herbed pita wedges Forty Creek barbecue burger              $9.99       AII-beef paUy , white cheddar cheese and Forty
Creek whiskey barbecue sauce on 翁 pretzel bun Sun-dried tomato pesto chicken wrap                   $9.99        Chicken ,
Havarti cheese , lettuce and sun-dried tomato pesto in a tortilla wrap AII new menu items and refreshed snackboxes
are available for purchase on flights within the U.S. with a scheduled flight time of more than 3.5 hours and on all
international flights from the U.S. to C紛 nada ， Mexico , Central America , and the Caribbean. Snack Shop items
including the Tapas , Classic , Select and Ben Flyin' Kid's snackboxes are available on all flights over 1.5 hours
within North America , including the Caribbean and select Latin American cities and flights to and from Singapore
and Australia. Canadian menu items are available on f1 ights from Canada to the U.S. over 3 hours. Learn more
about where you can get your snacks here. About United United Airlines and United Express operate
approximately 4 ,500 flights a day to 338 airports




Load-Date: June 7, 2018


  E三話益。 fDoc發臨傘挂I




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page228
                                                                     22 of
                                                                        of 324
                                                                           343
                                                    Reel meals
                                             THE OALLAS MORNING NEWS
                                          February 23 , 2018 Fríday , 1 EOITION


Copyrighl 2018 THE DALLAS MORNING NEWS




DallasNews.矗(om
Section:   GUIO 眩;   Pg. 18
Length: 2407 words
Byline: NORMA CAVAZOS , StaffWriter          ncavazos@dall部news.com




Combining two of Americ的      favorite   things to do … eating and going to the movies 一   is   easy to do around Oallas-
Fo吋 Worth.


You don't have to settle for burnt popcorn or fake-cheese n紛chos. At the theaters on the following pages , you can
settle into 為 comfy seat , scan the menu , and your server will take your order and deliver drinks and food right to
your seat - even while the movie is playing.

We visited theaters around the area to bring you a handy guide to dine-in movie experiences , prices , menus and
more. While the theaters cater mostly to adul垢， unless otherwise noted , kids are welcome , too.

ALAMO      0 只AFTHOUSE


The Austin心法sed dine-in movie chain is known for its 絞rict policy forbidding texting and talking during screenings.
But despíte 拍攝兮兮rious ru悔， Alamo is all about fun. In addition to mainstream movies and blockbu發給紹， it offers
opening-night p訟 rties ， quote揖alongs ， events with props 紋nd costumes , and other quirky ways to see a film.

TICKETS $6.50 for screenings before noon , $8.50 for 翁fternoon screeníngs before 5 p.m. , $11 for screenings after
5 p.m. Oiscounts for children , seniors 60 and older, students , milîtary and first responders. Tickets for 3-D movies
are $3 extra (Richardson only). On Tuesdays , most tickets are $5 each.

SEATING AII 飢Jditoriums have reserved seating. Richardson has seats with            bench仿tyle       tables. Cedars has
reclining seats with individual tables.

τHE  MENU Made-from-scratch food using locally sourced ingredients is served at your sea t. The menu includes
pizz紋，burgers , hot dogs , sandwiches , salads , brunch items and other entrees príced from $11 to $15. There's a
separate menu each month inspired by a current movie , and some events have their own specialty menus.

ALCOHOL In儡seat full-bar service includes local and other craft beers on draft and in bottles and cans for $4 to
$8翁piece. There's also a cocktail menu with drink念 priced $10 or less and a líst of boilerm給 kers with local names
such as the Bíg Tex and Red Pegasus for $6 to $14 越

POPCO只 N     Bottomless popcorn ís $7.50 wíth warm clarified buUer available on request. Herb-Parmesan popcorn ís
$8.50.




         Case 3:17-cv-00652-RJC-DSC
         Case 3:17-cv-00652-KDB-DSC Document
                                    Document41-4
                                             71-4 Filed
                                                   Filed10/29/18
                                                         06/14/19 Page
                                                                   Page317
                                                                        23 of
                                                                           of 324
                                                                              343
                                                        Reel meals

BEST MOV吏 -MENU PAIRlt這 G Both Alamo locations in D不W have special menus inspired by the superhero
movieBlack Panther and featuring African spices , including niter kibbeh and berbere. Dishes include popcorn
to給ed in spiced butler ($8.25) , spice-rubbed chicken wings ($13) ，你 bo kolo (a breadstick-líkeξthiopian snack , $8)
and a coffee-ginger milkshake 學8; add rum for $1).

KIDS For most screenings , depending on MPAA rating , the minimum age is 6 with P翁rent accompaniment required.
τhere are exceptions to the age ru悟， including kid-focused special events and sensory喝 and baby-friendly
screemngs.

AM 反 NITIES Both locations have arcade games and separate bars (Ve忱。d Well in D刻 las and Glass Half Full
Taproom in Richardson). On select nights , such as when a big movie opens , the lobbies will house photo ops , pop-
up shops , cosplayers and other activities.

PRO TIP Arrive early for pre-show fun and to order food and drinks before the lights dim. You can also place orders
during the show by writing them on slips of paper that waitstaff will pick up and fulfil l. Be sure to join the free Victory
rewards program to earn movie tickets and be notified about special events and menus.

。眩TAILS   Cedars , 1005 S. Lamar S1., Dallas; Richardson , 100 S. Central Expressw為y ， Richardson. Coming soon:
Las Colin為s ， 320 Las Colinas Blvd. , Irving; Lake Highlands , 6770 Abr為 ms Road , Dallas; Denton , Interstate 35E and
U.S. Highway 380 , Denton. drafthouse.com.

AMC30

The AMC 30 in Mesquite blazed the trail for AMC's dine-in movie efforts , experimenting with 字。rk and Screen"
theaters before other locations in the chain followed sui t. It rem訟 ns a good place to go for a movie if you're in any of
the suburbs east of Dallas , even if you don't want to pay the premium to have food delìvered to your sea t.

TICKETS $5.49 for matinee scr.eenings before noon; prices can range from $5.99 to $12.99 after, depending on
your age and the type of theater.

SEATING Select theaters have AMC Signature Recliners , which are a bit more comfy and have more adjustment
optìons than st必 nd翁rd 怠eats.

THE MENU The full明service menu offers a wide variety of snacks and meals. You could share some boneless
wings or a crispy shrimp sushi ro計， get yourself an artisan pepperoni fI剖bread ， keep things simple with a burger or
get some gluten翩free snacks like dark chocolate pre包el crisps. (See the website for prices.)

ALCOHOL Beer , wìne and cocktails are available at MacGuffins Bar.

POPCORN Ordering a large , freshly popped popcorn at your seat will cost $8.69. You can save a buck by grabbing
a regular-size popcorn yourself at the concession stand for $7.59.

BEST MOVIE-M 眩 NU PAIRING Catch a showing ofFifty Shades Freed with themed drinks from MacGuffins Bar,
such as the Forbidden Fruit cocktai l.

AMENITIES A selection of arcade games can help keep you busy if you need to kill time before your movie starts.

PRO TIP Not every theater at the Mesquite location features a dine-in option. If ordering tickets online , make

sure to check for the “Dine-In Full Service" label if you plan to eat in your seat.

DETAILS 19919 LBJ Freeway , Mesquite. See the website for other dine-in locations. amctheaters.com.

iPIC




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-4
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page318
                                                                      24 of
                                                                         of 324
                                                                            343
                                                            Reel   me話 Is


The most expen翁ive theater on this list has enough amenities to 1敏 you spend an entire night ou t. Arrive early or
stay late and have drinks in the full bar , shoot a game of pool or just hang out in one of the small alcoves meant to
encourage clo紋e conversation.

SEATING There 紛re two tiers of seating: premium and premium plus. If you war甘心。為t帽side service , be sure to
choose premium plus when buying tickets. Both have oversize leather seats , but in the premium section , seats do
not recline and food and beverages must be brought in from the iPic Express counter just outside the auditoriums.

TICKETS $16 for premium    se訝的，   $25 for premium plus seats.

THE M 旺 NU The chef-driven menu was created with the idea that each dish should be easy to e訓 in a dark
auditorium during the show. Highlights include mac-and-cheese fries (with three cheeses 紛 nd ro訟sted tomato dip,
$14) , filet mignon sliders ($22) ，為 selection of pizzas ($16-$18) and a lobster roll ($20).

ALCOHOL Full bar; iPic Express offers Cocktail Shakers so you can take a couple of drinks with you into the
theate r.

POPCORN $7; while you can always get regular popcorn , flavored varieties that change daily are also offered.

BEST MOVIE-ME己 NU PAIRING Date night? Catch a rom-com and                   share 訟 side   of $11 fries with Parmesan and
truffte 0話， a rumored aphrodis治c.

PRO TIP Buy tickets onlin念， and create an 部∞ unt if you think you' lI go more than once. It s抑制蹄 rious time on
your next round of ticket-buying. Get them early, especially on weekends , as the the訟ters are on the small side 訟nd
can sell out quickly.

DEτAILS   321 Town Place (in   Fairviewτown        Center) , Fairview. ipictheaters.com.

LOOK CINEMAS

Go a little upscale at this movie house with a 70-foot-long lobby concession 船 r叫， two 叫 acent restaurants … Ivy
Kitchen and Co為 I Vines … and theaters on two floors. If you want at哺your-seat food and drink se川帥， be sure you
select a “ Look and Dine" the紛ter. Your experience includes entering from the back of the theater 翁。 you don't have
to climb stairs if you choose seats with a little distance from the screen. An LED-backlighted menu will be waiting on
your seat tray along with silverware wrapped in a cloth napkin. Look also 0恥的Living Rooms and Evolution
theaters with take-in food and drink. If you see a movie in the second-floor Lofts lounge, you can order food 泌 the
bar and have it delivered to your sea t.

TICKETS Look and Dine prìces are       gener訟lIy   $15 for matinees , $19 for evening showings.

SEATING Power recliners have     sh彼ed     armrests that can be raised for a cozier experience.

THE M 在 NU Food comes from Ivy Kitchen and includes sushi after 5 p‘ m.              ($12)，到 iders   and   burger結 ($14剛$19)，
flatbreads ($13輛$14) and entrees such 忽s Churrasco Fajita Steak ($19).

ALCOHOL Domestic and local beers , wine and cocktails ($8-$18) can be ordered from your 結erver. A limited
selection of beer and wine is al紋。 av諺語 able at the concession stand and can be taken ìnto the theate r.

POPCORN $7; real butter available.

KIDSWelcom念，     except in the Lofts   bar 法fter   6 p.m.

AMENIτlES   lvy Kitchen and Coal Vines are full-service restaurants with theîr own entrances                紛nd   patio   are詞s.
Look's second-floor lounge , the Lofts , opens at 4 p.m. on weekdays , 11 a.m. on weekends.

PRO TIP Don't swe翁 t the math. An 18 percent gratuity is automatically added to your dine-in movie bill (and marked
as such).


      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page319
                                                                     25 of
                                                                        of 324
                                                                           343
                                                       Reel meals

DETAILS 5409 Belt Line Road , Dallas. lookcinemas.com.

MOVIE TAVERN

Don't let construction on Airport Freeway deter you: The Movie Tavern at Central Park in Bedford aims to please
with reasonable ticket prices , the full-service Tavern lobby bar , dine-in service in all theaters , plus weekend brunch.
Nice touch: On a recent Saturday-afternoon visit , the server 0仟'ered a complimentary glass of wate r.

TICKETS $7.75 for matinees; after 5:30 p.m. , tickets are $10.25 on weekdays , $10.50 on weekends.

SEATING Super-plush power recliners.

THE MENU Create your own pizza ($10.95 , plus $1.25 for each topping); share a Game Day Platter with sliders ,
wings , bacon cheese fries and dipping sauces ($16.95); or crunch on Crispy Chicken Chipotle Sliders (four sliders
with house fries for $11.25). Refillable soft drinks , iced tea and coffee are also available.

ALCOHOL Draft , bottled and pitchers of beer (from $4.95) , wine (from $7.25). Choose from 16- or 24-ounce
cocktai 悟， adult shakes and mules. A small Blue Thing Margarita , frozen or on the rocks , costs $8.50.

POPCORN $7.95 for a bucket , $5.75 for a single serving.

BEST MOVIE-MENU PAIRING See the blockbusterBlack Panther with a delicious Black Lemonade.

AMENITIES The Tavern bar hosts trivia night on Wednesdays from 7 to 9 p.m. , with movie gift cards as prizes.

DETAILS 2204 Airport Freeway (at Central Drive) , Bedford. Other locations are at 916 W. University Drive , Denton;
5727 Interstate 20 , Arlington; and in Fort Worth at 2872 Crockett St., 4920 S. Hulen St. and 6801 Ridgmar Meadow.
movietavern.com.

MOVIEHOUSE AND EATERY

The Moviehouse at Craig Ranch in McKinney offers seat-side service in all

auditoriums , with family-friendly touches including vegetarian and gluten-free menu items , a Mommy Monday
discount for moms (and dads) with babies , and a free camera station in the lobby. Gather the kids in front of the
white screen and the camera will snap a photo with a movie-themed backdrop that you can share on social media.

TICKETS $9.50 before noon , $12 afte r. Mommy Monday tickets are $6.

SEATING Leather recliners.

THE MENU The many menu choices include gluten-free nachos , veggie pizzas and chicken tenders. A shareable
cheese and charcuterie Date Plate is $11 , $33 with paired wines from the drink menu. Shrimp tacos are $10.50 with
a choice of black beans and corn salad or chips and salsa. Sip a cold Topo Chico mineral water for $4. Get
unlimited refills on soft drinks , Icees and Barrilitos aguas frescas , priced from $4.50 to $6.

ALCOHOL Beer , wine and cocktails are available in the lobby bar and seat-side.

POPCORN Bottomless popcorn , popped in coconut oil , is $7.50.

BEST MOVI 巳 MENU PAIRING TheBlack Panther -themed cocktail Winter Smash ($11) is available for a limited
time.

AMENITIES The lobby bar is open until midnight Sundays through Fridays , until 1 a.m. on Saturdays.

PRO TIP Brunch is served seven days a week: Saturdays and Sundays from opening until 2 p.m. and Mondays
through Fridays from opening until noon , with a special food and drink menu.



      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page320
                                                                     26 of
                                                                        of 324
                                                                           343
                                                              Reel meals

DETAILS 8450 State Highway 121 (Sam Rayburn Toliway at West Exchange Parkway) , McKinney. Other               10臼tions
are at 250 Rufe Snow Drive , Keller; and 951 Long Prairie Road , Flower 諒。und. themoviehouse.com.

STUDIO MOVIE GRILL

The granddaddy of eatertainment chains started in Dallas in 1993 with one screen. Now there are nine D-FW
locations. Studio Movie Gri話 's main focus 治 firsl刊衍， wide“rel綿綿 films paired with casual American food and
drinks.

TICKETS $6.25 for screenings before 惚。只; prices can range from $8.75 to $13.25 桶前. depending on time of day
and whether the film is in 2-D or 3-D. Discounts for children 12 and younger, seniors 65 and older, and students
and military with ID. On Tuesdays , most tickets are $石 e翁ch.

SE己ATING  AII theaters offer reserved seating , and most auditoriums have leather recliners. The newer locations
have custom-made leather seats.

THE MENU The full-service , in-seat menu includes burgers , pizz帥，給 lads and entrees 側的 as chicken tenders ,
ribs , pasta and quesadillas , all priced under $15. There are also options for children , a weekend brunch menu and
limited-time specials such as a $25 combo that includes an appeti泛er 為nd two entrees.

ALCOHOL Beer , wine and cocktails are available at your sea t. There 翁的 drink specials on most day坊， including $5
house margaritas on Mondays. Try the Royal Tèa , a limited輛time cocktail inspired byBlack Panther , for $13.

POPCORN Orville Redenbacher popcorn is $3 to $7 depending on size , with warm butler available on request.

日 EST MOVIE-MENU PAIRING For the adventure movieJumanji starring γhe Rock , Studio Movie Grill suggests
these spicy items: seared ahi tuna appetizer ($12) , blackened chicken salad ($12.50) and an XL Studio blue grande
margarita ($11).

KIDS Children are welcome; age limits are based on MPAA ratings. Studio Movie Grill has twice-monthly
screenings for families raising children with special needs with free 紛dmission for the children and their siblings.
(Adults pay before-noon prices.)

AMENITIES Alllocations have bars and lounge areas.

PRO TIP Tickets to first-run movies are $5 on Tu的 days.On 部lect Wednesdays , older films will be shown for $5.
Whenever you go, don't forget to check the menu for daily specials and any food and drinks inspired by current
movles.

DETAILS In Arlington: Arlington Highlands , 225 Merchants Row; and Arlington lin∞In Square , 452 Li ncoln Square.
In Colleyville: 5655 Colleyville Blvd. In Dallas: Northwest Highway , 10110γechnology Blvd.; Royall法約念， 11170 N.
Central Expressway; Spring Valley , 13933 N. Central Expressway. In Lewisville: 160。在 Stemmons Freeway. In
Plano: 4721 W. Park Blvd. In The Colony: 4800 State Highway 121. 發tudiomoviegrill.com.

Staff writers   S法 ra   Frederick Burgos ,   Bri設on   Peele and Shannon Sutlief contributed to this report.

Twi役er:   @NormaLCavazos


Load-Date: February 23 , 2018


  End ()f Documcnt




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page321
                                                                     27 of
                                                                        of 324
                                                                           343
                              Chew on This: savory Super Bowl snacks
                                             Reflector: Mississippi State University
                                                 January 31 , 2018 Wednesday

University Wire
Copyright 2018 UWIRE via U-Wire AII Rights Reserved

5ection: NEWS; Pg. 1
Length: 779 words
Byline: Courtney O'8rien

Body


It is time for yet another Super 80w l. My family rooted for the Philadelphia Eagles on a really great year for them.
8ut , like all good things , they must come to an end , for better or for worse.

For all our teams , it was a long year , and our boys played hard. Whether your team made it all the way or crashed
from the first game on , now is the time to get together and just enjoy footbal l.

Even if you do not watch or follow football , eve叩one loves a good Super 80wl          pa 此y.


Now , you guys know 1 love any excuse to break out my "hostess with the mostess" skills , but the Super 80wl is
different because you need special foods.

Some people love to have food in their team colors. Others have traditions where they have to eat certain foods or
their team will lose.

Regardless of tradition , you will want easy to eat appetizers that will not stain every inch of the couch. It is a tough
process because the best-tasting snack foods are often hideously easy to stain.

1, in my gobs of time alone , sat down and planned out three recipes which are easy to make , easy to eat , easy to
love and easy to keep together on the ride from the plate to your guests' mouths. So , let' s get started with a meaty
cheese bal l.

1 really like this one because it is shaped like a footbal l. It is versatile. If you are watching baseball , use the
pepperonis for the baseball stitching. It tastes great , and it is not messy.

The next recipe is probably my favorite. It is like the bar-b-que mini weenies moms used to make for all the class
pa 此 ies.


1 love these things. 1 also love the more adult version 1 take on them here because the sausage is flat enough to

stay on a pretzel , cracker or , my favorite , the pre包el crisp.

1 am using flavored wheat thins here because 1 love the additional flavo r. If you want to use crackers or something
else , 1 recommend seasoning the cracker or pretzel with garlic powder and parmesan or ranch seasoning.

The next recipe is kind of a take on a loaded baked potato , but without the mess and smalle r.

With loaded baked potatoes for a crowd , you must know exactly how many folks will be eating.

In those cases , so many potatoes are not used , you must worry about not having enough , and you have to have
some sort of container to cook themall in or cook them separately and keep the rest heated during that time.


       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-4
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page337
                                                                      28 of
                                                                         of 324
                                                                            343
                                        Chew on This: savory Super Bowl snacks

I hope   eve叩one   stays safe and has a great time this Super Bow l.

Meaty Cheese Ball

Ingredients:

1 bag of pretzels or crackers

16 ounces cream cheese

2 cups shredded cheese

3 green onions , chopped

7 ounces pickled jalapeños

? cup jalapeños , minced

3 tablespoons of chopped parsley

1 teaspoon garlic powder

5 ounces of mini pepperoni slices

1 slice mozzarella

Recipe:
    . In a medium bowl , blend together cream cheese , shredded cheese , onions , pickled and fresh jalapeños,
          parsley and garlic powde r.
    • Mix until fully blended.
    .Li ne a medium bowl with plastic wrap , leaving any excess to hang over the sides.

    • Scoop the cheese mixture into the bowl , and firmly press to mold the mixture into the shape of the bowl.
    • Gather the ends of the plastic wrap together and gently twist to tighten around the cheese mixture.
    • Remove the wrapped mixture from the bowl and place on the counte r.
    • Shape the cheese mixture into the shape of a footbal l.
    • Place in refrigerator for one to two hours.
    • Remove the cheese football from the refrigerator and place on a platter or sheet pan.
    • Unwrap and cover the entire cheese football with mini pepperon i.

Cheesy Sausage Bites

Ingredients:

Ranch or spicy buffalo wheat thins

1 tablespoon olive oil

28 ounces of fully-cooked smoked kielbasa sausage , cut diagonally

1 cup spicy BBQ sauce

y:z cup chili sauce



      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-4
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page338
                                                                     29 of
                                                                        of 324
                                                                           343
                                            Chew on Thîs: savory Super Bowl snacks

yz cup apricot jam

12 ounces of cheese spread

Stone-ground mustard

Recipe:
    • Heat a   I紛 rge   skillet over medium-high heat.
    • Add oil and sliced sausage.
    • Sear meat on both sides and remove to a paper towel to drain excess grease.
    • In a slow   cooker舊制d      the BBQ sauce , chili sauce and apricot jam.
    • Stir to mix , then add the cooked sausage.
    • Stir until meat is coated , cover with a lid and set cooker to warm for two to three hours.
    .γo   serve , spre為d the cheese spread on a cracker/chip/pretzellwheat thin , followed by a smear of mustard and
          topped with a slice of sausage.

Loaded Crackers

Ingredients:

1 bag of crackers , wheat thins or     pre垃els

1 cup shredded cheese

4 to 5 slices bacon , cooked and chopped

Sour cream

Dìced cherry tomatoes

Chopped green onions , whites       法 nd   greens

1 tablespoon of chopped parsley

Recipes:
    • Preheat oven to 400?
    • Place the crackers in a 9-inch cast iron skillet , slightly overlapping the edges.
    • Sprinkle the cheese and bacon over the top , and bake until the cheese has melted.
    • Serve with a dollop of sour cream or Greek yogurt , and garnish with the tomatoes , green onion and parsley.


Load-Date: February 2 , 2018


  ;三位d ofDocume亞t




     Case 3:17-cv-00652-RJC-DSC
     Case 3:17-cv-00652-KDB-DSC Document
                                Document41-4
                                         71-4 Filed
                                               Filed10/29/18
                                                     06/14/19 Page
                                                               Page339
                                                                    30 of
                                                                       of 324
                                                                          343
<                 Hershey Buys Healthy-Snacks Maker as Food Deals Emerge
                                                                 TheStree t. com
                                                   December 18 , 2017   倍。nday     10:27 A齡在。τ


Copyríght 吏。 17   TheStree t. com , Inc. AII   只ights R臨$思rved




 TheStree t. com
Length: 432 words
Byline: Bret Kenwell
Highlight: As old州school food comp♂nies look to diversify their offerings, Hershey is snapping up Amplify for $1.6
billio衍， while Campbell Soup buys Snyder's-Lance for $4.9 billion.




It has been a busy year-end for M&A reporters , as a slew of d紛紛 Is materialized over the weekend.

Perhaps the most notable of those deals came from Hershey , which willωcquire Amplify for $1.6 billion. Amplify is
am♂ ker of healthy snacks , perhaps best known for brands like Skinny Pop popcorn and Paqui tortilla chips , among
others.

The deal comes just a few months after Nestle purchased a 68% stake in the privately held Blue Bottle Coffee
Company for $425 million in Septembe r. Ne救治， which owns the highly touted l\I espresso line , is looking to diversify
its business. It's purchase of Amplify only underscores the company's desire to do just th誠.

Many may not realize that beyond chocolate , candy and co仔ee ， Nestle owns a number of well知lown ， "non-guilty"
food lines. Gerber , Buitor計， Stouffer's , Lean Cuisine and San Pellegrino are all under the Nestle umbrel 悔. It also
has pet foods in its business, with Friskies and Purina.


Unilever Sells Spreads Business to KKR
       Hershey's $1.6 Billion Buy of Amplify Is Smart for These 3 Reasons
       他 τwitter Back on the Block? If So, Here's Who Might Be Interested



However , Amplify is the company's 仿st notable move into the better-for.γou food group.τhis is a trend that w為S
quickly noticed by PepsiCo years ago , as its snack and beverage line浴 began diversifying away from chips and
sod為 and focusing on drinks and foods that were more 街 ppealing to consumers , particularly younger shoppers.

γhat' s not to s紋y Pepsi abandoned its soda 紋 nd chips businesses. But rather than relyill9 solely on them ,
management wanted to diversify itself. The move has paid dividends, particularly as its main competitor Coca-Cola
did not mirror PepsiCo's actions. As a result , Pepsi stock i浴 up almost 70% over the last five years , while Cocc命Cola
stock is up just 23.4%.

Hershey's move into the beUer酬for-year camp is 翁 180 underscored by Campbell Soup's buying Snyder's-Lance
over the weekend for $50 per share or $4.9 billion. Pretzel's , b紋 ked chips , pretzel crisps , the Lale July line and
more is a pretty clear diversification move ♂ way from canned 綴。 up ， V8 , prego and other so持。心 ay pantry items.



          Case
          Case 3:17-cv-00652-KDB-DSC Document 41-5
               3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                   Filed 10/29/18
                                                         06/14/19 Page
                                                                  Page 96
                                                                       31 of
                                                                          of 274
                                                                             324
                              Hershey Buys Healthy-Snacks Maker as Food Deals Emerge

Like PepsiCo , companies like Campbell and Hershey aren't looking to abandon the bread-and 幽butíer businesses
that carried them for dec訟des. But they are looking at what con趴Jmers want 街ld are looking to diversi有， their
business model 給 as a resul t.

γhis   is just the latest example of how.

PepsiCo is a holding in Jim      Cram缸'sAction   Alerts PLUS Charitable Trust Portfolio. Want to be alerted before
Cramer buys or sells PEP?            Learn more now.

More ofWhat‘s Trending on :




Load-Date: December 19 , 2017


  End   ofHo缸 umellt




        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-5
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 97
                                                                     32 of
                                                                        of 274
                                                                           324
                     ({                PJ's..SentryWorld rolls out new menu
                                                 The Stevens Point Journal (Wisconsin)
                                                 Oecember 12 , 2017 Tuesday , 1 Edition


Copyright 2017   Th告 Stevens   Point Journal AII Rights Reserved

Section: NEWS; Pg. A4
Length: 467 words




STEVENS POINT - 呎P‘J'季滋忘浴浴
                      兮心心.絢棚δ
                      S
fa
 刮糾!刊I
  and winter season.

Joining favorites like the farmhouse ale cheese curds and Bavari翁n pretzel fondue for 扇 ppeti泛ers are potato
pancakes topped with chunky 治pple compote and garlic bread給ticks with hou翁。.made marin恕的 sauce. The Crostini
Trio is a twist on traditional bruschetta , dressed with three 給auces - olive tapenade , roasted peppers and charred
tomato basil - and sprinkled with toas1ed parmesan cheese.

New entrees in the menu includeτhai peanut pasta , bone-in pork chop , steak s1roganoff, airline chicken and risoUo ,
steelhead rainbow trout and chipped beef on grilled cheese and tomato ‘ New salads include the crunchy Asian and
cherry cashew fall salad.

New burgers choices are the black be治n and veggie 法nd the Big Kahuna Burger with grilled pineapp峙， Nueske's
bacon and PJ's barbeque sauce. New sandwich choices include a gyro chicken sandwich , hot pastrami on rye ,
carnita tacos , grilled Cuban and a h紛 rvest chicken salad wrap. Beer cheese soup with sharp cheddar, fontina , New
Glarus Spotted Cow 為 nd 10callPA beer and topped with pretzel cr泌 ps is the new soup.

A few new choices have been added 10 1he selection of the restauran t' s wood oven pizzas. The Spicy Caribbean
has a spicy sauce of jalapenos , habanero發 and a variety of coastal spices topped with onions , seasoned chicken ,
bell peppers and moz泛arella. The Itali為n Hero has marinara sauce topped with pepperoni , sausage , salami , green
bell peppers , onion紋， tomatoes and pepperoncinis then finished with parmesan and smoked goud 法 cheeses.

Joining the popular Sunday famíly pizza buffet on the blue pJate special schedule are cheesy broccoli potato
casserole on Monday, stuffed pepper on Tuesday , a 12-ounce prime rib on Wednesday , beef pot pie on Thursday ,
fried or baked fish on Friday , and chefs choice on Saturd治y. Specials s1art at 4 p.m. daily.

RogerP我yne ，       executive chef at     凹，心SentryWor泊，            said the menu continues to highlight Midwest comfort food.

"At PJ's , we continue to partner with Central Rivers Farmshed , local                farmers 要 and loca
                                                                                                       刮I   breweries to bring you the
f兮reshes
       哎.1， hi旬
              叫hes
              9  紋t.閉.q
co仔'ee   from the Mission       Cof
                                  仔fee   House   納  柄lover仁.
                                                 i nP


PJ's Sentry-World i給 open from 11 a.m. to 10 p.m. Sunday through τhursday ， and from 11 a.m. to 11 p.m. on Friday
翁 nd Saturday. For more inform滋ion call 715-345斗 600 ， visit www.sentryworld.com or find the business on
Facebook. The restaurant is now taking reservations through the website and the OpenTable app.

See something? Say something. Bug                悶
                                                 riepor仗ter   Nathan Vine with news    戚
                                                                                       a t 71站
                                                                                             6δ欄欄-3
Twitter: @N吐嗨
            滋th
            a 怕 an
                 叫1吶
                   AV   紙.
                     叭ine


Streetwise


         Case 3:17-cv-00652-RJC-DSC
         Case 3:17-cv-00652-KDB-DSC Document
                                    Document41-5
                                             71-4 Filed
                                                   Filed10/29/18
                                                         06/14/19 Page
                                                                   Page102
                                                                        33 of
                                                                           of 324
                                                                              274
                                     PJ's-SentryWorld rolls out new menu

Nathan Vine

USATODAYNEτWORK 擱 WIS.




Graphic


Streetwise

Nalhan Vine

υSAτODAYNETWOF達K-WIS.

PJ's.峭刪心峭

b淼con gravy , smoked-salted beef, peas , and a fried egg.‘ The item is part of the   new 翁easonal   menu at the
restauran t.

Courtesy of PJ's-SentryWorld


Load.Date: December 12 , 2017


   End ()f DOCllmcnt




        Case 3:17-cv-00652-RJC-DSC
        Case 3:17-cv-00652-KDB-DSC Document
                                   Document41-5
                                            71-4 Filed
                                                  Filed10/29/18
                                                        06/14/19 Page
                                                                  Page103
                                                                       34 of
                                                                          of 324
                                                                             274
                JOSEPHINE TO OFFER 2                           NIGHτONLY    HO Ll DAY XIX MENU
                                                          υS   State News
                                        November 15, 2017 Wednesday 10:07 PM EST


Copyright 2017 Targeted News Service LLC AII Rights Reserved

Length: 583 words

Bod


NASHVILL眩，       Tenn. , Nov. 15 -- The Tennessee Department of Tourist Development issued the following press
release:

τo  celebrate the holiday season , Andy Li位le is bringing back the XIX tastìng menu at popular 12South
neighborhood rest治 urant ， Josephìne , 6:30 p.m. Dec. 15-16.

The 10-course tasting menu , which will be prepared and narrated by Li ttle , will feature creωtive spìns on traditional
holiday dishes with the option to add beverage pairings curated by Josephìne general manager Karen Li ttle. Only
10 seat給 will be av郤治 ble each night, so those interested are encouraged to make their reservation early by calling
615幽292-7766.


MENU:

Snacks

Pickled red beet quail egg and caviar

Watermelon      pickl部


Spíced peaches wrapped in charred cabbage

Salted cheslnut funnel cake , brown butler powder

Smoked Acorn Squash

Almond , s法g紋， chanterelle mushrooms , sorghum

Country Ham and Brown Butter Soup Dumplings

Sauerkraut consomme

Mini Potato Ro lI s and Cope's Corn Bread

Prelzel sticky bun mustard caramel

Halibut Cheeks

。與ter ，    caviar , críspy pastry

Roasted Goose

Pommes paillasson , charred         radicch 洽， orange




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-5
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page105
                                                                      35 of
                                                                         of 324
                                                                            274
                                   JOSEPHIN 阪 τo   OFFER 2 NIGHT ONLY HO Ll DAY XIX MENU

Nashville 毫 Spiced 只ound'


Truffled   p扇 in   perdu , carrot , ginger

Doe   F之un   Seven Sisters 'Cheese       8以 l'

Pretzel crisps

Raisin Pie

Sour cream ice cream

Dessert 80ard

Chocolate and peanut brittle

Shoo fly     c刻的


Muddy's gummy          car教 mels


The price will be $90 per person with the option to add beverage pairìngs for an additiona! $60. Reservations can
be made by calling 615-292耐7766.

A80υτJOSEPHINE


Josephine is a contemporary American restaurant featuring farmhouse cuîsine located în the vib悶的 12 South
neighborhood. Opened în 2013 under Nashvill秒based restaurant group Community Hospitality and led by chef
Andy Li ttle , Jo紋。 phine's dinner and brunch menus focus on simple , classically composed recipes accompanied by a
small but carefully selected wine and signature cocktail Ii討 in a soft industrial space that emphasizes a sense of
home. Li ttle's expertise and dedication to cooking-not just by the seasons , but by the day-has garnered him praise
for the food he serves and the innovative and inspired way in which it i心 presented. Perfect for everyday dining or
忍 pecial occasions , Josephine is an experience that carries an air of ease; a great time that takes care of itself. For
more information , visit www.josephineon12th.com.

A80UτANDY LlTτLE

After moving to Nashville in 2013 , Andy Li ttle has made a name for himself in one of the South's rising culinary
scenes. Gaining J 紛 mes 8eard attention as a semifinalist for 8est Chef Southeast in 2017 , Li ttle established his first
Nashville restaurant, Josephine , as one of Nashvill念 's leading restaurants and is poised to do the same for PRIMA ,
for which he took the reins of in June 2017. Chef Little's cooking revolves around roots , whether they are the turnips
and carrots he plucks from the ground or the historical recipes he notably revitalized during his tenure in the
Pennsylvania Dutch farm country where he grew up. Seasonal and spontaneous , Li ttle's ground峰i令gourmet plates
create a visceral experience , always meant to tell a story behind the mea l. Today , Little has refined these principles
and created a style of cuisine that is unique to Nashvílle where he blends classical French training with regional raw
ingredients while exploring the Pennsylvania Dutch foodways of his youth. For more information , visit
www.chefandrewlittle.com. For any query with respect to this article or any other content requirement , please
contact 制 itor at conten ì. services@htlive.com




Load-Date: November 16, 2017


  End (}f l)ocumcllt




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-5
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page106
                                                                      36 of
                                                                         of 324
                                                                            274
                'Chocolate Fantasy' Is A                       Dessert 口elight           For A Good Cause
                                                     γhe   Greeneville Sun   (γennessee)

                                                      November 8 , 2017      Wednesd句



Copyright 2017 Greeneville Sun
Distríbuted by Newsbank , Inc. AII Rights Reserved

Section:   ACC的、這?

Length: 1596 words
Byline: Kathy Knight Accent Contributor

Bod


Event organizers are celebrating another successful - and delicious                  fundraiser for    the 惚 rch    of Dimes.

Li sa Crum , chairman of the annual Chocolate Fantasy and Dessert Delight for                  i誌 entire     nearly two-decade history,
is ecstatic and thankful after another successful event this year.

中or our 19th year , we served the most people and m 紛 de the most money we have ever made for the lV1 arch of
Dimes at our event 一肘， 000 ，" she said. "We are so happy and pleased that our ∞mmunity offered such support.
We are truly thankfu l."

γhe   event was held on Thursday , Oct. 26 , in the ballroom of the General Morgan [nn.

的We work hard each year to raise funds to help fulfìll the mission of the M治 rch of Dimes , which is to improve the
health of babies by preventing birth defects , premature birth and infant mortality ," Crum said.

AWARDS

As is the case     e翁ch ye翁 r ，   several awards were handed out at Chocolate           F翁 ntasy   & Dessert Delights.

The ever吠's Chefs Choice Award w紛 s won by Hale Springs [nn , with The Nakery Cake Boutique coming in second.
This particular award is voted on by the participating vendors.

 路。給t   Presentatìon , voted on by guests , included Hale Springs [nn , fìrst place; Angeez Catering &                 Cake統 second;
前ld   a three-way tie for third: Fatz C宿街， γhe Chocolate Ladies and The Nakery Cake Boutique.

 Best Taste , also voted on by the guests , included Rache['s Homemade                     Candies ，罰 rst;    Brum[ey's at the General
Morg翁 n Inn , second; and Grann's Gourmet Appl趴峙， third.

 眩 ntert法 inment   for the evening was presented by Galina Violinists , students of Russian violinist Galina Timofeev.

 A silent auction , featuring items from area businesses , wωs held throughout the evening as another way to raise
funds. Sharon O'Neal chaired that p叫。ct and said she was 翁地o grateful for the suppo成 ofthe ∞ mmunity.

 Event sponsors for the evening were QuickStop Markets , First Tennessee Foundation. Li sa Crum State Farm ,
Takoma Regional Hospit訓. Laughlin Memorial Hospital , Consumer Credit Union , Copies Unlimited , WIKQ , WGRV
and WSMG , and The Greeneville Sun.

 SPECIAL     GUESγ




        Case 3:17-cv-00652-RJC-DSC
        Case 3:17-cv-00652-KDB-DSC Document
                                   Document41-5
                                            71-4 Filed
                                                  Filed10/29/18
                                                        06/14/19 Page
                                                                  Page112
                                                                       37 of
                                                                          of 324
                                                                             274
                            'Chocolate Fantasy' Is A Dessert Delíght For A Good Cause

 A special guest for the evening wa忍 this year's Greeneville M為rch of Dimes Ambassador , 2-year-old Mila Hamler,
daughter of A. J. Hamler and Kri叫ina Voiles. lVI il為 W紛紛 born 10 weeks early in 2015 , and weighed only 3 pounds , 15
ounces.

She spent the first month of her life in the neonatal intensive care unit at Niswonger Children's Hospital in Johnson
City.

 Now, her parents love the fact that she is an active child. Mila enjoyed      洽談ing       some of the sweets at the event,
even stopping to pose for the camera.

"We credit the 結ar結ch of 凹  D imes with helping our   絃w
                                                       峙 ee
                                                          啦t   Mila survive by funding     拇
                                                                                           rese彷釘r陀
                                                                                                  ch   and other programs for
pr舟
  ema
    刮tun陪
        e or sick babi治es ，" Voiles said.

PARτCIPANτs


A number of businesses participated in the tasting.

AMCτheaters  - Volunteers from the March of Dimes Braelyn Hartman and Sydney Leonard served popcorn from
the AMC Classicτowne Crossing 8 Theater to guests who enjoy mixing a litlle salt with their sweet tastes.

的geez Catering & Cakes - Angie Lawson and the 船仔 of Ange純臼tering & Cakes on Tusculum Boulevard
served 10 different kinds of candy-dipped pretzels. Toppîngs included vanîlla , chocola僧， white chocolate , dark
cho∞late and more. This pa訟 year the shop went from being open 的 a regular re磁il outlet for sweets to being
open for special-order items only. They are open from 10 a.m. to 4 p.m. Mond 紋y-Friday and from 10 a.m. to 2 p.m.
on Saturday.

 Brumley's at the General Morgan Inn - Salted caram叫做成的。∞i紋。 fudge pudding and caramel crispies with
vanilla bean whipped cream were served by Brumley's , located 訟 the General Morgan Inn , where the fundraiser
was held.

 Executive Chef Michael Gonzalez is quite proud of Brumley's latest fall menu and said he hopes everyone will stop
in and enjoy a meal there. He added that he felt like this year's Chocolate Fantasy was the best ever , with
imaginative booths , tasty desserts and a great crowd.

Casa Nostra Italian Cuisine - Abdul Moumni , of Morroco , one of the owners of the restaurant located in the
Greeneville Commons , served chocolate mousse cake , black forest cake , white chocol翁te and dark chocolate
mousse.

 Casa Nostra does offer a dessert tray daily featuring such choices as cheesecake , Italian cream cake , a new
double-chocolate cake , coconut cake , turtle cheesec治 ke and more.

 Creamy Cup - Lynette and Eric Price from Creamy Cup , located across from Tu綜culum College ，。如red their
medium cafe roast coffee and some decaf coffees. The crowd al怠。 enjoyed the aroma of the mocha-hazelwood
coffee beans on display.

Right now at Creamy Cup's drive-th 悶， they are offering caramel apple cider , caramel apple                bυtter latte趴 white
pumpkin mochas and pumpkin pie lattes, all favorites this time of yea r.

Creamy Cup is open lVI onday through Friday from 6 a.m. to 8 p.m. and       S紋turdays      from 7 a.m. to 8 p.m.

 Fatz Cafe -   Friendly folks from Fatz Cafe served samples of an old     favorite 重 the   Carolina peach cobble r.

τhis peach cobbler with Carolina peaches , brown sugar , cinnamon and walnuts               oven令aked      in house , is served
warm with Breye話， vanilla bean ice cream.




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-5
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page113
                                                                     38 of
                                                                        of 324
                                                                           274
                             'Chocolate Fantasy' Is A Dessert Delight For A Good Cause

 The deep dish choco泊te chîp cookie and classic cheesecal冊為 re two other favorite desserts at Fatz in Greeneville ,
located on the Andrew Johnson Highway.

 Food City Bakery …γhe staff of the Food City Bakery on Snapps Ferry Road was happy to offer several different
tastes for the evening: pumpkin chess bars. lemon chess bars 為nd chocolate chess bars. They 羽Iso offered peanut
chewies and brownies for tasting.

The bakery at Food City offers fresh baked goods daily and does custom ordering.

 Grann's Gourmet Apples - Amanda Hope and her 為ughter，的哼， of Grann's Gourmet Apples & Confectio悶，
said they love visiting wîth the gues坊 at the Chocolate F訟 ntasy.γhis year they offered apple nacho念， slices of
apples with a variety of dîfferent toppings from which guests could choose.

 On a daily basis , Grann's sweet delights are crisp , juicy apples that have been double dunked in a caramel , rolled
in any number of toppings and finished off with a drizzle of gourmet chocolate. In addition to the 為 pples ， they 0作er
marshmallows , pretzels , strawberries and more dipped in items of your choice.

 "The March of Dimes is 污 uch a good cause ," said Amanda. "1 love talkîng to folks , especially those who haven't
ever had one of our apples."

 Hale Springs Inn - Ashlee Hudson started out as sous chef at the Hale Springs Inn about five years 時o and has
worked up to now being executive chef. She said she enjoyed talking to the guests at the event and serving them
chocolate mousse shooters , truffles and pumpkin bread pudding with cre翁的 cheese icing.

Hudson said that the inn is open Tuesdays through Fridays for lunch and Tuesdays through Saturday for dinner.
Reservations are not necessary , but you m我ym我 ke them by calling 272志 171.

 "We are casual around here ," she said , "and we want people to come mωke themselves at home." They have a
varied menu from appetizers , salads and lighter fare to entrees , sandwiches and rich desserts.

 Meals with Meaning by Holston Home - Ella Price and culinary students served pumpkin souffle wíth whîpped
cream at the even t. Accordîng to Prîce , Meals with Meaning has that n紛 me bec為 use anyone doing catering with
Holston Home is not just filling their need for food , but are also helping youth to learn business and culinary skills ,
while also being involved in profit sharing.

 "1 am proud of my students ," said Price. She added with a chuck始，吋hey are le訟 rning many culinary skills , even
some of my secrets. 1keep telling them I'm training my replacement in a few years."

 Publix Super Markets 一 γhe folks from Publix served their award 司winning Key lime p 池， a chocolate ganache 如 dge
cake , berry tarts and European cream puffs stuffed with raspberry and blueberry. They also offered some pretzel
cri給 ps and the new dark chocolate hummus now available at Publ袱， Iocωted in Fairgrounds Plaza on the Andrew
Johnson Highway.

 Rachel's Homemade Candies … Rachel Troyer said that working the Chocolate Fantasy each year is lots of fun.
"It's great seeing all the people enjoy their swee誨，" she said ‘ Troyer offered such candies as her popular turtles,
Buck-eyes , caramels and peanut butter, chocolate and orange cr兮兮 m fudge.

只achel's   candies are available at Mountain View Bulk in Chuckey. She may be      re訪ched   at 257-5739.

 The Chocolate Ladies 一只怕 Key， who owns The Chocolate Ladies with her daughter, Susan , served Key lime
truffles , salted caramel bark , gingersn紋 ps with white chocolate and apple pie crunch.

 Located at 107 Lakeshore Road in T必 Ibott， the Chocolate Ladies Sweetly Southern Chocolates and Confections
use the theme of "Chocolate Made To Order ," and can do just about anything in chocolate.




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-5
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page114
                                                                     39 of
                                                                        of 324
                                                                           274
                             學 Chocolate Fantasy電 Is   A Dessert Delight For A Good Cause

They do custom orders in everything from corporate gifts to wedding favor毯， pa句 favors and more. They are open
Monday through Saturday from 10:30 乳 m. to 7 p.m. , but it's a good idea to c扇 11 before you go as they have so many
events out of the store. For more information , see thechocolateladi恥 com.

 The Nakery Cake Boutique … Hannah Shipley , owner of the Na胎ry Cake Boutique received many good
comments about her traditional French vanilla cake topped wíth regular vanilla buttercream cake. She also served a
tríple chocolate cake with Oreo buttercream , chocolate-covered strawberries and brownie cake with caramel buUer
cream.

Shipley displayed two decorated Halloween cakes -          one geared   toward 發dults   and one to   chíldren “ γhe   "blood"
was red ganache.

The best way to order from   τhe   Nakery   C翁ke   Boutique is through Facebook.


Load.Date: November 10, 2017


  寄~nd   ofDOCU Il1 Nlt




         Case 3:17-cv-00652-RJC-DSC
         Case 3:17-cv-00652-KDB-DSC Document
                                    Document41-5
                                             71-4 Filed
                                                   Filed10/29/18
                                                         06/14/19 Page
                                                                   Page115
                                                                        40 of
                                                                           of 324
                                                                              274
                                  Athlete of the week Alter High School
                                              Dayton Daily News (Ohio)
                                             October 26, 2017 Thursday


Copyright 2017 Dayton Newspapers, Inc.

Section: ; Pg. OZSD6
Length: 351 words

Body


Adam White

Name: Adam White School: Alter Grade: Senior Age: 18 Sports: Golf, tennis, cross-country Claim to fame/honors:
Three-sport athlete will earn nine varsity letters; in golf, second-team All-Greater Catholic league three times; in
tennis, has earned first-team AII-GCl three times, second-team all-area and third-team all-area; plans to major in
accounting/finance and minor in peer ministry at Bellarmine University. Bet you didn't know: I'm an only child Words
you live by: With God anything is possible Toughest opponent: Oakwood Biggest influence: My parents Match-day
rituals: Eat my protein cookie What's on your bedroom walls: Notre Dame flag When I'm bored I like to: There's
never a dull moment Favorite movie: "The Other Guys" Person who would play you in a movie: Patrick Dempsey
Favorite TV show: "How I Met Your Mother" Favorite musical artist: Drake I can't live without: Notre Dame football I
can live without: Bread Event you'd like to attend: Drake concert Favorite book: "Of Mice and Men" Favorite home-
cooked meal: Cowboy casserole Favorite restaurant: Chipotle Favorite smell: Brand new car Favorite cereal: Raisin
Bran Store where you'd like a shopping spree: H&M Vegetable you won't eat: Tomatoes I'd love to trade places for
a day with: LeBron James Whose mind would you like to read: Barack Obama Place where you'd love to travel:
Australia Talent you'd like to have: Drawing Favorite school subject: AP psychology Favorite athlete: Teddy
Bridgewater Favorite team: Minnesota Vikings Favorite Olympic sport: Swimming Something in the world I'd like to
change: Hunger Favorite sports moment: When Notre Dame stopped Stanford at the goal line to win the game in
2012 Favorite junk food: Pretzel crisps Best thing about golf: Hitting a drive in the fairway In 10 years, I hope to be:
Finance analyst living in Chicago

Nominate an Athlete of the Week: Send an email to freelance writer Dave lamb at dJamb@msn.

com. Please include the athlete's

name, school, sport and a phone

number or email address where

we can reach that athlete. Please

include Athlete of the Week in the

subject line.


Load-Date: October 26, 2017


   End uf Document




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-5
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page189
                                                                      41 of
                                                                         of 324
                                                                            274
                                                    Eating on the Go
                                                Progressive Grocer's Store Brands
                                                        September 2017

Copyright 2017 EnsemblelQ All Rights Reserved

Length: 2326 words
Byline: Carolyn Schierhorn

Body


Consumers are snacking like never before, spurring innovations in a range of categories that offer growth
opportunities for store brands

It's 2 o'clock in the afternoon and hunger gnaws at the young office worker who last ate at around 11 a.m., when he
enjoyed a microwaved samosa and a hard-boiled egg at his standing desk. "Should I eat a buffalo bar now or some
lentil chips with salsa and a handful of cashews on the side?" he asks himself.

This hypothetical millennial represents one aspect of today's snack food market. Just as significant, though, are
consumers of all ages who nosh on potato chips, cheesy popcorn, doughnuts, chocolate candy and rich, premium
ice cream. In fact, sometimes the individual who "behaves" and snacks lightly on nutrient-dense food throughout the
day is the same person who binges on high-calorie confections in the evening.

It's really a free-for-all in the snack foods market right now, which presents both challenges and product
development opportunities for retailers with store brands. Fortunately, a number of market research firms have
recently released reports on snacking trends, which help cut through the clutter.

First, retailers need to understand that the distinction between snacks and meals has become ever blurrier in terms
of what is eaten and when. Many American consumers nowadays will eat traditional snacks and hors d'oeuvres
such as veggies and dip, cheese and crackers, and mixed nuts as a quick meal, while others will grab a
cheeseburger or a grilled chicken wrap for a portable "dashboard dining" snack.

Top 10 reasons for snacking

Mintel Group's May 2017 report "Snacking Motivations and Attitudes - US" reveals that 94 percent of U.S. adults
snack daily, while 15 percent snack at least four times a day.

Those who consume snacks do so for many reasons, reports Mintel, which identified the following top 10 motivating
factors based on a survey of nearly 1,900 adults who snack.
     • To treat myself (selected by 50 percent of respondents).
     • To give myself a break during the day (37 percent).
     • To eat on the go (27 percent).
     • To eat healthier (26 percent).
     • To relieve stress (24 percent).
     • To refuel when exercising (21 percent).
     • To avoid overindulging at meals (19 percent).
     • To control my weight (17 percent).


       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-6
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 19
                                                                    42 of
                                                                       of 260
                                                                          324
                                                  Eating on the Go

    • To socialize with friends or family (14 percent) .
    • To get through late nights (14 percent).

Source: Mintel"Snacking Motivations and Attitudes - US," May 2017.

Millennials and the oldest members of Generation Z, in particular, have been driving the trend toward eating
whenever hungry and eating on the go, pressured by their busy multi-tasking lifestyles and expectations of
immediate gratification, according to The NPD Group's new report "A Generational Study: The Evolution of Eating."

Furthermore, millennials, who tend to be foodies and champions of health-promoting and sustainable ingredients,
have spurred the launch of a number of alternative plant-based snacks such as Hippeas organic chickpea puffs and
BRAMi lupini beans. It's not that most millennials are vegan or even vegetarian - only a small minority are. But
many are "flexitarians"; they believe they are improving their own health and that of the planet by eating plant-based
food on a regular basis.

Segments with strong sales potential for store brands

Quite often the categories in which private brands already perform well or have significant market share are not the
ones with the most growth potential. Industry experts and market research firms have determined that private
brands are underrepresented and could flourish in the following segments:

Pork snacks and corn chips. National brands constitute 92 percent of dollar share in the salty snacks category,
notes Jordan Rost, vice president of consumer insights for New York-based Nielsen. But salty snack mixes and
pretzels are two segments in which store brands have notable market share, with 30 percent and 15 percent retail
dollar share, respectively. Nevertheless, these are not "the segments to watch out for at the moment," Rost says.

"Pork snacks and corn chips are the snacks seeing the largest growth specific to store brands, gaining 21.1 percent
and 22.6 percent in retail sales dollars," he explains.

Frozen sandwiches. Overall, according to Nielsen data, frozen sandwiches have experienced flat 0 percent
growth, Rost says. However, store brand frozen sandwiches are growing at a 16 percent rate in dollar sales.

"Right now, store brands comprise just 5 percent of frozen sandwich sales," Rost observes. "But with growth
outpacing that of the national branded varieties, there is certainly room to grow [even further]," he says.

Pulse-based snacks. Chickpea-based pulse snacks "did phenomenally well in 2016," increasing more than 150
percent in the 52 weeks ending Oct. 30, 2016, according to Packaged Facts' January 2017 report "Snack Food
Nutrition Trends: Pulses, Vegetables and Grains in Salty Snacks & Crackers." Lentil and pea snacks also
experienced double-digit growth.

Refrigerated hand-held non-breakfast entrees. Portability is a key factor in the healthful snack segments that are
on the rise, states Chicago-based IRl's report "2017 New and Emerging Snacking Trends." Two popular high-
protein snacks that can be fresh- or commissary-prepared by grocery retailers include refrigerated hand-held non-
breakfast entrees, such as ready-to-eat wraps and heat-and-eat burritos, and refrigerated appetizers and snack
rolls that resemble egg rolls but have various fillings and carriers.

Meat snacks. High in protein and easy to eat on the go, meat snacks remain a robust segment. There has been
considerable innovation in this space by specialty brands, which spells opportunity for store brands. Among the
branded items to watch are Wild Zora bars, meat and vegetable bars that come in a variety of flavors such as
Mediterranean Lamb; Epic Bars, meat bars available in such flavors as Chicken Sriracha, Smoked Salmon Maple,
Lamb Currant Mint and Venison Sea Salt Pepper; and Tanka Bars, which are bison-based and have intriguing
flavor combinations such as Cranberries and Pepper Blend.

Millennials, moreover, have influenced older generations to demand health-related benefits in their snacks.




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-6
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 20
                                                                    43 of
                                                                       of 260
                                                                          324
                                                   Eating on the Go

"Consumers today expect snacks to work for them; the snack is no longer just a reward," observes David Portalatin,
NPD Group's vice president of industry analysis, in his introduction to the generational study.

Indeed, the better-for-you and clean label movements are having a sizeable impact on the traditional "treat yourself'
segments, from chips to frozen novelties. Be that as it may, indulgent snacks as a whole are growing faster than
health-oriented ones, reports Chicago-based IRI in its "2017 New and Emerging Snacking Trends" publication.

In fact, dollar sales of "core indulgent snacks" increased 3.4 percent over the past year compared to a 0.9 percent
gain for "core healthy snacks," states Sally Lyons Wyatt, IRl's executive vice president and practice leader, who
authored the snacking trends study.

Private brands, however, have only begun to scratch the surface of the growth potential in both the indulgent and
healthful snacking realms. Accounting for just 6.4 percent of market share in the $17.6 billion salty snacks category
per IRI data, private brands have had trouble competing with the aggressive multichannel distribution strategy of
major national brands, explains marketing expert Jerry Cole of Chicago-based Starpoint Consulting Group.

Millennial tastes influence baby and toddler snacks

As millennials begin to settle down and have children, their penchant for snacking and for better-for-you and clean
label foods is having a significant impact on packaged baby and toddler snacks. And this bodes well for innovative
store brands.

Montreal, Quebec-based Private Brands Consortium (PBC), for one, offers an organic finger-food snack line for
young toddlers that includes whole grain puffs, mini rice cakes and fruit bites.

With unit sales of 30.5 million, according to 2017 data by Statista, private brands collectively rank No.5 in total baby
food and snacks sales, behind the Gerber, Gerber Second Foods, Beech-Nut Stage 2 and Gerber Second Foods
Nature Select brands. Clearly, the time is ripe for store brands to consider this category.

It's time for retailers to become more aggressive themselves and place their store brand snack foods in off-site
vending machines and other convenience settings, Cole contends.

In addition, inherently nutritious fresh fruits have become increasingly popular snacks, and in this arena grocery
retailers already have a strong private brand identity. Nonetheless, retailers could do much more in the fresh-
prepared space, leveraging their success with individually portioned packaged snacks such as crudites and dip,
pre-cut fruit, and pita chips and hummus. There is also room for much more creativity in shelf-stable and frozen
snacks.

Revealing numbers

In its May 2017 report "Snacking Motivations and Attitudes - US," Mintel Group notes that 94 percent of U.S. adults
snack daily, while 66 percent snack at least twice a day and 15 percent snack four or more times a day.

Although contemporary U.S. consumers are increasingly health-conscious in their food choices, the top reason
Americans snack is to treat themselves, states the Mintel report (see the list on p. 32).Also noteworthy, more than
one-quarter (28 percent) of American consumers agree that taste is more important than healthfulness when
choosing a snack.

That said, nearly one-third of consumers say that most of the snacks they eat are healthy, Mintel reports.

"While health is a factor for consideration in food and drink decisions, the majority of snackers do so for a treat,
meaning that even health-focused snacks should appeal with messages about enjoyment and indulgence," says
Beth Bloom, associate director of U.S. Food and Drink Reports at Mintel.




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-6
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 21
                                                                    44 of
                                                                       of 260
                                                                          324
                                                   Eating on the Go

Further complicating the issue, consumer perceptions of what is healthful have been changing significantly. For
example, multigrain snacks have been declining, dropping nearly 10 percent in dollar sales during the 52 weeks
ending July 1, according to Nielsen data.

"Looking more broadly across the retail landscape, this aligns with the downward trend we've seen in products
boasting 'multigrain' health and well ness claims on packaging," says Jordan Rost, vice president of consumer
insights for Nielsen.

"Grains, in general, appear to be losing their clout, as amaranth, whole grain and brand claims have all shrunk in
dollar sales - by 2.0 percent, 2.3 percent and 1.4 percent, respectively," he elaborates. "Conversely, gluten-free,
grain-free and carb-conscious claims have grown substantially - by 6.0 percent, 40.8 percent and 3.6 percent,
respectively. "

On the other hand, alternative vegetable-based snacks, such as those made from pulses and sweet potatoes, have
experienced strong growth - rising 5.2 percent from 2015 to 2016, according to a January 2017 report by Packaged
Facts titled "Snack Food Nutrition Trends: Pulses, Vegetables and Grains in Salty Snacks & Crackers."

Salty snacks remain consumer favorites

In its September 2016 report "Better for You Snacks - US," Mintel Group states that half of U.S. consumers
purchase snacks for their health and well ness properties. That may be a significant proportion, but better-for-you
snacks are surpassed in popularity by seven varieties of salty snacks, according to a Mintel survey of roughly 2,000
adult Internet users, asked to identify the salty snacks they've purchased in the past six months:

    • Cheese-flavored snacks (purchased by 73 percent of respondents).

    • Corn snacks (73 percent).
    • Microwaveable popcorn (71 percent).

    • Regular pretzels (66 percent).

    • Pretzel thins/pretzel crisps (55 percent).

    • Ready-to-eat popcorn (54 percent).

    • Meat snacks such as beef jerky (53 percent).

What's more, full-fat dairy products, including cheese and yogurt, are now in vogue as snacking options, thanks to
recent epidemiological research showing that fat slows down the body's absorption of sugar, helping to reduce the
risk of diabetes mellitus. Fat in food also contributes to a sense of fullness, which helps prevent weight gain.

Trending snack products

Anything can be considered a snack, say 38 percent of consumers, according to Mintel's "Snacking Motivations"
study. The size of this mega-food category is staggering.

IRI's "2017 New and Emerging Snacking Trends" report offers many insights that should be helpful to retailers in
developing private brand snack lines and products.

In the indulgent realm, IRI points to six snack segments where innovation is driving strong growth:

    • Regular cookies.

    • Whole-fat yogurt.
    • Whole-fat freezer novelties.

    • Regular salty snacks.

    • Sweet popcorn.



      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-6
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 22
                                                                   45 of
                                                                      of 260
                                                                         324
                                                   Eating on the Go

    • Refrigerated dips.

In the natural realm, the IRI report identifies three snack trends that will be growth contributors in 2017 and beyond:

Portability. Fresh juices, nut-based smoothies, and hand-held farmer's cheese are predicted to be star performers.

Meat snacks. Animal welfare and environmental factors will influence this category. Look for free-range chicken
chips and no-waste "snout-to-tail" usage claims for pork rinds.

Holistic health. Farming practices will be emphasized more in snacks as will functional ingredients such as
probiotics. "In fact, probiotic chips, pretzels and snacks are showing exceptional growth across all channels," writes
IRI's Lyons.

Prospering in the snack foods sphere is all about "seizing the opportunity," insists the IRI report.

What can retailers with private brands do? Consider implementing the following suggestions:

"Leverage new flavors and forms to retain loyal consumers and capture new ones," IRI recommends. "Continue to
communicate ingredients and sourcing in simple and effective ways. And ensure that innovative packaging and
design are part of your portfolio."

Although it seems like anything goes in today's snack food market, a systematic approach to product development
and marketing can payoff for private brands.


Load-Date: October 15, 2018


  End ofDocnmc-llt




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-6
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 23
                                                                    46 of
                                                                       of 260
                                                                          324
                       AMC to launch new Feature Fare at O-FW locations
                                                    Fort Worth Business Press (TX)

                                                           24 August 2017


Copyright 2017 Fort Worth Business Press
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS
Length: 330 words
Byline: FWBP Staff

Body


Dallas-Fort Worth AMC locations have something new to offer movie-goers, Feature Fare is now available.

Feature Fare has been debuting in all AMC locations across the country throughout the summer and has finally
reached North Texas. This is the largest menu revamp in AMC Theatres history.

"AMC Theatres has enhanced nearly every aspect of the movie-going experience over the last few years and this
new menu launch is a continuation of our long-standing history of innovation, with a tasty spin," said George
Patterson, AMC's Senior Vice President of Food & Beverage, in a news release.

"AMC Feature Fare represents AMC's first true restaurant-style menu launch in a non-dine-in-theatre setting, with a
menu selection sure to delight the taste buds," Patterson said. "By incorporating these new menu items together
with new marketing, branding, and packaging, AMC Feature Fare will feed our guests' ever-increasing hunger for
unique and satisfying menu choices to enjoy at AMC."

AMC Feature Fare items include:

Chicken & Waffle Sandwiches

Cheeseburger Sliders

Chicken Tenders

The Bavarian Legend, 1.5 lb., Pretzel

Stone-Fired Flatbread Pizzas - Four Cheese, Pepperoni, BBQ Chicken and Buffalo Chicken

Oven-Baked Soft Pretzel bites - Cinnamon Sugar, Honey Mustard, Parmesan Garlic, Plain, and Salted

All-Beef Hot Dogs - Loaded Chili Cheese, Mustard and Kraut, Royal Garden, and Spicy Sriracha

Triple Feature meals, featuring Cheeseburger Sliders, Chicken & Waffle Sandwiches, Chicken Tenders, or a Hot
Dog (available Loaded) that each comes with curly fries and a warm chocolate chip cookie

 Gourmet popcorn in Cheese, Salted Caramel, Cheddar Crunch and Original, with the ability to mix and match
flavors

Gluten Free Pre-packaged Snacks-Chocolate Covered Pretzel Crisps, Harvest Crisp Snap Peas, Parmesan
Whisps and four Sa hale nut blends



        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-6
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 29
                                                                     47 of
                                                                        of 260
                                                                           324
                             AMC to launch new Feature Fare at D-FW locations

 and Hillshire Small Plates-Calabrese, Wine-Infused Salame, Italian Salame, Genoa Salame, each coming with
toast points and premium sliced cheese


Load-Date: August 26, 2017


  End of Docilment




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-6
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 30
                                                                    48 of
                                                                       of 260
                                                                          324
                                                     SMART EATS
                                                         Gambit, The
                                                   August 15, 2017 Tuesday


Copyright 2017 ProQuest Information and Learning
All Rights Reserved
Copyright 2017 Gambit Weekly Aug 15, 2017

Section: Pg. S5; Vol 38; No. 33
Length: 536 words
Byline: Katherine M Johnson
Dateline: New Orleans

Body


FULL TEXT

Making healthy food choices for kids and families on the go

Shannon Robertson, registered dietitian at Curahealth Hospital New Orleans, says many families struggle to find
time for even one home-cooked meal a week. No matter the provenance of your repast, a well-rounded meal
should include protein, fruits and veggies. She suggests both ideal and realistic options for breakfast, lunch, dinner
and snacks. And don't forget dessert.

Breakfast

Cereals can contain a lot of processed ingredients, so choose cereals with a lot of whole grains, especially ancient
grains, or oatmeal.

The ideal: Set aside at least one morning a week as a brunch day, when everyone can sit down and eat a hot
breakfast together.

The real: Portability reigns. Robertson recommends cereal bars or yogurt with a little added granola, but says to
check the nutrition label for excessive sugars (the American Heart Association recommends no more 6 to 9
teaspoons of sugar per day). For an easy hot breakfast, scramble two eggs in a mug wijth a little milk and
microwave for a inmute and a half. Serve with an Eriglish muffin.

Lunch

Robertson suggests making lunch fun. To drink, sne likes water or juice pouches with no added sugar - the more
natural the better.

The ideal: Make lunch kebabs. Skewer cheese cubes, grapes, cut-up veggies and deli meat or cubes of chicken
breast with pretzel sticks or bamboo skewers (cut in half to reduce the chance the kids will weaponize them).

The real: String cheese sticks and a simple sandwich will get the job done nicely. And don't forget a serving of fruit.

Dinner




        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-6
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 33
                                                                     49 of
                                                                        of 260
                                                                           324
                                                    SMART EATS

Portion control is the name of the game, Robertson says. Make sure dinner includes a lean protein such as pork
loin or seafood, a vegetable and a source of fiber. It's OK to indulge in a little bread or even a baked potato, but be
wary of adding too many salty, fatty condiments. There are ways to sneak in veggies - dishes like cauliflower rice
and zucchini "pasta" make great substitutes for starchy white rice. Stay away from meal-in-a-box dinners - they're
full of unhealthy preservatives, she says.

The ideal: Dishes like stuffed bell peppers cover most food groups. Robertson suggests exchanging the rice in the
stuffing with quinoa or another whole grain.

The real: Opt for low-fat and low-sodium takeout, such as a rotisserie chicken and a big green salad from the salad
bar. Steam-in-the-bag veggies make a great side dish.

Snacks

"Look for things that are high in fiber and protein," Robertson says. "Any snacks that (kids) can help make is a big
plus, such as frozen banana pops - they're really easy and good for summertime."

The ideal: Robertson loves hummus and guacamole cups accompanied by carrot sticks or other sliced raw veggies.
Fruit kebabs also are filling, as are roasted chickpeas.

The real: Substitute pretzel crisps for the veggies with hummus or guacamole. String cheese is another go-to, or
healthier snacks like Veggie Straws.

Dessert

Fresh fruit is preferable to refined sugar-loaded items. Strawberries topped with whipped cream top Robertson's list.

The ideal: Bake fruits, such as apples and pears, sprinkle with a little sugar substitute and serve warm.

The real: "Once in a while, you just need a cookie," she says.


Load-Date: September 5,2017


  End ofDoClImcllt




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-6
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 34
                                                                    50 of
                                                                       of 260
                                                                          324
                     DINING NOTES; Beer garden coming soon to Benson
                                                    Omaha World-Herald (Nebraska)
                                           August 5, 2017 Saturday, SRSunrise Edition


Copyright 2017 Omaha World-Herald Co.
Distributed by Newsbank. Inc. All Rights Reserved

Section: LIVING; Pg. 2E
Length: 670 words
Byline: Sarah Baker Hansen, WORLD-HERALD STAFF WRITER

Body


Barchen, a new beer garden from one of the owners of Benson Brewery, is coming to Maple Street.

The restaurant, at 6209 N. Maple St., will serve lunch and dinner as well as German, Belgian and American craft
beers.

Owner Ryan Miller said he thinks Benson is a great spot for a beer garden.

"We decided to create our version of a traditional beer garden with an American twist and focused menu," he said.

 The menu will feature shared plates including flammkuchen, a smoky German flatbread; and custom-made
sausages by local chef and charcuterie master Bryce Coulton in flavors like smoked pepperoni and hot Italian. The
bar and restaurant will be family- and pet-friendly.

It should open by the end of August. For more information, visit barchenbeer.com.

Another upcoming addition to Benson: Yoshitomo Sushi

Yoshitomo Sushi is also coming in Benson.

Chef David Utterback plans to open his spot in September at 6009 Maple St. The menu isn't yet available online,
but it will include nigiri, sashimi, maki, beer, wine and sake.

For more information, visit sushiyoshitomo.com.

Cafe, doughnut shop will share space in Blackstone District

A new breakfast cafe and doughnut spot are headed to the Blackstone District.

Early Bird and Bob's Doughnuts will open at 3824 Farnam St.; they are separate businesses, co-owner Codie
Burrow said, but will operate in the same building. Both should open this fall, around mid-September.

 Early Bird will serve an eclectic breakfast and lunch menu daily, along with cocktails. Bob's will serve artisan
doughnuts, chicken sliders, tater tots and coffee.

 Burrow plans to run both spaces with her husband, Jamie Burrow, and their business partner, Andrew Mier.

 Localmotive food truck's menu will be revived at Over Easy




        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-6
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 96
                                                                     51 of
                                                                        of 260
                                                                           324
                               DINING NOTES; Beer garden coming soon to Benson

 Over Easy plans to begin serving the menu of the now-shut Localmotive food truck at its west Omaha location,
including the truck's rounders and sandwiches.

The restaurant will sell the dishes in its drive-thru for late-night service on Friday and Saturday nights starting Aug.
18 from 9 p.m. to 2 a.m. The late-night service will continue through the end of the summer.

Over Easy owner Nick Bartholomew, who also runs the downtown Dandelion pop-up series, said the Localmotive
menu might make an appearance there, too, and it might eventually include late-night service downtown. A full
menu will be available soon.

The Localmotive food truck and bricks-and-mortar spot in Benson closed in October.

Over Easy is at 16859 Q St. For more information, visit overeasyomaha.com.

Spin Neapolitan Pizza opens new spot in west Omaha

Spin Neapolitan Pizza has opened its second location in Omaha.

The restaurant, which has one location in Papillion, has opened at 17520 Wright st. in Omaha.

This location plans to sell pasta dishes and cocktails as well as its namesake pizza.

The restaurant serves thin-crust pizza, salads, soups, paninis, sandwiches and gelato. The new location also will
have a list of craft cocktails along with wine and beer. Six pan-tossed pasta dishes will also be on the menu.

The restaurant is open from 11 a.m. to 10 p.m. Sunday through Thursday and from 11 a.m. to 11 p.m. Friday and
Saturday.

For more information, visit spinpizza.com. The other metro area location is at 248 Olson Dr. in Papillion.

AMC debuts menu with pizza, chicken tenders, sliders

AMC Theatres has introduced a new menu, including pizza, soft pretzels and chicken and waffle sandwiches.

AMC Feature Fare will be available at the AMC locations at Oakview and Council Bluffs; the Westroads location
will have select items off the new menu.

 Among the new dishes are cheeseburger sliders; chicken tenders; a pound-and-a-half pretzel; popcorn in new
flavors including salted caramel and cheddar crunch; and a number of gluten-free snacks, including chocolate-
covered pretzel crisps and nut blends. The theaters will also serve packaged cheese and meat small plates that
come with toast points.

For more information, or to find the nearest theater, visit amctheatres.com.

- Sarah Baker Hansen



Load-Date: August 8, 2017


  End ofDncnment




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-6
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 97
                                                                    52 of
                                                                       of 260
                                                                          324
 /'       .

 \:5          Schmear campaign Millennials give cream cheese a Wonka whirl
                                                            The New York Post
                                                           August 4, 2017 Friday


Copyright 2017 N.Y.P. Holdings, Inc. All Rights Reserved

Section: All Editions; Pg. 38
Length: 347 words
Byline: and REBECCA SANTIAGO

Body


 SAY cheese!

 Cream cheese, to be precise.

 It's the star ingredient at new East Village eatery Becky's Bites, on offer in all the usual forms - in tubs, on bagels -
and in some that aren't so usual.

  Take, for instance, the Beckaroos ($4), a childhood-channeling pairing of Teddy Grahams cookies and FunfeUi-
like cream-cheese dip. Then there are the store's eponymous bites (three for $3.50): dollops of cream cheese
chilled to a fudgy consistency, then handdipped in chocolate.

 Those bites are what started it all for shop owner Becky Rosenthal.

  Previously a personal chef and caterer, she began peddling the trufflelike treats at private parties and events back
in 2014.

 They were so well-received that the now-27-year-old decided to open a store.

 With help from her husband and business partner, Richard Rosenthal, 31, she's on a mission to help others see
schmear in a whole new way.

  "Lots of people won't even give [our food] a shot because they think of too much cream cheese on a bagel," Becky
says. "But we've had a lot of cream-cheese converts. You wouldn't even know this was cream cheese if you just
tried it." The Rosenthals' cream cheese ($4.75 for 8 ounces), which comes from a Hudson Valley dairy farm, is
more sweet than sour, with a frosting-like consistency.

 It becomes truly unrecognizable once mix-ins come into play. The wackiest flavors include cappuccino, cookies
and cream and, memorably, a bacon, egg and cream-cheese blend, which gets its millennial-pink hue from
ketchup.

 So far, Becky says, customers seem most excited about the store's Childhood Throwbacks, which include the
Beckaroos, the Salty Side - pretzel crisps with Cinnabon-evocative saltedcaramel dip - and the S'mores and Chill -
graham crackers with toasted marshmallow-chocolate-chip dip ("our ode to 'Netflix and chill,'" says Becky).

 When asked about what she perceives as her dairy destiny, Becky says, "We'd love to make New York's cream
cheese as famous as its bagels." We'll let her break it to Philadelphia.

 122 E. Seventh St.; 212-420-9200, BeckysBitesNYC.com



       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-6
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page101
                                                                      53 of
                                                                         of 324
                                                                            260
                          Schmear campaign Millennials give cream cheese a Wonka whirl



Graphic


Bite-size, cream cheese-filled cookie 'wiches at Becky's Bites will set you back $3.50 for three. [Becky's Bites]


Load-Date: August 4, 2017


  End (JfDocumcnt




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-6
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page102
                                                                     54 of
                                                                        of 324
                                                                           260
         That Cream Cheese-Centric Cafe Opens Friday In The East Village
                                                            Gothamist
                                                 July 24, 2017 Monday 8:32 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 359 words
Byline: Nell Casey

Body


Jul 24, 2017( Gothamist: http://www.gothamist.com/Delivered by Newstex)
http://gothamist.com/2017/07/24/beckys_bites_east_village.php?galieryOPic=1#galieryBecky'sBites[1 ], the new
East Village cafe devoted to all things cream cheese[2], debuts this Friday on East 7th Street.

Proprietor Becky Rosenthal wants to "reclaim cream cheese as a New York staple food item" alongside things like
pizza, hot dogs and, yes, bagels, which she'll be using as a canvas upon which to spread her cream cheese
creations. For the average individual, the most approachable application will be a bagel ($.95) and a schmear ($1.25
for 2 ounces), which come in plain, loaded lox, funfetti birthday cake and "bacon, egg and 'cream' cheese" flavors.
From there, it's more dessert-like applications, including the "bites"-balls of cream cheese rolled in chocolate-that
Rosenthal created when she was running a catering company, along with tarts and mini cream cheese-filled cookie
'wiches. "Childhood Throwbacks" include bowls of vanilla funfetti dip with Teddy Graham cookies ('memba
Dunkaroos?), S'mores and Chill with graham crackers with a toasted marshmallow and chocolate chip dip, and
Salty Side, salted caramel dip with pretzel crisps."Basically what we're doing is reinventing the use and perception
of cream cheese in showing how it can be fun and exciting in new and inventive ways," Rosenthal told Gothamist in
June. "We like to describe it akin to an ice cream or frozen yogurt shop, except we're using cream cheese as our
palate."122 East 7th Street; beckysbitesnyc.com Becky's Bites Menu[3] by Nell Casey[4] on Scribd
https:llwww.scribd.com/embeds/354595546/content?start_page=1 ... w;_mode=scroll ... ess;_key=key-
ZruvspDOt33126cVJfSt...w;_recommendations=true[5] [ 1]:                  https:llwww.beckysbitesnyc.com/[ 2]:
http://gothamist.com/2017/06/20/beckys_bites_cream_cheese .php#photo-1              [  3]:
https:llwww.scribd.com/documenU354595546/Becky-s-Bites-Menu#from_embed                 [   4]:
https:llwww.scribd.com/user/111226255/Nell-Casey#from_embed               [     5]:
https:llwww.scribd.com/embeds/354595546/content?start_page=1 ... w_mode=scroll ... ess_key=key-
ZruvspDOt33126cVJfSt. .. w_recommendations=true


Load-Date: July 24, 2017


  End of j)ocumcnt




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-6
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page133
                                                                      55 of
                                                                         of 324
                                                                            260
                 State of the Industry 2017: Pretzels get a flavor makeover
                                                Snack Food & Wholesale Bakery
                                                         July 18, 2017


Copyright 2017 BNP Media. All Rights Reserved

Section: FEATURE ARTICLES
Length: 1207 words

Body


Once a simple snack aisle staple, the humble pretzel is experiencing a resurgence, as restaurant menus tap into
the classic flavors of this ubiquitous snack. According to Mintel, Chicago, there has been significant growth in the
number of pretzel buns on menus recently, to the tune of 97 percent more items on menus than in previous years.
The cumulative effect of this exposure might bode well for pretzel products across the snack spectrum.

State of the Industry: Snacks Report Overview        I       Chips    I    Puffed/Extruded Snacks I            Popcorn   I
   Snack Mixes & Nuts I        Tortilla Chips I            Pretzels   I   Frozen Snacks I       Crackers

Market data

"Demand for pretzels seems to be growing after several years of flat-and even negative- growth," says Karl Brown,
president, Pretzel Pete, Inc., Hatboro, PA. According to Brown, the pendulum is swinging back for two primary
reasons: a slowing in the gluten-free market, which has hurt pretzel sales in the past, and the industry has done a
better job of reinforcing pretzels as the original better-for-you snack over options like potato chips. This will continue
to bring many shoppers back to the category.

According to the April 2017 "Salty Snacks in the U.S." report from Mintel, 60 percent of consumers reported
purchasing pretzels in the past three months, beating out products like ready-to-eat and microwaveable popcorn,
meat snacks and pork rinds.

Data from IRI, Chicago shows sales of pretzels held steady in the 52 weeks ending April 16, 2017, up 0.23 percent
in dollar sales reaching $1.2 billion. Snyder's-Lance continues to hold the largest share of the pretzels market, with
company pretzel sales up 2.60 percent to $454.2 million. Utz Quality Foods also showed positive growth over the
past year, up 8.38 percent to $90.2 million, per IRI.

Other top performers for the year include Unique Splits Pretzels, clocking in with 16.58 percent growth to $7.9
million, per IRI. Dollar sales of Dot's Homestyle Pretzels grew by 145.84 percent to reach $6.2 million. Both of these
brands show the potential for artisan-style pretzels in today's market.

The chocolate covered salted snack area of miscellaneous snacks is home to chocolate-covered pretzels, and the
segment grew by 5.92 percent to $194.3 million. Top brands in this segment include: Flipz from DeMet's Candy
Co., up 24.43 percent to $59.4 million; Snack Factory chocolate-covered pretzel crisps, a Snyder's-Lance brand,
up 12.40 percent to $12.9 million; and Snappers, from Edward Marc Brands, up 15.20 percent to $11.3 million.

Frozen soft pretzels also saw a gain for the 52 weeks ending April 16, 2017, per IRI, up 3.34 percent to $77.1
million. The segment is led by J&J Snack Foods Corp., which saw its frozen pretzels, led by the Super Pretzel line,
grow by 1.99 percent to $55.3 million. Notably, private label saw a significant gain of 35.39 percent in frozen
pretzels, rising to $7.9 million in sales.




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-6
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page134
                                                                      56 of
                                                                         of 324
                                                                            260
                              State of the Industry 2017: Pretzels get a flavor makeover

Looking back

When it comes to top trends, those in the pretzel category closely align with those dominating the rest of the food
industry, namely, creative flavors and clean labels.

For Pretzel Pete, a clean label means non-GMO ingredients. But portion control is another trend that's on the rise.
Brown says that portion control packs are the fastest-growing segment in the brand's portfolio, likely thanks to a
focus on "smart snacking." Plus, he says, "given the low calorie and fat count, pretzels still fit in as a great-tasting
product that can also be filling," which also appeals to consumers looking for healthier alternatives.

Suppliers are responding to this trend toward healthier options with ingredients like malt extract. According to Jim
Kappas, vice president of sales and marketing, Malt Products Corp., Saddle Brook, NJ, malt extract offers a nice
boost of antioxidants to snacks. Additionally, the company's barley malt extract, tapioca syrups and other natural
sweeteners are available in organic and non-GMO varieties.

Snyder's-Lance recently reformulated its core line of pretzels to include non-GMO ingredients, while Snack Factory
launched an organic variety in February 2017.

"Pretzels have always been a snack that consumers view as more wholesome, because of simple ingredients, as
well as being baked and minimally processed," explains Faith Atwood, senior director of marketing, Snyder's of
Hanover, a subsidiary of Snyder's-Lance, Hanover, PA. So, instead of a candy bar, consumers may reach for a
product like Snack Factory Dark Chocolate Crunch; instead of a processed energy shot, they may choose a handful
of pretzels with peanut butter. And because of this, the category is getting a flavor makeover.

Kappas has noticed an increase in savory flavor launches, including spicy and salty-sweet profiles. Last year,
Snack Factory launched a Bacon Habanero flavor, while Pretzel Pete launched Mini Twists in Smoky Barbeque,
Salted Caramel and Cheese Pizza flavors. Snyder's of Hanover introduced S'mores Sweet & Salty Pretzel Pieces
to tap into the indulgence-seeking consumer.

In addition to positioning pretzels as guiltless pleasures, another reason for this broadening of flavors in the market,
says Brown, is that a wider variety of consumers are shopping the pretzel aisle: "For many years, pretzel
consumption was concentrated almost solely in the mid-Atlantic region but, in recent years, the category has gained
an increasingly national footprint. As part of that, there is a need for more innovation and variety in terms of flavors."

Looking forward

Without a doubt, an influential trend going forward will be alternative flours and bases for pretzels. "The gluten-free
trend, while slowing, has opened many eyes to the virtues of offering the consumer more of a choice in their
pretzel-not just in flavor, but also in the base grains that are used," says Brown. "I suspect we will see more
experimentation and launches in this direction in the coming years." The Snyder's of Hanover Braided Twists line
has been expanded to include an ancient grain variety, made with chia and quinoa.

Sorghum is another ingredient to watch. According to Mintel, sorghum is one of the top five most commonly used
cereal grains worldwide, and has been gaining in popularity in the salty snacks category-and especially in pretzels.
Mainly, this is thanks to the gluten-free phenomenon; however, there is incredible room for growth stateside, as just
10 percent of global sorghum-based foods and drinks came out of the U.S. in the last three years. Mintel believes
that sorghum is poised to show a similar growth trajectory as ancient grain superstar quinoa, thanks to its artisan
appeal, gluten-free status, clean profile and versatility.

Some snack producers are already working with sorghum. In April 2017, Quinn Snacks, Boulder, CO, launched
Classic Sea Salt and Touch of Honey pretzel sticks made from sorghum.

But that's likely just the beginning of this ingredient's rise, as Mintel believes consumers will respond very well to its
high whole-grain content and better-for-you nutrient profile, qualities that very well could help drive sales growth in
the pretzel market.



      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-6
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page135
                                                                     57 of
                                                                        of 324
                                                                           260
                             State of the Industry 2017: Pretzels get a flavor makeover

State of the Industry: Snacks Report Overview     I     Chips    I      Puffed/Extruded Snacks I        Popcorn   I
   Snack Mixes & Nuts I        Tortilla Chips I       Pretzels   I     Frozen Snacks I       Crackers


Load-Date: July 20, 2017


  End of Document




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-6
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page136
                                                                     58 of
                                                                        of 324
                                                                           260
   AMC's Columbus theaters to get major food upgrade as ticket prices rise
                                             Columbus Ledger-Enquirer (Georgia)
                                                      July 6, 2017 Thursday


Copyright 2017 Columbus Ledger-Enquirer All Rights Reserved




  lebget-'lnquinr
   Found on Ledger-Enquirer" com

Section: business
Length: 824 words
Byline: Tony Adams


Columbus Ledger-Enquirer

Body


It has been just over six months since AMC Entertainment Holdings gobbled up Carmike Cinemas in a $1.2 billion
blockbuster deal similar to buying a large soft drink and a bucket of popcorn loaded with butter.

Changes since then have come slowly, with Leawood, Kan.-based AMC just recently having started rebranding the
exteriors of Columbus-area theaters with its own signs. The company acknowledged Wednesday that it has
increased prices following an evaluation. It also plans to roll out improvements to its concession stand offerings as
fall approaches.

First the food: AMC has already started rolling out what it calls its "Feature Fare," an upgraded and expanded
menu, to theaters across the U.S., with an emphasis on drawing more moviegoers to its food and beverage stands,
which in turn will improve cash flow at theater complexes.

"That should be arriving at AMC branded locations in Columbus in late August or early September. We will have
more information to share with the market at that time," Ryan Noonan, AMC's director of corporate communications,
said via email.

(AMC retiring Carmike: What you should know as customer, rewards member)

(Summer deal: KidsPack movie ticket, popcorn, fruit snack, drink for $4)

What can customers expect from what the company is calling its largest menu revamp in history? How about
chicken and waffle sandwiches, stone-fired flatbread pizza, premium all-beef hot dogs and a 1.5-pound "monster of
a pretzel" call the Bavarian Legend Pretzel. Those are to go along with cheeseburger sliders, chicken tenders and
gourmet popcorn in flavors that include cheese, salted caramel, chedder crunch and original.

"AMC Feature Fare represents AMC's first true restaurant-style menu launch in a non-dine-in-theater setting, with a
menu selection sure to delight the taste buds," George Patterson, AMC's senior vice president of food and
beverage, said in a statement several weeks ago as rolling of the food improvements began.




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-6
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page138
                                                                      59 of
                                                                         of 324
                                                                            260
                     AMC's Columbus theaters to get major food upgrade as ticket prices rise

As it is improving the concessions, Noonan confirmed that AMC Theaters in Columbus began seeing price
increases in late May, including the AMC Columbus Park 15 on Whittlesey Boulevard and the AMC Ritz 13 on
Whittlesey Road in the Bradley Park area, which also is home to the Hollywood Connection entertainment complex.

Both locations have raised ticket prices by $1 on Fridays and Saturdays after 4 p.m., he said. AMC Columbus Park
15 also increased tickets from $11.50 for an adult 20 evening movie to $11.79. Prices for the same basic evening
tickets were raised from $11 to $11.19 at the AMC Ritz 13.

None of those prices include customized premium add-on fees for 3D feature films and those shown in the larger
auditoriums using IMAX technology, as well as the time of day the movie is shown and in which size auditorium.

For example, those wishing to take in this week's blockbuster flick "Spider-Man: Homecoming" in IMAX and 3D at 7
p.m. or 10 p.m. Saturday at AMC Columbus Park 15 will shell out $21.37 per adult, $17.59 per child and $16.51 for
seniors, according to a check of Fandango. Those viewing the same movie in 3D at 6 p.m. Saturday or in the BigO
auditorium at 8 p.m. Saturday will pay $15.97 per adult, $12.95 per child and $11.11 per senior. A basic 20 showing
of "Spider-Man: Homecoming" at 8:30 p.m. Saturday in a smaller auditorium without IMAX or BigO will set
moviegoers back $12.73 per adult, $9.71 per child and $7.87 per senior.

In early March, AMC said there would be "no significant changes" in ticket prices as it rebranded the Carmike
Cinemas theaters nationwide to its own logo and system. However, the company did note that it occasionally
evaluates prices based on "market conditions, increasing operating costs or when premium formats are introduced."

Here are the AMC Feature Fare menu items Columbus-area movie fans can expect for purchase at concessions
stands later this summer:

  Chicken and waffle sandwiches, cheeseburger sliders and chicken tenders

  The Bavarian Legend Pretzel, which weighs 1.5 pounds

  Stone-fire flatbread pizzas, including four cheese, pepperoni, barbecue chick and buffalo chicken

  Oven-baked soft pretzel bites, with flavors that include cinnamon sugar, honey mustard, parmesan garlic, plain
and salted

  Premium all-beef hot dogs, dressed with loaded chili cheese, mustard and kraut, royal garden or spicy sriracha

  Triple feature meals include cheeseburger sliders, chicken and waffle sandwiches, chicken tenders or a hot dog,
each coming with curly fries and a warm chocolate chip cookie

   Gourmet popcorn in the flavors of cheese, salted caramel, cheddar crunch or original, with mixing and matching
of flavors possible

  Gluten-free prepackaged snacks to include chocolate-covered pretzel crisps, harvest crisp snap peas,
parmesan whisps and four Sahale nut blends

   Hillshire small plates to include calabrese, wine-infused salame, Italian salame and genoa salame, each with
toast points and premium sliced cheese


Load-Date: July 6, 2017


  End of Document




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-6
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page139
                                                                     60 of
                                                                        of 324
                                                                           260
                                    Campfire Chili MEAL OF THE WEEK
                                                    Bay City Times (Michigan)
                                                     June 20, 2017 Tuesday


Copyright 2017 Bay City Times All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 345 words

Body


Make while camping or just at home. Serves four-plus -with plenty left over -          for less than $15. Or take
advantage of coupons and store incentives, and make it for $11.36.

Ingredients from Meijer:

Ground Angus chuck (need 1.5 pounds): $2.99 per pound Butterball turkey bacon: $1. ($1 on 1 coupon
SavingsAngel.com/butterball617 OR 55 cents on 1 coupon Butterball.com/coupons; PLUS: Buy 10 participating
products, mix

and match, get 11th product free -instantly at register.) Bush's beans (need 1 white and 1 red kidney): $1 each.
($1 on 2 coupon May 14 SmartSource insert; PLUS Buy 10 participating products, mix and match,

get 11th product free - instantly at register.) Hunt's crushed tomatoes (need 2) and Bell pepper (need 1): $1 each.
(Buy 10 participating products, mix and

match, get 11th product free - instantly at register.) Vidalia onion (need 1 large): 77 cents per pound. (Optional):
Shredded cheddar cheese: $1.88

and Daisy sour cream: $1.79.

Pantry ingredients: chili powder, cumin, jalapeno, pepper, oregano, salt

To complete meal from Meijer:

Snack Factory Pretzel Crisps: $2.50. ($1 on 1

coupon June 18 SmartSource insert) Hunt's pudding and Old Orchard juice: $1 each. (For juice: 50 cents on 1
coupon OldOrchard.com/promotions; PLUS for both: Buy 10 participating products, mix and

match, get 11 th product free - instantly at register.) Strawberries: $1.67

Steps

Chop bacon, onion, jalapeno and bell pepper. Rinse beans. In a cast iron Dutch oven, brown ground chuck in
batches, moving to a large bowl as cooked. Cook bacon, onion, jalapeno, bell pepper, 3 tablespoons chili powder, 1
tablespoon cumin, and 2 teaspoons oregano for 5 minutes. Add cooked chuck, beans, undrained tomatoes, 1/2
teaspoon salt and just enough water to give it a "soup" appearance. Cover pot with lid and hot coals. Gently simmer
for about 21/4 hours, checking every 45 minutes.

Serve hot with pretzel crisps, adding salt and pepper to taste and topping with cheese and sour. Enjoy



        Case 3:17-cv-00652-RJC-DSC
        Case 3:17-cv-00652-KDB-DSC Document
                                   Document41-6
                                            71-4 Filed
                                                  Filed10/29/18
                                                        06/14/19 Page
                                                                  Page162
                                                                       61 of
                                                                          of 324
                                                                             260
                                       Campfire Chili MEAL OF THE WEEK

with cold juice and pudding with strawberries. Editor's note: Final cost based on percentage of product used.


Load-Date: June 21, 2017


  End of Document




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-6
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page163
                                                                     62 of
                                                                        of 324
                                                                           260
                 Revamped food menus coming soon to theaters near you
                                                    Orlando Sentinel (Florida)
                                               April 21, 2017 Friday, ROP Edition


Copyright 2017 Sentinel Communications Co. All Rights Reserved

Section: A SECTION; A; Pg. 1
Length: 761 words
Byline: Kyle Arnold
Highlight: PHOTO: Simal Dattani, left and his wife Karishma Dattani, own Touchstar Cinemas. They installed
recliners last month at the Southchase 7 theater.Red Huber/Staff Photographer

Body


Fresh pizzas, chicken-and-waffle sandwiches, and beef sliders are taking a spot next to popcorn and licorice at
Central Florida's movie theaters.

From small theaters to mega chains, many more cinemas are improving their food game and putting in reclining
seats with food and drink tables. AMC Theaters announced last week it was introducing a revamped food menu
with charcuterie plates, stone-fire flatbread pizzas and gluten-free snacks, such as chocolate-covered pretzel
crisps.

Now a national trend, the upgrades started with boutique and specialty theaters, such as the Enzian Theater in
Maitland and the AMC Disney Springs. Now, entire chains of neighborhood cineplexes are replacingseats to
accommodate choosier customers. Theater operators say food brings in higher profits than tickets alone, while
there is increased competition from home entertainment.

"Theaters are competing with mobile devices and streaming movies at home, so it makes sense that they would
have to do something to bring in viewers," said Anne Russell, director of Full Sail University's film production MFA
program.

The bigger seats and tray tables are a risk for theaters. One Central Florida theater dropped 40 percent of its seats,
even though it kept a few non-reclining chairs.

Orlando moviegoer Onix Forestier said the upgraded offerings at South chase 7 theater near Hunters Creek make
the theater experience more appealing.

"Now, this is one of my top three theaters to go to," said Forestier, who works in the hospitality industry and was
seeing "The Fate of the Furious" on Thursday.

Operators say the new offerings are needed to attract customers.

"There really isn't a downside to the customer, only an added benefit," said Elizabeth Mukherjee, executive vice
president of Maitland's Enzian, a boutique theater that has had expanded food service for more than a decade.
"Plus it takes the rush out of trying to finish your meal in time to make the movie."

Mukherjee doesn't worry about competition from national chains, since her theaters show mostly independent and
classic films.




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-6
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page250
                                                                      63 of
                                                                         of 324
                                                                            260
                              Revamped food menus coming soon to theaters near you

Meanwhile, all four of AMC's Central Florida cineplexes will get the new food treatment this summer, a spokesman
for the company said.

Movie theaters have been moving toward the cushy, recliner-style seats for the last few years. Cobb Plaza Cinema
Cafe in downtown Orlando and Cinemark Theaters at Artegon Marketplace have installed premium seating.

Regal Pointe Orlando Stadium 20 even added "4-D" seating recently that bounces, shakes and blows mist at movie
patrons in conjunction with action on the screen. Regal has upgraded seats at its four other local theaters and
added beer and wine at the the Winter Park Village theater in 2016.

Stadium and recliner seating has been among the most popular upgrades though. As it becomes more common, so
does the ability to add tray tables for food.

Dallas-based Cineopolis announced last year that it was putting a "luxury theater" at the Hamlin Town Center
development south of Winter Garden.

The menu for the Cineopolis theater in Polk County includes traditional nachos and hot dogs, but also serves up
mango pork sliders, spinach artichoke dip and cosmopolitan cocktails.

Customers will be able to order food from their seats, and waiters will bring dishes to the fully reclining chairs.

Cineopolis has not announced an opening date for that theater.

Last month, Orlando-based Touchstar Cinemas finished putting recliner seating with tray tables in Southchase 7.
That enabled the theater to buy new cooking equipment for pizzas and mac and cheese bites. Southchase also
recently received its liquor license and is buying a machine to serve cocktails to guests, said owner Simal Dattani.

"Don't get me wrong, most of our profit still comes from popcorn; that barely costs anything to make," said Dattani,
who also operates theaters in Huntsville, Ala., and Spring Hill. "On weekends, we have two or three people in here
dedicated to cooking."

To make room for the bigger chairs, Dattani downgraded capacity at Southchase by about 40 percent and slanted
the floor for stadium-style views. Prices did go up by about a dollar a ticket, he said, but the theater is selling more
tickets than before.

As for food, the theater is starting with basics, such as pizzas, mozzarella sticks and chicken tenders.

"I think finger food is probably easier at this point than pasta or something like that," Dattani said. "We might expand
it in the future, but now we want to keep it simple."

karnold@orlando

sentinel.com, 407-420-5664, Twitter: @kylelarnold or facebook.coml

bykylearnold


Load-Date: April 22, 2017


  End of Docnment




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-6
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page251
                                                                     64 of
                                                                        of 324
                                                                           260
                                           PICTURE THIS; Danielle Picot
                                                    Cohasset Mariner (Massachusetts)
                                                             April 14, 2017


Copyright 2017 Cohasset Mariner
Distributed by Newsbank, Inc. All Rights Reserved

Section: MA NEWS; Pg. A2
Length: 146 words

Body


Name: Danielle Picot.

Occupation: High school senior, Hingham Rec employee, soon to be summer camp counselor.

Best day of your life: My birthday last year, where I got to spend it in Tennessee with my ASP family and group.

Best vacation: Laguna Beach, California last summer with my friend Cora.

Favorite season: Summer!

Favorite holiday: Halloween.

Favorite snack: Pretzel crisps.

Best book: "The Great Gatsby."

Best movie: "Forest Gump."

Best TV show: "Friends" and "The Office."

 Favorite song: "Blackbird," by the Beatles.

 Pet peeve: People who are inconsiderate and people who chew loudly.

 Fun fact: I'm allergic to plums.

 Goal: To be successful while also doing what I love.

 Person you'd most like to meet: I've always wanted go back in time and go to a Michael Jackson concert (if that
counts).

 Biggest worry: The environment in the future.

 Best part of Cohasset: The harbor.


Load-Date: April 15, 2017


  End of Docnment




        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-7
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 34
                                                                     65 of
                                                                        of 267
                                                                           324
       AMC adds stone-fired pizza, Bavarian pretzels to concessions menu
                                             Kansas City Business Journal (Missouri)
                                                        April 10, 2017 Monday


Copyright 2017 American City Business Journal, Inc. All Rights Reserved




 BUsiNEss JOURNAL
Length: 257 words
Byline: Brian Kaberline

Body


AMC Theatres announced a new initiative for movie patrons who think popcorn is passe.

AMC Feature Fare, announced Monday, is billed as "the largest menu revamp in Company history." New items
include:

· Chicken & waffle sandwiches

· The Bavarian Legend, a 1.5-pound pretzel

· Four varieties of stone-fired f1atbread pizzas

· A lineup of gluten-free snacks, including chocolate-covered pretzel crisps, Harves Crisp Snap Peas, Parmesan
Whisps and four Sahale nut blends

· Hillshire Small Plates, featuring five types of salami, each with toast points and premium cheese

· Gourmet popcorn, in original, cheese, salted caramel and cheddar crunch varieties

The chain, owned by Leawood-based AMC Entertainment Holdings Inc., said it will roll out the new items to all AMC
branded locations over the course of the summer and select items will be introduced at its newly branded AMC
Classic locations.

The move is part of a larger AMC move to keep patrons coming to theaters despite a growing number of home
options. CEO Adam Aron has put a premium on amenities such as recliners, IMAX screens, Dolby Cinema
technology and upgraded concessions, including MacGuffins bars at select theaters. The company recently said
food and beverage innovation has increased its share of overall revenue to 31.5 percent and that gross profit
margins for that segment are up 86 percent in the past five years.

Did you find this article useful? Why not subscribe to Kansas City Business Journal for more articles and leads?
Visit bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: April 10, 2017




        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-7
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 35
                                                                     66 of
                                                                        of 267
                                                                           324
                  AMC adds stone-fired pizza, Bavarian pretzels to concessions menu


End of Document




     Case
     Case 3:17-cv-00652-KDB-DSC Document 41-7
          3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                              Filed 10/29/18
                                                    06/14/19 Page
                                                             Page 36
                                                                  67 of
                                                                     of 267
                                                                        324
AMC Theatres® Launching New Menu Innovation, AMC Feature Fare, at AMC
 and AMC Classic Locations Nationwide; AMC Feature Fare, the Company's
    largest menu revamp in history, will begin rolling out at AMC branded
  locations this summer, with select items coming to AMC Classic branded
                                  locations
                                                  Business Wire
                                      April 10, 2017 Monday 10:45 AM GMT

Copyright 2017 Business Wire, Inc.

Distribution: Business Editors; Entertainment Editors; Film Writers; Food Writers; Food/Beverage Writers
Length: 713 words
Dateline: LEAWOOD, Kan.

Body


AMC Theatres® (NYSE:AMC) (nAMcn) today proudly announced the largest menu revamp in Company history,
with the upcoming launch of AMC Feature Fare, AMC's new approach to enhancing menu items, and providing
unique and unexpected offerings to guests throughout both AMC and AMC Classic theatres. AMC Feature Fare will
roll out to all AMC branded locations nationwide in phases this summer, with select items coming to all AMC Classic
branded locations.

nAMC Theatres has enhanced nearly every aspect of the movie-going experience over the last few years and this
new menu launch is a continuation of our long-standing history of innovation, with a tasty spin,n said George
Patterson, AMC's Senior Vice President of Food & Beverage. nAMC Feature Fare represents AMC's first true
restaurant-style menu launch in a non-dine-in-theatre setting, with a menu selection sure to delight the taste buds.
By incorporating these new menu items together with new marketing, branding, and packaging, AMC Feature Fare
will feed our guests' ever increasing hunger for unique and satisfying menu choices to enjoy at AMC. n

AMC Feature Fare items coming soon to AMC branded theatres include:
     • Chicken & Waffle Sandwiches; Cheeseburger Sliders and Chicken Tenders
     • The Bavarian Legend Pretzel - a 1.5-pound monster of a pretzel
     • Stone-Fired Flatbread Pizzas - Four Cheese, Pepperoni, BBQ Chicken and Buffalo Chicken
     • Oven-Baked Soft Pretzel bites - Cinnamon Sugar, Honey Mustard, Parmesan Garlic, Plain, and Salted
     • Premium All-Beef Hot Dogs - Loaded Chili Cheese, Mustard and Kraut, Royal Garden, and Spicy Sriracha
     • Triple Feature meals, featuring Cheeseburger Sliders, Chicken & Waffle Sandwiches, Chicken Tenders, or a
           Hot Dog (available Loaded) that each comes with curly fries and a warm chocolate chip cookie
     • Gourmet popcorn in Cheese, Salted Caramel, Cheddar Crunch and Original, with the ability to mix and match
         flavors
     • Gluten Free Pre-packaged Snacks-Chocolate Covered Pretzel Crisps, Harvest Crisp Snap Peas, Parmesan
          Whisps and four Sahale nut blends
     • Hillshire Small Plates-Calabrese, Wine-Infused Salame, Italian Salame, Genoa Salame ... each comes with
           toast points and premium sliced cheese



        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-7
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 37
                                                                     68 of
                                                                        of 267
                                                                           324
    AMC Theatres® Launching New Menu Innovation, AMC Feature Fare, at AMC and AMC Classic Locations
                  Nationwide; AMC Feature Fare, the Company's largest menu revamp ....

The 400 AMC locations will launch the complete AMC Feature Fare menu on a weekly basis, beginning this
summer in select locations, and will be available circuit-wide by early fall. The menu items will also be available at
AMC Dine-In locations that offer a concession stand.

The 200 AMC Classic locations are currently adding Salted Pretzel Bites and Premium All-Beef Hot Dogs to their
menus and will soon add Four Cheese and Pepperoni Stone-Fired Flatbread Pizza options.

Both the AMC and AMC Classic menu innovations will be backed by new marketing innovations including all new
packaging, redesigned Digital Menu Boards with spotlight animation and videos highlighting ingredients. Also
coming soon in conjunction with the Feature Fare menu launch are exclusive offerings available through the AMC
Stubs® loyalty program and the AMC Theatres social media channels, including Facebook ,            Twitter,
Instagram and others.

About AMC Entertainment, Inc.AMC is the largest movie exhibition company in the U.S., in Europe and throughout
the world with approximately 1,000 theatres and 11,000 screens across the globe. AMC has propelled innovation in
the exhibition industry by: deploying more plush power-recliner seats; delivering enhanced food and beverage
choices; generating greater guest engagement through its loyalty program, web site and smart phone apps; offering
premium large format experiences and playing a wide variety of content including the latest Hollywood releases and
independent programming. AMC operates among the most productive theatres in the United States' top markets,
having the #1 or #2 market share positions in 22 of the 25 largest metropolitan areas of the United States, including
the top three markets (NY, LA, Chicago). Through its Odeon subsidiary AMC operates in 14 European countries
and is the # 1 theatre chain in Estonia, Finland, Italy, Latvia, Lithuania, Spain, Sweden and UK & Ireland.
amctheatres.com

View source version on businesswire.com: http://www.businesswire.com/news/home/20170410005490/en/


CONTACT: AMC Entertainment, Inc.
Ryan Noonan, (913) 213-2183
rnoonan@amctheatres.com
http://www.businesswire.com


Load-Date: April 11, 2017


  End of Document




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-7
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 38
                                                                    69 of
                                                                       of 267
                                                                          324
Publix prepares to take a bite out of the Richmond area's grocery landscape
                                              Richmond Times Dispatch (Virginia)
                                                March 5, 2017 Sunday, 2 Edition


Copyright 2017 Richmond Newspapers, Inc. All Rights Reserved

Section: MAIN; Pg. 1A
Length: 2174 words
Byline: TAMMIE SMITH Richmond TimesDispatch

Body


APEX, N.C. ' Grocery list in hand, Anne Yeager chuckled and hesitated at first when asked how long she has been
shopping at Publix Super Markets.

"I hate to tell you, because that might tell my age," she said as she walked down an aisle of a new Publix grocery
store in a retail development called Publix Pointe in Apex, N.C., a suburb southwest of Raleigh.

"Fifty years, easily," Yeager said, as her husband, Gresham Yeager, pushed the grocery cart a few steps behind
her.

The Yeagers are formerly of Florida, where Publix dominates the grocery landscape, but they have called North
Carolina home for the past 15 years. The Apex store, which opened Feb. 8, is the fourth Publix to open in suburban
Raleigh in the past three years.

 The profitable Publix chain, based in Lakeland, Fla., is expanding northward and westward, bringing its Key lime
pie, crunchy fried chicken, submarine sandwiches and reputation for top-notch customer service' including courtesy
clerks who take customers' groceries to their vehicles' to new markets, including the Richmond region.

 The new store in Apex, plus two in nearby Cary, offer a glimpse of what Richmonders can expect when Publix
comes to a grocery market some analysts say is "over-stored" with too many supermarket options.

 Publix is on track to open at least 12 stores in the Richmond area during the next few years. And the chain has
said it plans to add locations aggressively here and elsewhere in Virginia.

Ten of the 12 local stores will be in former Martin's Food Markets sites that Publix is buying and renovating.

The others are being built from the ground up.

One is under construction in the new Nuckols Place retail center at Nuckols and Twin Hickory roads in western
Henrico County. The other is slated to be part of a proposed shopping center at Mechanicsville Turnpike and
Brandy Creek Drive in Hanover County.

 Publix has not provided specific opening dates for the Richmond-area stores, but the company's website indicates
a summer 2017 opening for stores at Nuckols Place, The Shoppes at CrossRidge, John Rolfe Commons and White
Oak Village.

***




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-7
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 66
                                                                    70 of
                                                                       of 267
                                                                          324
                    Publix prepares to take a bite out of the Richmond area's grocery landscape

 Anne Yeager said she has other supermarket options, including a Whole Foods Market and a Harris Teeter, but
she prefers Publix because the produce is always fresh and the customer service exemplary, even if the prices are
a little higher than the competition.

"I like the variety, the seafood department, the meat department, you name it," she said. "And everybody is so
helpful, not that they aren't in the other stores, too, but they are extremely helpful here."

 Publix stores typically range from 28,000 to 61,000 square feet. The Richmond-area stores announced so far will
range from 49,000 to about 67,000 square feet.

In comparison, Walmart Supercenters typically are about 182,000 square feet, while Wegmans and Kroger
Marketplace stores range from 100,000 to 120,000 square feet.

 Freshness is a Publix differentiator when it comes to fruit, vegetables and other produce, said Alan Steele, a 32-
year Publix employee who is produce retail coordinator for the chain's division in Charlotte, N.C.

"We get deliveries six to seven days a week," Steele said.

 "That guarantees our freshness. Right now, it's coming out of Atlanta, because that is where our distribution is
from."

The produce is not all U.S.-grown but is "jet fresh," he said, flown to distribution centers soon after being picked.

Any customer in doubt about whether a fruit or vegetable is at peak flavor can ask for a sample, Steele said.

"We will sample anything," he said. "If you don't like it, we don't want you buying it."

 Publix does not have a customer loyalty-card program like other chains, but the stores do run weekly BOGO (buy
one, get one) specials.

During opening week at the Apex store, for instance, BOGO specials included Birds Eye vegetables, Betty Crocker
Suddenly Salad packaged pasta meals, Haagen-Dazs ice cream products, 24-ounce packages of large shrimp,
Snack Factory pretzel crisps, French's ketchup, Perdue chicken breasts and chicken nuggets, plus more.

 The stores' bakeries make bread daily, boasted Ashley Mayes, an eight-year employee who is bakery manager at
the Apex store.

 "Our Italian five-grain is probably one of the best breads we have. It's mixed in the store, so extremely local," she
said.

Another customer favorite are the birthday cakes made in-store and topped with buttercream frosting.

 "It uses real butter. We aerate it every single day, so it's nice and light and fluffy. It's not a heavy icing," Mayes
said.

Publix has other services designed to make mealtime easier for customers.

 Hankering for one of the chain's famous submarine sandwiches for lunch or dinner? You can avoid the wait at the
deli counter by using the Publix mobile app to order the sandwich, which will be prepared a few minutes ahead of
your scheduled arrival time and left in a warming tray.

 Can't decide what to make for dinner tonight? The Publix Aprons program, which started in 1999, gives consumers
some help with in-store cooking demonstrations for meals that take about 30 minutes to make.

 Publix also has done some of the legwork, with the items needed to make the meals conveniently stocked together
in food display cases near the Aprons station.




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-7
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 67
                                                                   71 of
                                                                      of 267
                                                                         324
                    Publix prepares to take a bite out of the Richmond area's grocery landscape

 "Our motto is, bring your family back to the table," said Publix meals specialist Steph Arpey. "We put out two new
recipe cards a week, so we are here seven days a week demonstrating so we can show folks how easy these
recipes are to prepare. We also give you a chance to taste it before you buy it."

 If you're planning a special birthday or graduation party and want to get your cake and trays of finger food all in the
same place, the Publix Aprons event planning service can handle the catering.

The stores' full-service pharmacies have a program that provides certain medications free to customers with a
doctor's prescription. The drugs available through that program include some commonly prescribed blood pressure
medications; antibiotics; metformin, which is used to treat Type 2 diabetes; and Montelukast, an asthma drug.

***

 One way Publix has kept its customer service culture through the years of expansion beyond its Florida roots is
through the chain's employees and managers.

The only way to become a store manager is to already work for the company.

And Publix is the largest majority employee-owned company in the U.S., according to the National Center for
Employee Ownership.

Store manager Denny Pena stood in the vestibule of the Publix store in Apex with outstretched arms as he
welcomed a steady stream of customers on the Feb. 8 opening day.

Pena started with Publix in Hialeah, Fla., when he was 17. He was a bagger and front-end service clerk.

 He has been with the company 28 years, including 10 years as a store manager. The Apex store was his first time
opening a new store.

 "I remember my bosses always talking to me about all the benefits Publix had and the opportunities that we all had
to be anything that we wanted to be," Pena said.

"They molded us. They mentored us," he said. "That's exactly what Mr. George wanted to do with every single
associate.

"In order for me to move up, he invested in me .... It's our culture' to promote from within. Publix doesn't hire
anybody from outside to be a manager. It's something that is earned."

 "Mr. George" is George W. Jenkins, who founded Publix in 1930. Jenkins worked for the Piggly Wiggly grocery
chain before leaving to open his own store.

Jenkins, who died in 1996, was known for his emphasis on customer service, a legacy the chain continues. The
10-member board includes three Jenkins family members and a fourth by marriage.

When Pena says "our culture," he also is speaking as an owner.

 He is one of the estimated 179,000 employees who hold shares in the company, as of Feb. 7. The chain has about
191,000 workers. Employees who have been employed with Publix continuously for a year are eligible to buy
company stock.

 By giving employees ownership, Jenkins fostered a sense that everyone had a stake in seeing that the customer
experience was superior.

 Today, the company is run by President and CEO Randall Todd Jones Sr., who took over last year when former
CEO Ed Crenshaw retired after 42 years, including serving as CEO since 2008. Jones was named president in
2008.



       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-7
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 68
                                                                    72 of
                                                                       of 267
                                                                          324
                    Publix prepares to take a bite out of the Richmond area's grocery landscape

"Publix is one of the most respected and one of the most successful retail chains in the whole country," said Jeffrey
Metzger, publisher of Food World, a trade publication that follows the supermarket industry in the Mid-Atlantic.

"They have dominated Florida for almost 80 years and continue to expand their market share there .... Over the
past 20 years, they have also moved northward at a slow pace," Metzger said.

Clearly, Publix is going to make a presence in the Richmond marketplace, Metzger said.

"It's going to be very interesting to see how they compete in a very over-stored market," he said.

***

 In the Richmond market, Publix will face competition on price and convenience from operators and market leaders
Kroger and Walmart, both of which have more locations and offer online grocery ordering with at-store drive-up
pickup.

Publix also will face market newcomers: no-frills Aldi, which has opened nine stores in the Richmond area since
April 2015; and Lidl, on track to open a handful of stores in the region this summer.

 Where Publix excels is customer service, said Steven P. Kirn, a lecturer in the Warrington College of Business at
the University of Florida in Gainesville. He teaches retailing management and has been a Publix customer.

Publix has registered its "Where Shopping is a Pleasure" slogan with the U.S. Patent and Trademark Office.

"On the service side of things, not on price, they kind of own the market. They certainly own the Florida market,"
Kirn said.

"Service and loyalty, cleanliness, staffing. They are a good operation," he said.

 "If you buy a 59-ounce cardboard box of orange juice, there's somebody there bagging it for you and saying, '?Oo
you want me to take this out to the car for you?' ... It's that level of service," Kirn said.

 "Or it's the thing that when you go through the store, look at the shelf facings," he said. "You won't find a lot of
holes. All the canned goods, pasta, what have you, are all pulled forward so that all the shelves are nice and neat
and stocked.

"The floor is sparkling. Cleanliness is huge in terms of how people feel about groceries," Kirn said.

***

Can Publix re-create that kind of company loyalty in a competitive market such as Richmond?

"They think they can," Kirn said.

 "I would think the Richmond market has a kind of southeastern sensibility where that sort of loyalty can be very
powerful," he said.

But in the supermarket world, location is key, he added.

"It's the number one reason why people choose to shop at a particular store," Kirn said.

"They basically have kind of saturated Florida where they have almost 800 stores," he said. "If I want to go to a
Winn-Oixie, I have to drive past three Publix stores to get there."

Jones, the Publix CEO, has his work cut out for him, said Burt P. Flickinger III, managing director of New York City-
based consulting group Strategic Resource Group.




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-7
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 69
                                                                   73 of
                                                                      of 267
                                                                         324
                   Publix prepares to take a bite out of the Richmond area's grocery landscape

 "He inherited a company that has been competitively complacent, because Publix in its legacy state of Florida has
faced less capable, under-capitalized competitors like Winn-Dixie," Flickinger said.

In the Richmond market, Publix will face a food fight probably unlike any it has ever experienced, Flickinger said.

 "The outcome for Richmond consumers is they'll get the best of the best from the chains and, at the same time,
they will have unprecedented price wars."

TLSmith@timesdispatch.com

(804) 649-6572



Publix Super Markets Inc.

Founded: 1930 in Winter Haven, Fla., by George W. Jenkins.

Headquarters: Lakeland, Fla.

Leadership: Randall Todd Jones Sr., president and CEO; 10-member board of directors

Number of employees: 191,000

 Number of locations: 1,143 (775 in Florida, 184 in Georgia, 65 in Alabama, 57 in South Carolina, 40 in Tennessee
and 22 in North Carolina). Stores under development in Virginia are expected to open in summer 2017.

Distribution centers: Eight (seven in Florida and one in Georgia)

 Manufacturing facilities: 10 total in Georgia and Florida, including bakery, dairy, deli and fresh food production
facilities.

 Stock: Company stock is not traded publicly but is made available for sale by Publix only to its current employees
and members of its board through the employee stock purchase plan, directors plan, company 401 (k) plan
participants, and the employee stock ownership plan. The employee stock purchase plan, directors plan, 401 (K)
plan and employee stock ownership plan contain provisions prohibiting any transfer of stock for value without the
owner first offering the common stock to Publix.

Sales: $34 billion, up 5.1 percent from 2015 's $32.4 billion. Comparable-store sales for 2016 increased 1.9
percent.

Profit: $2.03 billion in 2016 compared with $1.97 billion for 2015, an increase of 3.1 percent.



         ic


Inside of the new Publix in Apex NC Wed. Feb 8, 2017. MARK GORMUS/TIMES-DISPATCH Inside of the new
Publix in Apex NC Wed. Feb 8, 2017. MARK GORMUS/TIMES-DISPATCH Inside of the new Publix in Apex NC
Wed. Feb 8,2017. MARK GORMUSITIMES-DISPATCH Inside of the new Publix in Apex NC Wed. Feb 8, 2017.
MARK GORMUSITIMES-DISPATCH Produce freshness is a bragging point for Publix; an employee says stores
can get deliveries six to seven times a week. MARK GORMUSITIMES-DISPATCH Produce freshness is a bragging
point for Publix; an employee says stores can get deliveries six to seven times a week. MARK GORMUSITIMES-
DISPATCH A butcher works in the meat department of the new Publix in Apex NC Wed. Feb 8, 2017. MARK
GORMUSITIMES-DISPATCH A butcher works in the meat department of the new Publix in Apex NC Wed. Feb 8,


      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-7
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 70
                                                                   74 of
                                                                      of 267
                                                                         324
                    Publix prepares to take a bite out of the Richmond area's grocery landscape

2017. MARK GORMUSITIMES-DISPATCH "I like the variety, the seafood department, the meat department, you
name it," says Anne Yeager, shopping with her husband, Gresham, at the new Publix in Apex, N.C. MARK
GORMUSITIMES-DISPATCH "I like the variety, the seafood department, the meat department, you name it," says
Anne Yeager, shopping with her husband, Gresham, at the new Publix in Apex, N.C. MARK GORMUS/TIMES-
DISPATCH Inside of the new Publix in Apex NC Wed. Feb 8, 2017.</media-ca 3/5/2017: Inside of the new Publix in
Apex NC Wed. Feb 8, 2017. MARK GORMUSITIMES-DISPATCH Inside of the new Publix in Apex NC Wed. Feb 8,
2017. MARK GORMUS/TIMES-DISPATCH Inside of the new Publix in Apex NC Wed. Feb 8, 2017. MARK
GORMUS/TIMES-DISPATCH Inside of the new Publix in Apex NC Wed. Feb 8, 2017. MARK GORMUSITIMES-
DISPATCH Produce freshness is a bragging point for Publix; an employee says stores can get deliveries six to
seven times a week. MARK GORMUSITIMES-DISPATCH Produce freshness is a bragging point for Publix; an
employee says stores can get deliveries six to seven times a week. MARK GORMUS/TIMES-DISPATCH A butcher
wor


Load-Date: March 6, 2017


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-7
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 71
                                                                   75 of
                                                                      of 267
                                                                         324
                                           Sweet treats.(#trailchat)
                                                   Backpacker
                                                  March 1, 2017


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                             I
2017 Active Interest Media

Section: Pg. 12; ISSN: 0277-867X; Volume 45; Issue 2
Length: 117 words

Body


It's hard to imagine improving on s'mores. But as our Facebook followers proved when we posted a story on the
classic campfire dessert, it's always possible to make a good thing better. Here are four to try on your next trip.

"Pretzel crisps with Nutella, peanut butter, and toasted marshmallows."
--Meghan Carrigan, "Ritz crackers make all the difference. I also love using the, raspberry-filled
Ghiradelli squares., --Laura Feeney, "We use Thanks-A-Lot Girl Scout cookies (the ones with the chocolate,
bottoms and shortbread tops)."
--Cassi Haggard, "Toast your marshmallow and pull the outside off, leaving the warm,
gooey glob on the stick. Roll glob in mini M&Ms. Enjoy and repeat."
--Debbie Sanders,




Notes

PUBLISHER: Active Interest Media


Load·Date: January 6, 2018


  End of Document




        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-7
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 89
                                                                     76 of
                                                                        of 267
                                                                           324
                       Chicken in a biscuit pockets MEAL OF THE WEEK
                                                 Kalamazoo Gazette (Michigan)
                                                   February 28,2017 Tuesday


Copyright 2017 Kalamazoo Gazette All Rights Reserved

Section: NEWS; Pg. C2
Length: 340 words




Satisfying chicken pockets and soup make a perfect late-winter meal. Take advantage of coupons and store
incentives and feed a family of four for $10.55.

Ingredients from Meijer

Meijer split chicken breasts family pack (need 1 pound): $1.49 per pound. Pillsbury Grands biscuits: $1.67. ($1 on 3
coupon mPerks.Meijer.com.) Meijer soft cream cheese (recommend garden or chive variety): $2. Meijer shredded
cheddar cheese: $2. Slice mushrooms and baby carrots: $2.50 each. Pantry ingredients: brown sugar, cinnamon,
garlic powder, mayonnaise, onion powder, onion, pepper, salt.

To complete meal from Meijer

Campbell's Homestyle soup (family's choice - need 2): $1.25. ($1 on 2 coupon Campbells.com.) Snack Factory
pretzel crisps: $2.50. (If have: $1 on 1 coupon Jan. 22 SmartSource insert.)

Yoplait vanilla yogurt (need one 4-6 ounce cup): 50 cents. Fresh fruit (family's choice): Strawberries: $2;
Cantaloupe: $1.68; Grapes: $1.69 per pound.

TruMoo milk: $2.99. (55 cents on 1 coupon Feb. 5 RedPlum insert.)

Steps

1. Chicken in a Biscuit Pockets: Bake or poach 1 pound chicken breast. Cool and cut into chunks. Finely dice 2
tablespoons each carrot, onion, and mushroom. Cream together 4 ounces cream cheese, 1 tablespoon mayo, and
1/8-1/4 teaspoon each garlic and onion powders. Pepper and salt to taste. Mix in chicken, vegetables, and 1/4 cup
cheese. Heat oven to 375 degrees. Cut biscuits in half. Allow to warm slightly to make stretching each into 16 equal
rounds easier. Lightly grease a muffin tin. Lay half the biscuits in tin cups, stretching to fill bottoms and sides to
create cups. Fill with chicken mixture. Top with additional biscuits, pressing halves together to make pockets. Bake
17-20 minutes or until browned and baked.

2. Serve warm with hot soup and cold milk. Offer fruits of choice and sweet dip for dessert.

3. Sweet fruit dip: Cream together 4 ounces cream cheese, 4-6 ounces yogurt, 1.5 tablespoons each brown sugar
and milk, and

1 teaspoon cinnamon. Chill in fridge.

Editor's note: Final cost based on percentage of product used.




        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-7
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 95
                                                                     77 of
                                                                        of 267
                                                                           324
                               Chicken in a biscuit pockets MEAL OF THE WEEK


Load-Date: February 28, 2017


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-7
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 96
                                                                   78 of
                                                                      of 267
                                                                         324
       /"             10 On-the-Go Snacks for the Busy College Student
                                                             Uloop.com
                                                      January 31, 2017 Tuesday


University Wire
Copyright 2017 UWIRE via U-Wire All Rights Reserved

Section: NEWS; Pg. 1
Length: 685 words
Byline: Brittany Loeffler

Body


Being a college student can be a whirlwind some days with running to class, printing the paper you finished an hour
before it's due, grabbing coffee with friends, or going to your part-time job. Life can get in the way of sitting down for
half an hour to grab some lunch to energize you for the rest of the day.

Even if you are able to sit down to have breakfast, lunch, and dinner, it is important to eat small snacks throughout
the day to keep your metabolism active. The Freshman 15 is a real thing, and in order to keep it off (or lose it) you
should eat small, healthy meals throughout the day.

We've come up with the 10 best snacks college students should carry with them in order to stay healthy and keep
from getting hungry.

via proteinproteinprotein.com

P3 Protein Packs

Packed with 11-15 grams of protein in each pack, you can choose between a variety of snacks. You can find nuts,
cheese, dried fruit, deli meat, and sometimes bacon neatly separated in these on-the-go snacks. They're also low-
cost at only about $1.50 each!

via Pixabay

Fresh Fruit

Fruit is always a great snack to bring with you. Something that isn't too messy and is portable is best, such as an
apple, grapes, clementines, berries, and bananas. Not only are these healthy, but if you have a sweet tooth you
need to satisfy, this will do the trick!

via Presto Fresh

Sabra To Go: Hummus

These snack packs come with pretzel crisps to dip into a variety of flavors of hummus. Though they are a little high
in calories and salt, this will keep you full and is a great snack when you're on the go!

via Pexels

Nuts




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-7
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page217
                                                                      79 of
                                                                         of 324
                                                                            267
                                 10 On-the-Go Snacks for the Busy College Student

Nuts are the perfect portable snack to bring with you during a busy day! With so many options, you'll have a
different nut for each day of the week, especially with flavored versions of almonds and such. They can be on the
pricey side, but they are a great source of natural fat and protein.

via Pixabay

Fresh Vegetables

Vegetables are a little harder to carry around with you if you're on the go. Carrots and broccoli florets are the
easiest to grab and go, but if you have some time to cut up some bell peppers or celery then go for it! Cherry
tomatoes and sugar snap peas are also great!

via Jack Link's

Beef Jerky

Make sure you have a water bottle nearby if you choose this protein filled snack. Beef jerky can be a little
expensive, but it is sure to fill you up! This also comes in different flavors, so if you like it hot and spicy or mild,
there's a jerky for everyone.

By Superbass (Own work) fCC BY-SA 4.0 (http://creativecommons.org/licenses/by-sa/4.0)], via Wikimedia
Commons

Granola Bars

Granola is delicious and comes in so many flavors; you can't get bored with it! Granola bars are great to put in your
backpack to pull out in the middle of class. It isn't disruptive and will hold you over until lunch or dinner. Be careful
which kind you pick up, though, as sometimes they can be packed with sugar instead of protein or fiber.

By Mr. Granger (Own work) [CCO], via Wikimedia Commons

Protein Bars

Similar to granola bars, these are a great and easy snack to carry around with you. Unlike fruits and vegetables,
you don't have to worry about forgetting it in your bag at the end of the day and finding moldy food a day or two
later. These are also packed with protein and sometimes enough nutrients to count as a full meal!

via Pixabay

Trail Mix

Trail mix is a great snack to bring along with you to class or the library. Packed with nuts, seeds, and of course
M&M's, it's a definite classic. This can also get a little pricey, so we've found some recipes to make your own trail
mix at home! Make it with your roommates in bulk to save some money too.

via AIiRecipes.com

Puppy Chow

For those days where you need a chocolate pick-me-up, Puppy Chow is the best thing to bring with you to class.
Chex Mix, peanut butter, chocolate, and powdered sugar is the perfect snack to make your day better. Be careful,
though, it can get a little messy!

Even though college can be filled with activities, social events, and classes it's still important to eat throughout the
day. These healthy snacks are portable, budget-friendly, and delicious!




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-7
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page218
                                                                     80 of
                                                                        of 324
                                                                           267
                            10 On-the-Go Snacks for the Busy College Student


Load-Date: September 13, 2018


 End of Docnment




     Case 3:17-cv-00652-RJC-DSC
     Case 3:17-cv-00652-KDB-DSC Document
                                Document41-7
                                         71-4 Filed
                                               Filed10/29/18
                                                     06/14/19 Page
                                                               Page219
                                                                    81 of
                                                                       of 324
                                                                          267
                                                    No Headline In Original
                                                         Arcadian (Florida)
                                                     December 29,2016 Thursday


Copyright 2016 Arcadian
Distributed by Newsbank, Inc. All Rights Reserved

Section: ARCADIAN; Pg. 1
Length: 696 words
Byline: Staff Reports

Body


Editor's note: Every year The Arcadian staff reviews the past year's news and select what we feel were the top
articles 10 articles. It is never easy - there are many stories to view for those 10 slots, and several criteria are
used to select the winners. We look at which stories affect the most people ... which were most talked about, in
person or in social media ... which show a continuing pattern from previous years ... which events were most
shocking, surprising, funny, endearing or meaningful ... but in the end, it is still a somewhat subjective process. You
mayor may not agree with the stories we selected, or the order by which we ranked them. Let us know which
stories YOU thought should have been included in (or excluded from) our top 10 for 2016.

After years of speculation, rumor and impatience, DeSoto residents' saw their dreams come true when Publix
opened its doors on Thursday, July 14 at 8 a.m.

 The Publix is almost 46,000 square feet and is designed in the latest store decor package. It features a pharmacy,
seafood, sushi, liquor store and deli, which includes the famous Publix subs. The pharmacy was the 1,OOOth
pharmacy department to be opened in a Publix store. The building took nine months to build.

 At the opening, Store Manager Jason Yurkovitch gave a short speech about how he plans to become involved in
the DeSoto community not only as a Publix store manager but also personally.

 "I am so honored to be here and excited to be a part of this community. I have plans to be one of the pillars of this
community. You will see me out on the town, you will see me out at events," Yurkovitch said.

 For his first step, Yurkovitch presented The Smith Brown Community Foundation, which works on projects that will
provide opportunities for DeSoto's youth, with a $5,000 check.

 Bud and Barbara Ruth, who ran a grocery store in Arcadia bought out by All-American Publix and then shut it
down, were given the honors of cutting the lime green ribbon. Barbara Ruth held the gigantic scissors and snipped
the ribbon in half.

Then, the stampede into the store was on.

 "God be praised," a woman cried as she entered the doors with her shopping cart.

 After finishing their shopping, customers were surprised with another free bag, this one filled with goodies. Items
included pretzel crisps, Little Bites blueberry muffins, beef jerky, coupons, Post-It notes, a cup, a pen, lip balm,
corn tortillas, dried cherries and Takis.




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-7
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page239
                                                                      82 of
                                                                         of 324
                                                                            267
                                               No Headline In Original

A special exemption request by a group of Muslim men to convert a residential dwelling into a house of worship -
and DeSoto residents' negative reactions - caught the attention of both the local and national media in April.

With the cameras of several local news stations rolling, residents claimed the men would bring terrorism activity to
DeSoto, and that the home would serve as ground zero for terrorist recruitment and activities such as bomb
making, etc. A few of the comments heard during the meeting included:

"I wish I could preach the gospel of Jesus Christ to the Muslim world. The problem is they will kill me for doing so."

 "Basically, there is no control, no oversight. Nothing to tell this community what goes on inside that building unless
the FBI decides to take interest."

"What guarantees that we are safe ... to know we are safe and that we're not having underground terrorist activity."

 The county's Planning and Zoning Board narrowly denied the request by a 4-3 vote, noting that certain provisions
required by county staff, including the condition of the home's driveway and parking/traffic regulations, were not in
compliance. There were also concerns about compatibility issues, since the proposed site is located in a residential
neigh borhood.

 While residents in attendance cheered the decision, the issue is far from over. Media reports of the meeting caught
the attention of Muslims across Florida, and the country's largest Muslim lobbyist group (the Council on American-
Islamic Relations) is now representing the men. CAIR requested a hearing with the Board of County
Commissioners in November, but the issue was pushed back and is expected to be revisited by both the P&Z
Board and the BOCC in 2017.




ARCADIAN PHOTO BY LEX MENZ The flooding on Newman Terrace left residents without water for over a week
and dealing with dangerous wildlife. ARCADIAN PHOTO BY LEX MENZ Shoppers make their way into the new
Publix in Arcadia during the grand opening on Thursday, July 14. PHOTO BY PRISCILLA MCDANIEL,
priscilla_mcdaniel@yahoo.com Nadia Daughtrey raises her arms in victory after winning DeSoto County Clerk of
Court. COONE PHOTO BY ERNIE HEWETT The crowd waves and cheers as the sun begins to set and the
temperature starts to drop. ARCADIAN PHOTO BY COURTNEY CLAYTON Numerous members of the public used
their alloted time to present personal opinions about Islam during the quasi-judicial Tuesday's meeting. PHOTO BY
CAROL MAHLER While Councilman Joe Fink was not a fan, other shoppers and community members in Arcadia
took photos with Travis Bass and his horse, Freya. Pictured here are Linda Brown, left, and June Wise from Cape
Coral who wanted their photo with Freya.


Load-Date: December 29, 2016


  End uf Ducument




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-7
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page240
                                                                     83 of
                                                                        of 324
                                                                           267
                Apple pecan turkey or chicken salad MEAL OF THE WEEK
                                                 Grand Rapid Press (Michigan)
                                                  November 29, 2016 Tuesday


Copyright 2016 Grand Rapids Press All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 261 words




Take advantage of coupons and store incentives and feed four-plus for $6.50.

Ingredients from Meijer

Brownberry bread: $2.49. (55 cents off coupon Nov. 6 SmartSource insert.) Use leftover Thanksgiving turkey or
chicken thighs: 98 cents per pound.

Granny Smith or choice apples: 99 cents per pound. Fresh cherries: $3.99 per pound. True Goodness pecans:
$7.49 per pound. Chobai or Yoplait Greek yogurt: $1. (Buy 10 participating products, get 11th free)

Dole salad: $1. (Buy 10 participating products, get 11th free)

Pantry ingredients

Celery, lemon juice, mayonnaise, pepper, salt, sugar

To complete meal from Meijer Progresso vegetable classics: $1. ($1 on 3 coupon Progresso.com)

Snack Factory pretzel crisps or minis: $1.65, based on buy one, get 1 free offer. ($1 on 1 coupon Nov. 13
SmartSource insert.) Old Orchard 100% apple juice or Health Balance: $1. ($1 on 2 coupon Oldorchard.com)

Steps

1. Use leftover turkey or season and bake fresh chicken in the oven until juices run clear (need about 1 pound).
Cool and chop. Mix together 2/3 cup (or one 5.3 ounce cup) of Greek yogurt, 1/4 cup mayonnaise, 1/2 teaspoon
salt, 1/4 teaspoon pepper, 1/2 teaspoon sugar (optional), and 1 teaspoon lemon juice. Pit and chop 8-10 cherries,
1/4 cup pecans; and dice one stalk celery and one large apple (peel if desired). Mix chicken or turkey, dressing,
fruits, veggies, and nuts. Cover and chill before serving.

2. Serve on bread, topped with lettuce alongside soup of choice, a side of pretzels, and a cold glass of juice.

Editor's note: Final cost based on percentage of product used.


Load-Date: November 29, 2016


  End uf D()~umcnt




        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-8
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 33
                                                                     84 of
                                                                        of 321
                                                                           324
                                   Ono local recipes celebrate 125 years
                                                      Honolulu Star - Advertiser
                                                     November 22, 2016 Tuesday


Copyright 2016 ProQuest Information and Learning
All Rights ReseNed
Copyright 2016 Oahu Publications Inc. Nov 22, 2016

Length: 874 words
Dateline: Honolulu, Hawaii

Body


ABSTRACT

Approximate nutritional information, per 1-ounce serving: 170 calories, 11 g total fat, 5 g saturated fat, no
cholesterol, 100 mg sodium, 16 g carbohydrate, 3 g fiber, 5 g sugar, 3 g protein Kalo Burgers Ka'ala Farms and
Malama Learning Center * 2 pounds ground turkey (may sUbstitute with fish, chicken or venison) * 1/2 cup onion *
1/4 cup green onion * 1/4 cup oyster sauce * 2 eggs * 1 cup water chestnuts * 2 cups cooked diced kalo (taro), or to
taste * Salt and pepper, to taste * 1/4 cup vegetable oil Combine ingredients except oil in a bowl and mix well.
Approximate nutritional information, per serving (not including salt to taste): 320 calories, 18 g total fat, 3.5 g
saturated fat, 130 mg cholesterol, 350 mg sodium, 17 g carbohydrate, 2 g fiber, 1 g sugar, 23 g protein Curried
Pumpkin Peanut Bisque Hawaiian Electric archives * 1-1/2 cups chopped, peeled apple * 1 cup chopped onion * 1/4
cup apple juice * 1-1/2 teaspoons curry powder * 1 (15-ounce) can pumpkin * 1 (15-ounce) low-sodium chicken
broth * 1/4 cup creamy peanut butter * 3/4 cup evaporated milk * Salt to taste * Garnishes (optional): chopped
peanuts, chopped red-skinned apple, fresh cilantro, chili pepper flakes In a large saucepan, combine apple, onion
and apple juice over medium-high heat.

FULL TEXT

Just in time for the holidays, Hawaiian Electric Co. has published "Treasured Island Recipes: Celebrating 125 years
serving Hawai'i" to mark a milestone anniversary and raise funds for Aloha United Way.

At $14 the cookbook highlights the unique fusion of flavors of the islands in more than 200 recipes from employees,
their families and company archives. About half are from Hawaiian Electric's community and nonprofit partners, as
well as award-winning dishes from culinary students and a few local celebrity chefs.

All proceeds from the cookbook sales will benefit more than 340 agencies supported by Aloha United Way.

While the selections below are redolent of fall, enjoy them year-round.

Chocolate Wasabi Bark

Emma Prince-Wilson, Education & Consumer Affairs

* 16 ounces dark chocolate

* 1/2 cup wasabi peas

* 1/2 cup spicy kakimochi (Japanese rice crackers)




        Case
        Case 3:17-cv-00652-KDB-DSC Document 41-8
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 78
                                                                     85 of
                                                                        of 321
                                                                           324
                                        Ono local recipes celebrate 125 years

* 1/2 cup iso peanuts

* 1/2 cup pretzel crisps

In a double boiler, melt chocolate, stirring until smooth. Line a baking pan with baking parchment and spread 3/4 of
the peas, kakimochi, peanuts and pretzel crisps in pan. Pour melted chocolate over and gently mix with a fork to
evenly coat pieces. Sprinkle remaining pieces over chocolate. Cover with foil and refrigerate 4 hours.

Cut into large or small pieces with a sharp, heavy knife. Serves 15.

Approximate nutritional information, per 1-ounce serving: 170 calories, 11 9 total fat, 5 9 saturated fat, no
cholesterol, 100 mg sodium, 16 9 carbohydrate, 3 9 fiber, 5 9 sugar, 3 9 protein

Kalo Burgers

Ka'ala Farms and Malama Learning Center

* 2 pounds ground turkey (may substitute with fish, chicken or venison)

* 1/2 cup onion

* 1/4 cup green onion

* 1/4 cup oyster sauce

* 2 eggs

* 1 cup water chestnuts

* 2 cups cooked diced kalo (taro), or to taste

* Salt and pepper, to taste

* 1/4 cup vegetable oil

Combine ingredients except oil in a bowl and mix well. Form into patties.

In a frying pan, add oil and heat on medium. Add patties and pan-fry until cooked through. Serves 8.

Approximate nutritional information, per serving (not including salt to taste): 320 calories, 18 9 total fat, 3.5 9
saturated fat, 130 mg cholesterol, 350 mg sodium, 17 9 carbohydrate, 2 9 fiber, 1 9 sugar, 23 9 protein

Curried Pumpkin Peanut Bisque

Hawaiian Electric archives

* 1-1/2 cups chopped, peeled apple

* 1 cup chopped onion

* 1/4 cup apple juice

* 1-1/2 teaspoons curry powder

* 1 (15-ounce) can pumpkin

* 1 (15-ounce) low-sodium chicken broth

* 1/4 cup creamy peanut butter


      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-8
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 79
                                                                   86 of
                                                                      of 321
                                                                         324
                                         Ono local recipes celebrate 125 years

* 3/4 cup evaporated milk

* Salt to taste

* Garnishes (optional): chopped peanuts, chopped red-skinned apple, fresh cilantro, chili pepper flakes

In a large saucepan, combine apple, onion and apple juice over medium-high heat. Stir occasionally, until onion is
soft and most of apple juice evaporates, about 8 minutes.

Add curry powder and stir until fragrant, about 30 seconds. Stir in pumpkin, broth and peanut butter. Cover, bring to
a boil, reduce heat and simmer gently for 10 minutes.

Stir in milk. Cool. Blend in blender or food processor until smooth. Taste and add salt as needed. Garnish as
desired. Serves 4.

Approximate nutritional information, per serving (not including salt to taste or garnishes): 250 calories, 13 9 total fat,
4 9 saturated fat, 15 mg cholesterol, 200 mg sodium, 28 9 carbohydrate, 5 9 fiber, 17 9 sugar, 11 9 protein



Buy the book

» Pick up: Hawaiian Electric Co. bill payment center, American Savings Bank Tower lobby, 1001 Bishop St.

» Online: 808ne.ws/hecoauw

» Call: 543-4784

Craft fairs sales

Buy gift-wrapped copies:

» Saturday and Sunday: Hawaii United Okinawa Association Winter Craft Fair

» Dec. 3: Lanikai Park

» Dec. 4: Hawaii Kai Retirement Center

» Dec. 11: Heeia Elementary School

Neighbor islands

» Hilo: Hawai'i Electric Light payment center, 1200 Kilauea Ave.

» Kahului: Maui Electric payment center, 210 W. Kamehameha Ave.



More Hawaiian Electric Co. recipes are available at hawaiianelectric.com.



Credit: By Hawaiian Electric Co.


Load-Date: November 24,2016




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-8
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 80
                                                                    87 of
                                                                       of 321
                                                                          324
                          Ono local recipes celebrate 125 years


End of Document




    Case
    Case 3:17-cv-00652-KDB-DSC Document 41-8
         3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                             Filed 10/29/18
                                                   06/14/19 Page
                                                            Page 81
                                                                 88 of
                                                                    of 321
                                                                       324
     FDA Enforcement Report: Snack Factory, Pretzel Crisps Original, UPC
                       049508006008, 7.2 oz (204g).
                                                            US Official News
                                                    September 24, 2016 Saturday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Solutions

Length: 194 words
Dateline: New York




 Washington: US Food and Drug Administration, The Government of USA has issued the following enforcement
report:




Product Description:




Snack Factory, Pretzel Crisps Original, UPC 049508006008, 7.2 oz (204g).




Reason for Recall:




 Baptista's Bakery was notified by a consumer that their package of original pretzel crisp contained some
seasoned product. The seasoned product has the milk allergen which is not declared in the original product.




 Product Quantity:




 281,880 bags (261 pallets with 90 cases each)



       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-8
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page135
                                                                      89 of
                                                                         of 324
                                                                            321
       FDA Enforcement Report: Snack Factory, Pretzel Crisps Original, UPC 049508006008, 7.2 oz (204g).




Recall Number:




F-2163-2016




Code Information:




Item Code 110600

Event Details




Event ID:




74998




Voluntary / Mandated:




Voluntary: Firm Initiated




Product Type:




Food




Initial Firm Notification of Consignee or Public:




E-Mail




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-8
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page136
                                                                      90 of
                                                                         of 324
                                                                            321
      FDA Enforcement Report: Snack Factory, Pretzel Crisps Original, UPC 049508006008, 7.2 oz (204g).




Status:




Ongoing




Distribution Pattern:




WI




Recalling Firm:




4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States'>Baptista's Bakery, Inc

4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States




Recall Initiation Date:




08/16/2016




Center Classification Date:




09/13/2016




     Case 3:17-cv-00652-RJC-DSC
     Case 3:17-cv-00652-KDB-DSC Document
                                Document41-8
                                         71-4 Filed
                                               Filed10/29/18
                                                     06/14/19 Page
                                                               Page137
                                                                    91 of
                                                                       of 324
                                                                          321
      FDA Enforcement Report: Snack Factory, Pretzel Crisps Original, UPC 049508006008,7.2 oz (204g).




Date Terminated:




 In   case    of any     query   regarding   this   article   or   other   content   needs   please   contact:
editorial@plusmediasolutions.com


Load-Date: November 21,2016


  End of Document




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-8
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page138
                                                                     92 of
                                                                        of 324
                                                                           321
 FDA Enforcement Report: Snack Factory, Pretzel Crisps Srircha Lime, UPC
                     049508006060, 7.2 oz(204g).
                                                            US Official News
                                                    September 24, 2016 Saturday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus Media Sofutions

Length: 193 words
Dateline: New York

Body


 Washington: US Food and Drug Administration, The Government of USA has issued the following enforcement
report:




Product Description:




Snack Factory, Pretzel Crisps Srircha Lime, UPC 049508006060, 7.2 oz(204g).




 Reason for Recall:




 Baptista's Bakery was notified by a consumer that their package of original pretzel crisp contained some
seasoned product. The seasoned product has the milk allergen which is not declared in the original product.




 Product Quantity:




 58,320 bags (54 pallets with 90 cases each)



       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-8
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page139
                                                                      93 of
                                                                         of 324
                                                                            321
    FDA Enforcement Report: Snack Factory, Pretzel Crisps Srircha Lime, UPC 049508006060,7.2 oz(204g).




Recall Number:




F-2164-20 16




Code Information:




Item Code 105782

Event Details




Event ID:




74998




Voluntary / Mandated:




Voluntary: Firm Initiated




Product Type:




Food




Initial Firm Notification of Consignee or Public:




E-Mail




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-8
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page140
                                                                      94 of
                                                                         of 324
                                                                            321
     FDA Enforcement Report: Snack Factory, Pretzel Crisps Srircha Lime, UPC 049508006060, 7.2 oz(204g).




Status:




Ongoing




Distribution Pattern:




WI




Recalling Firm:




4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States'>Baptista's Bakery, Inc

4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States




Recall Initiation Date:




08/16/2016




Center Classification Date:




09/13/2016




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-8
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page141
                                                                     95 of
                                                                        of 324
                                                                           321
    FDA Enforcement Report: Snack Factory, Pretzel Crisps Srircha Lime, UPC 049508006060, 7.2 oz(204g).




Date Terminated:




 In   case    of  any    query   regarding   this   article   or   other   content   needs   please   contact:
editorial@plusmediasolutions.com


Load-Date: November 21,2016


  End of Document




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-8
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page142
                                                                     96 of
                                                                        of 324
                                                                           321
                          Stocking Your Pantry for Simple Meal Planning
                                                  Kitchen Stewardship
                                         September 19, 2016 Monday 4:26 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 3120 words
Byline: Secca Stallings




Sep 19, 2016( Kitchen Stewardship: http://www.kitchenstewardship.com Delivered by Newstex) This post is from
KS contributing writer Secca Stallings of The Earthling's Handbook[1]. My house doesn't have a pantry. So I found
one anywayLike many city houses built in the 1920s, our house has a small kitchen with not many cabinets. In my
tips for a tiny kitchen[2], the very first tip is to set up a pantry outside the kitchen, and I explain how Daniel and I
used space adjacent to the kitchen in our two previous 1920s homes - but in this house, we just don't have a good
space on the same floor as the kitchen. We placed a shelving unit facing the bottom of the stairs in our basement to
serve as our pantry.

When we expanded into keeping some non-food items in the pantry as well, we added a second shelving unit
against the wall and moved some food over there. I hope you'll consider creating a pantry, too, even if your house
officially doesn't have one. Keeping a stocked pantry has a lot of advantages!Why I Love Having a Pantry, Even
Though I Don't Have Space for Onel can plan menus using mostly ingredients we have in the house already. We
live in a walkable neighborhood, with a supermarket and an Asian food store within a few blocks. This
makes it easy for Daniel or me or our 11-year-old son to stop by the store and pick up an onion, a block of cheese,
or whatever miscellaneous ingredients are needed to complete a meal of pantry foods, fresh produce from our CSA
farm[3], and ingredients from our refrigerator and freezer. Having lots of food on hand means we're prepared if bad
weather or illnesses keep us housebound for a while. (We even keep a spare can opener on top of the pantry
shelving, in case we're sheltering in the basement during a disaster.) We save money by stocking up on shelf-
stable foods when they're on sale or found in bulk packages. This includes bulk foods from the health-food co-op[4]
in reused glass jars[5] - we can fill a lot of jars with a sale-priced food, store them in the pantry, and just keep one in
the kitchen at a time. We then relabel the jars for a different food after they're empty. We are less tempted to eat
unhealthy foods or spend money in restaurants when we have easy access to staple ingredients for healthy meals.
We save gasoline[6] by making fewer car trips to stores. We drive to Trader Joe's, Costeo, the co-op, and Target
(each 2-4 miles away) once every month or so, often hitting two of them in one trip. Every 2-3 months, we shop at
Gordon Food Service (9 miles away), and we usually only drive to the local supermarket for heavy things we can't
carry on foot. We save time by buying more in one shopping trip instead of making multiple trips to that store. Our
pantry is functional and semi-organized, but it's not beautiful. I hesitated to share photos because our basement is
so cluttered! Looking at all the chaos of our workshop and storage area behind the pantry would distract you from
understanding our food-storage system. Then I realized that simply covering the back and side of the open shelves
would block the clutter. We did this so very elegantly with an old sheet: How to Stock Your Pantry StaplesExactly
what you keep in your pantry and how you organize it will depend on what you eat regularly and what categories
make sense to you, so I'll mention just a few basic principles: Some foods are essentials that you want to have in
stock at all times-but think about how soon you need to restock each item. Some are used frequently or used a full
package at a time; put them on the shopping list when you take the next-to-Iast package (or refill from a big
package) from the pantry. Foods that are used more slowly, like cooking oils, go on the list when you take the last
package out of the pantry. Foods you use really slowly or sparingly, like mustard, don't go on the list until the one
you're using is less than half full. (Sahahahahaha! Katie has to jump in here to say that we love mustard so much,
I'm unsettled if we have fewer than two backup bottles in our 'pantry' in the basement, because we can blow


       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-8
                                           71-4 Filed
                                                 Filed10/29/18
                                                       06/14/19 Page
                                                                 Page149
                                                                      97 of
                                                                         of 324
                                                                            321
                                    Stocking Your Pantry for Simple Meal Planning

through a bottle in a week! To each their own) Some foods are things to buy only when the price drops and you
don't have a lot of similar food already. One way to avoid getting overstocked is to think about the general category
of food rather than the specifics. For example, pretzels, wheat crackers and pita chips are interchangeable in my
family, so we need to limit the total volume of 'crunchy snacks made from wheat' to avoid many open packages
going stale. Buy extra of your essential foods when they're on sale. Check expiration dates to calculate how many
you can buy so that you'll use them all before they expire, and make sure to check your existing pantry stash before
you go to the store. Group together foods of the same general type to make a basic organizational scheme that fits
your current stash into your pantry space. Then keep an eye on how it's working out as you use up foods and buy
more foods. Adjust your categories, or the shelf space allotted to them, as you find empty or overcrowded spaces
developing. Be sure to tell the other cooks/shoppers in your household if you've relocated a section! What if you
don't know which foods go fast and which are slower? Keep a list (or computer spreadsheet) for at least two
months: List each type of food and mark how many you used. That should give you an idea of how to pace your
stockpiling.My Pantry, Shelf by Shelf At the top left of our main pantry is the Department of Tea and Grains. No,
there's no special reason they're together - it just worked out that way. We're super-stocked on peppermint tea bags
right now because when I work outside the home, I drink peppermint tea every morning at work. I buy it by the
case[7] from the food co-op-and I ordered a new case in May without thinking about the fact that my job was ending
in June. I'll take it to my new office when I have one! Cornmeal is mainly for cornbread and Flexican Cornbread
Pizza[B]. Bulgur wheat is great (if you're not gluten-sensitive) in recipes that call for 'cooked grain', like Nutshroom
Burgers[9] - it's very low-priced. Wheat bran, also cheap, is an important ingredient in Raisin Bran Bread[10]. In
back are big jars storing the whole-wheat pasta we buy in 5-pound bags from Gordon Food Service. Up in the
kitchen, we store pastas and rice in boxes that hold enough for 2-3 meals; when the supply gets low, we refill from
these big jars. Pasta stays fresher in these jars and is less likely to spill than if it's stored in an open bag. We get the
jars from pretzels that we occasionally buy or cheez puffs other people buy - ask to keep the big jar if you think it
might get thrown away!The other end of the top shelf is the Department of Dry Beans[11] - not to be confused with
the Department of Canned Beans. My family eats some type of bean or lentil 2-5 times a week (not counting
leftovers) so several varieties are among our essentials. Here you see instant hummus mix[12], red lentils, split
peas, black beans, and in the background green lentils. We use dry black beans mainly for slow-cooker soup[13]
and tend to grab canned beans for other meals because dry beans take so long to cook. Lentils cook more quickly,
so they're more versatile; two of our favorite family meals are Honey Baked Lentils[14] made with green lentils and
Masoor Dal[15] made with red lentils. In the back is a big jar of rice[16]. which we buy 5-10 pounds at a time. I
guess it got shoved over by that giant bag of corn chips! We tend to let the chips fall where they may, filling in
spaces that are currently empty of what would usually go there. (Katie inserts laughter again - because we pretty
much have half a shelf just for those huge bags of Costco corn chips, because I buy them 4-5 at a time so I never
run out!)AII right, here's the part where I admit that my family sometimes eats foods that you just stick in the
microwave or cook a few minutes in a pot! We do try to choose these carefully, and we don't eat them all that often.
Here's some detail on those pouches of Indian food[17]; the madras lentils that my son likes come in a 6-pack at
 Costco. If I'm choosing so carefully, how come we have so many packets of ramen noodles? That's a fair question!
They're a 'sometimes food,' really! We stock up in large quantities because we only like Maruchan brand, and it isn't
sold at any of our usual stores, so we hit Shop'n'Save just once or twice a year. Ramen noodles are made from
white flour, fried in vegetable oil, and absurdly high in sodium, and they contain numerous additives[1B]. The reason
we keep eating them is that we all feel they're the perfect food for certain miserable states of being: colds and flu,
first meal after vomiting, low blood-pressure dizzy spells[19]. and extreme heat. This salty food forces us to re-
hydrate by drinking lots of water, it's easy on a sore throat or delicate stomach, the steam clears congestion, and it
just helps us feel better - so we've gone on stocking ramen even as the rest of our diet has improved. One product I
 do plan to quit buying is canned cream-of-mushroom soup. I've gradually devised substitutes for the casserole
 recipes in which I used to use it. (Katie's Better Than a Box eBook[20] details not only how to make homemade
 'cream of soups but how to sub them in all your favorite recipes.) In the middle of this shelf is the Department of
Vinegars, which also includes lemon juice and (visible in the big photo) blends into the Department of Sauces.
 We're also keeping popcorn and nuts on this shelf and, in back, some giant bags of Pretzel Crisps that were on
 sale at Costco (good example of a sale item that's not a staple) and a half-full bulk bag of fair-trade organic
 coffee[21].On the next shelf down, we've got coconut milk[22], nut butters, olives, pickles, and canned fish. That
 plastic bag in the back corner contains candy left over from the gingerbread house my mother and son made last
 Christmas - they can use it on this year's gingerbread house! Coconut milk is delicious mixed into a spicy, exotic


      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-8
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page150
                                                                     98 of
                                                                        of 324
                                                                           321
                                     Stocking Your Pantry for Simple Meal Planning

food like curry. My partner Daniel doesn't like coconut milk, but the kids and I do, so I make curry without coconut
milk and then add it to individual portions as desired. Canned salmon is better for our health and environment than
tuna[23], so salmon is what we use in family meals like this delicious Lemon Creamy Salmon with Tangy
Greens[24]. Tuna is just for those times when Daniel craves tuna salad.The other half of that shelf is the
Department of Canned Beans - and, for no logical reason, the big jar of dried garbanzos is behind the canned
garbanzos instead of in the Department of Dry Beans. Baked beans are a handy heat-and-eat option for a quick
meal along with corn on the cob, or cornbread and a salad. We stocked up on baked beans at a recent sale, but
when we run out, it's easy to make our own 'baked' beans by browning some onions and then stirring ketchup,
mustard, brown sugar, garlic, and black pepper into plain (rinsed) canned beans. By the way, if you're worried that
canned beans will give you gas, you can really minimize it by putting the beans in a colander and rinsing them
thoroughly to remove the thick liquid. Then add whatever sauce or seasonings you'd like. Try our fancy Bean Wraps
with Smoked Gouda and Pineapple[25], for instance!The bottom shelf of our main pantry is the Department of Oils,
Fruits, Tomato Products, and Big Heavy Jugs. We keep the big jugs on the bottom so they're easy to grab from
behind the shelving unit. One of those is obviously vinegar, and the jug on the left is sorghum syrup[26]. Dried
apricots are a crucial ingredient in Apricot Lentil Soup[27] and Honey-Apricot Tangy Tofu[28], but it takes us a while
to use 2 cups like we have in this jar, so we keep them in the refrigerator to prevent them from getting moldy or
vinegary-smelling. Shown here are the apricots I just recently purchased, which will soon replace the almost-empty
jar in the fridge. Unlike apricots, raisins have never gone bad in our pantry, even when we've stocked up on six or
seven jars full of bulk raisins on sale after the autumn harvest and it takes us all winter to eat them. The co-op's
bulk raisins are coated with a small amount of organic olive oil, so they don't get dried-out, either. (Oh man, Katie
againl just bought a 30-lb box of raisins from Country Life[29], and we'll probably go through it before Christmas. I
think we eat too much!!!) Yes, we have Hidden Valley Ranchsighmy son insists that none of my homemade ranch
dressings[30] and no other brand of purchased ranch dressing tastes as good as this one with its genetically
modified soybean oil and corn syrupand he talked me into buying it, for the first time in over a year, when it went on
sale at Costco. That was a few months ago. He has yet to open it. Sometimes it seems like being allowed to have
an undesirable food available is more important to him than actually eating it! Spaghetti with marinara sauce is my
favorite food, and although I enjoy making my own sauce, I 'have to' have sauce on hand for those times when I
'need' sauce but haven't gotten around to making any! I look for sauce that does not contain soybean oil or corn
syrup, and then I compare Nutrition Facts among different brands and flavors to choose sauces that are high in
vitamins and fiber, low in sugar and sodium. Classico makes a lot of tasty, healthy sauces at a reasonable price.Our
extra spices and other baking ingredients are on the top of the auxiliary pantry shelves-along with my very big pot
for those times when I make soup or spaghetti sauce for a crowd, and some flashlights in case of power failure.
(Pardon the dust in this honest photo.) Keeping spices in alphabetical order helps you find what you need quickly.
We have a lot of spices in the pantry at the moment because a lot of the bottles in the kitchen are nearly empty, so
their replacements are waiting! Same thing for the baking powder - don't buy it too far in advance because it doesn't
work as well when it's old. Two shelves of our auxiliary pantry are non-food items. The third shelf is the Department
of Cereal and School Supplies. The only reason these things are together is that there was a space when I needed
one to stash the absurd surplus of composition books my son somehow acquired! I guess those fruit leathers also
are a school supply, in that they're only for the lunchbox and not to be eaten at home. Every once in a while I
succumb to a sale on an individually-wrapped item for the lunchbox, if it's relatively healthy and not too horribly
wasteful, but in general we try to pack a low-waste lunch[31]. My general policy is to buy only GMO-free
cereals[32], but Reese's Puffs are a special treat we can have when a great coupon and a great sale coincide.
They're for dessert, not for breakfast!! So, that's my pantry tour! Writing this has reminded me of one of my college
application essays on the topic of 'What does your closet say about you?' My family's pantry not only shows you
what we eat and how we organize but also expresses some of our values. Our pantry helps us stick to a mostly
healthy diet, but you can see some exceptions that we allow. Although looking closely at the pantry gave me a few
surprises, I'm relieved to find that there's nothing spoiled, it's not all that dusty, and it's mostly well organized. If only
we could say the same about the rest of our basement!How do you organize your grocery storage? What are your
favorite things to keep stocked up? Have you ever created a pantry in a space that wasn't designed for it?Save The
post Stocking Your Pantry for Simple Meal Planning[33] appeared first on Kitchen Stewardship I A Baby Steps
Approach to Balanced Nutrition[34]. [ 1]: https://articles.earthlingshandbook.org/ [ 2]:
https://articles.earthlingshandbook.org/2011/05/18/tips-for-a-tiny-kitchen/         [    3]:
http://www.kitchenstewardship.com/2016/08/15/how-to-use-csa-vegetables/                      4]:


      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-8
                                          71-4 Filed
                                                Filed10/29/18
                                                      06/14/19 Page
                                                                Page151
                                                                     99 of
                                                                        of 324
                                                                           321
                                    Stocking Your Pantry for Simple Meal Planning

https://articles.earthlingshandbook.org/2013/06/16/bulk-food-in-reused-containersl                        5]:
https://articles.earthlingshandbook.org/2011/06/05/glass-jars-galorel                [     6]:
https://articles.earthlingshandbook.org/2011 10 1I 12/my-toyota-pri us-works-for-me-b ut-n ot-d rivi ng-works-even-betterl
[ 7]:            https://articles.earthlingshandbook.org/2015/03/25/save-money-on-earth-friendly-productsl [ 8]:
https://articles.earthlingshandbook.org/2015/0 1105/flexican-cornbread-pizzal                 [      9]:
https://mysisterspantry.wordpress.com/2012/11/26/a-better-veggie-burgerl                   [      10]:
https://articles.earthlingshandbook.org/2011 111 118/raisin-bran-bread-revised-recipel [ 11]:
http://amzn.to/2d21 DJA [ 12]:                      https://articles.earthlingshandbook.org/2011/11 111 linstant-hummus-and-
falafelsl [ 13]:           https://articles.earthlingshandbook.org/2015/05/20/ginger-black-bean-soup-slow-cookerl [ 14]:
               https://articles.earthlingshandbook.org/2007/12/03/honey-baked-Ientilsl [ 15]:
https://articles.earthlingshandbook.org/2011/08/27Imasoor-dal-indian-Ientils-with-carrotsl [ 16]:
http://amzn.to/1a2ka55 [ 17]:                 https://articles.earthlingshandbook.org/2015/06/29/all-natural-vegetarian-non-
refrigerated-convenience-foodsl [ 18]:                       https://cspinet.org/eating-healthy/chemical-cuisine [ 19]:
https://articles.earthlingshandbook.org/2012/02/29/are-you-pregnant-and-dizzyl                   [      20]:
http://www.kitchenstewardship.com/20 1310 1122/better-than-a-box-how-to-tra nsform-processed-food-reci pes-i nto-
whole-foods-favoritesl [ 21]:              https://articles.earthlingshandbook.org/2015/07128/3-ways-to-save-on-fair-trade-
coffeel [ 22]:                               http://www.kitchenstewardship.comfThriveThaiCocoMilk [ 23]:
http://www.theatlantic.com/health/a rchive/20 11 1081a-ta Ie-of-two-ca ns-why-ca nned-sal mon-is-better-tha n-
tuna/2435161 [ 24]:             https://articles.earthlingshandbook.org/2015/03/17/1emon-creamy-salmon-photo-tutoriall [
25]:          https://articles.earthlingshandbook.org/2014/04/29/bean-wraps-with-smoked-gouda-and-pineapplel [ 26]:
         http://www.kitchenstewardship.com/2012/02/15/sorghum-a-sweetener-with-actual-valuel [ 27]:
https://articles.earthlingshandbook.org/201 0/12/08/apricot-lentil-soupl               [     28]:
https:llarticles.earthlingshandbook.org/201 0107/07Itangy-honey-apricot-toful                 [     29]:
http://www.kitchenstewardship.com/2013/05/17/what-does-a-real-foodie-buy-atcountry-life-natural-foodsl [ 30]:
http://www.kitchenstewardship.com/recipes/homemade-ranch-dressingl                       [      31]:
https://articles.earthlingshandbook.org/20 14/08/20/5-ti ps-fo r-g reen-I unch-packingl [ 32]:
https://articles.earthlingshandbook.org/2015/02/20/two-affordable-gmo-free-cerealsl [ 33]:
http://www.kitchenstewardship.com/2016/09/19/stocking-pantry-simple-meal-planningl [ 34]:
http://www.kitchenstewardship.com


Load-Date: September 19, 2016


  End (If Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-8
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 152
                                                                   100 of
                                                                       of 321
                                                                          324
  Encourage healthy habits with Alaska-harvested school lunch ingredients;
  SPONSORED: Three easy recipes using the salmon, berries and moose in
                                your freezer.
                                                       Alaska Dispatch News
                                                   September 12, 2016 Monday


Copyright 2016 Alaska Dispatch Publishing, LLC All Rights Reserved

Section: NEWS; Sponsored Content
Length: 548 words

Body


For many parents, packing school lunches can be challenging. You want to provide your kids with healthy foods
(preferably ones that are quick and easy to make in the morning) and they want foods that are delicious and fun.

There are ways for youandyour kids to win the lunchbox battle says Marcia Anderson, Registered Dietitian and
Health Promotion Program Manager at the Alaska Native Tribal Health Consortium. School lunches, she said, are
an opportunity for teachable moments when it comes to fostering lifelong healthy eating habits. She shared a few
tips on providing meals that are fun and provide energy.

"Healthy eating does start at home and can be delightful, interesting and fun for the whole family," Anderson said.
"Involve your child by inviting them to share in preparing their lunch. Encourage them to help in cooking meals. Set
up a tasting activity at home or for a school project."

Because food preferences are established early in life, providing healthy meals that are based on lean meats, fish,
nuts, seeds, whole grains, fruits and vegetables can teach kids to prefer those foods in adulthood. Luckily for
Alaska moms and dads, many of those options can be grown or harvested in-state. Parents can include kids on
hunting and fishing trips, berry-picking excursions and gardening endeavors. Added bonus: these foods can help
protect against disease and promote a healthy body weight.

Encourage variety and swap out that daily PB&J with some new food creations that are fun, tasty and colorful to
ensure your kid's lunch is eaten and not thrown away or traded in the lunchroom.

Here are a few kid-friendly, Alaska-harvested recipes to try this month:

Salmon Salad Spread

There's a good chance you already have salmon in your freezer from summer fishing. Alaska salmon is low in
saturated fats and high in heart healthy omega-3 fatty acids, making it an important brain food. Paired with a
medley of vegetables, this salmon spread is already on its way to a well-rounded lunchtime option.

This versatile dish can be served between whole wheat bread slices, on crackers, with celery or stuffed in a pita
shell. Pair with some colorful fruit like grapes and berries and a few cubes of cheese to make a complete lunch.

No-Bake Fruit Pizza

For a fun, quick and healthy lunch, try a no-bake fruit pizza. Not only does it cover a variety of food groups, but it's
also colorful and customizable, making it a good option for picky eaters.




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-8
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 162
                                                                   101 of
                                                                       of 321
                                                                          324
   Encourage healthy habits with Alaska-harvested school lunch ingredients; SPONSORED: Three easy recipes
                              using the salmon, berries and moose in your freezer.

If your toppings are primarily fruit, balance this lunch with a few servings of vegetables and some pretzels.

Spaghetti and Moose Meatballs

A dish your kids will enjoy for its slurpability and you'll love for its easiness to make and nutritional benefits. A three-
ounce serving of moose boasts 25 grams of protein and is low in fat and sodium, so your kiddo will be able to power
through the second half of the day.



To round out this lunch, match it with some fresh vegetables andfor dessert.

Learn more about Alaska plants as food and the fresh ingredients available in the "Store Outside Your Door".

This article was produced by the special content department of Alaska Dispatch News in collaboration with
ANTHC. Contact the editor, Jamie Gonzales, at jgonzales@alaskadispatch.com. The ADN newsroom was
not involved in its production.



Graphic


See image link

See image link
Salmon salad sandwich with a side of whole grain crackers, cheese curds and blueberries. (Bailey Berg / Alaska
Dispatch News)

See image link
(Joshua Genuino / Alaska Dispatch News)

See image link

Fresh fruit pizza with a side of pretzel crisps and fresh veggies. (Bailey Berg / Alaska Dispatch News)

See image link
(Joshua Genuino / Alaska Dispatch News)

See image link

See image link

See image link
(Joshua Genuino / Alaska Dispatch News)

See image link


Load-Date: December 2, 2017


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-8
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 163
                                                                   102 of
                                                                       of 321
                                                                          324
                              Fisher Fair raspberry jam: no scone needed
                                             The Daily Herald (Everett, Washington)
                                                    September 11, 2016 Sunday


Copyright 2016 The Daily Herald, Everett, WA All Rights Reserved

Section: LIFE
Length: 80 words

Body


The Evergreen State Fair is over for the year, but you can still get your Fisher Fair fix.

The famous Fisher scone mix is available at Bartell Drugs and other stores so you can whip up the pastries.

Did you know you can also get that jam?

A two-pack of 32-ounce jars of Fisher Fair Scone Raspberry Jam is about $10 at some Costco stores.

No need to make scones. We tried it on pretzel crisps and crackers. Delish.

Recipes and more at www.fisherscones.com.

— Andrea Brown, The Herald


Load-Date: September 12, 2016


  End of Document




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-8
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 164
                                                                    103 of
                                                                        of 321
                                                                           324
                                       Time for Florida's fall food fests
                                                 Sun-Sentinel (Fort Lauderdale)
                                             September 4, 2016 Sunday, 1 Edition


Copyright 2016 Sentinel Communications Co. All Rights Reserved

Section: LIFE; E; Pg. 10
Length: 1431 words
Byline: Amy Aumick
Highlight: Grilled Beef Skewer from The Chew Collective at the Epcot International Food & Wine Festival. Guests
can sample tapas-sized tastes of inventive cuisine at the France Marketplace during the Epcot International Food &
Wine Festival.Stephen M. Dowell/staff photographer Matt Stroshane/Courtesy

Body


Hungry? If you are in Florida this fall you can bring an appetite to various food festivals, including one of the nation's
largest, the Epcot International Food & Wine Festival in Orlando.

The festival, celebrating its 20th year, and running Sept. 14 through Nov. 14, invites visitors to walk around the
park's World Showcase sampling dishes at various international marketplaces. This year, Disney brings "The
CHEW Collective" to the festival. The CHEW combines classic culinary techniques with technology to wow your
taste buds in ways never tried before. Among marketplaces this year is a booth honoring Florida craft beers and
serving pimento cheese dip with pretzel crisps a charcuterie plate of country pâté, cured meats and crostini, as
well as "piggy wings," fried pork wings with Korean BBQ sauce and sesame seeds. If you have more of a
champagne craving, the French booth offers up bubbly and delectable desserts from the region.

Marketplaces menu samples typically run $4-$8, so you can send your taste buds on a trip around the world
economically - and without the long flights. Visitors walk around to the various kiosks and taste - perhaps farm-fresh
chicken and dumplings and a local Floridian wine or cider, authentic Mediterranean delights from Greece like
spanakopita topped with real Greek yogurt, or a spicy sushi roll at the Japanese booth. After the tastings many take
in a culinary demonstration or seminar and end their day with a free nightly "Eat to the Beat!" concert presented at
the America Gardens Theatre in the U.S. pavilion. Many festival events are included in park admission; others are
ticketed. Visit www.disneyworld.com.

If you're near old St. Augustine, prepare to enjoy the annual Spanish Wine Festival on Sept 8-11. The Old City sets
the scene for the St. Augustine Spanish Wine Festival. The festival features Spanish foods and wines presented at
a variety of special events and restaurants. Highlights include Vino Veritas, during which guests learn the secrets of
authentic Spanish recipes and Spanish wine pairings from Spanish food and wine experts; the Grand Tasting for
sampling more than 100 different types of wines made in Spain; and the Batalla de Vinos, during which participants
spray one another with wine for charity, as well as other events. Ticket prices vary. Festival venues are in various
locations in St. Augustine. For more information, visit www.SpanishWineFestival.com.

Haven't had a chance to check out a true Floridian Winery? Then head out to Lakeridge Winery in Clermont on
Sept. 10-11 to tour the vineyard for a good cause. Corks for Cancer hosts the Robert Harris Group and others: 10
a.m.-5 p.m. on Saturday, 11 a.m.-5 p.m. on Sunday. Food and wine will be available for purchase. The winery also
hosts a vintage car show Oct. 8-9. For more information, visit www.lakeridgewinery.com.

Of course, no October anywhere would be complete without a trip to a bratwurst-and-beer-fueled Oktoberfest. No
matter where you reside or visit around the state, you are sure to be able to get yourself to any number of



      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-8
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 178
                                                                   104 of
                                                                       of 321
                                                                          324
                                           Time for Florida's fall food fests

Oktoberfest celebrations, though Tampa may be the best place to begin, with more than seven different festivals to
choose from throughout the month of October.

Check out these and other events to satisfy your inner epicurean around the state:

Sept. 9-10: Emerald Coast Beer Festival, Pensacola. The Rosie O'Grady Good Time Emporium entertainment
complex in Pensacola's Seville Square sets the scene for the Emerald Coast Beer Festival. On the agenda are a
beer-pairing dinner and a beer tasting. General admission advance tickets start at $25; on day of the event, tickets
are $40. For information, visit www.emeraldcoastbeerfest.com.

Sept. 10-11: I Like It Hot Festival, Largo. It's all about spicy food during the 16th annual I Like It Hot Festival.
Among the highlights are spicy foods for sale, competitions and Jalapeno pepper eating contest. Minnreg Hall, 6340
N. 126th Ave. Admission $5, children under 12 are free. www.ilikeithotfestival.com

Sept. 12-18: Lobster Festival and Tournament, Panama City Beach. Schooners sets the stage for the 26th Annual
Lobster Festival and Tournament. Weigh-ins begin on Saturday and end Sunday with prizes and a Lobster Feast.
Proceeds benefit charities. Another highlight is the popular Sand Sculpting Contest that takes place on the beach
behind Schooners. For details, visit www.schooners.com/events/Iobsterfestival.htm.

Sept. 17: Honey Tasting Event, Tampa. The annual tasting event features exotic and unusual honeys from around
the globe, as well as the local honey produced at the USF Botanical Gardens at 12210 USF Pine Drive, Tampa, FL
33612. 813-974-2329. gardens.usf.edu

Sept. 23-24: Taste of the Beach, Pensacola Beach. Dozens of restaurants offer up their fare to live music at the
Gulfside Pavillion. Chef presentations and live entertainment are just some things to look forward to. Friday is an
opening VIP party priced at $65 per person, Saturday is free entry with dishes priced at $5 or less. 850-932-1500.
www.tasteofpensacolabeach.com

Sept. 30 - Oct. 1: Florida Scallop and Music Festival, Port St. Joe. Art and craft vendors, educational exhibits, a kid
zone and many great food vendors will be located throughout the park to make the two-day event an enjoyable
experience for all, with sweet southern-fried scallops headlining the menu. General admission, Saturday: Active
military personnel with valid I.D. is free. Children under 6 and active military personnel are free, ages 6-11 $5, ages
12-up $10. Parking is free. 850-227-1223 www.scallopfestfl.org

Sept. 30 - Oct. 2: Oktoberfest, Oakland Park. Oompah fun, German food and beer are highlights of Oktoberfest on
Oct. 2-3. The event, at Jaco Pastorius Park, 4000 N. Dixie Highway, also features amusement rides, crafts and
more. Admission is $5 for ages 12 and older. For information, visit www.oaklandparkfl.org/228/ Oktoberfest.

Oct. 1: Harvest Fest, Jupiter. Jupiter puts on Harvest Fest, a free family friendly festival that features an
Oktoberfest-style beer garden, Kid's fall carnival area, Petting zoo, Dog costume contest, Local vendors, Food
trucks, and the band Uproot Hootenany. The event, from 1 p.m. to 6 p.m., is at The Plaza Down Under on the
Riverwalk. 210 Military Trail For information, log on to jupiter.fl.us/index.aspx?NID=677 or call 561-746-5134

Oct. 1-10: Oktoberfest, Coral Gables. An 11-day beer, food and music festival that will benefit The Woody
Foundation. Admission is free. 11. a.m - Midnight on weekdays and 11 a.m. - 2 a.m. on weekends On the Bierhaus
Plaza in front of Fritz & Franz Bierhaus, 60 Merrick Way (305) 774-1883 www.oktoberfestmiami.com

Oct. 7-9: Annual Greek Festival, St. Augustine. The Greek influence on the nation's oldest city is celebrated with
music, food and dancing at this annual event. Hosted by Holy Trinity Greek Orthodox Church. At the Special Events
Field on Castillo Drive downtown. Admission: $5 (children 14 and under are free with paying adult, as well as
active-duty military and their immediate family). www.stauggreekfest.com

Oct. 14-16: Oktoberfest, Port St. Lucie. In its seventh year, the German food and beer, music, dance and crafts will
be on tap during Oktoberfest, presented by the City of Port St. Lucie and the German American Club of the
Treasure Coast. This is a family-friendly event complete with crafts show, numerous food vendors, entertainment



      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-8
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 179
                                                                   105 of
                                                                       of 321
                                                                          324
                                          Time for Florida's fall food fests

and children activities The event will be held at the Promenade at the Port St. Lucie Civic Center, at the corner of
U.S. 1 and Walton Road 5 p.m. - 10 p.m. Covered parking is available across the street; Free. For details, visit
www.psloktoberfest.blogspot.com.

Oct. 20-21: Traces of Cuba, Ybor. Ybor City Museum State Park unveils of a new exhibit that highlights Cuba's role
in shaping Tampa's cultural heritage. Festivities include Cuban food and entertainment in the Museum Garden and
presentations from notable experts on the history of Tampa's early Cuban immigrant communities, featuring Dr.
Roberto Gonzalez Echevarria on Oct. 21. 1818 E 9th Ave, Tampa. Contact information@ybormuseum.org or
813.247.1434.

Oct. 22: Stone Crab Eating Contest, Key West. The Fourth Annual Stone Crab Eating Contest celebrates the
opening of the stone crab season in the Florida Keys at the Keys Fisheries Market & Marina. Participation fee is
required and contestants must be at least 18 to enter. Prizes will be awarded to the three top finishers. The Keys
Fisheries is located at 3502 Gulfview Avenue. For information, visit http://www.keysfisheries.com/events/ or call 1-
866-743-4353.


Load-Date: September 5, 2016


  End of Document




     Case
     Case 3:17-cv-00652-KDB-DSC Document 41-8
          3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                              Filed 10/29/18
                                                    06/14/19 Page
                                                             Page 180
                                                                  106 of
                                                                      of 321
                                                                         324
    FDA Enforcement Report: Snack Factory Original Pretzel Crisps, Thin,
  Crunchy Pretzel Crackers. Made in a facility that processes Milk and Soy.
 Distributed by: Snack Factory, PO Box 6917, Hanover, PA 17331 Sold in the
following sizes and UPC codes: 12 ct / 116 oz. Net Wt 26 oz (I lb 10 oz.) 737g,
                                  more...
                                                           US Official News
                                                      August 18, 2016 Thursday


Copyright 2016 Plus Media Solutions Private Limited All Rights Reserved




 Plus               .soitaions

Length: 263 words
Dateline: New York

Body


 Washington: US Food and Drug Administration, The Government of USA has issued the following enforcement
report:




Product Description:




Snack Factory Original Pretzel Crisps, Thin, Crunchy Pretzel Crackers. Made in a facility that processes Milk and
Soy. Distributed by: Snack Factory, PO Box 6917, Hanover, PA 17331 Sold in the following sizes and UPC codes:
12 ct / 116 oz. Net Wt 26 oz (I lb 10 oz.) 737g, more...




Reason for Recall:




Baptista's Bakery is recalling The Snack Factory 30 oz. Original Pretzel Crisps due to undeclared milk, because it
may contain seasoned pretzel crisps which utilize dairy in their topical seasoning application.




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-8
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 222
                                                                    107 of
                                                                        of 321
                                                                           324
    FDA Enforcement Report: Snack Factory Original Pretzel Crisps, Thin, Crunchy Pretzel Crackers. Made in a
                           facility that processes Milk and Soy. Distributed by: S....

Product Quantity:




31,760 units




Recall Number:




F-1920-2016




Code Information:




16 oz.: Item Code 110608, Lot Code: BB070165A 03, Best By Date 07-01-17; 26 oz.: Item Code 110692, Lot
Code: BB070162A 03, Best By Date 07-01-17; 30 oz.: Item Code 108105, Best By Date 07-01-17.

Event Details




Event ID:




74682




Voluntary / Mandated:




Voluntary: Firm Initiated




Product Type:




Food




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-8
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 223
                                                                    108 of
                                                                        of 321
                                                                           324
   FDA Enforcement Report: Snack Factory Original Pretzel Crisps, Thin, Crunchy Pretzel Crackers. Made in a
                          facility that processes Milk and Soy. Distributed by: S....




Initial Firm Notification of Consignee or Public:




Telephone




Status:




Ongoing




Distribution Pattern:




AZ, CA, IL, IN, MN, OH, PA and WI. Outside the US to include: Canada




Recalling Firm:




4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States'>Baptista's Bakery, Inc

4625 W Oakwood Park Dr

Franklin, WI 53132-8872

United States




Recall Initiation Date:




07/08/2016



      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-8
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 224
                                                                   109 of
                                                                       of 321
                                                                          324
   FDA Enforcement Report: Snack Factory Original Pretzel Crisps, Thin, Crunchy Pretzel Crackers. Made in a
                          facility that processes Milk and Soy. Distributed by: S....




Center Classification Date:




08/11/2016




Date Terminated:




In case       of any     query regarding     this   article   or   other   content   needs   please    contact:
editorial@plusmediasolutions.com


Load-Date: August 19, 2016


  End of Document




     Case
     Case 3:17-cv-00652-KDB-DSC Document 41-8
          3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                              Filed 10/29/18
                                                    06/14/19 Page
                                                             Page 225
                                                                  110 of
                                                                      of 321
                                                                         324
                                                    No Headline In Original
                                                         Arcadian (Florida)
                                                       July 21, 2016 Thursday


Copyright 2016 Arcadian
Distributed by Newsbank, Inc. All Rights Reserved

Section: ARCADIAN; Pg. 12
Length: 532 words
Byline: Lex Menz; Arcadian Assistant Editor

Body


After years of speculation, rumor and impatience, DeSoto residents' saw their dreams come true when Publix
opened its doors July 14 at 8 a.m.

Beginning before sunrise, shoppers started lining up outside the doors awaiting the magical moment.

 Eileen Groves said she got in line at about 6 a.m. and stood for two hours. She came along to the opening with her
cousin who "loves Publix" and planned to shop for lemonade.

Groves said she enjoys Publix because it reminds her of home.

"It reminds me of a different grocery store we have back in Kansas," she said.

 While shoppers waited, Publix employees handed out doughnuts and other free items to keep everyone happy and
content.

Sue Malone arrived at 7:37 a.m. to shop for fruits and vegetables at the new store on S.E. Highway 70.

 "I like the quality and that the people who work here seem to love their job. That speaks wonders of the company. I
think when I retire this may be my new gig," Malone said.

 Before opening the doors, Store Manager Jason Yurkovitch gave a short speech about how he plans to become
involved in the DeSoto community not only as a Publix store manager but also personally.

 "I am so honored to be here and excited to be a part of this community. I have plans to be one of the pillars of this
community. You will see me out on the town, you will see me out at events," Yurkovitch said.

For his first step, Yurkovitch presented The Smith Brown Community Foundation, which works on projects that will
provide opportunities for DeSoto's youth, with a $5,000 check.

 Bud and Barbara Ruth, who ran a grocery store in Arcadia bought out by All-American Publix and then shut it
down, were given the honors of cutting the lime green ribbon. Barbara Ruth held the gigantic scissors and snipped
the ribbon in half.

Then, the stampede into the store was on.

"God be praised," a woman cried as she entered the doors with her shopping cart.




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-8
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 317
                                                                    111 of
                                                                        of 321
                                                                           324
                                                 No Headline In Original

 Shoppers were handed free Publix bags as they made their way into the new store with its shiny floors, fresh
produce and non-frozen meats. In the pharmacy department, cupcakes decorated to look like a giant pill bottle were
being handed out to customers in celebration of the department being the 1,000th pharmacy department opened in
a Publix store.

Martin and Maggie Glucklich were two of the many people who came on opening day.

 Maggie Glucklich said the couple used to live in Sarasota and shopped at Publix on a regular basis. They were
excited to get back to shopping there again now in Arcadia.

"I really like their organic section. The bakery is great, too," Maggie Glucklich said.

Martin Glucklich joked, "It means my wife will be happy. I appreciate Publix putting up millions of dollars to make
my wife happy."

Maggie Glucklich said that the Publix opening was a sign of great things to come for DeSoto County.

"I think it's part of the growing (up) of this town. It's getting to be on the map," Glucklich said.

 After finishing their shopping, customers were surprised with another free bag, this one filled with goodies. Items
included pretzel crisps, Little Bites blueberry muffins, beef jerky, coupons, Post-It notes, a cup, a pen, lip balm,
corn tortillas, dried cherries and Takis.



Graphic


ARCADIAN PHOTO BY LEX MENZ Shoppers make their way into the new Publix in Arcadia during the grand
opening on Thursday, July 14. ARCADIAN PHOTO BY LEX MENZ Shoppers check out the produce section, which
was stocked the morning before to make sure all the produce was as fresh as possible. ARCADIAN PHOTO BY
LEX MENZ Community members enjoyed free samples as they waited for the Publix to open at 8 a.m. on
Thursday, July 14. ARCADIAN PHOTO BY LEX MENZ The pharmacy in Arcadia's Publix is the 1,000th pharmacy
Publix has opened. They celebrated with cupcakes decorated to look like a pill bottle. PHOTO PROVIDED County
Commissioners Bob Miller, Buddy Mansfield, Gabriel Quave and Jim Selph take a moment during the grand
opening to pose for the camera. Accompanying them are the developers of the project and County Administrator
Mandy Hines. PHOTOS PROVIDED Publix is well known for its wide selection of fresh bakery items, including
refigerated cakes, cupcakes and other desserts. PHOTO PROVIDED Shoppers crowd the aisles during the Publix
grand opening last week.


Load-Date: July 21, 2016


  End of Docum e t




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-8
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 318
                                                                   112 of
                                                                       of 321
                                                                          324
  Deep in the heart of Texas: the 2016 Dairy-Deli-Bake Seminar & Expo in
Houston rustled up lots of innovative products and merchandising ideas for
                        retailers; FOCUS ON FRESH
                                                    Grocery Headquarters
                                                        July 1, 2016


Copyright 2016 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2016 MacFadden Communications Group LLC

Section: Pg. 73(10); Vol. 82; No. 7; ISSN: 1094-1088
Length: 4506 words
Byline: Turcsik, Richard


Wojcik, Lindsey

Body

  THEY SAY EVERYTHING IS BIGGER IN TEXAS and that was definitely the case at the International Dairy Deli
Bakery Association's 52nd annual Dairy-Deli-Bake Seminar & Expo held in early June at the George R. Brown
Convention Center in downtown Houston. Almost 9,300 attendees, including top-tier retail buyers,
executives, brokers, distributors and other industry professionals walked the floor, visiting the record-
breaking 1,926 booths, representing 739 companies.
   For those who could not attend IDDBA in person, Grocery Headquarters walked the floor. Here is just a
sample of the innovation that we found:
   ADUSA
   adusainc.com
   [ILLUSTRATION OMITTED]
   ADUSA offers a comprehensive portfolio of Omnichannel technology solutions for fresh foods, which
includes the OrderHUB OmniChannel Integration Server, Self-Ordering Kiosks, Order-Taking Tablets, Online
and Mobile Self-Ordering, Queue Management, Basic Queueing and the latest addition: Digital Menu Boards.

   "Digital menu boards have been practically non-existent in grocery stores, and it's our aim to change
that with this new product line," said Juan Perez, president and CEO of the Hoffman Estates, Ill.-based
company. "Our digital menu boards are centrally maintained, giving retailers much-needed flexibility in
terms of initial configuration and ongoing maintenance. They are also compliant with the FDA's upcoming
menu labeling law, so retailers have a cost-effective way to deal with the requirements of this new
law."
   ARTHUR SCHUMAN
   arthurschuman.com
   [ILLUSTRATION OMITTED)
   With all that fuss of having to open a tinfoil wedge, eating blue cheese puts Millennials in a blue
mood. Arthur Schuman has cheered them up with the introduction of Brilliant Blue--Wisconsin blue cheese
marketed in a twin pack that is a single-serve use. "With Brilliant Blue you don't have to do any of the
things that require labor to enjoy our blue cheese," said Jim Gregori, Midwest sales manager, for the
Fairfield, N.J.-based company. Brilliant Blue also comes cubed in a cup, with a flip-top lid, so consumers
simply can shake it out on a salad or however they wish to use it.
   BAKE'N JOY FOODS
   bakenjoy.com
   [ILLUSTRATION OMITTED]
   Bake'n Joy has introduced The Original Boston Coffee Cake Cinnamon Swirl, billed as having all the
deliciousness of a layered cinnamon coffee cake without the nuts. "This cake was developed so that it



      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          41-9 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 113 of180
                                                                   15 of  324
  Deep in the heart of Texas: the 2016 Dairy-Deli-Bake Seminar & Expo in Houston rustled up lots of innovative
                             products and merchandising ideas for retailers; FOC....

would be no nuts on the shelf and for more success outside of New England," said Tara O'Leary MacCarthy,
marketing manager for the North Andover, Mass.-based company.
   Bake'n Joy has also introduced Your Private Label 24-ounce gourmet coffee cakes in blueberry, cinnamon
walnut and marble that are designed for retailers to sell under their own private label. "The labels come
in the box and the retailer can use the label or their own label and they can put it out there as their
own cake," said O'Leary MacCarthy.
   BOULART
   boulart.com
   [ILLUSTRATION OMITTED]
   Known for its high-quality breads, Boulart has introduced focaccia made from its classic ciabatta
dough, with added olive oil and fine herbs. "It is very versatile and can be used for dips, or consumers
can take some of the dough out and use it for pizza crust," said Camille Fortier, assistant brand manager,
for Lachine, Quebec-based Boulart. The bread is shipped frozen, fully baked to retailers who can sell it
thaw-and-sell or warm it in the oven for a few minutes to make it crispier. "Our classic breads contain
only five ingredients--flour, water, salt, yeast and barley," Fortier said. "Our other secret ingredient
is time because it takes a lot of time to ferment and for the flavors to meld."
   BUTTERBALL
   butterball.com
   [ILLUSTRATION OMITTED]
   Butterball is hamming it up with a line extension of sliced-to-order deli hams marketed under the
Butterball name. Currently in Walmart and rolling out to other retailers throughout the summer, Butterball
Hams are available in Virginia, Honey and Black Forest varieties. "Butterball previously only had turkey
and chicken, now we are introducing ham, so it really completes the whole deli line," said Michelle
Lieszkovscky, deli brand manager for the Garner, N.C.-based company. "These are 96 percent fat-free
premium hams with no fillers that are very high-end and made from premium pork cuts."
   CARR VALLEY CHEESE
   carrvalleycheese.com
   [ILLUSTRATION OMITTED]
   Carr Valley Cheese has gone back to the future. Red Abbot cheese is made with Wisconsin cow's milk
using an ancient Cistercian Monk recipe where the rind of the cheese is washed with Brevibacterium linens
to give it a subtle red hue and a robust flavor that compliments the smooth interior. "Red Abbot Cheese is
very robust and earthy, with a very soft creamy texture," said Beth Wyttenbach, sales manager for Carr
Valley Cheese, based in LaValle, Wis.
   CLEAR LAM PACKAGING
   clearlam.com
   [ILLUSTRATION OMITTED]
   HPP (High Pressure Pasteurization) is one of the most popular tools manufacturers are using to combat
foodborne illness. So Clear Lam has developed Seal Choice PET lidding film, which is designed to adhere to
PET containers that are processed under HPP. "Retailers love it because they want to move to products that
are HPP processed," said James Foster, senior marketing manager at Clear Lam Packaging, based in Elk Grove
Village, Ill.
   DAWN FOOD PRODUCTS
   dawnfoods.com
   [ILLUSTRATION OMITTED]
   Visitors to Dawn Foods Products learned about the company's Good, Better, Best approach to cakes, based
upon the richness of the ingredients. "We have three new lines--our Triple Layer Cakes; Waterfall Cakes
made with 'real' ingredients, like Madagascar vanilla and real ganache and chocolate liqueur in the
batter; and Mousse on Mousse Tortes, featuring seven inches of real mousse and special details like a
coffee infusion in the cake," said Julie Dunmire, director, marketing--US Frozen for the Jackson, Mich.-
based company.
   DECOPAC
   decopac.com
   [ILLUSTRATION OMITTED]
   Decopac aims to be a one-stop shop for all of its customers needs. "We're focused on driving customer-
focused solutions. Technology is a big piece of that and that's where our PhotoCake comes in," said Dewey
Wahlin, vice president of marketing for the Anoka, Minn.-based company.
   PhotoCake is a print-on-demand decorating solution that enables retailers to increase bakery efficiency
and ensure they never miss a sale with the right character, theme or custom option that is perfect for
each customer. Decopac offers the hardware, inks and printer supplies, edible paper, licensed images and
frames, and DecoSet backgrounds for its retail partners. The PhotoCake blog features new products,
inspiring ideas and information about the PhotoCake system enhancements.




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         41-9 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 114 of180
                                                                  16 of  324
  Deep in the heart of Texas: the 2016 Dairy-Deli-Bake Seminar & Expo in Houston rustled up lots of innovative
                             products and merchandising ideas for retailers; FOC....

   DIETZ & WATSON
   dietzandwatson.com
   [ILLUSTRATION OMITTED]
   Dietz & Watson officials were showcasing Dietz & Watson Original brand of bulk service deli lunchmeats
made with proteins featuring "no antibiotics--ever" along with several organic items, including chicken
breasts and hot dogs, as well as cheeses that are rBST-free. "Our current customers like and know they
need these products, but we are also hoping to get new customers in the natural/organic grocery channel
that we really didn't have access to before with our conventional items," said Lauren Eni, vice president
of brand strategy at Philadelphia-based Dietz & Watson.
   GONNELLA FROZEN PRODUCTS
   gonnella.com
   [ILLUSTRATION OMITTED]
   Irish Soda Bread is not just for St. Patrick's Day anymore, with many retailers stocking it year-round
as a breakfast bread. Officials at Gonnella Frozen Products have expanded upon that with a Lemon Blueberry
Soda Bread that is offered for the summer and made with whole blueberries and real lemon peel. For the
fourth quarter Pumpkin Raisin Soda Bread is being introduced. "With the increase of the popularity of
pumpkin, we wanted to capture some of that and offer it to our retailers as a breakfast offering," said
Meg McDonnell, vice president of sales for the Schaumburg, Ill.-based company. The breads are shipped as
frozen raw dough that is baked off in the store.
   GRECIAN DELIGHT
   greciandelight.com
   [ILLUSTRATION OMITTED]
   Snacking and all-natural are the two major trends Grecian Delight is focusing on this year. That can be
seen in the new Hummus Plus Snack Packs that pair fresh chicken with hummus in a single-serve pack,
containing a spork and napkin, in three assorted flavors. "You see these all the time with pretzels and
crackers, but this is a fresh chicken solution that is high protein," said David Gacom, vice president,
retail sales and marketing for the Elk Grove Village, Ill-.based company.
   Grecian Delight also debuted an all-natural Gyros Kit, containing pita bread, gyro meat and tzatziki
sauce. It can be sold frozen or refrigerated in the deli, along with a complete line of new flatbreads in
six varieties, including white and whole wheat pita, naan and lavash.
   JAMES SKINNER BAKING CO.
   skinnerbaking.com
   [ILLUSTRATION OMITTED]
   The range of new products runs the gamut from small to big at James Skinner Baking Co. Mini Danish have
been introduced in 10-count strawberry, lemon, cherry, cheese and apple variety packs, available in an
exclusive shingle tray that prevents sticking. On the other end of the spectrum, J. Skinner is rolling out
27-ounce large seasonal rings for fall and spring. The fall ring is a rotation of pumpkin, apple and
cheese Danish, while the spring ring contains lemon, blueberry and raspberry. "These are a higher retail
ring from $6.99 to $8.99 and are designed to pull apart," said Gary G. Kyle, chief sales and marketing
officer for the Omaha, Neb.-based company. "All of our packaging is transitioning into an abbreviated
sleeve that shows more of the product. We had many customers saying, 'your product is so beautiful why do
you cover it up?'"
   JENNIE-O TURKEY STORE
   jennieo.com
   [ILLUSTRATION OMITTED]
   Natural was the key word at Jennie-O, with the company touting its new line of products free from
phosphates and nitrates. Another new line is free from antibiotics and is veg-fed "We have two products
we are rolling out this summer, an applewood smoked and an oven-roasted," said Randy Braun, director of
national accounts, Deli Division, at Jennie-0 Turkey Store Sales, based in St. Cloud, Minn. Jennie-0 has
also introduced a line of refrigerated turkey snack sticks targeted to Millennials.
   KLONDIKE CHEESE CO.
   klondikecheese.com
   [ILLUSTRATION OMITTED]
   Heat has been a trend across all 1 food categories as consumers have been more willing to experience
new flavors in recent years. Klondike Cheese Co. is heating up the cheese case with its Odyssey Sweet Heat
Feta. "Customers looking to add a new dimension of heat to their dishes can achieve this with Odyssey
Sweet Heat Feta," said Luke Buholzer, vice president of sales for the Monroe, Wis.-based company. "Our
newest addition of feta provides a kick of flavor without washing out the rest of the meal."
   Odyssey Sweet Heat Feta features red, green and habanero peppers that bring on the heat. Created from
Wisconsin cow's milk and crafted authentically in the Greek tradition by Master Cheesemakers, it is
available in a 6-ounce crumbled retail cup.




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         41-9 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 115 of180
                                                                  17 of  324
   Deep in the heart of Texas: the 2016 Dairy-Deli-Bake Seminar & Expo in Houston rustled up lots of innovative
                              products and merchandising ideas for retailers; FOC....

   LINDAR
   lindarcorp.com
   [ILLUSTRATION OMITTED]
   Lindar's food packaging solutions grabbed the attention of IDDBA attend ees, said Dave Fosse, director
of marketing, key account development for the Baxter, Minn.-based company. OPTICA lenticular material for
on-packing labeling and the Simply Secure line of tamper obvious food containers were two items in
particular that caught the eye of retailers.
   "The OPTICA lenticular material with on-package labeling and POS banner was received very well by
retailers and processors at the IDDBA," Fosse said. "All attendees saw the eye-catching motion graphics
that the OPTICA labels and banner can create to increase sales."
   The Simply Secure bar and brownie packages are available in 8-, 12- and 16-count in two-piece and
hinged varieties.
   NESTLE PROFESSIONAL
   nestleprofessional.us
   (ILLUSTRATION OMITTED]
   Retailers can turn excess proteins from the meat department into deli department gold with the new Home
Meal Solutions Kits from Nestle Professional. Available in Stroganoff, Tuscan Cavatappi and Chipotle
Macaroni & Cheese, the kits are shipped frozen in cases of four, and packaged in bags combining the pasta
and sauce (Stroganoff features egg noodles packaged separately); retailers simply have to cook meat, add
it to the sauce and package it. The kits also include pouches of shredded cheese.
   Under its Minor's brand, Nestle Professional has introduced a line of Ready to Flavor products that are
"tested ready-to-eat" allowing deli operators to enhance flavor across the menu without the added step of
cooking. "This one container can make 25 gallons of soup, and you simply add frozen vegetables or any over
production into the soups and you are ready," said John Ricci, corporate executive chef at Nestle
Professional, based in Rogers, Minn. It is a very simple way to flavor. Just change your profile by
whatever you have in-house. It would really take an extra 30 ingredients to make one of these sauces, so
we simply take the stress out of the kitchen for the professional chef."
   NORSELAND
   norseland.com
   [ILLUSTRATION OMITTED]
   Norseland's Jarlsberg brand is the No. 1 brand of specialty cheese in the U.S., said John Sullivan,
president and CEO of the Darien, Conn.-based company. "Today the biggest purchasing group are the
Millennials, 18-to-30 year olds, who are not as familiar with specialty cheese because they're not at home
entertaining yet. It's just not the world that they live in yet," Sullivan said. "Our objective has been
to expose our brands to that group, who are a much more mobile group. Our strategic direction is to bring
younger consumers to our brand, but it's not going to be with just a hunk of cheese. Were creating new
versions of our product that are much more mobile, on-the-go and more convenient."
   The brand's new Cheese Snacks are an example of how the company is meeting these needs. The
individually wrapped cheese snacks are mild, mellow and nutty. About seven 6-ounce pieces come in the
pack, which has a suggested retail price of $6.99.
   ORGANIC VALLEY
   organicvalley.com
   [ILLUSTRATION OMITTED]
   Organic Valley officials responded to the growing snacking trend by showcasing Grassmilk Yogurt in 6-
ounce cups and Mighty Organic Beef Jerky.
   "Both of these products hit on two important trends," said Dawn Burns, associate brand manager for the
La Farge, Wis.-based company. "Consumers want simple, sensible and healthy snacks in the ready-to-eat
category--in a word, convenience. Secondly, they want the great taste and amazing nutrition of 100 percent
grass-fed meat and dairy. Our Grassmilk Yogurt and our Jerky are 100 percent grass-fed, and that means
higher omega3s and CLAs. So with snacks like these, we can offer premium taste and quality and single-
serve convenience in an organic snack--truly a win-win-win."
   PEARL VALLEY FARMS
   pearlvalleyfarms.com
   [ILLUSTRATION OMITTED]
   Cage-free eggs are the latest industry sensation, but Phil's eggs from Pearl Valley Farms have been
cage-free since 1959. "Our Phil's DHA Omega-3 egg is one of the healthiest eggs in North America with 350-
mg per egg of omega-3," said Mitch Cooper, marketing manager for Pearl Valley Farms, based in Pearl City,
Ill. "Many egg cartons say they have X amount of omega-3, but you want to look at the DHA level. What
people don't realize is that omega-3 and omega-6 share the same pathway into the bloodstream and if the
ratio is too far skewed, benefits of the omega-3 negate themselves. On this egg we have a two-to-one ratio




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         41-9 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 116 of180
                                                                  18 of  324
   Deep in the heart of Texas: the 2016 Dairy-Deli-Bake Seminar & Expo in Houston rustled up lots of innovative
                              products and merchandising ideas for retailers; FOC....

of omega-6 to omega-3, creating an even pathway to the bloodstream." Phil's liquid eggs are being launched
in half-pint, pint and quart cartons in the Midwest this summer.
   PLACON
   placon.com
   [ILLUSTRATION OMITTED]
   Placon is offering endless merchandising options to its customers with its GoCubes Insert Tray
Packaging, said officials for the Madison, Wis.-based company. GoCubes are made with 100 percent post-
consumer recycled material and feature five bases and three universal inserts available in clear and
black. A universal clear anti-fog lid is also available.
   "GoCubes containers are remarkably versatile and provide a custom feel to standard stock food packaging
containers," said Jeff Lucash, vice president of sales. "Because wet and dry foods are separated, GoCubes
also makes food stay fresher longer, ensuring high customer satisfaction. You can even use the base
without the tray for even more packaging options."
   RESER'S FINE FOODS
   resers.com
   Reser's Fine Foods is removing artificial colors, flavors and ingredients from many of its products
this year. The company has also re-designed the packaging on its side dishes to offer a simplified, clean
consumer-friendly offering. "We are also adding a little special flair to our products, like adding
Gruyere cheese to our scalloped potatoes and Asiago cheese to our creamed spinach, and we have introduced
a Hatch Green Chile version of our mashed potatoes," said John McCarthy, Jr., category manager for the
Beaverton, Ore.-based company. "Hatch Green Chiles can only be grown in one valley in New Mexico and are
known for their flavor and smell."
   [ILLUSTRATION OMITTED]
   Trends and flavor have also been added to Reser's service deli items. "We added elements that both
consumers and retailers want, like a little more color and healthy benefits," said Nathan Roe, category
manager. "Our Three Grain Edamame Salad has no artificial colors, flavors or preservatives in a unique
combination of flavors. But we still offer traditional macaroni and potato salads because retailers still
want their bread and butter."
   RICH'S
   richs.com
   Rich's, based in Buffalo, N.Y., launched a variety of items across its product portfolio, which
includes toppings, icings, cakes, desserts, pizza, appetizers and snacks. However, Rich's officials were
excited to share the news about its line of clean label buttercremes, icings and cakes.
   [ILLUSTRATION OMITTED]
   "Shopper demand for clean labels throughout the grocery store is growing exponentially. Taste,
indulgence and quality are paramount in desserts," said Ann Boyd, director of marketing, component
desserts. "The Rich's Simply Bettercreme and Simply Allen clean label icings and cakes deliver the
delicious indulgence shoppers crave with only a few simple clean ingredients."
   SABRA
   sabra.com
   Sabra is tapping into a new occasion with the launch of its Sabra Spreads, which are hummus-based
spreads made for sandwiches. While mayonnaise, mustard and ketchup top the list of preferred sandwich
spreads, Sabra is aiming to tap into the market with its hummus-based spread that is 75 percent less fat
than its leading competitor, mayo, which is made up of oils.
   [ILLUSTRATION OMITTED]
   "With the Sabra Spreads, were taking the classic American sandwich and elevating the flavors," said
Eric Greifenberger, director of marketing for the White Plains, N.Y.-based company.
   The spreads come in three flavors: Garlic Herb, Honey Mustard and Sea Salt & Cracked Pepper. The
spreads are packaged in a squeeze bottle to make it easier for consumers to add it to their sandwich. They
will be on store shelves nationally in the fall.
   SANDERS
   sanderscandy.com
   [ILLUSTRATION OMITTED]
   What is old is new again as Sanders reintroduces its Sanders Almond Tea Ring, a coffeecake that was
very popular in the 1940s, '50s and '60s. The vintage packaging is shown on the back of the box. "We
decided to bring back this product and make something that is retro back in style again. It is made with
real almond paste and is a great product that can be merchandised frozen or thawed," said Walter Pilon,
director of sales, bakery and frozen foods, at Clinton Township, Mich.-based Sanders. "It has a three week
ambient shelflife. It brings back a lot of fond memories for people and we just wanted to bring it back."
The cakes are sold frozen to retailers, six per case and is being introduced as a fourth quarter limited
time offering.




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         41-9 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 117 of180
                                                                  19 of  324
   Deep in the heart of Texas: the 2016 Dairy-Deli-Bake Seminar & Expo in Houston rustled up lots of innovative
                              products and merchandising ideas for retailers; FOC....

   SANDRIDGE FOOD CORP.
   sandridge.com
   [ILLUSTRATION OMITTED]
   Sandridge Food Corp. manufactures more than 600 different items, but the company focused on key
categories, including component kits. "Because we have HPP and sous vide items we can cook some items and
cold pack some items into a nice component so all the retailer has to do is mix them together," said John
Becker, senior director of marketing for the Medina, Ohio-based company. One area of concentration is
fresh Mexican food. "Some retailers have approached us and said they would like to do a Chipotle-style
station in their stores and we put together a Chipotle-like alternative," Becker said. "We had a store
test it and they are now getting ready to roll it out to all of their stores."
   SEALED AIR/CRYOVAC
   SealedAir.com
   [ILLUSTRATION OMITTED]
   One downside to taking preservatives out of fresh breads is a shortened shelf life. Officials at Sealed
Air Corp. have freshened up that problem with modified atmosphere packaging that backflushes a gas mixture
of CO2 and nitrogen. "This gives you 30 to 40-plus days, depending on the bread," said Jerry Kelly,
national business development manager--retail task force, at Sealed Air Corp., based in Duncan, S.C.
"Bakery companies want to take preservatives out and by doing so you shorten the shelf-life. You
counteract that with packaging that adds shelf life back into the product."
   Another Sealed Air innovation showcased at IDDBA was packaging that splits a loaf of sliced bread into
two separate airtight loaves, allowing one to stay sealed while the first half is consumed.
   SNACK FACTORY
   pretzelcrisps.com
   [ILLUSTRATION OMITTED]

   Snack Factory, the Skillman, N.J.-based division of Snyder's-Lance, combined smokey bacon flavor with
the heat of habanero for its newest limited edition pretzel crisps. "Our limited batch Bacon Habanero
Pretzel Crisps were created to meet the tastes of Millennials, who are embracing complex, bold and spicy
flavors," said Eric Van De Wal, vice president of marketing at Clearview Foods Division of Snyder's-Lance.
"We anticipate that this limited batch flavor will bring in new buyers for the brand, as sales of bacon
flavored salty snacks have seen 600 percent growth since 2010, according to IRI."
   [ILLUSTRATION OMITTED]
   SUGAR CREEK
   SugarCreek.com
   [ILLUSTRATION OMITTED]
   Officials at Sugar Creek were sweetening up retailers to sous vide--vacuum sealed proteins cooked for
long periods of time in a water bath at lower than normal temperatures to achieve a consistent temperature
throughout. "Sous vide lends itself to any kinds of proteins, vegetables and starches," said Jamie
Edgington, brand manager for Sugar Creek, based in Cincinnati. "It is great for foodservice, the deli and
back-of-the-house and right on trend with what we are seeing in the industry."
   SWISS VALLEY FARMS
   swissvalley.com
   [ILLUSTRATION OMITTED]
   The grass is greener at Swiss Valley Farms now that the Davenport, Iowa-based company has introduced a
collection of grass-fed cheeses, including Grass-Fed Gouda, Grass-Fed Baby Swiss and Grass-Fed Maasdam, a
Danish Alpine style cheese. "Grass-fed cheeses are a little higher in butterfat, a little creamier and
have a different flavor profile because it is not blended milk, but milk all coming from the same farm
that has the consistency of the grass," said Joseph Parente, national sales manager--foodservice at Swiss
Valley Farms. "Because we're able to narrow down the farms where the milk is coming from, it helps keep it
as clean as possible."
   TH FOODS
   crunchmaster.com
   [ILLUSTRATION OMITTED]
   TH Foods handed out samples of its single-serve crisps. The company selected its three best flavors--
Multi-Grain Crips in Sea Salt, and Multi-Seed Crisps in Original and Rosemary & Olive Oil--for the smaller
bags. "The single-serve bags are better-for-you snacks for the on-the-go consumer," said Mary Jo Mackin,
retail sales operations manager for the Loves Park, Ill.-based company.
   The crisps feature 100 percent whole grain and are Non-GMO Project Verified and Certified Gluten-Free.
Additionally, the vegan crisps are free from saturated fat, cholesterol and dairy. The company also touted
its seasonal Sweet Potato & Sunflower oven-baked cracker in Cinnamon & Sugar flavor.
   TYSON




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         41-9 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 118 of180
                                                                  20 of  324
  Deep in the heart of Texas: the 2016 Dairy-Deli-Bake Seminar & Expo in Houston rustled up lots of innovative
                             products and merchandising ideas for retailers; FOC....

   tyson.com
   Tyson took the opportunity to connect with its customers on a more personal level during the IDDBA
show. Tyson opted out of showcasing its deli prepared foods line in favor of having conversations with its
customers about what is going on in the industry and in the store, and how Tyson can help its retail
partners find the right solution.
   "We've got a lot of tools we're talking to consumers about," said Eric Le Blanc, director of marketing,
deli prepared foods/bakery for the Springdale, Ark.-based company. "The conversation shouldn't be about
what can I do to make you buy this product, but what can we talk about to collaborate."
   An example of how Tyson is working to collaborate with its customers is through research the company is
conducting to find the problem areas in retail. "The key is to ask the big questions, get an answer, take
it and make it actionable for the customer," Le Blanc said.
   WICK'S PIES
   wickspies.com
   [ILLUSTRATION OMITTED]
   After more than 70 years, Wick's Pies is still making its five ingredient, clean label, Retail Baked
and Retail Unbaked pie shells, which come in sizes eight, nine and 10. "Known for our line of pie shells
from 3- to 10-inch in size, we have filled a gap by developing a 6-inch deep dish pie shell," said Dylan
Wickersham, who handles sales and marketing for the Winchester, Ind.-based company. "This is a great
product for single- or double-serve sweet pies and works great around a quiche or a pot pie for a
deli/bakery department."
   The company also introduced its Trans Fat Free Peanut Butter Pie (retail frozen) during the show.




Load-Date: August 2, 2016


  End of Document




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         41-9 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 119 of180
                                                                  21 of  324
   Austin Health Expert and Entrepreneur Anne Reynolds Roberts Takes on
                      Junk Food in Vending Machines.
                                              PRWeb Newswire

                                                 April 8, 2016


Copyright 2016 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2016 Vocus PRW Holdings LLC

Length: 801 words

Body

  Austin, Texas (PRWEB) April 08, 2016
   Longstanding health expert and entrepreneur Anne Reynolds Robertson is saying no to junk food and has
launched a healthy vending business in the greater Austin market as a distributor of Vend Natural's
Healthy Vending program (http://www.vendnatural.com). Inspired by the opportunity to bring healthy snacks
and beverages to schools, community centers and hospitals in the area, Anne now operates healthy vending
machines in area middle schools and will soon add machines in a private school, youth center and a
university. Vend Natural's Healthy Vending Program offers local distributor partners with machines,
products, such as smoothies, soymilk, fruit, vegetables, granola bars, baked chips and natural sodas, and
service, all customized to meet the needs of the local market.
   "With my passion and experience in understanding the effects of toxins and chemicals in our food,
heal thy vending appealed to me as a way to further impact Our community in a posi ti ve way," said
Robertson. "As an entrepreneur with a strong orientation on health and wellness, I am so pleased to be in
a business where my values align with my work. Vend Natural's program allowed me to do just
that."
   Anne Reynolds Robertson currently operates machines in Hill Country Middle School (Eanes School
District), where all four of her children graduated, and will be installing new machines at St.

Stephen's Episcopal School, West Austin Youth Association and Huston Tillotson University. Today at Hill
Middle School, kids are snacking on veggie straws, pretzel crisps, pistachios, popcorn and orange juice
instead of chips, candy bars and soda.
    Robertson, a mother of four, first became inspired to learn about the connection between food and
health when she moved into a new house with her husband and young children where several members of the
previous family had passed away. With cancer on both sides of her family and a strong curiosity to
understand the connection between toxins and health, Robertson began engaging with organizations aimed at
educating the public about the risk of toxins and chemical exposures on health. This work has become a
driving force in her life and today, in addition to operating her growing healthy vending business, she
serves on the boards of the Sustainable Food Center (http://www.sustainablefoodcenter.org), Health Code (
          http://www.healthcode.org), Mt. Sinai's Children Environmental Health Center
http://www . cehcenter. org), My Safety Nest                   http://www . mysafetynest. org) and the Chemical
Footprint Project (             http://www.chemicalfootprint.org) .
    Speaking about the addition of Robertson to the Vend Natural Healthy Vending family, CEO William H.
Carpenter, Jr. said, "Anne is passionate about health and truly understands how what we eat and drink
affects our health. You combine her dedication to raising awareness about these issues with her strong
acumen as a businesswoman, and you have a terrific distributor/partner for our company. We support Anne in
any way we can, said Carpenter.
    Vend Natural                    http://www.vendnatural.com) , the oldest heal thy vending company in the
industry,    specializes in providing colleges,      universities, municipalities,     schools,   hospitals and
businesses with healthier snacks and drinks to combat skyrocketing rates of obesity for both adults and
teenagers. Vend Natural's array of healthy snacks and drinks are available in their state-of-the-art dual-
zone machines - that carry both snacks and chilled drinks. The high-tech and brightly colored Vend Natural
machines carry a wide selection of both refrigerated drinks and ambient temperature snacks such as all
natural chips and popcorn, low fat health bars, natural coconut water and more. The product assortment



      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-10
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page120 of 226
                                                                     87 of 324
    Austin Health Expert and Entrepreneur Anne Reynolds Roberts Takes on Junk Food in Vending Machines.

also includes a full range of gluten-free, sugar free, high protein and lower fat products as well an
assortment of fresh fruits, yogurt, organic fruit smoothies, cottage cheese and hummus.
   About Vend Natural
   Vend Natural, which today operated machines coast to coast, is America's oldest and fastest-growing
healthy snacking company and is based in Annapolis, Maryland. The company was inspired by the vision of
helping to transform eating patterns by providing heal thy snacking al ternati ves in convenient vending
locations across America. Specializing in placements in schools, hospitals and businesses, the company's
commitment to growth is based on selecting sound locations, highly motivated distributors who share the
vision for a healthier America and attracting, retaining and delighting customers who discover healthier
products at exceptional values.For more information, visit             http://www.vendnatural.com.
   Read the full story at            http://www.prweb.com/releases/20l6/04/prweb13324994.htm




Load-Date: April 9, 2016



  End of Document




     Case
     Case 3:17-cv-00652-KDB-DSC Document 41-10
          3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed06/14/19
                                                     10/29/18 Page
                                                               Page121 of 226
                                                                    88 of 324
                                                     Baked potato dip
                                                             Arab Times
                                                     August 2, 2012 Thursday


Copyright 2012 Arab Times Kuwait English Daily Provided by Syndigate.info, an Albawaba.com company All Rights Reserved




Length: 60 words

Body


Ingredients: 16 ounces sour cream 2 cups sharp cheddar cheese, shredded 1/3 cup thinly sliced scallions or chives
Method: Combine all ingredients in a medium bowl and refrigerate for at least one hour before serving to allow
flavors to meld together. Garnish with extra shredded cheese and chopped chives. Serve with your favorite potato
chips or pretzel crisps.


Load-Date: December 6,2012




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-10
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page122 of 274
                                                                     43 of 324
                            WWE WrestleMania 32 Recap and Thoughts
                                                   The Camel Clutch Blog
                                            April 6, 2016 Wednesday 2:10 PM EST


Copyright 2016 Newstex LLC All Rights Reserved

Length: 2569 words

Body


Apr 06, 2016( The Camel Clutch Blog: http://camelclutchblog.com Delivered by Newstex) It was April 3rd and one of
the biggest events of the year had arrived! Not only that, it was the same day as Wrestlemania 32! The other I'm
mentioning is a friend's surprise 60th birthday party. After stuffing myself with calamari, chicken parmigiana with a
side of pasta, and birthday cake, it was time for me to head over to the always fun gathering of friends to watch
Wrestlemania 32. I arrived late missing the first of three kickoff matches.

Why three? I don't know. You'd think five hours would be plenty of time to get all eleven matches in but what do I
know? I don't run these shows. I just enjoy watching them. Despite the lack of big name superstars on the card it
turned out to be one of the best Wrestlemanias I've seen. I'd rank it in my top five all time Manias. There were
surprise wins that had our heads scratching. The WWE superstars did their respective parts giving it their all for the
fans. It was a hot crowd at AT ... tadium and at my friend's basement. Pre-Match #1: Kalisto vs. Ryback - I missed
the match in its entirety as I was coming from the surprise party. Based on my friends' feedbacks it was a good
match. Good moves from both parties involved that included Ryback carrying Kalisto up the steps and into the ring.
Kalisto won to retain the United States Champion. I like Kalisto with his high risk high flying moves. I'll watch this
match when I get a chance. If I need to add anything else I'll do so in the future.1 grabbed my first beverage of the
evening while making my picks for our pool. For the record I gave my opening match by phone as I got off Route
422. Our host's son offer us Lay's biscuits and gravy potato chips. I liked it but if I wanted the full effect of biscuits
and gravy I would go for the real thing that has loads of sodium, fat, and cholesterol. The crowd continues to arrive
as the second pre-match begins. Pre-Match #2: Natalya, Paige, Brie, Alicia, Eva vs. Lana, Naomi, Tamina, Emma,
Summer - Eva got hard heat from the crowd while cheering the heels. Emma's 180 degree makeover was much
needed and hot! At first I didn't recognize Lana with the long flowing hair but her one piece purple outfit was sweet!
Watching Summer's backside on the right side of the TV for most of the match was a nice distraction. The actual
wrestling was entertaining with all the participants showing off their hair flying moves. Natalya's group wins the
match. This match is a symbolic bridge from the end of the Divas Era to the Women's Era now that there's a new
women's title belt. The change is needed with the influx of female talent in from NXT. I grabbed a slice of tomato pie
while sampling a beer from growler that one of the guests brought over and recommended to us. I was full from
lunch but not stuffed knowing I had to make room for more food. Beer was good by the way. Pre-Match #3: The
Usos vs. The Dudley Boyz - Don't know why I picked the Dudleys to win this match. Maybe it's stuck in my head
that the Usos have recently been underwhelming to me with their yelling and super kicks. They did have some neat
high flying moves. It was a so-so match with The Usos winning the match. If I had to choose one kickoff match it
would be this one. After the match, the Dudleys unearthed a pair of tables that's taking longer each time I see them.
 Unfortunately it backfired for the Dudleys as they were thrown on the tables and got pummeled through the tables.
Thanks to Bubba Ray for sliding himself into position on the table. We're now at full house in the basement to start
the actual Wrestlemania 32 pay per view! It's a hot crowd with the usual crew except our one buddy who had to
work. And we thought everything in life stops for Wrestlemania Sunday. Neighbors came by along with a few kids to
 enjoy the pay per view. Our hostess presents us with a tray full of sodium and preservatives that included
 Lunchables lunch meats, cheeses, and pretzel crisps. Their house dogs Donald ... nnie was hoping to have some
 but had to be reassigned to another room. Us adults did a social shot of Jameson toasting to another Wrestlemania
together. Intercontinental Ladder Match: Kevin Owens, Sami Zayn, Dolph Ziggler, Stardust, The Miz, Sin Cara,



       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-10
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed06/14/19
                                                       10/29/18 Page
                                                                 Page123 of 226
                                                                      93 of 324
                                    WWE WrestleMania 32 Recap and Thoughts

Zack Ryder. If anyone actually, seriously thought Zack Ryder would win the Intercontinental Title, I would have
laughed at you and would have continued to laugh into the next week. I feel the WWE bookers wanted to mess with
the WWE Universe. Our bets were on Owens or Zayn to win this match. Great match! All of the participants were
showing off their signature moves. Kudos to Sami Zayn taking two major bumps in his first Wrestlemania as a form
of initiation to the big leagues. I loved Owens yelling at Zayn to go back to NXT. Great tribute when Stardust pulled
out the black and yellow polka dot ladder in honor of his father Dusty Rhodes. Speaking of Stardust, he looked like
he literally got bent in half outside the ring from a Sin Cara splash from jumping off the ropes and onto the ladder.
As annoyed as I was getting my pick wrong, I was happy for Zack Ryder. He's a mid-card wrestler at best who will
never forget this moment. How long he holds onto the title is the question. My gut feeling is not long at all but savor
it for now. Great way to open Wrestlemania! All seven of them definitely earned their pay. Finished my first beer.
The hostess made a wonderful, refreshing cocktail of Vodka, ice tea, mint, and lemons. Forgot what she called it
but I loved it! Chris Jericho vs. AJ Styles - If you read my article a few weeks ago you know I was looking forward to
this match. Did this match clinch a record for the most two counts in one match? The longer the match went the
more uncertain I was on who'd win. Jericho and Styles could've gone for another half hour of two counts and would
still be glued to the TV. Didn't have the energy as I hoped it would but a very solid match overall. Jericho carried
most of the match but Styles came on later. A well-deserved win for Jericho. In hindsight I guess this makes sense
because I'm expecting the WWE has big things planned for Styles this year. The loss here is a blip and seasoning
before the bigger stage. I wish Styles carried the match a little more but I'll let it slide since he made a big debut at
the Rumble. All of us had Styles as a gimmie to win this match. Wrong again! Had my first serving of roast beef
sandwich with a slice of provolone cheese and a dash of horseradish with a side of macaroni salad. Yum! A bowl of
Booty-O's would've been apropos with the next match but I'm fine with the stream of sodium and cholesterol. The
New Day vs. The League of Nations - Felt a little off from picking the prior two matches wrong. I'm usually good at
this and Wrestlemania is usually a face heavy win pay per view. Loved Xavier Woods' hair and another good
performance with Francesca, the trombone. Good match but surprised at the ending of the League winning it. I told
the gang that the WWE bookers are messing with us. We eventually know why that happened when the League
called on any three wrestlers who could beat them. Cue the legends; HBK, Mick Foley, and Steve Austin. Big pops
for HBK and Foley and a ballistic pop for Austin. Cool to see all three of them on one stage again. They did their
ring cleaning and celebrated with Stevewisers; I think they were IPA's. Foley looked like he was already drunk. Is
this the closest we'll ever see Austin inside the ring at Wrestlemania? Street Fight: Brock Lesnar vs. Dean Ambrose
- Finally got this one right as Lesnar defeated Ambrose. Lesnar makes it look so easy suplexing Ambrose 13 times.
Great groin shot by Ambrose who has become the WWE's version of Tommy Dreamer and The Sandman. It's
anyone's guess who Lesnar will deal with next due to his part time schedule. As for Ambrose, he did great keeping
up with Lesnar with the assistance of Chainsaw Charlie, bat wrapped in barbed wire, fire hydrant, and kendo stick.
The crowd loves Ambrose; he took big bumps in this match. Speaking of Chainsaw Charlie, what would he actually
do with a buzzing chainsaw in a match? The debate will continue as to where Ambrose will go next and who will he
feud with this coming summer. He's proven himself time and again he's a main eventer. Memo to WWE - Your fans
 love Ambrose! Unbeknownst to me, my friend's daughter started a bad language count of his father that started at
the Ambrose/Lesnar match. We had to avoid the obscenities as four young kids hung with us sporadically. Overall,
we did pretty well except for a few accidental blurting outs but when I was their age I had already accumulated
 multiple obscenities. A lot of you readers can attest to that. Women's Title Triple Threat Match: Charlotte vs. Becky
 Lynch vs. Sash a Banks - I mentioned in my article about a week ago that I thought Banks would win the title. I
 should've gone with my gut instinct and pick Charlotte to win this match. Snoop Dogg walking out with Banks, her
 cousin, seemed to be a lock she would win. I knew Charlotte would win this match when she came out sporting a
 blue and white Ric Flair like robe we'd see back in the NWA days. They're booking Charlotte wonderfully! I'm feeling
 Charlotte will carry the belt for a long time as she leads the women's division with a new belt. Really good match
 between the three competitors as it looked like all three of them could've won it. In fact, my friend and I noticed the
 ref may have done a three count by accident when Lynch pinned Charlotte but no bell was rung. Ric Flair interfered
 at a key moment holding Sasha Banks' leg as Becky lynch tapped out to Charlotte's figure eight. Kids have either
 gone to bed or went home. Timing worked out as the conversations ventured in different directions from kick
 boxing, correct push up methods, and a story from our hostess about his husband wanting his toes clipped before
 sex. But I digress. Hell In A Cell: Shane McMahon vs. The Undertaker - This was a two plate entrance for both
 combatants. First plate when Shane and his kids came out I had roast beef and cheese with no bread. Plate
 number two was during Undertaker's entrance when I had a Kaiser roll dipped in au jus. Any who ... the match ...


      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-10
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page124 of 226
                                                                     94 of 324
                                     WWE WrestleMania 32 Recap and Thoughts

Overall a simmering but good match in terms of pace and action but it's understandable considering their age and
limited in ring action. Shane fared very well with the Van Daminator across the ring and jumping off the top of the
cage and crashing onto the announcer's table when Taker moved out of the way. Amazing he was able to walk
away from that. Taker wins and Vinny Mac retains control of Raw as I expected. I couldn't see Taker lose two
Wrestlemanias in three years. Plus, there's the mystery of a Lockbox Shane McMahon brought up in the early
stages of the feud. I have a feeling that will come into play. Congrats to Shane for another match of crazy moves
and sacrificing his body for the good of the company. Bad language count after HIAC match is at 48. I must've
missed the Hall of Fame roll call when I when up to the kitchen for more food. Andre The Giant Battle Royal - Baron
Corbin won the Battle Royal in his Wrestlemania debut. Looking forward to his run in the WWE. Hopefully he'll be a
real heel. I didn't see Corbin's name on the list when I typed up the pool twenty four hours earlier and I was busy
socializing earlier in the day at the surprise party that I never checked the internet for updates and rumors. I picked
Mark Henry to win this match since the event is in his home state of Texas. Just when we thought Tatanka was the
surprise of the match, Shaquille O'Neal shows up to confront The Big Show only for the both of them to be dumped
out by the other 18 contestants. It was convenient for Shaq since he was in nearby Houston for the Final Four. Had
to be a last minute change since this match was supposed to be part of the kickoff. Mark Henry was mysteriously
missing for a little while only to reappear and get thrown out shortly after that. It's close to 11 :00 pm and I'm stuffed.
The Dallas Cowboys cheerleaders come out for a dance when finally, The Rock arrives! He epitomizes the 'It' factor
whether he's in the ring. Wondering what he was going to do with the flamethrower. He lit up his name in big steel
like blocks. Arguably one of the all-time in ring personalities on the mike. The 'And millions' chants from the crowd
was deafening. The Rock announced a Wrestlemania attendance record of 101,763. Bray Wyatt interrupts Rock's
moment walking out to the beauty of darkness and thousands of lit cell phones. Rock's message to Wyatt could've
had the makings of a face turn for Wyatt but instantly trashed that idea resulting in an impromptu match between
The Rock and Erik Rowan that lasted a whopping six seconds. John Cena then shows up to a big pop. He looked a
little reserved. Could it be he's not fully recovered from his injury? Or do I sense a heel vibe? As we're awaiting the
main event match, all of us were doing our own version of pushups. I believe my version won; as it should have. My
face was beet red when I stood up looking like I hadn't worked out in months but what would you expect after a day
of eating, drinking, and not doing pushups in weeks? Because of this, I've gone back to doing pushups. WWE
Heavyweight Championship Match: HHH vs. Roman Reigns - We finally made it to the main event! Corny opening
as the top WWE couple continue to make it about themselves. Didn't hear much of Stephanie McMahon rambling
but it didn't matter to us as we were wrapping up our push up seminar/contest. That was more important. Stephanie
had a bad hairdo and I was not a fan of the outfit but her her legs looked nice.Now commonplace, Roman Reigns
arrives to a chorus of boos while HHH arrives to a pop. I don't get the hate for Reigns but if he has to turn heel just
do it! I'm annoyed Reigns gets pops as a heel and then booed as a face. Typical HHH match where he gets his
spots of fist punches to Reigns' head. Is it the first time there's a German announcers table at Wrestlemania?
Expected a ref bump but got cheers when Reigns speared Stephanie McMahon by accident. Reigns wins and
becomes new champion. Interesting to see where this goes next. It's 11 :50 pm and Wrestlemania is now in the
history books! Final bad language count was 82. Our hostess packed a couple of roast beef sandwiches and a few
slices of tomato pie to take home along with a PowerAde for the drive home. Walked into my house by 12:45 a.m. A
great doubleheader Sunday of gatherings! Now it's back to reality of work and the all-important day after
Wrestlemania Raw that will develop into the next phase of feuds for the Spring and Summer. WWE: The US
Championship: A Legacy of Greatness Season 1[1] WWE: NXT's Greatest Matches Vol. 1[2] Grab discounted
WWE DVDs, merchandise, t -shirts, figures, and more from the WWE Shop on Amazon.com[3] [ 1]:
 http://www.amazon.com/gp/producUB01AVSFW7G/ref=asJUI?ie=UTF8 ... p=1789 ... ative=390957 ... ativeASIN=B01
AVSFW7G ... kCode=as2 ... =prowrerad-20 [ 2]:               http://www.amazon.comIWWE-NXTs-Greatest-Matches-Blu-
 ray/d p/BO 17L9N BXO/ref=as_li_ss_tl?s=movies-tv ... UTF8 ... = 1459904208... 1-
 2 ...words=wwe ... kCode=1I1 ... =prowrerad-20         [        3]:
 http://www.amazon.com/mn/searchl?_encoding=UTF8 ... p=1789 ... ative=390957 ... ld-
 keywords=wwe ... kCode=ur2 ... efix=WWE%2Caps%2C 157 ... =prowrerad-20


Load·Date: April 6, 2016




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-10
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page125 of 226
                                                                     95 of 324
                        WWE Wrestle Mania 32 Recap and Thoughts


End of Document




    Case
    Case 3:17-cv-00652-KDB-DSC Document 41-10
         3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                              Filed06/14/19
                                                    10/29/18 Page
                                                              Page126 of 226
                                                                   96 of 324
~             Snyder's-Lance in NPD drive across eight US snacks brands.
                                              just-food.com

                                              March 31, 2016


Copyright 2016 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2016 Aroq Limited

Length: 297 words

Body

  Byline: Dean Best
   Snyder's-Lance, the US snacks group, is to launch a raft of products across eight of its brands.
   Notably, the company is adding to the range of gluten-free products it sells in the US.
   It is, for example, launching gluten-free cookies under its Archway brand. US consumers will be able to
buy gluten-free sandwich cookies under the company's Lance brand. It already sells Lance gluten-free
crackers.

   Snyder's-Lance is also adding "larger, deli-style" gluten-free pretzel crisps to its Snack Factory
range.
   Elsewhere, new flavours are being added to the group's Cape Cod, Late July Snacks and Eatsmart Snacks
ranges.
    "Snacking has become a new way of life as consumers have less time to sit down for big meals," Rod
Troni, chief marketing officer at Snyder's-Lance, said.
   As well as targeting US shoppers looking for "better-for-you" snacks, Snyder's-Lance said it was adding
"premium" lines to its ranges, including a S'mores variant to its Snyder's of Hanover Sweet and Salty
Pretzel Pieces line.

   Troni added: "With our recent acquisition of Diamond Foods, our total company will have even more
innovation in the future, including new items from Kettle Chips, Kettle Brand, Pop Secret, Emerald and
Diamond of California."

   Today (31 March) is the last day you can benefit from our special membership offer, through which you
get 15 months of access to just-food. com for the price of 12 - and, along with giving you three months for
free, you will also receive two exclusive research reports. Full details can be found here [link
omitted] .
   This article was originally published on just-food. com on 31 March 2016. For authoritative and timely
food business information visit http://www.just-food.com.




Load-Date: September 20,2016


   End of Document




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-10
                                          71-4 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 127
                                                                   172 of
                                                                       of 324
                                                                          226
 Aging beef an age-old process; Dry aging can drastically improve the flavor
                                  of beef
                                              Monterey County Herald (California)
                                                   March 2, 2016 Wednesday


Copyright 2016 The Monterey County Herald All Rights Reserved

Section: B,B; Pg. 16
Length: 591 words

Body


You've heard of aged beef. But what does it mean? Is the steer older? Is the meat processed a special way?

When beef is first cut, it doesn't have much flavor. But as cuts of beef sit in the open air of a butcher's cold locker,
enzymes in the meat break down the muscle fibers to make it significantly more tender. The longer it sits, the more
tender it becomes. This is called dry aging.

It's an expensive process because it takes time - two to four weeks. Because the meat surface becomes dry and
discolored, it must be cut away before the beef can be sold. That can be a lot of waste.

With dry aging, water evaporates from the meat, so each cut can lose about 30 percent of its weight, thereby
increasing the price per pound. Typically, you'll find this kind of beef only in fine steak houses or specialty markets.

Supermarkets also age beef, but they use a wet-aging process. The beef is vacuum-wrapped in plastic and allowed
to sit only a couple of days. No water is lost, so the price per pound remains stable.

There's a huge difference between wet-aged and dry-aged beef. The first type has a watery flavor and a chewy
texture, though it's certainly fine for home use.

The dry-aged meat has a richer, beefier flavor, and it almost melts in your mouth. This is why restaurant steaks
almost always taste better than what you cook at home.

Can you age it at home?

You can easily find instructions about dry-aging beef at home. But I don't know that I'd try it myself. First, your
refrigerator must be really, really clean. If it has any mold, the spores could land on the meat and spoil it.

You also must control for humidity (keep it at about 60 percent), and you must ensure the temperature remains
between 32 and 36 degrees. That means opening the door can destabilize it. You could, however, use a small
dorm-type refrigerator, keep the door closed on the meat for five days, and see how it works out.

But again, you're probably better off buying aged beef from a high-end market or just ordering it at a good steak
house.

Faves from TJ's

What's your favorite Trader Joe's snack? One of mine is the Pound Plus dark chocolate bar. No, I don't eat it all in
one sitting. (I could do it, though.) Rather, I break off a square and let it melt slowly in my mouth. I also use it for
making ganache or for baking.




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-10
                                          71-4 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 128
                                                                   216 of
                                                                       of 324
                                                                          226
                    Aging beef an age-old process; Dry aging can drastically improve the flavor of beef

Pop Sugar, an online site, lists its own favorites, and I have to agree with many of them. For instance, the Raisin
Rosemary Crisps are paper-thin slices of crispy fruit bread. They're delightful by themselves or topped with a dollop
of creamy soft cheese. The sweet and savory combination does a little dance on your tongue.

The Dried Montmorency Cherries are another addiction. They're a sour type commonly used in pies, but the dried
version can be chopped and used in cookies or hot cereals. Much better than the sweet cherries, I think.

Powerberries Trek Mix also gets my thumbs-up. The mix of chocolate-covered dried fruit and crunchy nuts is the
right pick-me-up with afternoon coffee. I normally dip my own pretzel crisps in melted chocolate and let them
harden up. But T J's has the perfect packaged version of this salty-sweet-crunchy snack if you prefer to skip doing it
yourself.

I love spice, so the Chili-Spiced Dried Mango is a good wake-up call for my palate. It's sweet and hot at the same
time. Try it with a cold glass of beer or ale - preferably an IPA. Or if you prefer nuts with your beer, TJ's Mesquite-
Spiced Roasted Almonds are a good smoky alternative. Addictive? Of course!

Contact Donna Maurillo at sentinelfood@maurillo.com


Load-Date: March 2, 2016


  End of Document




     Case 3:17-cv-00652-RJC-DSC
     Case 3:17-cv-00652-KDB-DSC Document
                                Document41-10
                                         71-4 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 129
                                                                  217 of
                                                                      of 324
                                                                         226
                  /"
                 I

                 G                  Hamin Hardware opens in Nekoosa
                                                    Central Wisconsin Sunday
                                              January 17, 2016 Sunday, 1 Edition


Copyright 2016 Central Wisconsin Sunday All Rights Reserved

Section: NEWS; Pg. B7
Length: 379 words
Byline: By, USA TODAY NETWORK-Wisconsin

Body


NEKOOSA - Chad and Tammy Hamin have opened Hamin Hardware & Supplies at 232 Market St. in Nekoosa.

The business offers a variety of items like sporting goods, CAT and Carhart clothing, primitive decor, high visibility
apparel, plumbing and electrical supplies, spray paint, shovels, brooms, nuts, bolts, screws, eye and ear protection
and bird seed and feeders. Tammy Hamin said more merchandise is being added, and that items not found in the
store can be special ordered.

Hamin Hardware & Supplies is open from 8 a.m. to 5:30 p.m. Monday through Friday, and from 9 a.m. to 2 p.m.
Saturday.

For more information, call 715-886-4340 or find them on Facebook.

PJ's-SentryWorld unveils new menu

STEVENS POINT - PJ's-SentryWorld restaurant recently unveiled an revised menu.

The popular wood-oven pizza selection has added the PJ's White with Swiss chard, caramelized onions, bacon, red
pepper, and goat cheese alfredo, along with the Wild Mushroom with fontina and Parmesan cheese, rosemary and
olive oil.

There's options like the PJ's Signature Burger, an in-house ground third-pound burger topped with blue cheese,
bacon and onion strings on a toasted brioche bun and served with fries. There's also the restaurant's take on the
classic grilled cheese and soup, with the sandwich made using aged white cheddar on grilled sourdough, also
served with fries. Customers can choose to pair it with the soup of the day or the beer cheese soup which is made
with four-year cheddar, sharp cheddar and New Glarus Spotted Cow beer and is topped with pretzel crisps.
French onion soup can be substituted for an additional charge.

For those looking for a lighter option, there's items like the Fig Salad featuring arugula, spinach, figs, blue cheese,
walnuts, red onion and maple dressing.

PJ's-SentryWorld, formerly known as the Sport Plate at 601 Michigan Ave. N in Stevens Point, opened in
September 2014 as part of a complete 18-month renovation of the 60,000-square-foot, 30-year-old SentryWorld
Sports Complex intended to remake the facility into a premier site for events such as weddings and conferences.

Dining hours at PJ's are from 11 a.m. to 10 p.m. Sunday through Thursday, and from 11 a.m. to 11 p.m. Friday and
Saturday. For more information, call 715-345-1600 or find them on Facebook.




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-11
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed06/14/19
                                                       10/29/18 Page
                                                                 Page130 of 131
                                                                      90 of 324
                             Hamin Hardware opens in Nekoosa


Load-Date: January 21,2016


 End of Document




     Case
     Case 3:17-cv-00652-KDB-DSC Document 41-11
          3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed06/14/19
                                                     10/29/18 Page
                                                               Page131 of 131
                                                                    91 of 324
Local Entrepreneurs Impact the Community with Healthy Vending Machines:
  Janae and Eddie Collier-Green Launch Vend Natural Program in Greater
                                Cincinnati
                                             Pharma & Healthcare Monitor Worldwide
                                                     January 14, 2016 Thursday


Copyright 2016 Global Data Point. Provided by Syndigate Media Inc. All Rights Reserved




    GLOBAL DATA POINT

Length: 775 words

Body


(PRWeb) - Two young, health-focused entrepreneurs, Janae and Eddie Collier-Green, have launched a healthy
vending business in the greater Cincinnati market as distributors of Vend Natural's Healthy Vending Program.
Inspired by the opportunity to bring healthy snacks and beverages to schools, community centers and hospitals in
the area, Janae and Eddie, 24 and 26 respectively, now operate healthy vending machines in middle and high
schools and health centers around Cincinnati with plans to expand in the area in the next year. Vend Naturals
Healthy Vending Program offers local distributor partners with machines, products, such as smoothies, soymilk,
fruit, vegetables, granola bars, baked chips and natural sodas, and service, all customized to meet the needs of the
local market.

Eddie and I were looking for ways to make a difference in our community, especially with young people, said Janae.
Both of us are passionate about health and well ness and wanted to find a business where we could positively
impact children and adults while growing a business we care about. Vend Naturals program allowed us to do just
that and we are excited about bringing healthy snacks and drinks to our hometown area.

The Collier-Green Vend Natural team, both of whom are pursuing advanced degrees in health-oriented fields,
currently operate machines at Glen Estate High School and Middle School and Amelia Middle School. There, kids
are snacking on veggie straws, pretzel crisps, pistachios, popcorn and orange juice instead of chips, candy bars
and soda. Knowing the importance of good nutrition on learning outcomes, the Collier-Greens focused first on
schools but plan to expand into medical centers, health clubs and other businesses and community venues where
kids and adults spend time and can make more deliberate choices about eating and drinking healthier alternatives.
Anderson HealthPlex, another Vend Natural healthy machine location, will be adding machines next month and
Western Hills HealthPlex has just signed to bring healthy vending to their patients, employees and staff.

Speaking about the youngest distributor partners in the Vend Natural Healthy Vending family, CEO William H.
Carpenter, Jr. said, Janae and Eddie are a remarkable team. Together they bring both a fervor for transforming how
their community snacks and drinks along with a strong business acumen and entrepreneurial, out-of-the-box
thinking. They are a model partner for our company and we support their efforts in Cincinnati in any way we can,
said Carpenter.




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-11
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed06/14/19
                                                       10/29/18 Page
                                                                 Page132 of 131
                                                                      96 of 324
   Local Entrepreneurs Impact the Community with Healthy Vending Machines: Janae and Eddie Collier-Green
                              Launch Vend Natural Program in Greater Cincinnati

Vend Natural, the oldest healthy vending company in the industry, specializes in providing colleges, universities,
municipalities, schools, hospitals and businesses with healthier snacks and drinks to combat skyrocketing rates of
obesity for both adults and teenagers. Vend Naturals array of healthy snacks and drinks are available in their state-
of-the-art dual-zone machines that carry both snacks and chilled drinks. The high-tech and brightly colored Vend
Natural machines carry a wide selection of both refrigerated drinks and ambient temperature snacks such as all
natural chips and popcorn, low fat health bars, natural coconut water and more. The product assortment also
includes a full range of gluten-free, sugar free, high protein and lower fat products as well an assortment of fresh
fruits, yogurt, organic fruit smoothies, cottage cheese and hummus.

About Vend Natural

Vend Natural, which today operated machines coast to coast, is Americas oldest and fastest-growing healthy
snacking company and is based in Annapolis, Maryland. The company was inspired by the vision of helping to
transform eating patterns by providing healthy snacking alternatives in convenient vending locations across
America. Specializing in placements in schools, hospitals and businesses, the companys commitment to growth is
based on selecting sound locations, highly motivated distributors who share the vision for a healthier America and
attracting, retaining and delighting customers who discover healthier products at exceptional values.

The company is known for its innovative and environmentally-sensitive vending machine design offering state-of-the
art, dual temperature-zoned, energy efficient machines that hold a large variety of both natural organic snacks and
beverages. Vend Natural is also known for its fresh, bright, signature machine graphics featuring large, appealing
illustrations of grapes, raspberries and its tag line, Snack Better. Live Better. Vend Natural was awarded
Entrepreneur of the Year award in Maryland for 2010. For more information, visit http://www.vendnatural.com . 2016
Global Data Point.


Load-Date: January 14, 2016


  End of DUl'umcnt




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-11
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page133 of 131
                                                                     97 of 324
                                       Food & Drink Notes: Holiday treats
                                               The State (Columbia, South Carolina)
                                                   December 22, 2015 Tuesday


Copyright 2015 The State All Rights Reserved




       Found   011   TheSlate '" com

Section: local_events
Length: 493 words
Byline: The State

Body


Rise Gourmet Goods & Bakeshop in Five Points has caught the holiday spirit.

Stop in and try the new holiday-themed treats (available through the end of the year): Egg Nog Cream Puffs,
Panatonne Bars and Peppermint Meringues. They're perfect to bring to a holiday drop-in.

In the cold-case, you'll find some new dips and spreads to make holiday entertaining just a little bit easier. The
caramalized Onion and Spinach Artichoke dips pair with freshly baked baguettes, fines herbes crostini, housemade
crackers or everything bagel pretzel crisps.

While you're there, check out their collection of Gourmet Gift Baskets (from $45-$75, limited supply). Each basket
features a selection of Rise's packaged goods, combined with some of Chef Sarah Simmons' favorite products from
her chef friends from around the country.

Rise Gourmet Goods & Bakeshop, 926 Harden St. ,

You deserve some chocolate. Joseph Vernon's Evolution Through Chocolate handmade truffles can be purchased
from noon-4 p.m. Thursday, Dec. 24 at Crescent Cacao.

Vernon takes the idea of truffles to the sublime with unique and tasty flavor combinations. Sneak a box (or two)
under the tree for someone you love - or, better yet, as a reward for yourself. Follow Vernon on .

Crescent Cacao, 3015 Millwood Ave., next to Revente

Restaurant news

Longhorn Steakhouse has a new Winter Peak Season menu of three new items created to highlight the best
ingredients of the season. On the menu: White Cheddar & Bacon Dip (Vermont white cheddar with bacon and
green onion, topped with applewood-smoked bacon, cheddar jack cheese and served with crispy flatbread); Pecan
Praline Sweet Potato Casserole (brown sugar-mashed sweet potato with a pecan praline topping); and Black Forest
Lava Cake (warm dark chocolate cake with cherry filling, topped with cream cheese icing and finished with
chocolate and raspberry drizzle). New to the list of entrees is the Lobster Hollandaise Filet (tender center-cut filet of
beef topped with lobster meat and lobster hollandaise sauce over steamed asparagus, served with a choice of side
and hand-chopped salad).



      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-11
                                          71-4 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 134
                                                                   122 of
                                                                       of 324
                                                                          131
                                         Food & Drink Notes: Holiday treats

Owners of Knoxville, Tenn.-based The Casual Pint craft beer market franchise have announced plans to open three
stores in Columbia starting in spring 2016 - the first of which will locate at 807 Gervais St. in the Vista.

"The six breweries and the overall craft beer enthusiasm in Columbia make moving to the area a no-brainer," said
Nathan Robinette, chief executive of The Casual Pint.

Owner, operator and local entrepreneur Doug Harmon began the process of opening the newest Casual Pint
franchise in Columbia in late September. Harmon is quick to point out that The Casual Pint is not a bar, but "a beer
cafe." Casual Pint features features hundreds of bottled local, domestic and international brews as well as a rotating
tap wall for take-home growlers and on-site tastings in a dedicated bar area.

Janet Jones Kendall contributed.

Susan Ardis, sardis@thestate.com



Load-Date: December 22, 2015


  End of Document




     Case 3:17-cv-00652-RJC-DSC
     Case 3:17-cv-00652-KDB-DSC Document
                                Document41-11
                                         71-4 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 135
                                                                  123 of
                                                                      of 324
                                                                         131
               8 Holiday Pretzel Recipes That Parents Can Make With Kids
                                                  Wall St. Cheat Sheet
                                         December 14, 2015 Monday 10:20 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 1165 words
Byline: Perri O. Blumberg

Body


Dec 14, 2015( Wall St. Cheat Sheet: http://wallstcheatsheet.com/Delivered by Newstex) <nl/> Infuse some crisp,
crunchy fun into father-child cooking time with these playful and tasty pretzel recipes that kids, and kids at heart, will
devour and adore. We tapped Pretzel masterminds at Snack Factory Pretzel Crisps[1] for sweet and salty (and
yes, there will be chocolate!)

 recipes that create easy-to-make edible treats (that also work great as handmade gifts). Be prepared to get your
crunch on. <nl/>1. Chocolate peanut butter pretzel crisps bites<nl/>Source: Pretzel Crisps<nl/><nl/>Recipe
Courtesy of Jessica Segarra, TheNoviceChefBlog.com[2]<nl/> Ingredients:<nl/> 48 original pretzel crisps 1 cup
creamy peanut butter 2 tablespoons butter, softened 1/2 cup brown sugar 1 1/2 cups powdered sugar 10 ounce
semi-sweet chocolate, chopped Fluer de Sal, to taste<nl/> Directions: In a stand mixer, combine peanut butter,
butter, brown sugar, and powdered sugar till well combined. Roll peanut butter mixture in 1 inch balls and smash in-
between two pretzels. In a medium bowl, microwave semi-sweet chocolate in 15 second increments, until
melted.<nl/>Line countertops with wax paper and dip half of pretzel sandwiches in melted chocolate and set on wax
paper. Sprinkle with fluer de sal and let chocolate harden. Serve immediately or store in an airtight container for up
to 3 days.<nl/>2. Chocolate peanut butter pretzel crisps fudge<nl/><nl/> Source: Pretzel Crisps<nl/> Recipe
Courtesy of Nikki Dinki<nl/>Ingredients:<nl/> 2 1/2 cups original Pretzel Crisps, broken into pieces 6-8 original
pretzel crisps, whole to top 1 (14 Ounce) can sweetened condensed milk 1 (12 Ounce) bag semi-sweet chocolate
chips 1 teaspoon vanilla 1 (10 Ounce) bag peanut butter chips (reserve 2tbs for top) 1/2 teaspoon salt<nl/>
Directions: Combine sweetened condensed milk and chocolate chips in a pan over medium low heat and stir until
chips are completely melted. Add vanilla and stir to combine. Let cool slightly then add Pretzel Crisps pieces,
stirring to combine.<nl/>Add peanut butter chips and stir until combined thoroughly. Pour into a 8.5-by-11 inch pan
and pat down to make fudge even. Arrange whole Pretzel Crisps and extra peanut butter chips on top. Let harden
at room temperature or in the fridge. Cut and enjoy! <nl/><nl/>3. Dirt dessert<nl/>Source: Pretzel Crisps<nl/>
Ingredients:<nl/> Original Pretzel Crisps Chocolate spread Oreo cookies Gummy worms<nl/> Directions: Cover
Pretzel Crisps with chocolate spread. Top with crumbled Oreo cookies and a gummy worm.<nl/>4. Pretzel Crisps
wreaths<nl/>Source: Pretzel Crisps<nl/> Ingredients:<nl/> Original Pretzel Crisps Green candy melts White
chocolate melts Food coloring<nl/>Directions: Break Pretzel Crisps in half and dip into green candy melts or white
chocolate and food coloring. Layer them into a circle as you dip them, then cover in sprinkles. Sprinkles can match
your holiday color! 5. Chocolate Santa hat Pretzel Crisps<nl/>Source: Pretzel Crisps<nl/> Ingredients:<nl/> Dark
chocolate ... ppermint Pretzel Crisps Red candy melts White candy Sprinkles Sanding sugar<nl/>Directions: Dip
Pretzel Crisps in red candy melts. For pointed hats, drizzle a triangle extending off of the top of the Pretzel Crisps.
Once hardened, drizzle a line across bottom and shake white sprinkles or sanding sugar on top. Shake off excess.
Use any white candy and glue to tip off hat with more candy melt. <nl/><nl/>6. Chocolate rice cereal
treats<nl/>Source: Pretzel Crisps<nl/> Ingredients:<nl/> Original Pretzel Crisps minis 1 cup corn syrup 1 cup
sugar 1 cup peanut butter 6 cups any rice cereal 60z or 1 cup semi-sweet chocolate morsels<nl/> Directions:
Combine corn syrup and sugar in a large saucepan and cook over medium heat, stirring frequently, until sugar
dissolves and mixture begins to boil. Remove from heat and stir in peanut butter, mixing well. Add rice cereal and
stir until well coated. <nl/> Press mixture into 13 x 9 x 2-inch pan coated with cooking spray and set aside. Melt


      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-12
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page136 of 219
                                                                     13 of 324
                            8 Holiday Pretzel Recipes That Parents Can Make With Kids

chocolate morsels in a saucepan over low heat, stirring constantly and then spread evenly over cereal mixture. Let
stand until almost firm and then press Original Pretzel Crisps Minis into the chocolate on top. Cut into squares
once cool.<nl/>7. Dark chocolate and Peppermint Pretzel Crisps brownie trifle<nl/>Recipe courtesy of Recipe
Farm<nl/> Ingredients:<nl/> 1 box fudge brownie mix 1 - 4 ounce bag Dark Chocolate ... ppermint Pretzel Crisps 3
cups whole milk 2 packages (3.9 oz.) chocolate instant pudding 1 tub (11 oz.) whipped topping, divided Crushed
peppermint, for garnish<nl/> Source: Pretzel Crisps<nl/> <nil> <nil> Directions: Heat oven to 350 F (325 F for dark
or nonstick pan). Grease pan with butter or nonstick spray. In a medium bowl, mix brownies as directed for fudge
brownies, using water, oil and eggs. Bake as directed. Cool completely, about 1 hour. Once brownies are cooled,
cut into 1-inch cubes and set aside.<nl/> Then in a medium bowl, beat milk and pudding mixes with whisk for 2
minutes, or until thickened. Stir in 1 cup whipped topping. Place 1/2 of brownie cubes in 2-qt. bowl. Top with a layer
of Dark Chocolate ... ppermint Pretzel Crisps, followed by half of the pudding mixture and another layer of whipped
topping. Repeat all layers. Sprinkle the top with crushed peppermint and one whole Pretzel Crisps. Refrigerate
until ready to serve. <nil> <nil> <nil> <nil> <nl/>8. Pepperminty Pretzel Crisps parfaits<nl/>Source: Pretzel
Crisps<nl/> Ingredients:<nl/> White Chocolate Peppermint Pretzel Crisps Decorative sprinkles Whipped cream
Cubes of cake<nl/> Directions: In a mini jar, layer decorative sprinkles, homemade whip cream, broken pieces of
white chocolate Peppermint Pretzel Crisps, and cubes of cake. Optional: Use food coloring to dye your whip cream
and cake for your favorite holiday color for a more festive look. <nil> Follow Perri on Twitter
@66PerriStreet[3].<nl/>More from Culture Cheat Sheet:<nl/>Cook to Get Cut: 5 Surprisingly Tasty Cauliflower
Recipes[4] 3 Reasons Why Everyone Needs to Visit a Roller Coaster Park[5] 6 Easy Crockpot Recipes That Will
Help You Build Muscle[6]<nl/> Want more great content like this? Sign up here[7] to receive the best of Cheat
Sheet delivered daily. No spam; just tailored content straight to your inbox.<nll> Read the original article from The
Cheat Sheet[8]<nl/> [ 1]: http://www.pretzelcrisps.com/ [ 2]:            http://www.thenovicechefblog.com/ [ 3]:
https:lltwitter.com/66perristreet [ 4]:          http://www.cheatsheet.com/culture/cook-to-get-cut-5-surprisingly-tasty-
cauliflower-recipes.htmll [ 5]:           http://www.cheatsheet.com/health-fitness/3-reasons-why-everyone-needs-to-
visit-roller-coaster-park.htmll [ 6]:         http://www.cheatsheet.com/culture/6-easy-crockpot-recipes-that-will-help-
you-build-muscle.htmll [ 7]:             http://www.cheatsheet.com/members/index.php?r=register... =CTA [ 8]:
http://www.cheatsheet.com/culture/8-holiday-pretzel-recipes-that-parents-can-make-with-kids.htmll


Load-Date: December 14, 2015


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-12
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page137 of 219
                                                                     14 of 324
                                      Fantastic Sams reopens in Plover
                                             The Stevens Point Journal (Wisconsin)
                                              November 23,2015 Monday, 1 Edition


Copyright 2015 The Stevens Point Journal All Rights Reserved

Section: NEWS; Pg. A1
Length: 535 words

Body


Editor's note: On the Job is a report by Stevens Point Journal Media business reporter Nathan Vine

PLOVER - Fantastic Sams hair salon at 1820 Plover Road in Plover has been revived by a new owner, Kasandra
Mathews.

Mathews said the business reopened this past summer. She has worked in the salon industry for about eight years,
previously worked in a Fantastic Sams, and also owns her own appointment-based salon, Studio M, which is
located at 1913 Baker Street in Wisconsin Rapids.

"It was always my 1O-year goal to open a Fantastic Sams, and this was just a great opportunity," said Mathews.

Sam Ross opened the original Fantastic Sams salon back in July 1974 in Memphis, Tennessee. Since then the
business has grown into one of the world's largest full-service hair care salons, with 1,100 franchise locations
throughout North America.

Mathews said the salon, which has 10 employees, offers everything from haircuts, coloring, perms, and waxing.

Fantastic Sams in Plover is open from 9 a.m. to 6 p.m. on Monday and Friday, from 9 a.m. to 8 p.m. Tuesday
through Thursday, from 9 a.m. to 5 p.m. on Saturday, and from 10 a.m. to 3 p.m. on Sunday. For more information,
please call 715-344-0351. You can also find them on Facebook by searching "Fantastic Sams Plover WI." For more
information on Studio M salon, please search "Studio M Salon" on Facebook.

PJ's-SentryWorld unveils new menu

PJ's-SentryWorld recently unveiled a new menu, giving customers of the restaurant an opportunity for some new
experiences this fall.

The popular wood-oven pizza selection has added the PJ's White with Swiss chard, caramelized onions, bacon, red
pepper, and goat cheese alfredo, along with the Wild Mushroom with fontina and parmesan cheese, rosemary and
olive oil.

There's options like the PJ's Signature Burger, an in-house ground third-pound burger topped with blue cheese,
bacon and onion strings on a toasted brioche bun and served with fries. There's also the restaurant's take on the
classic grilled cheese and soup, with the sandwich made using aged white cheddar on grilled sourdough, also
served with fries. Customers can choose to pair it with the soup of the day or the beer cheese soup which is made
with four-year cheddar, sharp cheddar and New Glarus Spotted Cow beer and is topped with pretzel crisps.
French onion soup can be SUbstituted for an additional charge.

For those looking for a lighter option, there's items like the Fig Salad featuring arugula, spinach, figs, blue cheese,
walnuts, red onion and maple dressing


      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-12
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page138 of 219
                                                                     48 of 324
                                       Fantastic Sams reopens in Plover

PJ's-SentryWorld, formerly known as the Sport Plate at 601 Michigan Ave. N., opened in Sept. 2014 as part of a
complete 18-month renovation of the 60,000-square-foot, 30-year-old SentryWorld Sports Complex intended to
remake the facility into a premier site for events such as weddings and conferences.

Dining hours at PJ's are from 11 a.m. to 10 p.m. Sunday through Thursday, and from 11 a.m. to 11 p.m. Friday and
Saturday. The restaurant will be closed for maintenance on Monday and Tuesday and for Thanksgiving. For more
information, call 715-345-1600 or find them on Facebook.

Nathan Vine can be reached at 715-345-2252 or nathan.vine@gannettwisconsin.com Find him on Twitter as
@NathanAVine.


Load-Date: November 23, 2015


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-12
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page139 of 219
                                                                     49 of 324
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 140
                                                             108 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 141
                                                             109 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 142
                                                             110 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 143
                                                             111 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 144
                                                             112 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 145
                                                             113 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 146
                                                             114 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 147
                                                             115 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 148
                                                             116 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 149
                                                             117 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 150
                                                             118 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 151
                                                             119 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 152
                                                             120 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 153
                                                             121 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 154
                                                             122 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 155
                                                             123 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 156
                                                             124 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 157
                                                             125 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 158
                                                             126 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 159
                                                             127 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 160
                                                             128 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 161
                                                             129 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 162
                                                             130 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 163
                                                             131 of
                                                                 of 324
                                                                    219
Case 3:17-cv-00652-RJC-DSC
Case 3:17-cv-00652-KDB-DSC Document
                           Document41-12
                                    71-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 164
                                                             132 of
                                                                 of 324
                                                                    219
                                 12 quick and easy school lunch ideas;
                                              Richmond Times Dispatch (Virginia)
                                             September 6, 2015 Sunday, 2 Edition


Copyright 2015 Richmond Newspapers, Inc. All Rights Reserved

Section: MAIN; Pg. 16A
Length: 65 words
Byline: STORY AND PHOTOS By JEREMY GLOVER Richmond TimesDispatch

Body


You've got the outfits picked out, the school supplies organized and the alarms set. What are you forgetting?

Lunch.

 While parents often smile at the thought of sending the kids back to school, the prospect of packing lunch every
day for the next nine months can be daunting.

We're here to help with 12 quick, healthy ideas for filling those lunchboxes.

jglover@timesdispatch.com

(804) 649-6387



Graphic


Waldorf salad (lettuce, walnuts, Craisins, feta cheese) with oil and vinegar dressing, apple bits and peanut butter
crackers. Jeremy GloverlTimes-Dispatch Waldorf salad (lettuce, walnuts, Craisins, feta cheese) with oil and vinegar
dressing, apple bits and peanut butter crackers. Jeremy GloverlTimes-Dispatch Hummus with carrots, red peppers,
green peppers, pretzel crisps and dried fruit (raisins, blueberries and cherries). Jeremy GloverlTimes-Dispatch
Hummus with carrots, red peppers, green peppers, pretzel crisps and dried fruit (raisins, blueberries and cherries).
Jeremy Glover/Times-Dispatch Salami and provolone rollups, grapes, ants on a log, and Cheddar Bunnies. Jeremy
GloverlTimes-Dispatch Salami and provolone rollups, grapes, ants on a log, and Cheddar Bunnies. Jeremy
GloverlTimes-Dispatch Peanut butter and Greek yogurt dip with pretzel twists, snap peas, apple slices and cheese
cubes. Jeremy GloverlTimes-Dispatch Peanut butter and Greek yogurt dip with pretzel twists, snap peas, apple
slices and cheese cubes. Jeremy GloverlTimes-Dispatch PB&J swirls, cheese stick, carrots, snap peas and ranch
dreSSing. Jeremy GloverlTimes-Dispatch PB&J swirls, cheese stick, carrots, snap peas and ranch dressing. Jeremy
GloverlTimes-Dispatch Cheese quesadilla with salsa, grapes and cucumber slices. Jeremy GloverlTimes-Dispatch
Cheese quesadilla with salsa, grapes and cucumber slices. Jeremy Glover/Times-Dispatch Ham rolls with cottage
cheese and pineapple bits. Jeremy GloverlTimes-Dispatch Ham rolls with cottage cheese and pineapple bits.
Jeremy GloverlTimes-Dispatch Yogurt with granola, peach slices and blueberries. Jeremy Glover/Times-Dispatch
Yogurt with granola, peach slices and blueberries. Jeremy GloverlTimes-Dispatch Egg-salad sandwiches with
grapes, carrots and ranch dip. Jeremy GloverlTimes-Dispatch




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-13
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page165 of 169
                                                                     32 of 324
                              12 quick and easy school lunch ideas;


Load-Date: September 8,2015


 End of Document




     Case
     Case 3:17-cv-00652-KDB-DSC Document 41-13
          3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed06/14/19
                                                     10/29/18 Page
                                                               Page166 of 169
                                                                    33 of 324
  1      !'1,;j
             !
                 I
                                  Get ready for National Cheesecake Day
                                                     West Hawaii Today
                                                    July 28, 2015 Tuesday


Copyright 2015 West Hawaii Today,
Distributed by Newsbank, Inc, All Rights Reserved

Length: 933 words
Byline: Genny WrightHailey Special to West Hawaii Today

Body


Gluten-free raspberry cheesecake squares

All cheesecake lovers will enjoy these. Recipe from "The Gluten-Free Gourmet Makes Desserts" by Bette Hagman.
Makes 12 to 16 servings.

Fruit filling:

2 cups fresh or frozen raspberries

 1/2 cup sugar

2 tablespoons quick tapioca

Crust:

 1 1/2 cups Gluten-Free Mix (recipe follows)

3/4 teaspoon xanthan gum*

2 tablespoons almond meal or finely chopped pecans

 3 tablespoons confectioners' sugar

 3/4 cup margarine or butter

 Cheesecake filling:

 8-ounce package reduced-fat cream cheese, softened

 1/2 cup sugar

 1 egg

 1 teaspoon vanilla

 Preheat oven to 350 degrees. Lightly spray an 8-by-10-inch oblong or a 9-inch square baking pan with cooking
spray. In a small saucepan, bring the raspberries, sugar and tapioca to a boil. Reduce heat; boil about two minutes.
Remove from heat and cool.




       Case
       Case 3:17-cv-00652-KDB-DSC Document 41-13
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed06/14/19
                                                       10/29/18 Page
                                                                 Page167 of 169
                                                                      66 of 324
                                        Get ready for National Cheesecake Day

 In a bowl, whisk together the flour mix, xanthan gum, nuts and confectioners' sugar. Cut margarine or butter into
the mix until it resembles coarse crumbs. Press half the mixture into the prepared pan and bake for eight minutes.
Set aside.

 In another bowl, beat together the cream cheese and sugar. Add egg and vanilla. Spread this over the cooked
crust. Pour fruit filling over the top. Sprinkle remaining crust mixture on top. Bake for 25 to 30 minutes. Cool; store in
refrigerator and serve chilled.

Gluten-free mix

This is an all-purpose flour mix that is useful for cakes, cookies and pies. Makes 9 cups.

6 cups rice flour

2 cups potato starch

1 cup tapioca flour

Mix ingredients well; store in a covered container until needed.

 *Xanthan gum is a powder that replaces the gluten in yeast breads and other baking. You can find it in health food
stores.

Peach cheesecake with gingersnap crust

Summer get-togethers are always special occasions, especially if you make this beautiful dessert. Recipe from Bon
Appetit magazine. Makes 12 servings.

Crust:

25 gingersnap cookies (about 6 ounces), coarsely broken

1/4 cup (half stick) unsalted butter, melted

 Preheat oven to 350 degrees. Grind cookies in processor to coarse crumbs. Add butter; blend until evenly
moistened. Press crumbs onto bottom and 1 inch up sides of a 9-inch spring form pan with sides at least 2 3/4
inches high. Bake until starts to brown, about eight minutes. Coolon rack. Reduce oven to 325 degrees.

Cheesecake:

4 small peaches, peeled,pitted, cut into 1/4-inch thick slices

2 tablespoons plus 1 1/4 cups sugar

 1/2 teaspoon fresh lemon juice

Four 8-ounce packages cream cheese, room temperature

4 large eggs

 1/2 cup sour cream

 1 1/2 teaspoons vanilla extract

 In a large heavy saucepan, combine peaches, the 2 tablespoons sugar and lemon juice. Cover; cook over medium-
high heat until sugar dissolves and peaches are juicy, stirring occasionally, about five minutes. Uncover and cook
until peaches are tender and juices thicken, about five minutes. Set aside to cool.




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-13
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page168 of 169
                                                                     67 of 324
                                       Get ready for National Cheesecake Day

 In large bowl, beat cream cheese with mixer until light and fluffy. Gradually add the 1 1/4 cups sugar; beat until
smooth. Beat in eggs one at a time. Mix in sour cream and vanilla. Spoon half of cheesecake mixture (about 3
cups) into crust. Spoon peach compote over top, by tablespoonful, spacing apart. Top with remaining cheesecake
mixture. Place large piece of foil on oven rack. Place cheesecake pan on foil. Bake until puffed, set in center, and
starting to brown, about one hour. Coolon rack for five minutes, then run a small sharp knife around sides to
loosen. Refrigerate on rack, uncovered, overnight.

Glaze:

1/2 cup peach preserves

1 1/2 teaspoons fresh lemon juice

1/2 large peach, peeled, pitted, very thinly sliced (when ready to serve)

 Combine preserves and lemon juice in small saucepan. Stir over medium heat until mixture simmers. Strain into
small bowl. Remove cheesecake from spring form pan onto serving platter. Spread glaze over top to within 1/4 inch
of edges. Chill until set; 30 minutes or up to eight hours. Arrange peach slices in center and serve.

Savory smoked salmon cheesecake

Recipe from Bakepedia. Makes one 6-inch cake; approximately 15 pupu servings.

Crust:

1/4 cup finely ground pretzel crisps ("Everything" flavor) or dried bread crumbs

2 tablespoons unsalted butter, melted

 Coat a 6-inch spring form pan with nonstick spray. Wrap outside of pan with aluminum foil to seal. In small bowl,
combine pretzels or crumbs, cheese and melted butter. Press into bottom of pan in even layer; set aside.

Cheesecake:

Two 8-ounce packages cream cheese, room temperature, cut into pieces

2 large eggs, room temperature

2 tablespoons chopped chives

2 tablespoons chopped Italian parsley

1 teaspoon lemon zest

1/4 teaspoon salt

Ground black pepper to taste

 1/2 cup sour cream

 6 ounces smoked salmon, chopped fine

 Preheat oven to 350 degrees. In large bowl, beat cream cheese with mixer until light and fluffy. Add eggs one at a
time, beating well after each addition. Add chives, parsley, zest, salt and pepper; beat in. Stir in sour cream by
hand, then fold in the chopped salmon. Pour batter into prepared crust; smooth top with small offset spatula. Place
cheesecake pan in a larger pan filled with 1 inch hot water (make sure foil seal is tight). Bake 30 to 40 minutes, until
set around edges but still creamy in the middle, with a slight wobble. Remove from oven, take cake out of water



      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-13
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page169 of 169
                                                                     68 of 324
                                    Get ready for National Cheesecake Day

bath, and cool completely on a rack. When cool, cover with plastic wrap and refrigerate overnight, or up to two
days.

To serve:

 Carefully unmold cheesecake onto serving platter. Decorate top with additional strips of smoked salmon and some
chives. Serve accompanied by more pretzel crisps, crackers, and/or cucumber slices.


Load-Date: July 28, 2015


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 41-13
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed06/14/19
                                                      10/29/18 Page
                                                                Page170 of 169
                                                                     69 of 324
     EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES; COOKS'
                           EXCHANGE
                                        Wisconsin State Journal (Madison, Wisconsin)
                                           June 3, 2015 Wednesday, ALL EDITION


Copyright 2015 Madison Newspapers, Inc. All Rights Reserved

Section: TASTE; Pg. D2; Cook's Exchange
Length: 1289 words
Byline: CATHERINE MURRAY, For the State Journal

Body


Time passes so quickly. It seems like yesterday that Edgewood High School parents decided to compile a
fundraising cookbook featuring favorite family and staff recipes. Appropriately titled "Let's Eat," the book debuted in
1977 and sold well warranting second and third printings through the years.

When something of this nature has the sweet taste of success, it's only natural for a sequel to be considered
sometime in the future. And besides, Edgewood's history is more than worthy of introducing to another generation.

So the idea was set in motion for "Let's Eat Too!" with Colleen Murphy Penwell, class of 1985, chairing the project.
With an exceptional committee of many talents, the sequel reminds us that Edgewood High School of the Sacred
Heart was founded in 1881 following the Rev. Samuel Mazzuchelli's efforts to establish a congregation in 1847.
Sponsored by the Dominican Sisters of Sinsinawa whose values continue to embrace truth, compassion, justice,
community and partnership, EHS's enrollment is open to students of varied education or religious backgrounds from
more than 35 middle schools within a 50-mile radius and more than 40 percent of students receive financial aid.
Edgewood has also been rewarded as being the first Madison high school named a "School of Excellence" by the
U.S Department of Education.

And there's so much more. The Edgewood faculty of 55 members average 20 years of teaching experience with
most holding advanced degrees. Attaining an average enrollment of about 600, courses include college prep
curriculum as well programs for students with learning challenges.

Their new 300-page cookbook recently shared by alumni records overseer Caryl Bremer includes a collection of old
favorites interspersed with tested new recipes never before shared.

Deciding to begin with an appetizer was easy because this one literally jumped out at me from the first page like a
cheer shouting "Wisconsin!" Thanks to Colin Schmidt, class of 2013, for submitting it.

Beer cheese pretzel dip

2 8-ounce packages cream cheese, softened

1f2-3/4 cup beer for desired consistency

1 envelope dry ranch dressing mix

2 cups shredded cheddar cheese, or more

Pretzels for dipping (Snyder's Butter Snaps or pretzel crisps work well)



      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-13
                                          71-4 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 171
                                                                   161 of
                                                                       of 324
                                                                          169
              EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES; COOKS' EXCHANGE

In large bowl, combine cream cheese, ~ cup beer, and ranch dressing until smooth. Add cheddar cheese and
blend again. Add more beer or cheddar until desired consistency for dipping. Chill and serve with pretzels.

Note: Keeps in refrigerator for one week. Can use light cream cheese.

Every page turned in Let's Eat Too! held recipes that drew my attention, a smattering being Steve Ebert's
Oceanaire Seafood Room Maryland-style crab cakes; Debbie Cray's fig and walnut tapenade with goat cheese; the
Maloney family's Bubba's pepper poppers; the Fox family's collard greens with bacon; Katie Ripple's sweet potato
soup; Paul Reynolds' very own "World Famous" lasagna; Erika Frederick's honey-glazed oven-baked baby back
ribs; Colleen Rehm's Greek spaghetti with tomatoes and feta, Paul Cannarella's tiramisu for dessert?and the list
goes on and on with each recipe tested ahead of time.

Beth McLaughlin shared a recipe with that also intrigued me.

The Stone Pipe Inn salad

Salad:

16 ounces fresh spinach

16 ounces spring greens

~   red onion, sliced lengthwise

4 ounces cashews

1 pint fresh strawberries, cleaned and sliced

8 hard-boiled eggs, sliced or chopped

Mix all ingredients together in a large bowl.

Dressing:

2/3 cup canola oil

1/3 cup cider vinegar

2/3 cup sugar

1 teaspoon celery salt

2 teaspoon prepared yellow mustard

1 small onion, finely diced

Mix ingredients well and toss with salad.

Serves 12

Months ago, a request arrived for a potato recipe once served at a favorite Italian restaurant in town. Because the
restaurant no longer exists and the long wait hints that the recipe isn't available, this "easy make-ahead dish" might
please the reader just as much, thanks to Jane Didier Wagner, class of 84.

Parmesan potatoes

1 medium onion, chopped




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document41-13
                                          71-4 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 172
                                                                   162 of
                                                                       of 324
                                                                          169
                EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES; COOKS' EXCHANGE

~   stick of butter

~   teaspoon salt

~   teaspoon pepper

1 cup half & half cream

12-24-ounce package of frozen hash browns

1 cup grated Parmesan cheese divided

Paprika

Heat oven to 350 degrees. Saute onion in butter. Add salt, pepper, cream and heat. Add potatoes and cook while
stirring until cream thickens. Add half of the grated Parmesan cheese and combine. Spray a 9X13-inch pan, spread
potatoes evenly and cover with foil. (At this point, this dish can be covered and refrigerated or frozen to be baked at
a later time.) Bake 30 minutes. Uncover and top with remaining Parmesan cheese. Sprinkle with paprika. Broil to
melt cheese to form a crust. Serve immediately.

Cooks' Exchange Note: I'd probably add some Italian parsley, basil and/or oregano to add a little color and flavor,
though other options seem endless.

I am happy to feature a favorite recipe submitted by Barbara McCormick and Petie Rudy, my Italian friend of
Edgefest fame whose creative ideas each year achieved fund-raising heights enabling major EHS renovations.
Described in the first printing as an "elegant luncheon or evening buffet entree" known as a Do-Ahead Seafood
Supreme, this is a simpler updated version with a different name.

Baked wild rice and crab dish

2 cups cooked wild rice

1 cup cooked white rice

1 cup crab meat

1 cup cooked shrimp, diced and divided

1   ~   cups celery, minced

1 medium onion, minced

1 green pepper, minced

4-ounce jar pimento, drained

3 10-ounce cans cream of mushroom soup, thinned with ~ cup milk

1 pound fresh mushrooms

1 tablespoon butter

Preheat oven to 350 degrees. Mix together wild rice, white rice, crab, ~ of the shrimp, celery, onion, green pepper,
pimento and % of the soup mixture. Place in 2-quart baking dish and bake for 1 hour. Brown mushrooms in 1
tablespoon butter. Add remaining shrimp and soup mixture to mushrooms, adding more milk until right consistency
for a sauce. Serve sauce hot over baked dish.

Serves 6


        Case 3:17-cv-00652-RJC-DSC
        Case 3:17-cv-00652-KDB-DSC Document
                                   Document41-13
                                            71-4 Filed
                                                 Filed 06/14/19
                                                       10/29/18 Page
                                                                Page 173
                                                                     163 of
                                                                         of 324
                                                                            169
                 EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES; COOKS' EXCHANGE

On the sweet side, this suggestion for breakfast-in-bed was shared by Penwell, the "Let's Eat Too" chairperson,
and chosen because of my affection for coconut.

Coconut French toast

12 eggs

1 Y.! cup milk

2 teaspoon sugar

1 teaspoon cinnamon

14 slices day-old bread

7-ounce package flaked coconut

Maple syrup

Preheat oven to 475 degrees. Pour coconut into shallow dish and set aside. In large bowl, beat eggs. Add milk,
sugar and cinnamon. Add bread, one slice at a time, soaking one minute each side. Dredge each slice of bread in
coconut, coating both sides. Place prepared bread slices in single layer on greased baking sheets. Bake 5 minutes
on each side or until golden brown and cooked through. Serve with warmed syrup.

Serves 7

Here is a gluten-free, sports team favorite from Marigrace Carney, class of 2013.

Monster cookies

6 eggs, beaten

2 cups sugar

1 % teaspoons corn syrup

1 cup butter

2 cups brown sugar

3 cups crunchy peanut butter

1 % teaspoon vanilla

4 teaspoons baking soda

9 cups oatmeal

1 % cups M&M's

1 % cups chocolate chips

Preheat oven to 350 degrees. Beat eggs and add remaining ingredients in order given. Mix well. Use ice cream
scoop for large cookies, or a tablespoon scoop for smaller cookies, and place on un-greased cookie sheet. Bake
12-15 minutes.

Lorrie Goodwin's dessert selection is a sure favorite for anyone who needs just the right pie to serve on a Kentucky
Derby Saturday. Bourbon makes this authentic.



     Case 3:17-cv-00652-RJC-DSC
     Case 3:17-cv-00652-KDB-DSC Document
                                Document41-13
                                         71-4 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 174
                                                                  164 of
                                                                      of 324
                                                                         169
                EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES; COOKS' EXCHANGE

Kentucky pecan pie

~   cup butter, softened

1 cup sugar

3 eggs

% cup light corn syrup

Y<t teaspoon salt

1 teaspoon vanilla

2 tablespoons bourbon

% cup chocolate chips

% cup chopped pecans

Unbaked deep dish pie crust

Whipped cream

Preheat oven to 375 degrees. Cream butter and add sugar gradually. Add eggs, corn syrup, salt, and vanilla. Add
bourbon, chocolate chips and pecans. Pour into crust and bake for 40-50 minutes. Cool. Serve with whipped cream.


Load-Date: June 4, 2015


    End of Document




       Case 3:17-cv-00652-RJC-DSC
       Case 3:17-cv-00652-KDB-DSC Document
                                  Document41-13
                                           71-4 Filed
                                                Filed 06/14/19
                                                      10/29/18 Page
                                                               Page 175
                                                                    165 of
                                                                        of 324
                                                                           169
                                    10 Cool Dips for Hot Summer Parties
                                          The Daily American (Somerset, Pennsylvania)
                                                     June 1, 2015 Monday


Copyright 2015 The Daily American
Distributed by Newsbank, Inc. All Rights Reserved

Section: PARADE HEALTH
Length: 466 words
Byline: Becca Thiele
Dateline: Somerset, PA

Body


One of my life's mottos is "Every party needs a tasty dip." It seems that every party needs a little time for chatting or
munching to ensure that all the main courses are done at the same time. It seems like a lot of work, but have no
fear - it's cool and creamy dips to the rescue! Made from simple ingredients that are probably in your own pantry,
all of these delicious dip recipes come together in just minutes. It won't be long before you're dipping to your heart's
content! Of course, you'll need something to dip with; my favorite dippers include tortilla chips, pretzel crisps, fresh
veggies, wheat thin crackers, bagel chips, potato chips and sliced baguettes ... pick up a variety and get munching!

Crumbs and ChaosGarlic Feta DipPerfect for pretzel crisps or fresh veggies, Garlic Feta Dip is super flavorful and
ideal for any occasion. Get the recipe here. 1 of 10 Lemon Tree DwellingCobb DipAII of the things you love about
the salad, in a tasty dip-able form. Grab some pretzel crisps to enjoy this easy-to-make dip! Get the recipe here.2
of 10 Crumbs and ChaosSalsa Verde Taco DipThis lovely layered goodness is going to go fasLmake sure you
have plenty of tortilla chips on hand! Get the recipe here.3 of 10 Garnish With LemonParmesan SalsaThis cheese
lover's delight comes together quickly with the help of a food processor. A few hours in the fridge and this cheesy
dip is ready to spread on a fresh baguette! Get the recipe here.4 of 10 Crumbs and ChaosCheesy Bacon Corn
DipFull of everything good in life, this crowd-pleasing dip is a savory reminder that bacon really does make
everything better. Get the recipe here.5 of 10 Mostly Homemade MomCreamy Shrimp DipSure to become a new
family favorite, this is a make ahead dip that will leave your guests wanting more. Get the recipe here.6 of 10
Crumbs and ChaosApricot Gorgonzola Cheese SpreadThis unique blend of ingredients is fresh and delicious,
making this spread a huge hit at parties! Get the recipe here.? of 10 Taste and TellBacon Horseradish DipWhy buy
from the store when you can make this delectable dip at home? This creamy dip is just begging for a rippled potato
chip. Get the recipe here.8 of 10 Crumbs and ChaosDill Pickle DipYou may want to make double of this recipe ... not
only is it a crowd favorite, but it also makes a great burger topping. Get the recipe here.9 of 10 Lemons for LuluBlue
Cheese Ranch DipBursting with flavor, this cheesy dip is a cool accompaniment to your favorite spicy chips. Get the
recipe here.10 of 10AdvertisementDon't Miss Galleries:Style Steals: 6 Fall Scarves For $20 Or Less6
photosHalloween Starts Today ... on ABC35 photosApples, Apples, Apples! 21 Recipes to Fall For!20 photosReplay
GallerySee AIIPrevNext

View the original at Parade or follow us on Twitter, Facebook or Google+


Load-Date: June 2, 2015


  End ofDocumcll(




       Case
       Case3:17-cv-00652-KDB-DSC
            3:17-cv-00652-RJC-DSC Document
                                  Document 71-4
                                           42-1 Filed
                                                Filed 06/14/19
                                                      10/29/18 Page
                                                               Page 176 of254
                                                                    11 of  324
                                                Some on-the-go snacks
                                                    Iowa State Daily (Ames)
                                                    April 3D, 2015 Thursday


Copyright 2015 Iowa State Daily
Distributed by Newsbank, Inc. All Rights Reserved

Section: DCT
Length: 297 words
Byline: Shelby Kramer

Body


Some granola bars are loaded with sugar, often with just as much as your average candy bar. Plus, some the
processed ingredients in certain granola bars are just awful, so choose wisely. One generally trusted brand is
Kasha 's TLC Chewy and Crunchy Granola Bars. They contain basic ingredients and contain a hefty 5 grams of
fiber a piece.

Smoothies

 Yeah, it's a drink, but it's still filling. Throw some fresh or frozen fruit, yogurt, milk or whatever else in your blender
and away you go. You can also put in some ground flax seed to add some extra punch to your antioxidant-rich
smoothie. Flax is a great source of fiber.

Fruits and berries

This is an obvious choice that requires little to no explanation ... so there's no explanation. Just eat fruits and
berries.

Almonds

 They're just the perfect snack. They're portable, clean to eat, filled with protein and some studies have shown they
can help prevent prevalent diseases, like diabetes, heart disease, etc. Keep in moderation, though, because these
little suckers are easy to overeat.

 Hummus

 Hummus is a sort of dip made from chickpeas, so it can be difficult to eat on the go. Good thing is that Sabra
makes single-serve, to-go hummus with pretzel crisps. It's more of a chore to eat, but it's a great source of fiber,
folate, iron, etc.

 Cheese

 Mini cheese snacks are great, but they do require refrigeration, which can be a pain. Mini Babble cheeses are the
little wax-wrapped deals at the store, and string cheese can be found anywhere, even at local convenience stores.
Pop some cheese with another nutritional snack for a good pick-me-up hunger-fighter during the day.

 Hard-boiled eggs

 These also have to stay refrigerated, plus they can be a pain to prepare. Other than that, they're an easy-to-eat
and healthy option.


       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-1
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 120
                                                                    177 of
                                                                        of 254
                                                                           324
                                Some on-the-go snacks


Load-Date: April 30, 2015


  End of Document




     Case
     Case 3:17-cv-00652-KDB-DSC Document 42-1
          3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                              Filed 10/29/18
                                                    06/14/19 Page
                                                             Page 121
                                                                  178 of
                                                                      of 254
                                                                         324
                  I'


                 tf           A clear-eyed look at marijuana legalization
                                             Marin Independent Journal (California)
                                                       April 26, 2015 Sunday


Copyright 2015 Marin Independent Journal, a MediaNews Group publication All Rights Reserved

Section: FEATURES
Length: 995 words
Byline: By Nicole Brodeur

Body


There's a great scene in Bruce Barcott's new book, "Weed the People: The Future of Legal Marijuana in America,"
in which after months of researching the issue with a smart and sober eye, the author walks to the side of an
abandoned Denny's in Denver and fires up a joint.

After it "smolders down to a nub," he returns to his room at the Quality Inn and opens his laptop to chronicle what
happens.

"What would be the most beautiful type font?" is how Barcott begins a stream-of-consciousness riff worthy of
Thelonious Monk, involving pretzel crisps and sexy curtains.

"This is far past high. This is stoned. And it is quite pleasurable," he typed.

No wonder it's the Barcott kids' favorite section of the book. The geeky dad with all the answers uncoils into a mass
of random thoughts before falling asleep with his clothes on.

In "Weed the People," Barcott serves as the self-described "canary in the coal mine" of the cannabis crusade. He
had no skin in the game when he started two years ago. Just a journalist's curiosity (he is a contributing editor at
Outside and has written for the New York Times Magazine and National Geographic), an investigative reporter's
skill and an ability to put history, culture and economics together in an easy, conversational style.

"Part of the challenge was figuring out my own preconceptions," he said recently.

Barcott - who lives on Bainbridge Island with his wife, the writer Claire Dederer and their two kids - grew up a child
of the '70s, when marijuana was for hippies. He was in high school when Nancy Reagan was urging everyone to
Just Say No.

'Square' beginnings

"I was the square," Barcott said recently of his high school days. "I was arriving late and leaving early. Pretty
straight. I was having a beer and that's about it."

He saw marijuana as "a bit of a trap." He didn't want his future derailed because he got caught with the stuff.

That changed in college, when he found that marijuana "was not an unpleasant experience."

He smoked a lot of it, but his grades started to suffer and he stopped.




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-1
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 123
                                                                   179 of
                                                                       of 254
                                                                          324
                                    A clear-eyed look at marijuana legalization

Fast forward to a dinner party a few years ago, when the topic at the table was Initiative 502 - the measure to
legalize marijuana sales in Washington state. Barcott planned to vote against it. He didn't want his kids to have
such easy access to pot.

When a friend made an impassioned and constructive argument in favor of legalization (your kids can get pot at
school, thousands in jail for minor offenses), Barcott found himself sitting on the proverbial fence.

It seemed the perfect place from which to start a book, especially after Barcott scanned store shelves and saw only
books written by marijuana advocates or anti-drug people. Some were clinical, others legalistic.

'Nothing fun to read'

"There was nothing current or fun to read," he said. "And I felt like there was this huge space to experience and
observe."

This approach was exactly the one he took when writing 2007's "The Measure of a Mountain," about Mount Rainier:
"I told people that I am not a mountain climber, I am not Ed Viesturs. I am just a geeky guy obsessed with Mount
Rainier right now."

This time, that guy was obsessed with marijuana legalization, and took readers along for the lesson.

He did research and found that every year between 2005 and 2010, around 800,000 Americans were arrested on
marijuana charges, most for small-time possession.

He started going to Denver about once a month. He sat in boardrooms where Wall Street and Silicon Valley
investors were seeding, ahem, marijuana enterprises. He toured giant grow operations. He researched the history
of marijuana, spoke with patients and artists whose lives have been sustained by cannabis. He attended festivals
and rallies, got his own medical-marijuana card.

And when the votes were counted, he stood in line to make a pot purchase on the first day of legal sales in
Colorado - a scene with more tension than a John Le Carre novel. But funnier.

Embrace versus allow

Barcott believes that Colorado "embraced" the legalization of marijuana, while Washington state "allowed" it.

"Colorado had a certain amount of pride about its system," he said. "That they passed their law over the objections
of the powers-that-be, and Washington did it by collaborating with the powers-that-be."

Colorado - with the governor's approval - set up a regulated medical-marijuana system and used that as the
foundation for its retail applications and sales, which started six months before those in Washington state.

Marijuana   A» Page 4
Washington had the chance to regulate medical marijuana in 2009, but then-Gov. Chris Gregoire wouldn't sign the
legislation. So when pot was legalized, "We left it up to the Liquor Control Board and then the good intentions of a
lottery system," Barcott said, adding that some who received licenses couldn't find money or approved locations to
follow through.

"We set up a system that was hobbled at the start," Barcott said.

And now?

"I think we're doing OK," he said. "I don't think we're doing great and I don't think we're doing a terrible job. The
system was set up to be slow and overly careful."

With all this knowledge, has Barcott invested in the marijuana industry?


      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-1
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 124
                                                                   180 of
                                                                       of 254
                                                                          324
                                      A clear-eyed look at marijuana legalization

Nothing beyond a vape, he reported.

"But if I had the money, I would invest in ancillary businesses. Packing companies, security and video systems. Just
plain, old slip-and-fall business insurance."

In the end, what Barcott feared the most - his kids having access to marijuana - has been turned on its head. Lucy,
16, and Willie, 13, are well-versed and thoughtful.

"Lucy loves the cultural context of it all, and Willie is much more of a philosopher," he said. "He loves to get into the
ethics and morals of things."

But what about smoking the stuff?

"I am advising against the use of marijuana," Barcott said. "But I am saying that and saying, 'Here's why, here's
what I found, here are the top three reasons why you shouldn't do it now. And if you're going to do it, wait until your
early 20s.'"

Marijuana

From Page 2


Load-Date: April 26, 2015


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-1
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 125
                                                                   181 of
                                                                       of 254
                                                                          324
                                                            Food Notes
                                               Charlotte Observer (North Carolina)
                                                       April 14, 2015 Tuesday


Copyright 2015 The Charlotte Observer All Rights Reserved




iXhe ctharlotte CDbserver
      Found   011 Charlotte~   com

Section: food drink
Length: 315 words
Byline: The Charlotte Observer

Body


Want a breakfast cracker?

Instead of Lance in your pants, you may need pockets in your pajamas. The Charlotte-based snack company, now
called Snyder's-Lance after its merger with Snyder's of Hanover, is releasing a new line of filled crackers with a
breakfast aim. Lance Quick Starts are whole-grain "breakfast biscuit sandwiches," like their sandwich crackers but
filled with morning-centric blueberry, maple and cinnamon fillings instead of the familiar cheese or peanut butter. A
five-pack of six-biscuit packets is $2.99.

Also new from Lance: Gluten-free versions of the bite-size peanut butter and cheese sandwich crackers and Snack
Factory mini pretzel-crisps. The company says the crackers are the first gluten-free snack crackers available.

Get baking for Matthews contest

The Matthews Community Farmers' Market returns to its summer hours of 8 a.m.-noon on Saturday, followed by
the annual baking contest April 25. This year's category: Healthy Yeast or Sourdough Bread. There's no registration
or fee to enter. Just arrive by 9 a.m. with your entry, including contact information and the recipe. Details: .

Vote for your favorite beer

Battle of the Brews returns 3-6 p.m. Saturday at the South End Food Truck Lot, 100 W. Park Ave. Organizer Mark
Miller expects 10 breweries, eight food trucks, exhibitors from bottle shops and pour houses and live music. It is a
battle, so you get a 5-ounce tasting glass and 3 bottle caps that will let you vote for your favorite beer. Tickets are
$40 at or $50 at the gate.

Say cheese in the mountains

The WNC Cheese Trail, which promotes N.C. cheesemakers, will hold its first Carolina Mountain Cheese Fest,
noon-4 p.m. April 26 at Highland Brewing Co., 12 Old Charlotte Highway, Asheville. Expect a grilled-cheese cook-
off, milking and cheese demonstrations, panel discussions and 19 cheesemakers. Tickets are $12 in advance at or
$15 at the door.


Load-Date: April 14, 2015



       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-1
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 133
                                                                    182 of
                                                                        of 254
                                                                           324
                                    Food Notes




End of Document




    Case
    Case 3:17-cv-00652-KDB-DSC Document 42-1
         3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                             Filed 10/29/18
                                                   06/14/19 Page
                                                            Page 134
                                                                 183 of
                                                                     of 254
                                                                        324
                                              Lauren's Un-Perfect Life
                                                                Redbook
                                                            April 1, 2015


Copyright 2015 Hearst Communications Inc. All Rights Reserved

Section: LIFE; Pg. 104; Vol. 224
Length: 2103 words
Byline: Amy Spencer


Luke Ritchie

Body


She's stylish, successful, and newly, happily married. But she is also completely and refreshingly chill about what
doesn't go her way. And since she's willing to talk about pretty much anything, we let you guys ask the questions.
Here we go

Lauren Conrad has the battle scars of a lifestyle guru who likes to get her hands dirty. Take the burn mark on her
right wrist after an unfortunate encounter with a hot oven rack. "It's so stupid," she says, shaking her head. "I was
experimenting with a cake, whether it was better to candy blood oranges before using them as decoration or just
slice them and put them on it fresh." (For the record, fresh is the way to go.) She also has little cuts on her ankles
from wearing a favorite pair of Louboutin flats with tiny spiky grommets. "They're really comfortable," she says,
laughing. "I just cut my ankles sometimes." We're sitting in the Los Angeles headquarters of her fashion line Paper
Crown, and as I begin to compliment the lovely decorations-delicate pink-and-white paper flowers-Lauren sets me
straight. "It took us, like, six hours to make those things," she says. "I thought it was going to be a really quick
project. And then I started and was like, I'm going to finish this."

Unlike the other celebrity lifestyle gurus of this world-ones who recommend steaming their lady parts or feature
impossibly lush dinner party tablescapes photographed with moody Instagram filters-it's a relief to hear Lauren, 29,
share an all-too-relatable tale of D.I.Y. PTSD. She doesn't even attempt a veneer of perfection. She doesn't have
the time. Besides her Paper Crown line, which she started in 2010 and has now expanded to bridesmaids' dresses
and stationery, Lauren has her hugely successful line for Kohl's, LC Lauren Conrad. She also recently launched
The Little Market, an online retailer that sells handmade fair-trade goods from woman artisans around the world.
Plus, Lauren is editor-in-chief of her website, http://www.laurenconrad.com. which receives 3.6 million unique views
a month. Sound exhausting? It is. Tonight Lauren plans on cracking open a bottle of bubbles to celebrate the fact
that Paper Crown shipped its first line of bridesmaids' dresses, but what she really needs, she says, is a nap.

And she's just as candid about her September 2014 marriage to William Tell, a 35-year-old who works in
entertainment law. Like an old married lady, she speaks about him with a mixture of admiration and affectionate
sarcasm. The pair met in 2011, and Lauren says she knew he was "the one" soon after. "He's the first person I ever
thought I could marry," she says. "He's so smart. I respect his opinion a lot." (Though there are exceptions: "I watch
The Good Wife with him, and he's like, 'That's incorrect. You would actually do this' It's a nightmare!") Lauren says
there are no immediate plans to start a family, but she's thinking about it, which is why she's planning on taking his
name, at least personally. "I feel like it makes you a family unit," she says.

Because we know she has legions of fans (not to mention 3.3 million Twitter followers), we asked you, our
REDBOOK readers, what you are dying to know from her. You didn't let us down with your smart, thoughtful


       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-1
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 247
                                                                    184 of
                                                                        of 254
                                                                           324
                                                Lauren's Un-Perfect Life

questions, and Lauren's responses were equally straight. Listen to what keeps her motivated, how she handles her
online trolls, and why she dresses like Ronald Reagan. Really.

Let's start with an easy reader question. Megan Ferren of New York City says: I love the focus on healthy living on
your site. What do you like to snack on?

I'm obsessed with Inner Peas, the little Trader Joe's crunchy snack peas. But I've also been trying to eat fresh fruits
and vegetables as a snack. I've been so busy over the weekends and missing farmers' markets that I signed up for
a delivery service of locally grown stuff. That's not to say I'm not having pretzel parties-I like those pretzel crisps.

Ashley from San Francisco wants to know: What is your main source of decor inspiration?

Flea markets. The last thing I bought let me show you a picture! [Pulls up a photo on her iPhone] We're redoing our
backyard, and I was trying to figure out what type of chairs to put there. I was on Pinterest and I saw a picture of
these Bertoia side chairs. Because I'm clueless, I didn't realize it's a designer chair. When I went to find them, I
discovered they are around $700 each. For a chair! So I was at the flea market and I got a whole set for basically
less than what one new one would be.

Sabrina Irsay of Austin, TX, says: Your decor style is ultrafeminine. How do you incorporate your new husband's
personality and style into your home?

Excellent question. We are still working on it. We've been decorating a home together-we have a place in Laguna;
it's our little escape. But we're so different. So I think it's just going to end up eclectic? I'll give him a photo and be
like, "This is what I want to do." And if he says, "I don't hate it," then I'm allowed.

Why, what's his taste?

Modern or midcentury. More masculine, cleaner lines, heavier pieces. But he does have a large portrait of Elvis,
and it's painted on velvet. It's called "Velvis" and it's hanging in our garage. Because compromise! [Laughs]

It feels like you're testing out different things all the time-like writing novels or collaborating on new things. How do
you know when it's time totry something new?

I love change-standing still for too long terrifies me. That's why I'm in the fashion industry: You create a collection
and start over again. Nobody loves their job all the time, but you should enjoy parts of it. Writing my last book, I
wanted to kill myself for a month-it was the craziest deadline. I hadn't slept. I was so upset. Everything was the
worst, but I kept telling myself it was temporary. It was terrible, but in a good way. I'm happiest when I'm working
toward something.

When you're in business meetings, do you find that women have tobe super-assertive to be heard?

I don't think so. Over the last few years I've been able to work with several women who I really respected because
they didn't take on that role of being a bitch. They were strong, but they were kind and they didn't need to shout to
be heard. A lot of women feel like they need to be really tough in order to be taken seriously. A lot of times we have
this idea that kindness is weakness, which I don't think is true.

You're involved in so much; you must have crazy to-do lists. What kinds of things are you likely to leave undone?

Honestly, I keep lists in order to get thoughts out of my head; otherwise I can't quiet it. So I've started bringing a
notebook with me. And at night when I'm going to bed, I can put it all in writing. It kills me when I'm driving. Because
I commute a lot to L.A. from Orange County, which is a two-hour drive, I've been really into podcasts. I listened to
Serial in two days, because I'm crazy. And have you heard Invisibilia? It's about things you can't see, like emotions.
Today I listened to an episode on fear. It taught me you can actually train yourself to not be afraid of things,
because [a lot of] fear is taught.

What are you most afraid of?


      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-1
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 248
                                                                   185 of
                                                                       of 254
                                                                          324
                                                Lauren's Un-Perfect Life

I'm a very jumpy person. For example, my husband has to whistle before he walks in a room to let me know he's
coming. A lot of times in public, people will come up behind me and grab my arm to get my attention. It's not an
aggressive thing, but it terrifies me. I spook easily.

Let's get back to the reader questions. Here's Karen Morgan of New Jersey: What has been the most surprising
thing about married life?

I don't have a great answer, because it hasn't felt different. William and I lived together before we married and knew
early on that we were going to spend our lives together.

How is your relationship with William different from your past relationships?

I was never a person who was obsessed with the idea of marriage. I mean, I love weddings. But for me, other parts
of a relationship are so much more important. For us it was obvious pretty quickly. He told me about the night he
decided. We were stuck in traffic, on our way to a dinner, so we ended up being in the car for two and a half hours.
We just had, like, a long talk of, "This is what our life would look like." We're planners. [Laughs]

I think it's funny that some people don't do that.

Obviously romance is so exciting and so is the thrill of committing yourself to someone forever. But you wake up the
day after the wedding and you're married. And you have the rest of your lives ahead of you.

What do you guys bicker about?

Everything. It can be the smallest thing, like the way to pronounce a word. It's really funny: He's a lawyer, and I love
to argue. One of my favorite things about him is that he's not afraid to disagree with me. And we both insist on
being right. He's so smart, and he's often right. And if I am wrong, I have no problem with it.

Do you feel pressure to start a family?

No, we don't. I had a girlfriend who did this thing that I thought was so smart: The year she was going to get
pregnant she made a checklist of things she wanted to do. One of them was, like, "Take a road trip across the
country." She checked them all off, and then she was like, "Okay, I'm ready to be a mom." I was telling William that,
and he was like, "You'd hate a road trip! You're terrible in the car!"

Alecia Pace of Long Island, NY, wondered this: Do you ever find that pleasing your fans or shutting up haters gets
in the way of your creativity?

Every once in a while, yes. Because I'm human, and when someone says something mean about me, it hurts my
feelings. That's natural. That said, I take everything with a grain of salt. People interact so differently when they
don't have anonymity to make them brave. It would hurt my feelings more if someone were to say it to my face.

How do you get through tough or challenging times?

If I'm really stressed-out or upset at something, I always just try to focus on the positive. I think the best thing to do
is count your blessings. There is so much good still there. It's really the only thing that makes me feel better.

Okay, we got a lot of questions about your beauty routine. Jackson Pearce of Atlanta asks: If you could wish for
anything beauty-wise, what would it be?

I would love a bold lipstick that was natural. I've been trying to trade out my products for more natural ones. Your
skin is your biggest organ-also, I've read that you can eat a pound of lipstick a year. But if you want to do a bold red
or a hot pink lip, you can't get a long-lasting one that's all-natural. That's the magic product I would make.

When you're just hanging around the house, whatare you wearing? Jessica Jalowiec of San Diego wants to know if
you even own ugly pajamas.



      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-1
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 249
                                                                   186 of
                                                                       of 254
                                                                          324
                                               Lauren's Un-Perfect Life

Absolutely. They're the most comfortable! The other day I was wearing a pair of gray, cropped, high-waisted
sweatpants with a white T-shirt. William looked at me and said, "You look like President Reagan." I looked it up and
found a photo of [Reagan] reading, and he's wearing these sweatpants pulled up really high with a white T-shirt on.
I was like, "I do look like President Reagan!"

Ha! How often does your husband make references that you have to look up?

Daily. Google is the third member of our relationship.

Let's talk about your hair: How long were you considering cutting it before you made the leap?

A few months. I didn't want to touch it before the wedding. My hairstylist took a week to really cut it. She cut a lob
and then a bob, and then she kept cutting it shorter. She wanted to teach me how to style it when it was growing
out.

Oh, that's a good idea!

Now I want my long hair back. I don't like feeling bare.

Really? This leads me to our last question:

When do you feel most confident?

The girls who work on the website and I have been trying to do one charity event a month. We've done a meal at a
women's center downtown and we're working with the children's hospital to set up a craft day. When I'm doing
something selfless, that's when I feel best.

"I like constantly working and being creative," says Lauren, who is collaborating with Rifle Paper Co. on a line of
stationery and gifts. The pretty wreath illustration, at left, is from her line!

"I still haven't fully accepted my fame," says Lauren. "But as I get older, I'm realizing it doesn't matter as much as I
thought it did."

"I think some women have an idea that kindness is weakness, which isn't true."

Lauren and William at their wedding last September.

"One of my favorite things about William is that he's not afraid to disagree with me."

"I definitely wouldn't encourage my child to do reality television," says Lauren.


Load-Date: May 1, 2015


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-1
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 250
                                                                   187 of
                                                                       of 254
                                                                          324
   ~~~               TRAVEL NOW;United Club lounges set for upgrade;
                                                     The Houston Chronicle
                                           March 8, 2015 Sunday, 3 STAR EDITION


Copyright 2015 The Houston Chronicle Publishing Company All Rights Reserved

Section: ESCAPES; Pg. 2
Length: 229 words
Byline: By Jody Schmal




Those who have passed any hungry chunk of time in a United Club lounge at George Bush Intercontinental Airport
might have memories of packaged cheese and cookies.

So it should come as good news that United Airlines has announced that it will be enhancing the experience in its
airport lounges in the coming months. Changes include replacing its current complimentary food offerings with
fresher, healthier options: think scones, bagel sticks, a hot oatmeal station and Greek yogurt bar in the morning,
and afternoon selections such as soups, salads and hummus with assorted dipping mechanisms (pita thins, pretzel
crisps, bell pepper slices).

The new menu rolled out at Chicago O'Hare International Airport this week; by the end of summer, the food will be
available at United Clubs in Houston, Denver, Newark, San Francisco, L.A. and Washington Dulles. (The new
offerings will be in all the airline's 49 clubs worldwide by the end of the 2015.)

This year United also will launch an upgraded beverage-for-sale program of premium beers, spirits and wines -
including Champagne Laurent-Perrier and Trinchero Family Estates Wines - and plans to test a new food-for-sale
pilot program. Additionally, clubs in Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo Narita airports will
be renovated in the coming year and entirely new ones will be built in Atlanta and San Francisco.



Graphic


Wayne Slezak photos / United Airlines Hummus dip and salads will be among the new afternoon offerings. United
Clubs lounges at IAH will have new, healthier food options by the end of the summer. United Clubs will feature a hot
oatmeal station.



Load-Date: March 10,2015


  End of Document




         Case
         Case3:17-cv-00652-KDB-DSC
              3:17-cv-00652-RJC-DSC Document
                                    Document 71-4
                                             42-2 Filed
                                                  Filed 06/14/19
                                                        10/29/18 Page
                                                                 Page 188 of285
                                                                      16 of  324
                                   United Airlines Updates United Clubs



                                                          Entertainment Close-up
                                                      March 14, 2015 Saturday


Copyright 2015 Close-Up Media, Inc. All Rights Reserved




                                     CLOSE-UP                   BUSINESS
                                     MEDIA INC                  NEWS + VIEWS

Length: 451 words

Body


United Airlines reported it is transforming the customer experience in its United Clubs with upgrades including an
overhauled, complimentary food menu launching this week, club renovations and a hospitality-focused approach to
customer service.

"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."

According to a media release, United will launch an all-new complimentary food menu in its United Clubs - from a
Greek yogurt bar and hot oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on
freshness, variety and quality. United is replacing all current offerings with the new healthy and delicious choices,
beginning with Chicago O'Hare International Airport this week.

The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.

Also in 2015, United will launch an upgraded beverage-for-sale program of premium wines, beers and spirits
including Champagne Laurent-Perrier and Trinchero Family Estates Wines. United plans to test a new food-for-sale
pilot program later this year as well.

In the coming year, the airline will renovate clubs in Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo
Narita. It will also build new clubs in Atlanta and San Francisco, and begin major changes in Los Angeles.

Each lounge will reflect the new, modern style with upgraded amenities showcased in the airline's Chicago O'Hare,
Boston, London Heathrow, San Diego and Seattle United Club renovations.

United will re-train its United Club agents with a new customer service program throughout 2015. The training will
reflect standards of the hotel and hospitality industry to better match club members' expectations. United Club
members will also enjoy complimentary, Wi-Fi-based printing for greater customer productivity this year.




       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-1
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 251
                                                                    189 of
                                                                        of 254
                                                                           324
                                       United Airlines Updates United Clubs

United Club members enjoy an airport oasis to recharge and relax in more than 45 locations worldwide.

United Airlines and United Express operate an average of 5,055 flights a day to 373 airports across six continents.

More Information:

http://www.united.com

((Comments on this story may be sent to newsdesk@closeupmedia.com))


Load-Date: March 14, 2015


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-1
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 252
                                                                   190 of
                                                                       of 254
                                                                          324
      UAL to Upgrade Airport Lounge Experience for United Club Members
                                       Economic News (Information Agency Oreanda)
                                                 March 5, 2015 Thursday


Copyright 2015 RIA OREANDA All rights reserved




          op·······-
II1HOlOPMAUlI10HHOE ArEHTCTBO
Length: 243 words

Body
Chicago. OREANDA-NEWS . United Airlines today announced it is transforming the customer experience in its
United Clubs with upgrades including an overhauled, complimentary food menu launching this week, extensive club
renovations and a hospitality-focused approach to customer service.
"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."
United will launch an all-new complimentary food menu in its United Clubs - from a Greek yogurt bar and hot
oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on freshness, variety and
quality. United is replacing all current offerings with the new healthy and delicious choices, beginning with Chicago
O'Hare International Airport this week.
The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.
Copyright (c) "OREANDA-NEWS"



Load-Date: March 5, 2015


  End of Document




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-2 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 191 of285
                                                                   24 of  324
    United Airlines to Upgrade Airport Lounge Experience for United Club
   Members; - All-new fresh and healthy complimentary food menu to begin
                                 this month
                                                           PR Newswire
                                           March 4, 2015 Wednesday 9:05 AM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 1025 words
Dateline: CHICAGO, March 4, 2015

Body


 United Airlines today announced it is transforming the customer experience in itsUnited Clubswith upgrades
including an overhauled, complimentary food menu launching this week, extensive club renovations and a
hospitality-focused approach to customer service.

"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, vice president
of customer experience. "Our new fresh, tasty and healthy food offerings, overhauled service approach, and
systematic investment in renovating the rest of our 49 clubs worldwide will give our customers an airport getaway
for relaxing or being productive during the hustle and bustle of their travel day."

New Complimentary Food Menu

United will launch an all-new complimentary food menu in its United Clubs - from a Greek yogurt bar and hot
oatmeal station to hummus with pretzel crisps and peppers. The menu is focused on freshness, variety and
quality. United is replacing all current offerings with the new healthy and delicious choices, beginning with Chicago
O'Hare International Airport this week.

The new items will be available at United Clubs in Houston, Denver, Newark, Los Angeles, San Francisco and
Washington Dulles by the end of summer. All United Clubs worldwide will feature the new food by the end of the
year.

VisitUnited's Newsroomfor additional photos.
         New Morning Food                               New Afternoon
         Selections                                     Food Selections
         Hot Old-Fashioned       Fresh Bagel Sticks                                               Mediterranean
         Oatmeal -assorted       plain and                                Fresh Hummus -          Salad wheat
         toppings- mixed         everything bagel                         assorted toppings-      berries, peppers,
         fruit, granola,         sticks with cream                        pita thins or pretzel   tomatoes, black
         cinnamon, raisins,      cheese, assorted                         crisps, Greek           olives
         honey, brown sugar      jams                                     olives, freshly
                                                                          sliced red bell
                                                                          peppers
         Greek Vanilla           Cage-Free Hard-                          Soup du Jour            Cured Salami and
         Yogurt -assorted        Boiled Eggs                              hearty garden           Cheddar Cheese
         toppings- mixed         served with fresh                        vegetable soup          served with hearty
         fruit, granola,         chives and paprika                                               wheat crackers
         cinnamon, raisins,
         honey, brown sugar



      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-2 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 192 of285
                                                                   33 of  324
    United Airlines to Upgrade Airport Lounge Experience for United Club Members; - All-new fresh and healthy
                                   complimentary food menu to begin this month


        Scones flavors       Spicy Bloody Mary                         Healthy Fitness        Salty Ranchero
        rotate between       Trail Mix with                            Trail Mix with         Trail Mix with
        cinnamon vanilla,    pretzel sticks and                        assorted dried fruit   sesame sticks
        blueberry,           assorted nuts                             and seeds              (peanut-free)
        cranberry orange     (peanut-free)                             (peanut-free)
        Assorted Cereals +   Fresh Fruit apples                        Sheila G's Brownie     Artisan Breads
        Milk Corn Flakes®,   + bananas                                 Brittle(TM)
        granola, 2% milk,
        skim milk



Also in 2015, United will launch an upgraded beverage-for-sale program of premium wines, beers and spirits
including Champagne Laurent-Perrier and Trinchero Family Estates Wines. United plans to test a new food-for-sale
pilot program later this year as well.

United Club Renovations

In the coming year, the airline will renovate clubs in Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo
Narita. It will also build new clubs in Atlanta and San Francisco, and begin major changes in Los Angeles.

Each lounge will reflect the new, modern style with upgraded amenities showcased in the airline's Chicago
O'Hare,Boston,London Heathrow, San Diego andSeattieUnited Club renovations. The new design schemes
incorporate both United's unique aviation history and panoramic views of modern-day aviation in action. New and
renovated United Clubs offer more and diverse seating arrangements.

United's recent renovations at London Heathrow have been nominated by the American Institute of Architects for
the Design Excellence Award for Interior Architecture. The London club is also a finalist for the 2015 Design Et AI
International Yacht & Aviation Awards in the category of Commercial Aviation, First Class Lounge.

Service and More

United will re-train its United Club agents with a new, comprehensive customer service program throughout 2015.
The training will reflect standards of the hotel and hospitality industry to better match club members' expectations.
United Club members will also enjoy complimentary, Wi-Fi-based printing for greater customer productivity this
year.

About United Clubs Worldwide

United Club members enjoy an airport oasis to recharge and relax in more than 45 locations worldwide. In addition
to the food and snack offerings, other complimentary amenities include personalized travel assistance and
beverages including select beer, wine and spirits. United Club members also enjoy access to Copa Club locations
and participating Star Alliance affiliated airport lounges worldwide. For more information, including membership
details, visitunited.com.

About United

United Airlines and United Express operate an average of 5,055 flights a day to 373 airports across six continents.
In 2014, United and United Express operated nearly two million flights carrying 138 million customers. United is
proud to have the world's most comprehensive route network, including U.S. mainland hubs in Chicago, Denver,
Houston, Los Angeles, New York/Newark, San Francisco and Washington, D.C. United operates nearly 700
mainline aircraft, and this year, the airline anticipates taking delivery of 34 new Boeing aircraft, including the 787-9
and the 737-900ER. United is also welcoming 49 new Embraer E175 aircraft to United Express. The airline is a
founding member of Star Alliance, which provides service to 193 countries via 27 member airlines. More than




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         42-2 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 193 of285
                                                                  34 of  324
    United Airlines to Upgrade Airport Lounge Experience for United Club Members; - All-new fresh and healthy
                                   complimentary food menu to begin this month

84,000 United employees reside in every U.S. state and in countries around the world. For more information, visit
united.com, follow @United on Twitter or connect on Facebook.

The common stock of United's parent, United Continental Holdings, Inc., is traded on the NYSE under the symbol
UAL.

Photo -http://photos.prnewswire.com/prnh/20150302/178933

Logo -http://photos.prnewswire.com/prnh/20130404/MM89155LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/united-airlines-to-
upgrade-airport-Iounge-experience-for-united-club-members-300045262.html

SOURCE United Airlines


CONTACT: United Airlines Worldwide Media Relations, +1-872-825-8640, media.relations@united.com


Load-Date: March 5, 2015


  End of Document




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-2 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 194 of285
                                                                   35 of  324
 United Airlines plans food upgrade, service re-training at airport lounges in
                            Denver and elsewhere
                                                       Denver Business Journal
                                                     March 4, 2015 Wednesday


Copyright 2015 American City Business Journal, Inc. All Rights Reserved




 BusiNEss JOURNAL
Length: 460 words
Byline: Mark Harden

Body


United Airlines -- the No. 1 airline at Denver International Airport by passenger count -- says it will shake up the
food menu at its airport lounges in Denver and other cities, and also plans to retrain its staff to offer better service.

In a statement, the Chicago-based carrier said it is "transforming the customer experience in its United Clubs with
upgrades including an overhauled, complimentary food menu launching this week, extensive club renovations and a
hospitality-focused approach to customer service."

Starting this week at its hometown hub of Chicago O'Hare International Airport, United said it is "replacing all
current offerings with the new healthy and delicious choices ... focused on freshness, variety and quality" at its
lounges.

The upgrades will occur at DIA as well as Houston, Newark, Los Angeles, San Francisco and Washington Dulles
over the summer and spread to all 49 United Clubs worldwide by year's end, the carrier said.

Examples of new food offerings include a Greek yogurt bar and hot oatmeal station, hummus with pretzel crisps
and peppers, and "healthy fitness" trail mix.

The new offerings are "in contrast to the salty snacks and packaged food commonly found in the clubs, which
haven't gotten a significant menu upgrade since United merged with Continental Airlines in 2010," the Chicago
Tribune's Gregory Karp reports.

United recently upgraded food offerings on its flights.

As for service, United said it "will re-train its United Club agents with a new, comprehensive customer service
program throughout 2015. The training will reflect standards of the hotel and hospitality industry to better match club
members' expectations."

"We're making major changes in our United Clubs to give our customers the elevated, hospitality-centric service
and experience they deserve and expect. This year will be transformational," said Jimmy Samartzis, United's vice
president of customer experience.




       Case
       Case3:17-cv-00652-KDB-DSC
            3:17-cv-00652-RJC-DSC Document
                                  Document 71-4
                                           42-2 Filed
                                                Filed 06/14/19
                                                      10/29/18 Page
                                                               Page 195 of285
                                                                    40 of  324
         United Airlines plans food upgrade, service re-training at airport lounges in Denver and elsewhere

The airline said it also plans an upgraded beverage-for-sale program at its lounges that includes Champagne
Laurent-Perrier and Trinchero Family Estates Wines. And "United plans to test a new food-for-sale pilot program
later this year as well, it said.

And United has slated renovations at its clubs at Chicago O'Hare, Washington Reagan, Hong Kong and Tokyo
Narita. It will also build new clubs in Atlanta and San Francisco. The airline also plans to offer free Wi-Fi printing at
its clubs.

United carried about 41 percent of DIA's passenger traffic in 2014. It has two United Clubs at DIA on the B
concourse.

United is a unit of United Continental Holdings Inc. (NYSE: UAL).

Did you find this article useful? Why not subscribe to Denver Business Journal for more articles and leads? Visit
bizjournals.com/subscribe or call 1-866-853-3661.


Load-Date: March 4, 2015


  End of Document




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-2 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 196 of285
                                                                   41 of  324
                 (.
                (
                \5                        Finger Foods for the Oscars
                                          Arkansas Traveler: University of Arkansas
                                                 February 18, 2015 Wednesday


University Wire
Copyright 2015 UWIRE via U-Wire All Rights Reserved

Section: THE COMPANION; Pg. 1
Length: 393 words

Body


The Academy Awards, also known as the Oscars, will air Feb. 22. It will be a celebration and awards ceremony for
the great films, actors and actresses of the movies in 2014.

While you and your friends are hanging out and watching the show go down, nibble on some yummy bites that are
quick and delicious to make. First, try some chocolate-dipped sea salt peanut butter pretzels. These are so easy to
make, and so good it just doesn't seem right. Then indulge in some cinnamon sugar honey dough bites. Other hors
d'oeuvres include sliced cucumbers with herbed goat cheese and honey baked bacon wrapped dogs.

Chocolate-Dipped Sea Salt Peanut Butter Pretzels

Pretzel Crisps

Semi-sweet chocolate chips

Peanut butter

Sea salt

Spread a 1f.I-inch layer of peanut butter onto one crisp and lay another crisp on top of it to make a sandwich. Make
as many as you want, set aside. Melt the chocolate chips in a bowl (1-2 cups, depending on how many pretzel
sandwiches you make), dip the pretzels halfway into the chocolate and lay on aluminum foil. Sprinkle sea salt on
the chocolate while it's still melty and wet so that it sticks. Place in the fridge until ready to serve.

Cinnamon Sugar Honey Dough Bites

1 Pillsbury pie crust

1/4 cup honey

1 teaspoon cinnamon

2 teaspoons sugar

Set oven to 375 degrees. Cut the pie crust with a pizza cutter into long strips, and then cut across three times. Roll
the strips of dough into a ball. In a medium bowl, mix together honey, cinnamon and sugar. Dip the pie dough balls
into the honey mixture, and place on a baking sheet. Bake for 10-15 minutes or until puffed up and golden brown.
Let cool and serve.

Sliced Cucumbers with Herbed Goat Cheese




       Case
       Case3:17-cv-00652-KDB-DSC
            3:17-cv-00652-RJC-DSC Document
                                  Document 71-4
                                           42-2 Filed
                                                Filed 06/14/19
                                                      10/29/18 Page
                                                               Page 197 of285
                                                                    77 of  324
                                           Finger Foods for the Oscars

1 cucumber

Goatcheese,sofiened

Dried basil leaves

Salt

Pepper

Lemon juice

Slice the cucumbers. In a medium bowl, mix the goat cheese together with the spices and a teaspoon of lemon
juice. Mix until well blended. Spread a thin layer of the cheese mixture onto the cucumber slices. Serve chilled.

Honey Baked Bacon Wrapped Dogs

4 hot dog wieners (Hebrew National or Oscar Mayer)

12 strips of bacon

Y2 cup honey

Pepper

Set oven to 400 degrees. Cut the hot dogs into thirds. Wrap a strip of bacon around each one. Dip into combined
honey and pepper. Place on an aluminum foil covered baking sheet. Bake for 24 minutes or until a deep golden
brown. Turn at 12 minutes. Let cool for 5-10 minutes then serve warm.


Load-Date: February 26,2015


  End of Docmncnt




       Case
       Case3:17-cv-00652-KDB-DSC
            3:17-cv-00652-RJC-DSC Document
                                  Document 71-4
                                           42-2 Filed
                                                Filed 06/14/19
                                                      10/29/18 Page
                                                               Page 198 of285
                                                                    78 of  324
                                                 Donnie Goes Wide
                                                 New Haven Independent
                                           February 3, 2015 Tuesday 4:48 AM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 1035 words
Byline: New Haven Independent

Body


Feb 02, 2015( New Haven Independent: http://www.newhavenindependent.org Delivered by Newstex) <nil> Riding
four feet above Elm Street in his Volvo payloader, Donnie Rogers made snowbanks disappear from a turning lane
and kept intersections clear, with help from a new $45,000 piece of machinery.<nl/> He'd been waiting for a chance
to try out that machinery, a six-winged articulated plow blade attached to the front of the payloader.<nl/> The blade
is one of 11 pieces of machinery the city bought in advance of this year's snowstorms[1] as part of an effort to
modernize the fleet and clear streets more efficiently.<nl/>

 That was happening Monday afternoon as snow began falling again in the home stretch of the second major storm
in a week.<nl/> Rogers, a 50-year-old Lee High School graduate who grew up around Dwight Street, is in his 29th
year with the city's public works department. Fourteen hours into a 16-hour shift, much of it spent loading vehicles
with salt and sand, he got a turn piloting the blade along major arteries. Plow trucks had made the routes passable.
Rogers's job was to widen the path, to open up turn lanes and parking lanes, and to get the snow closer to the
curbs. <nil> At eight feet across, the new blade is two feet wider than the old blades. So it has more
reach.<nl/><nl/>Play Video[2][embedded content]More important, in Rogers's telling, are the six wings. From inside
the payloader he can move each of the blade's wings in different directions. He said that lets him plow a different
way in some cases, and to improve on old techniques.<nl/> As he cleared the turn lane on Elm leading up to State
Street, he shifted among six formations. (Click on the video to watch.) That enabled him, for instance, to clear snow
to the right with half the blade while preventing much of it from drifting back into traffic to the left. It enabled him to
claw the snow away from driveways. It enabled him more deftly to back up, blade raised, at the juncture of Elm and
State to keep the intersection clear.<nl/> 'I'm going to take the pressure off of the mound and I'm going to pull in.
Then the mound is not so much,' Rogers narrated. 'With a straight blade, I wouldn't be able to come off it. It's just
too much. I take the pressure off of it. If I plow straight I'm going to plow everything into the street.'<nl/> He turned
left onto State Street, then left onto Humphrey. For the most part drivers have been obeying the odd-side
neighborhood parking ban, he observed - much more so than in past years. 'They've been really listening,' Rogers
said of New Haven car owners. 'It makes our job easier.' Still, there were outliers. Rogers had to maneuver around
them.<nl/> 'This is where you wake up,' he remarked as he calmly darted around three illegally parked cars. 'You
don't want to slide. It's called 'in and out." The payloader bent in the middle to get closer to the parked car. Like a
customer at a barber shop, Humphrey Street emerged with a close shave and no nicks.<nl/> After close to three
decades on the job, Rogers is used to the tight spots. He's used to the long shifts during storms. He knows how
 much to fill his lunch bag to last 16 hours. At 2 p.m. the rations in the bag by his feet were holding out. He'd worked
through 'my Sugar Smacks' and some of the cake he'd baked. He had pretzel crisps left on hand along with water,
 raisins, sunflower seeds, and bags of chamomile tea to brew during stops at the public works central office on
 Middletown Avenue.<nl/> At Whitney and Temple he spotted a Yale Bobcat across the intersection. He paused,
expecting the worst.<nl/> Often, he said, private Bobcat operators 'throw [the snow] in the street. We clean up the
street; they throw it out there. It makes our job harder. But it's part of the job.'<nl/> In this case, the Bobcat operator
 kept the snow off the street. Rogers proceeded south, then turned onto Wall Street ... <nil> ... where he encountered
a U.S. postal delivery truck in the middle of the lane. Another one of those moments that 'keep you awake.'<nl/>
'This,' Rogers said, 'is where you learn your skills of going down tight streets.' Through the windshield it was hard


      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-2
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 150
                                                                   199 of
                                                                       of 285
                                                                          324
                                                Donnie Goes Wide

for the untrained eye to see where Rogers's blade and truck would fit. He slowed down, but didn't stop, as he
maneuvered with ease. The rule of thumb,' he said, 'is if you can get an inch on both sides, you can make it
through.'<nl/> In addition to improving clearance of wider main roads, the new equipment has freed up smaller
equipment to focus earlier on narrower side streets. (Read about that here[3].)<nl/> Originally the public works
department had planned to keep blades lifted for part of Monday, laying down salt and sand instead. That's
because after Sunday night's snowfall, the forecast called for freezing rain in the morning. Officials worried that
clearing all the snow would leave behind a layer of ice that would become harder to dislodge when it resumed
snowing mid-Monday. They worried about ice and snow remaining in place as temperatures dropped well below
freezing during the week, and in subsequent snowstorms.<nl/> Instead of freezing rain, New Haven received sleet,
then light snow, which didn't pose the same problem as 'wet freezing rain,' said Jeffrey Pescosolido, New Haven's
public works chief. So his crews were able to plow right ahead throughout the day.<nl/> Life may crawl back to
normal Tuesday morning, but the plow crews' work will continue. Lots more clearing and widening lay ahead.
Rogers said he begins a 12-hour shift at 5 a.m. Tuesday. As he finished his Monday shift at 4 p.m., he said he
planned to 'head home, relax, talk to my wife, see what needs to be done. Then I'm going to lay down, get back up,
and fight this fight tomorrow.'<nl/> posted by: Paul Wessel on February 2, 2015 7:40pm<nl/>Another Lee High grad
makes good!<nl/> Question: Did the reporter abandon his Birkenstocks or are they all weather gear?<nl/> [ 1]:
http://www.newhavenindependent.org/index.php/archives/entry/make_waLfor_donnie_rogers_6-waLplow_blade/
[ 2]:                        https:llwww.youtube.com/embed/S4EJ6e8AqbE?feature=oembed [ 3]:
http://www.newhavenindependent.org/index.php/archives/entry/theJittle_plow_could/


Load-Date: February 3, 2015


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-2
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 151
                                                                   200 of
                                                                       of 285
                                                                          324
   YOU CAN GET ALL THIS FOR FREE?! Why blow your paycheck on the
tasting menu at Per Se or Del Posto when you can enjoy a la carte fare at the
                    bar-and get mind-blowing freebies?
                                                           The New York Post
                                                     December 28,2014 Sunday


Copyright 2014 N.Y.P. Holdings, Inc. All Rights Reserved

Section: All Editions; Pg. 45
Length: 635 words
Byline: and DANA SCHUSTER

Body


 Dining at NYC's top-rated restaurants can leave your stomach full and your wallet empty. So try an insider tip, and
grab a seat at the bar.

 Four-star restaurants including Eleven Madison Park, Del Posto, Per Se and Betony, among others, offer the full
dining experience at their bars - for a portion of the price.

 Plus, they tend to fill you up on amuse-bouches and little bites that the tasting menu patrons get.

 Betony

 41 W. 57th St., 212-465-2400

  Since opening last year, this Midtown gem has been heaped with praise and a Michelin star. A four-course meal in
the dining room easily runs into the three digits per person, but you can enjoy the full menu - and fancy touches - at
the bar.

  Chef Bryce Shuman, formerly executive sous chef at Eleven Madison Park, is currently doing an amuse-bouche
featuring marinated beets, fennel-seed brittle, goat-milk foam and chiwre.

 Bar diners will also enjoy homemade pretzel crisps and breadsticks - "fun, crunchy, salty little bites," says
Shuman, downplaying the labor that goes into them. One cook spends an entire day hand-rolling and stretching the
dough.

 Also complimentary: mint meltaway candies that take three days to make.

 The vibe at the bar varies from casual to formal. "We'll get guys who just got off of work and they'll just get a few
bites," says Shuman. "And we'll get old Eleven Madison Park regulars who will sit and eat for hours."

 Del Posto

 85 10th Ave., 212-497-8090

 Want to indulge in some of chef Mario Batali's finest Italian delicacies at his flagship mecca, Del Posto? Open up
your wallet, because it's going to set you back.




       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-2
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 176
                                                                    201 of
                                                                        of 285
                                                                           324
   YOU CAN GET ALL THIS FOR FREE?! Why blow your paycheck on the tasting menu at Per Se or Del Posto
                    when you can enjoy a la carte fare at the bar-and get mind-blo ....

 The five-course tasting menu costs $126 and goes up to $179 for the eight-course "captain's menu." And that's
without tax, tip or drinks.

 Luckily, the mammoth Meatpacking space also offers a totally luxe and surprisingly cozy bar where one can order
a la carte like a lady or gent - white napkin and black leather place mat included.

 Such thoughtful extras, not to mention additional bites, are "part of the overall experience," says general manager
Jeff Katz.

 That means that every dinner - be it in the dining room or at the bar (even if just a single bowl of the signature
spaghetti with dungeness crab, sliced jalapeno & minced scallion at the latter) - starts with a sampling the Italians
call "assaggi."

 Currently, that's a delicious trio of Castelluccio lentil soup, panissa cacio e pepe and daikon radish with monzu
sauce.

 Next up is the bread service, where the offerings include olive bread, filoncino, multigrain roll and focaccia.

  Finally, Katz explains, every single diner is treated to a little dessert to cap off their meal. Depending on the night,
it might be a miniature tin of cookies, pates de fruits, caramels or bomboloni.

 PerSe

 10 Columbus Circle #4,212-823-9335

  Dinner for two at Thomas Keller's Per Se will cost you $310 per person, not including drinks (though it does
include gratuity). If you plan to booze, you're going to shell out close to $1,000 with wine.

 Dinner for two at the Per Se walk-in salon? Thanks to the a la carte menu, where the bulk of items fall in the $30-
$40 range (gratuity included), you can get out for under $200 if you order correctly.

 "We have some guests come in to the salon and order five courses and some guests come in and order one,"
says general manager Antonio Begonja.

 You get loads of tasty perks, like complimentary salmon cornets (a Per Se staple), gougeres, bread service - and
a little something sweet at the end.

 "We display hospitality and generosity in so many ways, [be it] an extra big tower of chocolates for a certain guest,
or a splash of wine here or there," says Begonja.

 Even the $55 dessert tasting menu, available at the bar, comes with freebies, like a sweet cornet or gougeres.



Graphic


: Marinated beets with fennel-seed brittle and goat-milk foam (Brian ZaklNY Post). Among Del Posto's treats: (left)
bread service; (above) panissa cacio epepe, Castellucio lentil soup and radish with monzu sauce; and (below)
dessert box (Michael Sofronski (3)). Assorted chocolate bites (Deborah Jones Studio).



Load-Date: December 31,2014




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-2
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 177
                                                                   202 of
                                                                       of 285
                                                                          324
  On the money: PepsiCo's "disciplined" response to Frito Lay market share
                                 squeeze.
                                              just-food.com

                                             October 10, 2014


Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2014 Aroq Limited

Length: 757 words


Body

  Byline: Katy Askew
   Frito-Lay, the North American snack business of PepsiCo, is responding to the slow erosion of its
market share in a "disciplined" way, while also innovating to fend off competition from premium players,
its management insisted yesterday (10 October).
   PepsiCo said third-quarter organic revenue at the unit increased by 3% in the period. This represents a
sequential improvement on the 2% growth booked by Frito-Lay in the second quarter of the year and was in-
line with group-wide third-quarter organic revenue growth, which totalled 3.1%.
   However, top-line momentum at Frito Lay is still down from the 4-5% level of sales growth reported for
the prior 18 months to the end of the first quarter.
   Commenting on Frito-Lay's performance, PepsiCo chief executive Indra Nooyi said she could not predict
whether these depressed growth trends were a "new normal" in US snacks.
   Nooyi attributed much of the slowdown to the wider consumer environment in the US and insisted the
business had done "a very good job" in "this very difficult environment".
   "Overall in Q3, food industry sales in retail [were] challenging.

And within that, Frito-Lay performed well. In fact, [it] was the best performer in that group ... centre-
of-the-store is particularly challenged, but, I would say, overall food industry sales are challenged.
Frito has been a shining star."
   While Nooyi insisted the business was performing ahead of many of its peers in US snacks, she conceded
the unit nevertheless continued to lose market share in the three-month period. According to the chief
executive's assessment, losses can be chalked up to rising competition from "premium players".
   "The share loss is really to premium players who don't last for long time in the market. People come in
and out of the market. And Fri to has been very careful not to react to players who are not long-term
players in the marketplace. So, Frito has been playing a very, very responsible game. What we have been
trying to do at Frito is to say, let's make the core very solid, deliver on the core and start expanding
the shoulders of the business in a profitable way."
   According to CFO Hugh Johnston, Frito-Lay has introduced some premium products in response to the
growth of premium snack sales in its domestic market.

   "In terms of addressing those premium innovation opportunities, we have been building more capability.
You see products like Stacy's Pretzel Crisps, you see products like Smart food Selects, all of which are
entering that premium space and to-date we have been quite successful with them. So, we would certainly
expect to see that aspect improving over time," Johnston revealed.
   PepsiCo has also focused on cross-selling opportunities with its drinks business as it works to
leverage points of difference in defence of its market share. In particular, PepsiCo has introduced cross
promotional activity with Mountain Dew and Doritos.
   Nooyi explained: "We are increasingly leveraging the complementary nature of our products and brands. A
case in point is Mountain Dew and Doritos. Dew and Doritos have extremely high co-purchase incidence. In
the US, over 60% of Mountain Dew households buy Doritos.
   "In the US this fall, Dew and Doritos are giving consumers access to [video game] Call of Duty:
Advanced Warfare. They are going to give them exclusive in-game gear, double XP and rapid supply




       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-2
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 244
                                                                    203 of
                                                                        of 285
                                                                           324
                    On the money: PepsiCo's "disciplined" response to Frito Lay market share squeeze.

rewards .... A number of our largest customers will run better together programs linked to this
promotion."
   According to Wells Fargo Securities analyst Bonnie Herzog, this strategy has been key to PepsiCo's
"solid" performance in the challenging US snack environment.
   Herzog wrote in an investor note: "Share losses to premium players have narrowed from Ql and PepsiCo
remains disciplined in its strategy, which has allowed it to continue to outperform its peers in a
challenging environment. Despite the challenges in centre-aisle categories, we believe PepsiCo has done a
solid job of leveraging its "better together" strategy and innovation platform to support ongoing top-line
results."
   Frito Lay generates 20% of PepsiCo's total revenue and around one-third or group operating profit.
   Click here [link omitted] to view PepsiCo's third-quarter results.
   This article was originally published on just-food.com on 10 October 2014. For authoritative and timely
food business information visit http://www.just-food.com.




Load-Date: September 22,2016



  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-2
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 245
                                                                   204 of
                                                                       of 285
                                                                          324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 248
                                                             205 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 249
                                                             206 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 250
                                                             207 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 251
                                                             208 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 252
                                                             209 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 253
                                                             210 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 254
                                                             211 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 255
                                                             212 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 256
                                                             213 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 257
                                                             214 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 258
                                                             215 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 259
                                                             216 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 260
                                                             217 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 261
                                                             218 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 262
                                                             219 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 263
                                                             220 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 264
                                                             221 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 265
                                                             222 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 266
                                                             223 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 267
                                                             224 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 268
                                                             225 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 275
                                                             226 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 276
                                                             227 of
                                                                 of 285
                                                                    324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-2
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 277
                                                             228 of
                                                                 of 285
                                                                    324
         Delicious and Nutritious: 6 Different Healthy Takes on Cheesecake
                                                  Wall St. Cheat Sheet
                                         September 8,2014 Monday 11 :47 PM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 2271 words
Byline: Emily Coyle

Body


Sep 08, 2014 (Wall St. Cheat Sheethttp://wallstcheatsheet.com/Delivered by Newstex)
 When you imagine cheesecake, what do you think of? A graham cracker crust topped with a decadent mix of
cheese, eggs, and sugar, or the inevitable food guilt you feel as you nurse a cheesecake coma following one rich
slice? Food guilt is a nuisance that no one should have to face, but just in case you want to eat your cheesecake
and not upset your stomach, consider trying one of these 6 alternatives to cheesecake that are currently popular
around the web.

 There's nothing quite like a thick slice of your favorite dessert from your neighborhood bakery, but there are ways
to get your cheesecake fix without breaking your budget or your belt, and we're highlighting 6 of those recipes
today. There's a time and a place for everything, and while there's certainly a time for a big piece of rich, authentic
cheesecake, there are also weekdays and other occasions that call for a less decadent dessert or snack. Try one of
these alternatives, then.
 Source: iStock
1. Two-Bite Mini Cheesecakes
Instead of having a whole piece of cheesecake, you can easily cut your dessert calories in half by indulging in one
of these two-bite mini cheesecakes from Pbs.org[1]. Many cheesecake slices are cut so thick that you're in a full-
blown sugar coma by the time you put the fork down, but with these bites, you don't even need a fork, and your
stomach won't even hate you after, either.
 The overall food prep for these mini desserts is the same, but instead of pouring your cheesecake mixture in a pie
pan, you're simply divvying it up into mini tins. You can make and bake your cheesecakes all in 80 minutes, and
then it's time for your perfect fun-sized dessert.
Ingredients:
1/3 cup graham cracker crumbs 1 tablespoon melted butter 1 eight ounce block cream cheese, room temperature
1/4 cup sugar 1 egg, room temperature 1/2 teaspoon fresh lemon juice 1/4 teaspoon vanilla extract 2 tablespoons
fruit spread or jam 1 tablespoon lemon zest
 Directions: Preheat the oven at 350 degrees Fahrenheit. Mix the graham cracker crumbs and butter together until
evenly mixed (a food processor works great for this). The mixture will not appear wet but when pressed together
between the fingers should stick together. Line a mini cupcake tin with 12 paper liners. Make sure you have the
correct sized liners for your mini tin. Some mini paper cups do not work for mini tins.
 Scoop one level teaspoon of crumb mixture into each lined tin cup. Using your fingers or the flat side of a clean
bottled water cap, firmly press down the crust mixture into a flat hard layer. Place the tin in the oven and bake for 5
minutes.
 While the crust is baking, combine the cream cheese and sugar in a mixer or a bowl. Make sure the cream cheese
is soft, otherwise your cheesecakes will have lumps. Using a stand mixer or a hand mixer, cream the cream cheese
and sugar together for one minute. Add the egg, lemon juice, and vanilla extract. The mixture should be smooth and
the texture should be like cake batter. After the crust has baked for 5 minutes, remove the tin from the oven and




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-2
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 278
                                                                   229 of
                                                                       of 285
                                                                          324
                         Delicious and Nutritious: 6 Different Healthy Takes on Cheesecake

evenly fill the cups with the cheesecake batter. Bake the cheesecakes for 16-18 minutes until the center is slightly
firm to touch and not jiggly. Do not worry if the tops appear to have a dome shape or are cracked.
 Remove the cheesecake from the oven allow the tin to rest on a heat safe countertop for 10 minutes. Carefully
remove the mini cheesecakes from the tin and transfer them to a plate. Place the plate in the freezer for 30 minutes
until they are no longer warm and slightly cool. The cheesecakes will look more level after they have cooled and the
cracks, if any, will hardly be noticeable. Carefully remove the paper liners from each mini baked cheesecake. Top
each cheesecake off with a 1/2 teaspoon of your favorite fruit spread or jam followed by a small pinch of lemon zest
as garnish.

Source: iStock
2. Greek Yogurt Cheesecake
Your next alternative is to prepare your cheesecake as you normally do in your springform pan; however, instead of
going heavy-handed on the butter, sour cream, and cream cheese, instead swap in some greek yogurt to do the
dirty work. Jenna from Eat Live Run[2] provides us with a recipe for a guilt-free cheesecake that enlists greek yogurt
to facilitate silky dessert goodness, and surprisingly enough, her food formula doesn't call for any cream cheese or
sour cream at all. Yogurt, sugar, eggs, and vanilla bean instead do the trick. We know cheesecake sans cream
cheese seems blasphemous, but try it for yourself - we believe you won't miss the key ingredient. There is a way to
eat cheesecake without having to unbuckle your skinny jeans, and Jenna knows the secret.
Ingredients:
Crust
 1 stick cold butter, cut into small chunks 1.5 cups flour 1/4 teaspoon salt 2 tablespoons sugar Zest of 1 lemon 1
egg yolk 2 tablespoons cold water
 Cheesecake
 2 cups whole milk or 2 percent Greek yogurt (not non-fat) 2/3 cup sugar Pinch of salt 2 eggs 1 vanilla bean (seeds
scraped out) or 2 teaspoons vanilla extract 1 tablespoon cornstarch
 Topping
 1-2 peaches, thinly sliced 1 tablespoon honey
 Directions: Make the crust first. Spray a 10-inch springform pan with cooking spray and set aside. In a large bowl,
mix together the flour, sugar, lemon zest, and salt. Cut in the butter and blend in with your fingers until mixture
resembles cornmeal. Add egg yolk and cold water. Mix until dough comes together to form a shaggy ball (dough
may be dry). Cover in plastic wrap and let chill for half an hour. Preheat oven to 375 degrees Fahrenheit.
 Roll out dough to the same diameter as the pan. You can do this easily by rolling out and placing the bottom of the
springform pan on top and gently cutting around the pan with a dull knife. Place dough circle at the bottom of the
pan. Place tin foil on top of the dough circle and cover with dried beans or rice to weigh down. Bake for 15 minutes
then take off rice/bean/tin foil and prick all over crust with a fork. Return to oven and bake for another 15 minutes, or
until golden. Meanwhile, make the filling. In a blender or food processor, combine the eggs, sugar, yogurt and
vanilla. Blend until smooth then add cornstarch and pinch of salt and blend again. Pour filling into hot crust, lower
oven temperature to 350 degrees Fahrenheit and bake for 35 minutes.
 When the cheesecake is done, it will still be jiggly in the center but will have a 'done' look to it. The edges of the
cake will start to pull away from the sides of the pan. Make sure you don't overbake. Let cool, then chill for 2-3
hours in the fridge before releasing springform. Arrange the sliced peaches over top of the cooled cheesecake. Melt
the honey in a small saucepot then drizzle on as well.

Source: iStock
3. Easy Blueberry Cheesecake Bites
Here's another way to have your cheesecake and eat it, too: make these healthy snacks that incorporate all the key
ingredients of your favorite dessert but only a quarter of the calories. Enter Easy Blueberry Cheesecake Bites
from Gimme Some Oven[3]. These take 4 ingredients to make and 0 minutes to bake. They're almost too easy, and
they're cute, too. So next time the cheesecake craving strikes, grab your graham crackers, cheese, blueberries, and
honey, and don't worry about having to ditch your little black dress. These bites are delicious, decadent, and
nutritious.
Ingredients:



      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-2
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 279
                                                                   230 of
                                                                       of 285
                                                                          324
                         Delicious and Nutritious: 6 Different Healthy Takes on Cheesecake

12 individual graham cracker pieces (or 3 large graham crackers) 4 wedges of the Laughing Cow Creamy Original
Swiss (or Creamy Light Swiss) 1 cup fresh blueberries 1/4 cup (4 tablespoons) honey or agave nectar
 Directions: Spread about 1/3 of a cheese wedge atop an individual graham cracker. Top with a few fresh
blueberries, then drizzle with a teaspoon of honey. Enjoy immediately.

Source: Thinkstock
4. No-Bake Cheesecake Bites
This next recipe not only saves you from a food coma, but also saves you from having to turn on your oven in the
summer. These No-Bake Cheesecake Bites from Greatist[4] are the perfect way to quench your cheesecake
craving without overdoing it on the sweets. Thanks to this snack's graham cracker base that's topped with a cream
cheese mixture and studded with berries, you won't even miss the rich decadence of real cheesecake when these
bites go into your belly. You can't have cheesecake for dessert every day, but there's no reason you can't always
have these for snacks.
Ingredients:
1 8-ounce package reduced-fat or fat-free cream cheese, softened 3 tablespoons sugar 1 teaspoon lime juice 1/2
teaspoon vanilla 2 tablespoons half half 12 full-size graham crackers Fresh berries, for garnish (optional)
 Directions: In a large bowl, combine the cream cheese, sugar, lime juice, vanilla, and half half. Use an electric
mixer to beat the ingredients until smooth. Chill the cheesecake mixture for 1 hour. Meanwhile, use a 2-inch round
cookie cutter or biscuit cutter to cut the cheesecake bases from the graham crackers. You should get 2 bases from
each graham cracker. Transfer the cream cheese mixture to a pastry bag fitted with your favorite tip. Pipe 1-2
tablespoons of the cream cheese mixture onto each graham cracker round. Top each round with a fresh berry.
Serve immediately.

Source: iStock
5. Cheesecake Dip
Here's another way you can feel like you're splurging on cheesecake but still not over-indulge. Make this No-Bake
Cheesecake Dip from Oh Sweet Basil[5] and grab your graham crackers or pretzels for dipping. This dish makes
the perfect appetizer or sweet snack, and then you can leave room for dinner or dessert. It turns out there's more
ways than one to get your cheesecake fix.

Ingredients:

1 (8 ounce) container regular cream cheese spread (not the 8 ounce brick, but the tub) 1 (7 ounce) container
marshmallow cream 1/2 cup raspberry jam 1/3 cup raspberries for garnish Mini pretzel crisps for dipping

 Directions: In a large bowl with a handheld mixer, combine the cream cheese and marshmallow cream. Set aside.
Place the jam in a mesh strainer with a bowl underneath. With a rubber spatula, press the jam through the strainer.
Reserve the raspberry mixture and bring over the bowl with the cheesecake mix. Place the cheesecake dip in a
serving bowl with just a scoop at a time. Add a little berry sauce, more dip, more berry sauce, etc. until you finish it
off. Using a small spoon, swirl the mixture together and serve with salty, mini pretzel crisps.

Source: iStock
6. Healthy Cheesecake Smoothie
Last but not least, instead of eating your cheesecake, why not drink it - and even keep it healthy? If you don't think
a recipe for healthy liquid cheesecake exists, check out this formula for Healthy Cheesecake Smoothies from Imma
Eat That[6] and think again. Bananas, greek yogurt, and almond butter are the key ingredients in making your
cheesecake smoothie dreams come true, and we promise that drink will facilitate a perfect (healthy) cool-down -
perfect for the end of summer.
Ingredients:
Cookie Topping
 3 tablespoon oat flour 1/8 teaspoon cinnamon 1 pinch salt 1 teaspoon coconut oil, melted 1 teaspoon honey 1/8
teaspoon vanilla extract
 Cheesecake Crust Bottom


      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-2
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 280
                                                                   231 of
                                                                       of 285
                                                                          324
                          Delicious and Nutritious: 6 Different Healthy Takes on Cheesecake

 1/3 cup oat flour 1/8 teaspoon cinnamon 1 pinch salt 3-4 tablespoons bananas, mashed 1 tablespoon almond
butter 1/8 tsp vanilla extract
 Cheesecake Smoothie Layer
 1 1/2 large bananas, frozen 1 cup Kefir, plain (or milk of choice) 1/3 cup vanilla greek yogurt
 Directions: Preheat oven to 350 degrees Fahrenheit. In a small bowl, combine oat flour, cinnamon, and salt. Add in
coconut oil, honey, and vanilla extract. Stir until a dough is formed. Roll dough into two balls. Flatten into really thin
cookies and place on non-stick baking sheet. Bake for 10-12 minutes, or until dark golden brown and crunchy.
Allow to coolon a cooling rack while you prepare remaining ingredients.
 In a bowl, mix together oat flour, cinnamon, and salt. Add in mashed banana, almond butter, and vanilla extract.
Stir until a dough is formed. Divide into two balls and press into the bottom of two clear cups/jars. Place in the
freezer (this is a no-bake crust) while you prepare your smoothie layer.
 Blend together frozen bananas, Kefir, and vanilla greek yogurt. Remove cups/jars that have the cheesecake crust
bottoms from the freezer. Pour in cheesecake smoothie layer. Top with crushed cookies.
More From Life Cheat Sheet:
6 Delicious Rice Dessert Recipes to Try at Home[7] 6 Dinner Recipes to Cook In Your Cast-Iron Skillet[8] Pop Your
Way to a Better Snack: 8 Popcorn Recipes[9]
 Want more great content like this? Sign up here[10] to receive the best of Cheat Sheet delivered daily. No spam;
just tailored content straight to your inbox.
 Read the original article[11] from Wall St. Cheat Sheet
 [1]: http://www.pbs.org/parents/kitchenexplorers/2013/11/14/two-bite-mini-cheesecakesl [2]:
http://www.eatliverun.com/greek-yogurt-cheesecake-with-peaches-and-honeyl                  [3]:
http://www.gimmesomeoven.com/easy-blueberry-cheesecake-bites-recipel                  [4]:
http://greatist.com/eatlhealthier-no-bake-cheesecake-recipe [5]:               http://www.ohsweetbasil.com/2014/05/no-
bake-cheesecake-dip-raspberry-sauce-recipe. html [6]:                       http://immaeatthat.com/20 13/07/19/healthy-
cheesecake-smoothiel [7]:                      http://wallstcheatsheet.com/life/6-delicious-rice-dessert-recipes-to-try-at-
home.htmll [8]:              http://wallstcheatsheet.com/life/6-dinner-recipes-to-cook-in-your-cast-iron-skillet.html/ [9]:
          http://wallstcheatsheet.com/life/pop-your-way-to-a-better-snack-8-popcorn-recipes.html/ [1 0]:
http://wallstcheatsheet.com/members/index.php?r=registerref=CTA              [11]:
http://wallstcheatsheet.com/life/delicious-and-nutritious-6-different-healthy-takes-on-cheesecake.html/


Load-Date: September 8,2014


  End of Docum~nt




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-2
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 281
                                                                   232 of
                                                                       of 285
                                                                          324
 O-Town MacDown Helps Give Kids The World and Produces Central Florida
                      "Mac-n-Cheese" Royalty.
                                             PRWeb Newswire

                                             August 26, 2014

Copyright 2014 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2014 VOGUs PRW Holdings LLC

Length: 391 words

Body

  Orlando, FL (PRWEB) August 26, 2014
   O-Town MacDown, the inaugural mac-n-cheese cooking competition hosted by Give Kids The World, was a
resounding success! More than 1,700 attendees, 38 competitors and 40 vendors packed an enormous room at
the Orange County Convention Center for a day of family fun, cooking demonstrations, live entertainment
and, of course, great mac-n-cheese dishes.
   Chefs competed in professional and amateur categories and winners received prize packages based on
evaluations done by expert and celebrity judges. The winners were:
   Restaurant category: (1) Hard Rock Cafe Orlando, (2) T-REX Orlando, (3) Taverna Opa Orlando.
   Professional category: (1) Cabot Creamery, (2) Collette's Clean Eats, (3) Le Cordon Bleu College of
Culinary Arts, Orlando.

   Home Cooks: (1) Team "Rioux The Day," (2) Scalliwag Chili Crew, (3) Pretzel Crisps.
   Non-Profi t category: (1) Second Harvest Food Bank of Central Florida, (2) Yellow Brick Road: The Holden
Flynn Foundation.

   Attendees were also given the opportunity to vote for their own favorites in the "people's Choice"
category. The People's Choice award winner was Hard Rock Orlando!
   Supporting this exciting event that benefits Give Kids The World and their children with life-
threatening illnesses were many great sponsors. SeaWorld was the Presenting Sponsor while Florida Dairy
Farmers supplied the milk and butter for the competitors. Cabot Cheese, Tillamook and Jarlesburg provided
the cheese.
   About Give Kids The World
   Give Kids The World Village (GKTW) is a 70-acre, non-profit resort in Central Florida that creates
magical memories for children with life-threatening illnesses and their families.            GKTW provides
accommodations at its whimsical resort, donated attractions tickets, meals and more for a weeklong, cost-
free fantasy vacation. With the help of many generous individuals, corporations and partnering wish-
granting organizations, Give Kids The World has welcomed more than 130,000 families from all 50 states and
75 countries. Visit http://www.gktw.org for more information on GKTW and its mission. For our latest news,
visit Twitter, Facebook, YouTube and follow our blog at             http://www.givekidstheworld.org/blog.
   Read the full story at            http://www.prweb.com/releases/2014/08/prweb12123373.htm




Load-Date: August 28, 2014


  End nfDocument




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-3 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 233 of325
                                                                   14 of  324
                                                        fest planner
                                                        Chicago Tribune
                                           August 15, 2014 Friday, RedEye Edition


Copyright 2014 Chicago Tribune Company All Rights Reserved

Section: Pg. 22
Length: 813 words
Byline: Kate Bernat

Body


Aug. 15-17

It's already time for the Air & Water Show, Festa Italiana and more

This weekend's fest lineup comes with a bit of a PSA: No need to duck and cover, that whooshing noise overhead
is just the Air & Water Show back for a 55th year along Lake Michigan's shores. In addition to fighter jets and
parachuters along the lakefront, you'll also find a full lineup of smaller fests around the city from Little Italy to Edison
Park. Listen to some global music, dig into fresh East Coast lobster or stake out a prime beach spot for the aerial
spectacle with a lineup of seven fests.

Chicago Air & Water Show

When: 10 a.m.-3 p.m. Saturday and Sunday

Where: Show can be seen from the lakefront from Fullerton Avenue to Oak Street, with North Avenue Beach as its
focal point.

How much: Free to attend

Don't miss: Schedules are determined the morning of the show by pilots, but expect aerial maneuvers from military
and civilian forces, including the U.S. Navy Blue Angels, U.S. Army Parachute Team Golden Knights, AeroShell
Aerobatic Team, Red Bull Helicopter pilot Chuck Aaron and more. Head to the lakefront path or beaches for a front-
row view, or post up in a rooftop bar downtown. Stuck farther west? Find a friend with rooftop access and look east.

Festa Italiana

When: 5-10 p.m. Friday; noon-11 p.m. Saturday;

noon-10 p.m. Sunday

Where: Taylor Street at Ashland Avenue

How much: $5 suggested donation

Don't miss: Little Italy toasts its heritage at this eighth annual fest where meatballs, wine and pasta take center
stage. Vendors, including Conte Di Savoia, Davanti Enoteca, Francesca's on Taylor, Ferrara and Three Aces, will
dish out food for purchase (do not ignore Three Aces' bolognese fries or the Conte Di Savoia cannoli).
Unfortunately for all you wine grape-stomping fans, that iconic activity will not take place at this year's fest?have
another cannoli to soften the heartbreak.



      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-3 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 234 of325
                                                                   23 of  324
                                                      fest planner

Festival Cubano

When: 2-10 p.m. Friday;

10 a.m.-10 p.m. Saturday and Sunday

Where: Riis Park (6100 W. Fullerton Ave.)

How much: $10 before 5 p.m.; $15 after 5 p.m.; Discounted passes available at thecubanfestival.com/tickets

Don't miss: It's the fifth anniversary for this Latino festival, which this year brings musical headliners EI Gran Combo
de Puerto Rico (8:30 p.m. Sunday), Palo (6:40 p.m. Sunday) and Rey Ruiz (8:30 p.m. Saturday) to the Northwest
Side. Food, arts and crafts, a dominos tournament and other family-friendly activities also are on the docket for the
three-day fest.

Albany Park

World Festival

When: noon-10 p.m. Saturday; noon-9 p.m. Sunday

Where: Lawrence Avenue at Kimball Avenue

How much: $5 suggested donation

Don't miss: Albany Park's ethnic diversity is on display for two days of global food and music, carnival rides and
vendors. Look for Persian food from Noon 0 Kabab, Latin American fare from Tortuga's Cantina and Eastern
European grilled sausages from Cevapcici Chicago. Expect an equally eclectic mix of music, from Asian drumming
to Brazilian beats to Colombian salsa and cumbia.

Great American Lobster Fest

When: 10 a.m.-1 a.m. Saturday; 10 a.m.-10 p.m. Sunday

Where: Navy Pier Grand Ballroom and East End Plaza (600 E. Grand Ave.)

How much: $15 general admission ($10 online before 5 p.m. Friday) does not include food

Don't miss: Fan of lobster? Good. Bring your appetite to Navy Pier, where your meal ticket to this inaugural seafood
fest includes your choice of a whole lobster meal, a jumbo lobster roll or three lobster tacos (all meals $38), all
served with pretzel crisps, watermelon, coleslaw, lemon and drawn butter. All lobster is flown in daily from New
England Seafood Company's dock in Boston. Purchase additional a la carte food and drinks while listening to music
on one indoor and one outdoor stage, including performances from OJ Ryan Pullano (midnight Saturday night),
Netherfriends (9:30 p.m. Saturday) as well as cover bands. Navy Pier also offers impressive daytime views of the
weekend's Air & Water Show.

Glenwood Avenue

Arts Fest

When: 6-10 p.m. Friday;

11 a.m.-9 p.m. Saturday and Sunday

Where: Glenwood Avenue at Morse Avenue

How much: Free to attend




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-3 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 235 of325
                                                                   24 of  324
                                                   fest planner

Don't miss: A Rogers Park summer tradition since 2002, this arts fair kicks off Friday night with a Cobblestone Jam
featuring rock-funk band Babybrutha, energetic rock quartet Expo '76 and soul singer Renaldo Domino. Music
continues Saturday and Sunday with more than 40 acts booked across three stages, plus photography, mixed
media, prints, paintings and more from 100-plus artists and exhibitors.

#GetFested

Each week, we're issuing a mini-challenge to help you make the most of your festival days and nights and asking
you to tag your Instagrams with the hashtag #getfested. We love these colorful videos @le031july captured at
Northalsted Market Days last weekend. This week, show us an awesome aerial shot of the Air & Water Show, and
don't forget the hashtag. ct14 0005 140815 N S 0000000000 00002048



Notes
fests



Graphic


Photos of:
Chicago Air & WaterS how by John J. KimlTribune File
Chicago Air & Water Show, redeye file photo
Festa italiana, red eye file photo
Glenwood Avenue Arts Fest, redeye file photo
Glenwood Avenue Arts Fest, redeye file photo
#GetFested instagram photo

Photo(s)


Load-Date: August 15, 2014


  End of Document




        Case
        Case3:17-cv-00652-KDB-DSC
             3:17-cv-00652-RJC-DSC Document
                                   Document 71-4
                                            42-3 Filed
                                                 Filed 06/14/19
                                                       10/29/18 Page
                                                                Page 236 of325
                                                                     25 of  324
       Second-quarter net income for Snyder's-Lance falls on special items
                                                 York Daily Record (Pennsylvania)
                                                     August 7,2014 Thursday


Copyright 2014 York Daily Record

Distributed by McClatchy-Tribune Business News

Section: BUSINESS AND FINANCIAL NEWS
Length: 237 words
Byline: Gary Haber York, York Daily Record, Pa.




Aug. 07--Snyder's-Lance Inc's. net income fell in the second quarter after factoring in restructuring charges and
other one-time items.

The Charlotte, N.C.-based maker of Snyder's of Hanover pretzels and Snack Factory pretzel crisps posted net
income of $11.7 million, or 16 cents a share, for the three months ending June 28. That was down from net income
of $13 million, or 19 cents a share, in second quarter 2013.

On an adjusted basis, excluding special items including $6.1 million in restructuring and impairment charges, the
company had net income of $20.6 million, or 29 cents a share, which was up from adjusted earnings of $16.9
million, or 24 cents a share, in the year-ago quarter. The adjusted earnings matched the expectations of analysts
who forecast the company would earn 29 cents a share on an adjusted basis.

Net revenue rose 4.8 percent in the quarter, to $460 million. The company Company cited strong sales of its Cape
Cod popcorn, Snyder's of Hanover Sweet and Salty pretzel pieces and Snack Factory pretzel crisps.

Snyder's-Lance said it expects to post full-year 2014 earnings of between $1.10 and $1.18 a share.

Snyder's to reduce employee workforce

Snyder's-Lance sells private-label business, acquires Baptista's Bakery

Snyder's-Lance revenue increases by 4.4 percent in Q1

_    (c)2014 York Daily Record (York, Pa.) Visit York Daily Record (York, Pa.) at www.ydr.com Distributed by MCT
Information Services


Load-Date: August 8,2014


   End of Document




       Case
       Case3:17-cv-00652-KDB-DSC
            3:17-cv-00652-RJC-DSC Document
                                  Document 71-4
                                           42-3 Filed
                                                Filed 06/14/19
                                                      10/29/18 Page
                                                               Page 237 of325
                                                                    68 of  324
       BLOG: Decaturade: Decatur Brews News: St. Louis Craft Beer Week
                                                        Decaturade
                                             July ~6, 2014 Saturday 2:47 AM EST


Copyright 2014 Newstex LLC All Rights Reserved

Length: 430 words
Byline: Jim Vorel

Body


Jul 25, 2014 (Decaturade:http://herald-review.com/blogs/decaturade/ Delivered by Newstex)
 July    25--[                                                http://bloximages.chicag02.vip.townnews.com/herald-
review.com/contentltncms/assets/v3/editorial/0/1 c/01 c5e9aa-143c-11 e4-aeab-
001 a4bcf887a/53d2c1 00470be.preview-620.jpg]
 There's a reason I usually request one of my vacation weeks from the Herald Review roughly around the second
weekend of May, and it's because that time period typically coincides with Chicago Craft Beer Week. It's a
wondrous, magical time to be in the city as a craft beer fan, when seemingly every bar and restaurant in town takes
special time and effort to acknowledge not only the popularity of craft beer on a national scale but all the creativity
and exciting developments being made in local brewing. That week represents the very best in Chicago's own beer
community.

 St. Louis has had its own beer week going since 2009 now, and judging from the website
[http://www.stlbeerweek.coml] it looks to capture the same sort of aesthetic. I've never visited it before, but I will this
weekend when it kicks off on Saturday, running all the way until Sunday, Aug. 3. I won't have time to visit many of
the events, but at the very least I intend to hit "Sour Saturday," featuring a collection of tart, sour ales.
 These events are some of the best ways to get to know the character of a city's brewing community, and they're
remarkably effective in raising awareness among local residents of all the small breweries that are now surrounding
them these days. St. Louis is a great contender for such an event, because it's a few years into a serious beer
renaissance. As of 2009 when this event began, St. Louis wouldn't have been considered one of the country's
better beer cities, but that has changed. Today, breweries such as Urban Chestnut, Four Hands, Civil Life,
Perennial and 2nd Shift have carved out an entirely new reputation for the town best known as being the U.S.
headquarters of Anheuser Busch ... which is of course operated out of Belgium and Brazil these days, by the way.

 If you do decided to visit, let me recommend one place for you: Burger/milkshake/craft beer haven Bailey's Range,
located in downtown St. Louis. Their special burger in honor of St. Louis Craft Beer Week has the following:
"Candied hop bacon jam, red onion, sharp cheddar, porter grain mustard, pretzel crisps." Yes, please. That's
some prime Eating Badly material, right there.
 _     (c)2014 the Herald Review (Decatur, III.) Visit the Herald Review (Decatur, III.) at           www.herald-
review.com Distributed by MCT Information Services


Load-Date: July 25,2014


  End of Ducument




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-3
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 113
                                                                   238 of
                                                                       of 325
                                                                          324
 Look Out George Foreman, Bethenny Frankel Is Talking Kitchen Appliances
                              -- WSJ Blog
                                                Dow Jones Institutional News
                                              July 11,2014 Friday 3:44 PM GMT


Copyright 2014 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2014, Dow Jones & Company, Inc.



  C    DOW JONES NE


Length: 771 words
Byline: By Suzanne Vranica

Body


In 2011, reality TV star Bethenny Frankel sold her popular low-calorie Skinnygirl spirits line to Beam Inc.

Now the 43-year old entrepreneur is looking to slap the Skinnygirl name on everything from hummus to vitamin
supplements to kitchen appliances.

ConAgra Foods has paid Ms. Frankel to license the Skinnygirl brand for a new line of Orville Redenbacher
microwave popcorn that the company says will hit store shelves this month. The snacks will carry both brand
names.

The food company declined to reveal the terms of the deal other than to say it's a three-year licensing agreement.

ConAgra is teaming up with Ms. Frankel, who was on the original "Real Housewives of New York," in hopes she
can help its popcorn brand be more appealing to younger consumers, said Chris Sinta, director of partnership and
sponsorships at ConAgra.

The Wall Street Journal's Advertising Editor, Suzanne Vranica, talked to Ms. Frankel about her latest deal and how
she intends to keep herself in the public eye after her talk show was canceled.

WSJ: Why popcorn?

Ms. Frankel: I am always looking for a good partner and places where I think there is a void. My initial success in
cocktails was because there was a problem that needed to be solved. Women wanted to drink but not feel guilty
about it.

Microwave popcorn is convenient but it's something that can be fattening. It's unnecessary.

WSJ: How does this deal affect your relationship with Beam?




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-3
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 120
                                                                   239 of
                                                                       of 325
                                                                          324
             Look Out George Foreman, Bethenny Frankel Is Talking Kitchen Appliances -- WSJ Blog

Ms. Frankel: When I sold to Beam--I am still partners with them-- I only sold the cocktails business. The reason I
sold to Beam was because of their distribution and marketing power. I knew they would spend all of this money to
market the Skinnygirl brand and I could piggyback on that and build an entire brand.

WSJ: What other products does Skinnygirl offer now and what's coming?

Ms. Frankel: I am doing snacks such as pretzel crisps and pita chips. There are non-alcoholic beverages called
Skinnygirl Sparklers. I have a line of dips such as hummus, French onion and even salsa that are just launching. I
am working on coffee that is not out yet and working on salad dressings and ice cream.

We also have a kitchen appliance coming out. It will be a health problem-solving product such as a personal
blender. Blending will take over juicing.

WSJ: Is Orville Redenbacher the first co-branded product you've done?

Ms. Frankel: I usually don't co-brand where there is another name on the package. The only other one I have done
is Skinnygirl Sparklers when I partnered with Arizona Beverage Co.

WSJ: Some conservative marketers are still wary of advertising on reality programs, yet you have been successful
at landing endorsements and marketing deals with corporate America. Why?

Ms. Frankel: I have worked with brands such a Hanes, Clorox and Pampers. They know that moms curse and they
are real. It's the women who are buying their products. They [corporations] have always liked that I am pretty
straightforward and real.

Beam got into business with me knowing that I was going to get into other categories, but they trusted that I
wouldn't F----up the brand and I trust them owning that one piece.

WSJ: Sales of the Skinnygirl alcohol brands have seen some softness. What do you attribute that to?

Ms. Frankel: The ready-to-drink category was a dead category. No one was drinking ready-made margaritas. I was
the first person to make that category come alive. There were also tons of cheater brands and that takes away
some of your business. You have to expect it [a slowdown] when you come out like gangbusters.

WSJ: How can you keep your brand popular now that your talk show has been canceled?

Ms. Frankel: The brand can stand on its own. There are many people who know Skinnygirl and have no idea who I
am and that is the goal. I don't want a brand to live off Bethenny. I do have a couple of other TV offers but don't
want to make a rash decision. I don't want to do something that isn't authentic.

A lot of reality stars have learned that just being famous is not enough to move product. You have to be in business
with real good partners. You have to have distribution partners that also have marketing muscle. Shelf space is
everything.

WSJ: Any chance you will sell off the food brands?

Ms. Frankel: No. If someone was going to come buy this company--not saying I want that-- but big companies like
Procter & Gamble, Unilever or ConAgra, they want companies that are whole, not just one piece. Beam was my first
big move. I am not looking to sell off pieces of it.

 More at The Wall Street Journal's CMO Today blog,      http://blogs.wsj.com/cmo/

(END) Dow Jones Newswires

July 11, 2014 11 :44 ET (15:44 GMT)




     Case
     Case 3:17-cv-00652-KDB-DSC Document 42-3
          3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                              Filed 10/29/18
                                                    06/14/19 Page
                                                             Page 121
                                                                  240 of
                                                                      of 325
                                                                         324
              Look Out George Foreman, Bethenny Frankel Is Talking Kitchen Appliances -- WSJ Blog



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: July 12, 2014


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-3
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 122
                                                                   241 of
                                                                       of 325
                                                                          324
            United States: Pretzel Crisps Found Generic And Unregistrable
                                                 Mondaq Business Briefing
                                                 July 9,2014 Wednesday


Copyright 2014 Mondaq Ltd. All Rights Reserved




rnandaq
Length: 694 words
Byline: Jennifer Insley-Pruitt




Frito-Lay North America, Inc. v. Princeton Vanguard, Inc., 109 U.S.P.Q.2d 1949 (T.TAB. 2014)

In a precedential decision released February 28, 2014, the Trademark Trial and Appeal Board ("TTAB" or the
"Board") found that PRETZEL CRISPS was generic and could not be registered as a trademark. Princeton
Vanguard, LLC, which had registered PRETZEL CRISPS for "pretzel crackers" in International Class 30 on the
Supplemental Register in 2005, applied to register the mark on the Principal Register in 2009. Frito-Lay North
America, Inc. ("Frito Lay") opposed the 2009 application based on genericness, and also petitioned to cancel the
2005 supplemental registration on the same ground. Following trial, the TT AB ruled in favor of Frito Lay.

Frito Lay and Princeton Vanguard compete in the field of salty pretzel snacks. Princeton Vanguard, a family-owned
New Jersey company, introduced flat pretzels under the mark PRETZEL CRISPS in 2004, and the product grew to
a $100 million-a-year brand by 2011. Frito Lay, meanwhile, markets ROLD-GOLD brand pretzels.

Before the TTAB, Princeton Vanguard argued that the PRETZEL CRISPS mark should be analyzed as a unified
phrase comprised of terms not previously used together under the standard set forth in In re American Fertility
Society, 188 F.3d 1341, 1347 (Fed. Cir. 1999) ("American Fertility"). Under the American Fertility standard, the
Board "cannot simply cite definitions and generic uses of the constituent terms of a mark; it must conduct an inquiry
into the meaning of the disputed phrase as a whole." In re Dial-A-Mattress Operating Corp., 240 F.3d 1341 (Fed.
Cir. 2001). Frito Lay argued that PRETZEL CRISPS is a compound term to be analyzed under the standard
established in In re Gould Paper Corp., 834 F.2d 1017 (Fed. Cir. 1987) ("Gould"). Under the Gould test, when a
proposed mark is a combination of two or more terms in ordinary grammatical construction and communicates no
more than the common meaning of the individual components of the term, genericness can be established with
evidence of the meaning of the constituent terms. The Board agreed with Frito Lay, finding "no additional meaning
added to 'PRETZEL CRISPS' in relation to 'pretzel crackers,' when the individual terms are combined," and
therefore analyzed the mark as simply a combined term under Gould rather than as a unified phrase.

In support of its argument for genericness, Frito Lay introduced dictionary evidence of the use of "crisps" for
"crackers," as well as evidence of industry use of the words as synonyms, including in connection with such players
as Special K Cracker Crisps and Triscuit Thin Crisps. Frito Lay further showed that Princeton Vanguard itself had
employed "crackers" and "crisps" interchangeably on nutritional information, indicating that even Princeton
Vanguard considered the words synonymous.




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-3
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 127
                                                                   242 of
                                                                       of 325
                                                                          324
                          United States: Pretzel Crisps Found Generic And Unregistrable

Both parties also did Teflon-type consumer surveys of genericness following the model first described in E.I.
DuPont de Nemours & Co. v. Yoshida International, Inc., 393 F. Supp. 502 (E.D.N.Y. 1975). As part of their Teflon
surveys, the parties read aloud to survey participants lists of generic and trademarked product names, and asked
the respondents to indicate whether a given product name was generic or a brand. In the end, though, it appeared
the Board gave little credence to either survey and ruled based on evidence submitted by Frito Lay of dictionary
definitions, use by the public, and use by Princeton Vanguard itself. The Board noted that it performed its analysis
under the "compound term" standard laid out in Gould, but that it would have reached the same conclusion under
the more stringent "unified phrase" standard of American Fertility.

On April 22, 2014, Princeton Vanguard appealed the Board's decision to the Federal Circuit. We are monitoring the
case and will report further once the appeals court ruling is issued.

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

Ms Jennifer Insley-Pruitt
Fross Zelnick Lehrman; Zissu, P.C.
866 United Nations Plaza
New York
NY 10017
UNITED STATES



Load-Date: July 9, 2014


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-3
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 128
                                                                   243 of
                                                                       of 325
                                                                          324
            r
            ~             Dr. laquinta: Whafs healthy in the snack aisle?
                                             Marin Independent Journal (California)
                                                       June 1, 2014 Sunday


Copyright 2014 Marin Independent Journal, a MediaNews Group publication All Rights Reserved

Section: NEWS; Health; Lifestyle
Length: 767 words
Byline: Dr. Salvatore laquinta

Body


As I jogged up and down the snack aisle of my local grocery store I noticed a strange game playing out on the front
of almost every bag of chips, pretzels, cheese balls and the like. Each bag touted why it was better than some
unnamed competitor: "40 percent less fat than regular potato chips," "Only 1.5 grams of fat," "A full serving of
vegetables in every ounce," "Zero Trans Fat" or, my favorite, "The Smart Choice."

I almost wished cigarette labels were allowed to do the same. Because then it would be easier to see the irony in
the situation. Such labels might say: "Only 1 gram tar per serving" or "Less toxic than Chernobyl" or even "Fat free."

But I get it, nutritionists have vilified the products of the snack aisle. And I understand why. They would much prefer
the masses eat celery. But facts are facts, people don't crave celery. People like using celery as a spoon to eat
whatever they can dip it into. This article is for the few of us that will not completely eliminate an occasional
unhealthy snack from our lives.

The snack advertisers know your dedication to eating healthy, that's why they plaster the fronts of the bags with
health "facts" about their products. But are any of them truly healthy? Is one better than the other?

Pretzel versus chip?

The upside of pretzels is that they have less fat per ounce than potato chips. And less calories per ounce. Most
popular pretzel brands have about 110 calories per ounce and 0 to 15 calories from fat. If you add in flavors, you'll
see a bump in calories and fat (think honey mustard).

Potato chips often have about 145 calories an ounce, with 90 of those calories coming from fat. And chips often
have saturated fat another no-no.

So, ounce for ounce, pretzels win. But that might not be good enough. Pretzels lack the very things that promote
satiety: fat, protein, fiber, or resistant starch. And if you don't feel full, you might just keep on eating. Or you might
dip the pretzel into something fatty, negating the benefit altogether. Take a close look at the front of the bag of
Pretzel Crisps it shows a slice of salami and cheese on top of the pretzel. Adorned with add-ons pretzels become
a big loser ... or you become a big gainer.

Baked chip versus regular?

Comparing Baked Lay's to Classic Lay's shows a big reduction in fat, but calorie count is still higher than pretzels
(120 calories an ounce) because of the increased carbohydrates. Compare the labels, Classic Lay's has just three
ingredients potatoes, vegetable oil, salt. Baked Lay's has corn starch, sugar, corn sugar and soy lecithin. Sure the
calorie count wins, but I have to admit I like the simple purity of the bad guy.




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-3
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 205
                                                                   244 of
                                                                       of 325
                                                                          324
                                   Dr. laquinta: What's healthy in the snack aisle?

What about sweet potato chips?

Only for flavor. They have identical calories and fat content as regular potato chips. Sweet potato chips are high in
vitamin A, something lacking in regular potato chips.

Tortilla chips?

Same as potato chips from a calorie standpoint, but potato chips give you 10 percent of your recommended daily
allowance of potassium. Tortilla chips don't have any. I give the edge to potato chips. But if you are dipping those
tortilla chips into homemade salsa, now you've found an edible spoon for eating a healthy (but salty) low-cal
concoction of tomatoes, onion and cilantro.

Popcorn?

It's all over the place. You can find popcorns with far more salt, calories and fat per ounce than any of the above
snacks. Or you can pop it yourself and control exactly how much gets added on. One cup of air-popped white
popcorn with nothing on it is only 31 calories. Behave yourself with the salt and butter and you might have a snack
aisle winner.

What does all of this mean?

If you have the self-control to limit yourself to only 1 ounce or less a day of these generally unhealthy snacks, then
have whatever one you love. To save 30 calories by eating a "healthier" alternative seems negligible during the
course of a day. You can make that up by fidgeting more. The important thing to realize is that these should not be
every day foods and not consumed in excess.

And of course, there are far healthier snack alternatives. Fruits and veggies have lower calorie counts and make
you feel fuller than eating potato chips. Watermelon, carrots, grapes, apples and bananas are all great alternatives.
A little food for thought as you work way through the smorgasbord at the upcoming summer barbecue or mosey
down the aisles of your grocery store.

Dr. Salvatore laquinta is a head and neck surgeon at Kaiser Permanente San Rafael and the author of "The Year
They Tried To Kill Me." He takes you on the Highway To Health every third Monday.



Graphic


Beware of snacks that promote how healthy they are. (Michael Tercha/Chicago Tribune)

Dr. Sal laquinta Robert Tong


Load-Date: June 3, 2014


  End of nO~llml'nt




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-3
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 206
                                                                   245 of
                                                                       of 325
                                                                          324
Case
Case 3:17-cv-00652-KDB-DSC Document 42-3
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 319
                                                             246 of
                                                                 of 325
                                                                    324
Case
Case3:17-cv-00652-KDB-DSC
     3:17-cv-00652-RJC-DSC Document
                           Document 71-4
                                    42-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 247
                                                             27 ofof195
                                                                     324
Case
Case3:17-cv-00652-KDB-DSC
     3:17-cv-00652-RJC-DSC Document
                           Document 71-4
                                    42-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 248
                                                             28 ofof195
                                                                     324
Case
Case3:17-cv-00652-KDB-DSC
     3:17-cv-00652-RJC-DSC Document
                           Document 71-4
                                    42-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 249
                                                             29 ofof195
                                                                     324
Case
Case3:17-cv-00652-KDB-DSC
     3:17-cv-00652-RJC-DSC Document
                           Document 71-4
                                    42-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 250
                                                             30 ofof195
                                                                     324
Case
Case3:17-cv-00652-KDB-DSC
     3:17-cv-00652-RJC-DSC Document
                           Document 71-4
                                    42-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 251
                                                             31 ofof195
                                                                     324
Case
Case3:17-cv-00652-KDB-DSC
     3:17-cv-00652-RJC-DSC Document
                           Document 71-4
                                    42-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 252
                                                             32 ofof195
                                                                     324
Case
Case3:17-cv-00652-KDB-DSC
     3:17-cv-00652-RJC-DSC Document
                           Document 71-4
                                    42-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 253
                                                             33 ofof195
                                                                     324
Case
Case3:17-cv-00652-KDB-DSC
     3:17-cv-00652-RJC-DSC Document
                           Document 71-4
                                    42-4 Filed
                                         Filed 06/14/19
                                               10/29/18 Page
                                                        Page 254
                                                             34 ofof195
                                                                     324
                                How to Find Happiness After Heartbreak
                                                                Seventeen
                                                            April 1, 2014


Copyright 2014 Hearst Communications Inc. All Rights Reserved

Section: AND; Pg. 128; Vol. 73
Length: 1731 words
Byline: Lea Michele


Amy Spencer

Body


From judge-y jerks in high school to the devastating tragedy in her love life, lea has had to learn to work through
pain to find a happier place. but her lessons will help you overcome anything.

On Lea: Top, Charlotte Ronson; stud earrings, Lea's own; gold earrings, Kelly Wearstier; ring, Bing Bang NYC.

Picture your life: You have great friends, go to the coolest parties, and have big plans for your future-your life is the
best. But what if something turned everything upside down and ripped apart your happiness? Maybe your parents
announce they're getting a divorce, or a friend is involved in a serious car accident. When something terrible
happens, it sends you into a tailspin of emotions-sadness, confusion, even anger. How long those feelings last is
different for everyone, and you won't ever forget what happened, but at some point that hurt has to get locked away
in a box so that you can get back to being you. Lea Michele understands that better than anybody.

The last eight months, since Lea's love, Cory Monteith, died, have obviously been the most heartbreaking that Lea
has ever experienced. But according to the Glee star, she's been fighting past pain to find joy since she was in high
school.

Right after high school, before everyone knew who Lea was, she was totally content living in New York, starring on
Broadway, and dating a guy she liked but then he dumped her. "I was devastated," she says. But instead of
crumbling, she called a friend who was living in Los Angeles. "I told him, 'I can't believe he broke up with me for the
10th time. I'm done! I need to get out of New York!'" Lea explains. "So the next day, I got on a plane to Los
Angeles." It was on that trip that she was randomly invited to have dinner with Ryan Murphy, who was working on
an idea for a show about a high school glee club. He liked Lea so much that he wrote the part of Rachel Berry with
her in mind, and the rest is, well, Gleek history. "What I learned is that you have to be strong and have faith that
things will work out," she says.

But after Cory's death last year, Lea's strength and faith were tested in ways she never could have imagined. She
could have put off going to work on Glee, pushed back the album she'd just finished recording, and just curled up
on her bed and never left. But she chose to dig deep and refused to let the terrible tragedy keep her from ever
being happy again. "Grief is a very scary thing, and it can completely suck you in," she admits. "But I have to find
the light at the end of the tunnel, because I don't want to lose myself. I want to live my best life, not only for me but
for him too."

Finishing her new solo album, Louder, was part of that promise. She was done recording when Cory passed, but
she went back and added a song called "If You Say So," which is about Cory. "There are a lot of complexities that



      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-5 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 255 of137
                                                                   10 of  324
                                       How to Find Happiness After Heartbreak

come with losing someone-severe sadness but also severe anger," she says. "I was planning on spending my life
with this person, and the song explains all aspects of that loss."

Lea's music isn't the only way she has been keeping busy. She wrote a book that's part memoir, part life guide
called Brunette Ambition, which will be out on May 13. And, of course, there's another season and a half of Glee,
which will end next year. If Lea could write her character's happy ending, it would be Rachel winning a Tony Award
for Funny Girl with the glee club in the audience. And as for those spin-off rumors? She's into that too. "Let's do it,"
she says. "I think it could be Rachel living in New York and working on Broadway!"

Ultimately, Lea's dream for Rachel is no different than the wish she has for herself-to follow her passion and find
lasting happiness. Now she's sharing exactly how she plans on doing that.

BE TRUE TO YOU

"I was totally normal in high school. I would go to the mall after school and go to Victoria's Secret, Godiva, and
Houston's! But I never felt like I had to do what everyone else was doing. I wasn't into the crazy parties. I would say
that I was the least cool of all the cool kids, which allowed me to get by unscathed. High school can be messed up if
you're not accepted. It's scary! But I always thought, I'm going to do what's best for me. I did what I wanted and I
wasn't trying to match what others thought was cool."

DON'T LET PEOPLE TEAR YOU DOWN

"I was told to get a nose job and that I would never make it on television. But ambition is about not listening to those
people, and believing in yourself. It's about going for your goals no matter what. When I first got the Glee script,
even though I knew Ryan had written it for me, I was like, Oh, I'm not going to get it. They're going to give it to, like,
Vanessa Hudgens-she's so beautiful. That's just because of what people put in my brain. Now I look back, and I'm
like, Why did I ever think that way? Now if someone said I wasn't pretty enough, I would say, 'Shut the f*** up.'''

FIGURE OUT WHO YOU ARE

"I set out to make a really pop-heavy album that was fun and empowering-I love Katy Perry and Kelly Clarkson! But
then I found myself picking and writing these songs that were very emotional and dramatic. Louder has songs that
express extreme love and some pain. I look at it and think, That was my year. I didn't record any songs that I didn't
completely relate to."

CHECK IN ON YOURSELF

"I think people don't listen to themselves. It takes a lot of understanding of yourself to ask, Is this really making me
happy? I like to always check in on that. Am I just doing this because it's Saturday and all the girls want to go out?
Maybe I just want to be at home right now. Ninety percent of the time, I just want to be at home in bed! You can see
it in my eyes when something that I'm doing is really making me joyful."

KNOW YOUR WEAKNESSES

"You have to understand what your strengths and weaknesses are and not allow other people to tell you what they
are. My weakness is that if I don't do my best, I will fixate on it and obsess. That's something I'm working on,
because I have to learn that nothing is ever going to go perfectly. It's about reminding myself that I keep a
regimented life, and it's okay to color outside the lines."

FIND TRUE LOVE

"I only have happy memories of Cory. He was not his addiction-unfortunately, it won. But that wasn't who he was.
Cory made me feel like a queen every day. From the minute he said, 'I'm your boyfriend,' I loved every day, and I
thank him for being the best boyfriend and making me feel so beautiful. The way he would look at me and the things
he would say to me were really amazing. He was so supportive of everything I did. He loved being a good
boyfriend. I got to do more with him in the time we were together than people do in their whole lives. We saw the


      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-5 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 256 of137
                                                                   11 of  324
                                       How to Find Happiness After Heartbreak

world together. We have amazing memories. I'm so thankful for him for really letting me know how beautiful I am
inside and out. I felt so unstoppable. He set the bar very high. And I'll take that with me now for the rest of my life."

BUT ALSO BE OKAY WITH BEING BY YOURSELF

"In my relationship with Cory, we were very clear on having strong individual lives even within a relationship. Until
you have a life of your own, you're not going to really meet your person. It was because I had developed such a
great independent life that he and I got together, you know what I mean? And now, it's really important for me to
nurture my relationship with myself. You have to really be happy by yourself whether you're in a relationship or not.
And I love being alone, eating pretzel crisps, and watching anything on Bravo."

GET BODY CONFIDENT

"I'm very comfortable with my own body. I come from Broadway-everybody's naked on Broadway. I like to think of
myself as more granola. I'm not going to run around naked or anything like that unless I'm at my own home. Today,
I walked into my backyard and was standing out there naked for a while. Don't tell: My neighbors will freak out!"

SURROUND YOURSELF WITH WHAT YOU LOVE

"The things I post on Instagram are genuinely who I am and what I do: taking pictures when I'm on hikes, looking for
inspirational quotes and putting them up, making really great meals, hanging out with my closest friends, taking
baths. I feel very positive. And I keep my house very cozy. I love good smells-I have lavender candles lit throughout
my house and vanilla in my bedroom. I keep it all very Zen."

CREATE YOUR VERY OWN SUPPORT GROUP

"I took a good chunk of time to develop a really strong circle. I think in order to stay sane, you have to have a good
support system. These are the people who when my boyfriend passed away were the first ones at my house, and
they didn't leave my side. I'm thankful for the years I took to create that circle. You don't want to have to experience
a tragedy to make you realize something, but it was through that situation that I saw how powerful this unit I had
assembled was."

DON'T LET ANYTHING STOP YOU

"Ambition got me where I am today. It's who I am. I was born this way. I've always been striving to be better, learn,
and grow. So when I was approached to write a book, I thought about it and said, 'I'd love the opportunity to talk to
my fans about the concept that you don't have to fit a perfect mold to do what you want.' That's Brunette Ambition.
It's about going for your goals no matter what obstacles come your way."

THE BEST YOU CAN BE

"I still get so nervous before I perform. I have always been that way and I hope that I always will be. I think those
nerves really are excitement. But to help, I have this big ritual of getting myself ready. I warm up, I steam my voice, I
have my tea, I meditate, and I practice. The best thing to do is to be the most prepared you can be-if you do that,
then you've done your job. You can say, I've done everything I can to make this as good as it can be. And then you
just have to leave it up to the universe. That's how I try to live every single day, saying, I'm going to do the best I
can today."

On Lea: Top, ASOS; hair pin, Jennifer Behr.

On Lea: Top, Novis; skirt, RVN; bracelet, Joomi Lim.

"I'm doing the best I can to make things good in my life."

On Lea: Top, Milly; earrings, Bing Bang NYC.




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-5 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 257 of137
                                                                   12 of  324
                                    How to Find Happiness After Heartbreak

Fashion Stylist: Lara Backmender at Kate Ryan, Inc. Hair: Mark Townsend at http://www.Starworksartists.com.
Makeup: Melanie Inglessis at the Magnet Agency for L'Oreal. Manicure: Jenna Hipp for Nailing Hollywood.

"1 only have happy memories of cory."



Load-Date: August 13, 2014




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         42-5 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 258 of137
                                                                  13 of  324
                                    Hot and Spicy Artichoke Spinach Dip
                                                 Chicago Daily Herald
                                              March 5, 2014 Wednesday


Copyright 2014 Paddock Publications, Inc.

Section: FOOD; Pg. 5
Length: 303 words

Body


1 tablespoon olive oil

1 1/2 cups finely chopped yellow onion

1 tablespoon minced garlic

1 can (13.75 ounces) artichoke hearts, drained

1 box (10 ounces) frozen chopped spinach, thawed and squeezed dry

4 ounces Neufch,'Hel (low-fat cream cheese)

1/2 cup low-fat sour cream

2 tablespoons low-fat mayonnaise

1 ounce freshly grated Parmigiano-Reggiano (about 3/4 cup grated using a wand-style grater)

1/2 cup medium chopped mild Peppadew peppers (about 2 ounces), or medium chopped roasted red peppers

1/2-1 teaspoon red pepper flakes, or to taste

Kosher salt

Crackers or low-fat pita crisps, to serve

Heat the oven to 375 degrees. Coat an 8-inch square baking pan with cooking spray.

In a medium skillet over medium-low, heat the oil. Add the onion and saute, covered, stirring occasionally, for 8
minutes. Uncover the pan and continue cooking, stirring occasionally, until the onions are golden brown, about
another 5 minutes. Add the garlic and cook, stirring, for 1 minute. Remove the pan from the heat and set aside.

In a food processor, pulse the artichokes until they are medium chopped, then transfer them to the skillet.

In the food processor combine the spinach, cream cheese, sour cream, mayonnaise and half of the Parmigiano-
Reggiano, then process until mixed. Add the mixture to the skillet, along with the peppers and pepper flakes. Stir
well, then season with salt.

Transfer the mixture to the prepared pan, sprinkle the remaining cheese over the top and bake on the oven's middle
shelf for 15-20 minutes, or until it is bubbling at the edges. Serve immediately with pretzel crisps, crackers or low
fat pita crisps.



       Case
       Case3:17-cv-00652-KDB-DSC
            3:17-cv-00652-RJC-DSC Document
                                  Document 71-4
                                           42-5 Filed
                                                Filed 06/14/19
                                                      10/29/18 Page
                                                               Page 259 of137
                                                                    29 of  324
                                        Hot and Spicy Artichoke Spinach Dip

Makes about 4 cups.

Nutrition values per 1/2 cup: 150 calories, 9 9 fat (4 9 saturated), 13 9 carbohydrate, 4 9 fiber, 2 9 sugar, 7 9
protein, 20 mg cholesterol, 540 mg sodium.

Sara Moulton for The Associated Press


Load-Date: March 5, 2014




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         42-5 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 260 of137
                                                                  30 of  324
                      Easy Super Bowl snacks so you can watch the game
                                                   Great Falls Tribune (Montana)
                                             January 29,2014 Wednesday, 1 Edition


Copyright 2014 Great Falls Tribune All Rights Reserved

Section: LIFE; Pg. L 1
Length: 285 words
Byline: By, Sydne George

Body


Super Bowl Sunday is upon us, and Special of the Day has you covered with a few make-ahead-and-enjoy-Iater
snacks for the big game.

Requiring minimal ingredients and limited prep time, these super simple snacks are sure to score big with fans of
any persuasion. Toss together a batch of Parmesan Thyme Popcorn and whip up a Stadium Snacker, then kick
back and relax knowing you're ready for action on Game Day.

PARMESAN

THYME POPCORN

Makes about eight cups

76.3-gram bag of microwave popcorn

2 tbsp. butter, melted

1 tbsp. dried thyme

y.j   cup Parmesan cheese, grated

Grind thyme in food processor until fine. Combine ground thyme and Parmesan in small bowl and stir to combine
thoroughly. Pop popcorn according to package instructions. Transfer popped popcorn to medium-sized brown
paper bag. Add melted butter, fold bag over to close and shake to coat, distributing evenly. Add Parmesan thyme
mixture, fold bag over to close and shake to distribute evenly. Serve in food cones or individual bags. Garnish with
a fresh thyme sprig. Enjoy!



STADIUM SNACKER

Serves 10-12

2 8-ounce packages cream cheese, softened

1 cup smooth peanut butter

2tbsp. honey

1/8 tsp. salt


        Case
        Case 3:17-cv-00652-KDB-DSC Document 42-5
             3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                 Filed 10/29/18
                                                       06/14/19 Page
                                                                Page 104
                                                                     261 of
                                                                         of 137
                                                                            324
                               Easy Super Bowl snacks so you can watch the game

2 tbsp. cream

% cup honey roasted peanuts, chopped

Pretzel crisps, for serving

Celery sticks, for serving

Beat cream cheese, peanut butter, honey, salt and cream in bowl of electric mixer until well-mixed and fluffy.
Transfer to serving platter and smooth spread into the shape of a football. Sprinkle with chopped honey-roasted
peanuts. Arrange pretzel crisps and celery sticks around edges of platter with a spreader. Enjoy!

Sydne George can be reached at sydnegeorge@hotmail.com Her recipes from "Special of the Day" are archived at
http://sydnegeorge.com/blog/.


Load-Date: February 13, 2014


  End of Document




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-5
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 105
                                                                   262 of
                                                                       of 137
                                                                          324
                                                  CHEESE THE DAY
                                                       Tampa Bay Times
                                   January 29,2014 Wednesday, North Pinellas Edition


Copyright 2014 Times Publishing Company All Rights Reserved




tiatllpa Batt tiiUltS
  lampab
Section: TASTE; Pg. 6E
Length: 907 words
Byline: JANET K. KEELER, Times Food and Travel Editor
Highlight: No Super Bowl party is a real party without a rich and delicious dip to dig into. Grab the pretzels and
chips.

Body


Today, we know something about Super Bowl XLVIII that we didn't know when preseason games started way back
in August. We know that crab and beer need to be on the menu because the Seattle Seahawks will be playing the
Denver Broncos in Sunday's game. (6:30 p.m. kickoff, Fox, from MetLife Stadium in East Rutherford, N.J.)

Beer? When isn't beer on a football party menu?

Yeah, it's there for drinking, but since Denver is one of the nation's hot spots for microbreweries, and home to the
annual Great American Beer Festival (Oct. 2-4), think about adding beer to food. (Seattle's no slouch in the
microbrew arena either.)

So to satisfy the beer requirement, we recommend Beer Dip. And if you can't get your hands on Dale's Pale Ale,
brewed in Longmont not far from Denver, go for another mild beer. I like Rolling Rock, but to salute the growing
Tampa Bay craft beer movement, make the herby dip with Cigar City Brewing's Invasion Pale Ale.

So beer, check.

Now the crab. Seattle, like San Francisco, whom the Sea hawks beat for the Super Bowl berth, is known for its
Dungeness crab. The sweet meat is typically pried from the shell, dragged through melted butter and devoured.
Alaskan king crab is on plenty of Seattle menus, too.

A great way to stretch expensive crab for a party crowd is to incorporate it into dip. In fact, dip is a required offering
at any party, football-centric or not. Today, we recommend several dip recipes that will work as totable potluck
contributions or as yet another dish on your own party table.

Dips can be made in advance. Even hot dips can be assembled a day ahead and baked just before guests arrived.
Make sure you bring ice-cold glass baking dishes to room temperature before putting into a hot oven or you'll risk
cracks or worse.

We won't be so picky about what crab is headed for our dip. At Christmas, I used some expensive lump crab for a
hot dip that got great praise all around. It also set me back about $60 at the fish market. Well, it was the holidays.



      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-5
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 108
                                                                   263 of
                                                                       of 137
                                                                          324
                                                  CHEESE THE DAY

I've had good luck with pasteurized crabmeat purchased at the seafood counter at the grocery store. Again, I let my
wallet guide me. If I am flush, I go for the most lump meat, and mix with claw or backfin.

You can use canned crabmeat, too. I find this the least satisfying because the meat itself breaks apart and
becomes almost like canned tuna. Whatever kind you use, mix it gently to keep the meat in pieces as big as
possible.

Crackers and other salty, sturdy dippers, like pita and bagel chips, are good with hot dips. But don't forget the
crudites: Cold, fresh and crunchy vegetables are always welcome on a party menu that trends toward over-the-top.

Crab not on the budget? Consider Loaded Baked Potato Dip, for which the potato comes from the chips; there are
no spuds in the mixture. Another party favorite no matter what teams are in the Super Bowl is Buffalo Chicken Wing
Dip. (It would certainly be perfect if the Buffalo Bills could ever make it to the big show.) This dip pulls together all
the flavors of wings without the mess of the bones. Ice-cold celery and sturdy crackers are great dippers.

Janet K. Keeler can be reached at jkeeler@tampabay.com Follow @RoadEats on Twitter .
.... .
EASY

Loaded Baked Potato Dip

Don't look for potato in the ingredient list. There isn't any. The potato comes from the chips that you use as dippers.
Sturdy potato chips work best.

16 ounces sour cream

16 slices (12-ounce package) bacon, cooked and crumbled

8 ounces sharp cheddar cheese, shredded (about 2 cups)

1/3 cup thinly sliced scallions or chives

Combine all ingredients in a medium bowl and refrigerate for at least 1 hour before serving to allow flavors to meld.
Garnish with extra shredded cheese, crumbled bacon and chopped chives. Serve with your favorite potato chips or
pretzel crisps. Dip can be stored in an airtight container in the refrigerator for up to 1 week.

Makes 4 cups.

Source: Browneyedbaker.com
......
EASY

Beer Dip

This thick dip is best served with sturdy pretzel rods.

1 package Hidden Valley dip mix (original flavor)

2 (8-ounce) packages cream cheese, softened

6 ounces beer

6 ounces shredded cheddar cheese




         Case
         Case 3:17-cv-00652-KDB-DSC Document 42-5
              3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                  Filed 10/29/18
                                                        06/14/19 Page
                                                                 Page 109
                                                                      264 of
                                                                          of 137
                                                                             324
                                                  CHEESE THE DAY

In a medium bowl, blend dip mix, cream cheese and beer until smooth. Stir in shredded cheese. Refrigerate for
about an hour before serving.

Makes 3 cups.

Source: Tailgating.com

***

EASY

Hot Crab Dip

1 pound jumbo lump crabmeat, free of shells

1 cup grated pepper jack cheese

3/4 cup mayonnaise

1/4 cup grated Parmesan

1/4 cup scallions, minced, optional

5 to 6 roasted garlic cloves or 2 cloves minced

3 tablespoons Worcestershire sauce

2 tablespoons fresh lemon or lime juice

1 teaspoon hot pepper sauce

1/2 teaspoon dry mustard

Salt and pepper

Preheat oven to 325 degrees.

Combine all of the ingredients in a casserole and gently stir until thoroughly mixed. Bake for 40 minutes. Serve hot
with crackers or toast points.

Source: Food Network

***

EASY

Buffalo Chicken Wing Dip

2 (8-ounce) packages cream cheese, softened

112 cup blue cheese

1/2 cup hot wing sauce (or less, if you don't want it so spicy)

112 cup chopped celery

2 cups cooked, shredded chicken

1 cup shredded cheddar cheese


      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-5
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 110
                                                                   265 of
                                                                       of 137
                                                                          324
                                              CHEESE THE DAY

Preheat oven to 350 degrees.

In a large bowl, beat cream cheese with blue cheese on low speed until well incorporated. Add wing sauce and mix
well. By hand, stir in celery and chicken until evenly incorporated.

Spread in shallow casserole dish that can also be used as a serving piece. Layer with shredded cheddar cheese
and bake for 30 minutes.

Source: Tampa Bay Times



Graphic


PHOTO - SCOTT KEELER - Times: Don't have a favorite in this year's Super Bowl game? This Loaded Baked
Potato Dip scores.


Load-Date: January 29, 2014


  End or DOl'Ufllrm




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-5
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 111
                                                                   266 of
                                                                       of 137
                                                                          324
                     Get moving on your healthy family resolutions in 2014
                                          The Daily Post-Athenian (Athens, Tennessee)
                                                    January 10, 2014 Friday


Copyright 2014 The Daily Post-Athenian
Distributed by Newsbank, Inc. All Rights Reserved

Section: LIFESTYLES
Length: 733 words

Body


If good eating and exercise habits are formed at home, they can last a lifetime. Use these tips to teach your kids the
importance of staying active and eating nutritious, great-tasting food:

Good foods in; bad foods out.

 Make small changes. When kids are young, you have the advantage because they eat at least half their meals at
home. If you stock your cupboards and fridge with nutritious foods and toss out the junk, then your whole family will
be eating the same healthy foods. Shop for fat-free or reduced-fat dairy (milk, yogurt, and cheese) and lean protein
sources (skinless poultry, fish, turkey sausage and bacon, and so on), and have freshly washed vegetables and
fruit available at all times.

 Last week, I made my kids some turkey bacon and turkey sausage. My 15-year-old told me she wanted whichever
one was the "right" animal. These changes aren't easy but definitely possible (even with teenagers).

Lean up the family favs.

 Sitting down to regular meals as a family is a great way to connect with one another and offers the opportunity to
instill proper eating habits in your children at an early age.

 Learn to make leaner versions of your kids' favorites, like tacos with ground turkey, pizza with toasted whole-wheat
crust or Ezekial brand tortillas and reduced-fat mozzarella cheese, baked sweet potato fries, and "unfried" chicken
fingers.

 I have personally tried all of these. At this point, I'm pretty confident that I could serve pizza with a cardboard crust
and my kids would eat it. The crispiest (and healthiest) crust is the Ezekial brand tortilla crust.

 To prep the crust, spray crust with olive oil spray. Sprinkle Italian seasoning lightly. Sprinkle garlic powder (not salt)
lightly. Spray crust on both sides lightly with olive oil spray. "Proof' the tortilla crust by poking holes in the crust.
Bake at 400 for two to three minutes to crisp and lightly browned. Proceed with typical pizza topping application.

 Minimize snacking.

 Constant snacking throughout the day can set kids up for weight gain and leave them uninterested in eating when
it's time to sit down for lunch or dinner. And if they're less hungry, they'll be less willing to try new foods -- like
vegetables!

 As a parent, it's important to set snacking guidelines: Try to stick to a consistent meal and snack schedule, spacing
snacks and meals at least two hours apart, allowing no more than two or three snacks a day, and limiting them to
about 150 calories apiece. Apple slices with peanut butter, low-fat yogurt with strawberries, air-popped popcorn,



       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-5
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 129
                                                                    267 of
                                                                        of 137
                                                                           324
                                Get moving on your healthy family resolutions in 2014

baby carrots and red pepper sticks with low-fat dip, and homemade trail mix made with whole grain cereal, nuts,
and dried fruit are all great options.

 One of my family's favorite snack options is Nutella. It's not perfect because it does have carbs, but it at least has
more protein than most snacks and it stays fresh. We utilize light pretzel crisps or pretzels themselves for dipping
in the Nutella.

Make the TV room a no-eating zone.

 Excessive TV watching leads to inactivity and mindless munching. So make the TV room a "no-eating zone" and
get the television sets out of your kids' bedrooms.

 Turn off the tube during mealtimes and try your best to limit overall TV watching to no more than two hours a day
(this includes non-academic computer activity and video games, as well). Your children will be more active and
well-rounded as a result.

 I have to say at our home that I'm in violation of this as much as anyone. However, my kids don't watch that much
television ... it's more about iGadgets for them.

If you must snack, see the previous tip on healthy snacks - although eating a tub of Nutella and a bag of pretzels
while watching "The Bachelor" isn't a good idea, even if it is Greg Moses' idea of a good time.

Get moving as a family.

 Not only does physical activity help with weight management, but it can boost self-esteem and encourage family
bonding. Kids, especially those struggling with their weight, like the acceptance they feel as part of a team. Go for
family bike rides (wait until it thaws out), toss a ball around in the back yard, join exercise classes together, follow
along with exercise videos, shoot ball at the Y - anything goes!



 Lee Montgomery is executive director of the Athens-McMinn Family YMCA and coordinator of McMinn Living Well,
a local health initiative. Learn more at athensmcminnlivingwell.wordpress.com


Load-Date: January 11,2014




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-5
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 130
                                                                   268 of
                                                                       of 137
                                                                          324
  Dessert Dreams I Salted Chocolate Covered Pretzel Nutella Turtle Cookies
                                                        stupid DOPE
                                           November 29,2013 Friday 3:50 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 320 words
Byline: Tamika Frye

Bod


Nov 29,2013 (stupidDOPE:http://stupidDOPE.com Delivered by Newstex)
                  http://stupidDOPE.com/2013/11/29/dessert-dreams-salted-chocolate-covered-pretzel-nutella-turtle-
cookies/idiot-proof-salted-chocolate-covered-pretzel-nutella-turtle-cookies-11
 As it is Thanksgiving and all, epic deserts should be the thought for the holiday. There are thousands and
thousands of recipes to choose from. This recipe for Salted Chocolate Covered Pretzel Nutella Turtle Cookies[1] is
definitely worth a try.

 The recipe calls for a combination of pretzel and chocolate. Pretzel Crisps are recommended as they are flat
enough to help build the foundation of the cookie with the salt and crisp of a pretzel. The cookie is stacked with
caramel, Nutella, pecans, chocolate, and more chocolate. The best thing about these cookies is that they do not
require any baking. Simply stack, sit, and serve. DELlSH! Check out the full recipe and 'How To' on Half Baked
Harvest[2].
 http://stupid DOP E. com/20 13/11/291dessert-d rea ms-sa Ited-ch ocolate-covered-pretzel-n utella-tu rtle-cookies/id iot-
proof-salted-chocolate-covered-pretzel-nutella-turtle-cookies-61             http://stupidDOPE.com/2013/11/29/dessert-
dreams-salted-chocolate-covered-pretzel-nutella-turtle-coOkies/idiot-proof-salted-chocolate-covered-pretzel-nutella-
turtle-cookies-41                http://stupidDOPE.com/2013/11 129/dessert-dreams-salted-chocolate-covered-pretzel-
nutella-turtle-cookieslidiot-proof-salted-chocolate-covered-pretzel-nutella-turtle-cookies-21
http://stupid DOPE .com/20 13/11 129/dessert-d reams-salted-chocolate-covered-pretzel-n utella-turtle-cookieslidiot-
proof-salted-chocolate-covered-pretzel-nutella-turtle-cookies-31
 Signed, Tamika Frye[3]
 [1]:         http://www.halfbakedharvest.comlid iot-p roof-sa Ited-choco late-covered-p retzel-n utella-tu rtle-cookiesl [2]:
      http://www.halfbakedharvest.com/idiot-proof-salted-chocolate-covered-pretzel-nutella-turtle-cookiesl [3]:
http://www.twitter.com/Ladyblogga


Load-Date: November 29,2013




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-6 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 269 of212
                                                                   20 of  324
     Sheila's Out Shopping: Check out fall's patterns; Checks and balances
                                                   Naples Daily News (Florida)
                                                   September 30, 2013 Monday


Copyright 2013 Collier County Publishing Company All Rights Reserved

Section: NEAPOLITAN
Length: 385 words

Body


It is still quite warm in Southwest Florida, but stores are featuring Halloween candy, pumpkins patches are
sprouting up and fall clothing with the look of autumn is being featured in lightweight fabrics. I found myself attracted
to the check patterns on pants, dresses and skirts. They balanced well with white or black accessories, or, if you
really want to add color, go for a splash of red. Banana Republic had its own colorful checks in the turquoise
houndstooth cardigan ($79.50)

I flipped for the jacket ($179) and flounced skirt ($98) from Ann Taylor that sports all the checks and prints of the
season. It makes a conservative suit fun.


 White House Black Market has a Chanel-style jacket ($148) in checks that goes with a shift dress ($150). The
dress has a black top and when combined with the jacket makes the outfit look like a suit. This store also has a
window pane pant ($88) that will give a new look to your wardrobe.


 If you like cropped pants Gap has a gray, blue and black check pair ($54.50) that will ease you into fall. They also
have a pair with a bolder look in a black-and-white window pane ($54.50). Larger squares are the pattern on this
black-and-white sweater ($44.95) that can be paired with solids and small print pants. If you are seeing too much
black and white try this navy and white shirt ($49.95) that will quickly feel like an old friend. Gap Inc. also has a
houndstooth scarf ($29.95) that can be worn all year. It will give you the look of fall without buying a complete outfit.


Check out a new look and balance your wardrobe with the feel of the new season.


Where to shop


" Ann Taylor, Waterside Shops, 5495 U.S. 41 N., Naples, 239-598-4454


" Banana Republic, Waterside Shops, 5555 U.S. 41 N., Naples, 239-597-3161


" Gap, Waterside Shops, 5495 U.S. 41 N., Naples, 239-598-1175


" White House Black Market, Waterside Shops, 5485 U.S. 41 N., Naples, 239-596-3356


IKE LIKES IT


 Ike found some new crisps that he liked.




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-6
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 130
                                                                   270 of
                                                                       of 212
                                                                          324
                       Sheila's Out Shopping: Check out fall's patterns; Checks and balances

 The verdict: Waiting for my turn in the deli department at Publix I noticed Stacy's Bake Shop crisps. I was attracted
to the Pretzel Crisps ($3.79, 5 ounces) because I really like pretzels. These didn't disappoint and on my next trip I
will try the banana nut and the herbed baguette.


Connect with Sheila Mesulam at www.naplesnews.com/staff/sheila_mesulam



Graphic


Houndstooth cardigan at Banana Republic Black and white sweater at the Gap Checked jacket at Ann Taylor
Checked cropped pant at the Gap Houndstooth scarf at the Gap


Load-Date: October 1, 2013


  Vl1d 1lf Dnemnent




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-6
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 131
                                                                   271 of
                                                                       of 212
                                                                          324
                         Pinterest to start offering ads as promoted pins
                                                       Social Fresh
                                          September 20,2013 Friday 12:21 AM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 374 words

Body


Sep 19, 2013 (Social Fresh:http://socialfresh.com Delivered by Newstex)
 In a blog post by company CEO Ben Silbermann today, Pinterest announced[1] that they are going to be rolling out
advertising with select partners.

 The announcement comes as no surprise, more of an 'it's about time' actually. Pinterest currently has around 70
Million total users, with roughly 80% of those users female[2]. Though they have done partnerships in the past, they
have never before offered a true native advertising platform.
 In a rather light-hearted post, Silbermann explains that 'I know some of you may be thinking, 'Oh great...here come
the banner ads," but assures that they will be working to make these promoted pins a truly native experience for
users.
 While Pinterest admits they haven't figured out all the details yet, they make a few promises to be:
Tasteful. No flashy banners or pop-up ads. Transparent. We'll always let you know if someone paid for what you
see, or where you see it. Relevant. These pins should be about stuff you're actually interested in, like a delicious
recipe, or a jacket that's your style. Improved based on your feedback. Keep letting us know what you think, and
we'll keep working to make things better.

The first set of Promoted Pins will target searches and categories feeds, for example, Cabot Cheese[3] (one of my
favorite brands on Pinterest) could promote this recipe pin about Sports Night Pretzel Crisps to users who are
searching for tailgate recipes.


What's interesting about this tactic is that Pinterest has been promoting their 'rich pins[4]' which were introduced in
May of this year with additional information contained inside each pin. For food and beverage companies, this might
be particularly impactful around seasonal campaigns like The Super Bowl and family-centric holidays to connect
with consumers without forcing a click-through to a website.

What do you think about Promoted Pins, and would you be interested in running a campaign with them? Let us
know in the comments.
 [1]: http://blog.pinterest.com/postl616883511 03/planning-for-the-future [2]:     http://socialfresh.com/the-power-
of-the-pinnerl [3]:                    http://www.pinterest.com/cabotcheese/appetizers-tasty-snacksl [4]:
http://socialfresh .com/rich pi nsl


Load-Date: September 25,2013




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-6
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 135
                                                                   272 of
                                                                       of 212
                                                                          324
                                          Book Review: An Apple a Day
                                                   Food Management (Penton)
                                                        September 17, 2013


Copyright 2013 Penton Business Media, Inc All Rights ReselVed

Length: 105 words

Body


  With all the hype surrounding 'super foods,' it seems like we sometimes forget about the good old apple. And
that's a mistake, because it's one of the most versatile (not to mention all-American) fruits around.


 An Apple a Day contains 365 recipes and fun facts, all showcasing the different flavors and textures apples can
bring to the menu.


 Seasonal ideas range from sweet to savory: paninis, slaws, tarts, cupcakes, risotto, chicken dishes and more.
Cool combinations of flavors abound: from the well known tart apple and cheddar cheese combo to the inventive
mix of sweet Honeycrisp apples, pretzel crisps, mozzarella and basil.


Load-Date: September 17, 2013




       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-6
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 143
                                                                    273 of
                                                                        of 212
                                                                           324
 The 3rd Annual ASPCA Rock "N Roll LA Benefit at Manhattan Beach Studio
                   Media Campus on October 5, 2013.
                                               PRWeb Newswire

                                              September 15, 2013


Copyright 2013 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2013 Vacus PRW Holdings LLC

Length: 359 words

Body


MBS Media Campus 1600 Rosecrans Ave Manhattan Beach, CA 90266 (PRWEB) September 15, 2013

"The Third Annual ASPCA Rock n Roll LA Benefit"

WHAT: Kick off the Fall season with The 3rd Annual ASPCA Rock n' Roll LA Benefit hosted by Nadji Jeter! Listen to
live music, dance to DJ KIIS, participate in raffles to win amazing prizes, and more!

Benefiting ASPCA: Founded in 1866, the ASPCA was the first humane organization in the Western Hemisphere.
Our mission, as stated by founder Henry Bergh, is "to provide effective means for the prevention of cruelty to
animals throughout the United States." The ASPCA works to rescue animals from abuse, pass humane laws and
share resources with shelters nationwide.

On Saturday, October 5, 2013, will be the 3rd Annual "ASPCA Rock nRoll LA Benefit" Concert at the MBS Media
Campus formerly known as Raleigh Studios, to raise money and awareness, ASPCA serves to rescueanimals from
abuse, pass humane laws and share resources with shelters nationwide.



WHO: Hosted by Nadji Jeter (Grown Ups and Grown Ups 2) and Nick Mara (America's Best Dance Crew)

Featuring Performances Aaron Landon, ColtonB, Lexi, Noah Urrea, Trevor Moran, L2, Brogan Burnside, Tyler Mati
, Stefon4u, Lucki Gurlz, Lauren Suthers aka Iii L, Marisa Lander, Above Seclusion, Aaron Fresh, Dylan Hyde,
Angelina Heart, Miss Lela Brown featuring special guest appearance with Flavah Crew, Eric Dash, Diamante.

SPONSORS: Goodie Girls Cupcakes, Souverazzi Photo Booth, Bellaboo Teen Skin Care, Epic Boards, Tooks--
Hats You Can Hear, Yuli n' Grace Couture, Chobani Greek Yogurt, Home Baked Beanies, FouFou Dog, StarBright
Whitening Toothpaste, Snikiddy Snacks, Paddywacks, SeaSnax, Plush Salon, BonBliss, xingtea, EOS, Designer
Skin, Viva Beads, UnMarx, Furry & Fabulous, Origami Owl, Pretzel Crisps, Kyoui and many more.

WHEN: Saturday, October 5, 2013

Media Check in: 12:00pm

VIP Reception and Carpet Arrivals: 1 :OOPM

General doors open:2:00pm

Show commences: 2:00pm



      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-6
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 146
                                                                   274 of
                                                                       of 212
                                                                          324
    The 3rd Annual ASPCA Rock 'N Roll LA Benefit at Manhattan Beach Studio Media Campus on October 5,
                                                   2013.

WHERE: MBS Media Campus 1600 Rosecrans Ave Manhattan Beach, CA 90266

Media & Talent Submissions: lastinglegacypr(at)gmail(dot)com

Read the full story at http://www.prweb.com/releases/2013/9/prweb11119415.htm


Load-Date: November 22,2013


  End of Docmm'n!




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-6
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 147
                                                                   275 of
                                                                       of 212
                                                                          324
                                             THE $1 MENU TASTING
                                                       Tampa Bay Times
                                                    August 18, 2013 Sunday


Copyright 2013 Times Publishing Company All Rights Reserved




Section: CITY TIMES; Pg. 1
Length: 1263 words
Byline: DOUG BENNETT, Times Staff Writer
Highlight: Trying the good, the bad and the "sourcreme."

Body


It started out as an office joke, then turned into a dare: Eat only dollar store food, and see what happens.

All eyes fell on me, the one with a toaster oven close by at work. More gourmand than gourmet, accepting the
challenge was the only way to stop the jokes: He'll eat anything. He's going to regret this.

But even a trip to culinary purgatory has its serious side. Is dollar store food really less expensive? Can it be
healthy? And how does it taste?

At the Dollar Tree in Brandon, my heart sank faster than a poorly made cheesecake. Say goodbye to fresh
vegetables, some dairy products and fresh protein. But there was a ray of hope: a bigger dollar store, with a decent
selection of frozen and refrigerated items. Maybe this wouldn't be a food re-education camp after all.

Yet the landscape is different - obscure brands, smaller packages, a few oil-based products and some foreign-
made food. Less than 20 miles from Plant City, the frozen strawberries come from China. Authentically, so do the
canned mandarin oranges. The German potato salad is from upstate New York. Clam chowder hails from
Pennsylvania. There's even "sourcreme" (Unreal! the label exclaims). Indeed, it's not sour cream but an oil-based
"sourcreme." Lurking nearby is a bag of "American shreds," another oil-based food that resembles shredded
cheese. Just don't call it cheese. They don't.

The taste

It's the first question everyone asks: So how was it? The simple answer: mostly average, with a few surprises -
good and bad. Some items are just duds: nacho cheese with a chemical burn aftertaste. Honey-nut oat cereal that
lacks a bold honey note. Flavorless canned chicken that is mashed into tiny bits and swimming in brine. Frozen
blueberries and strawberries that are suitable only for smoothies, and barely that. Clam chowder with almost no
sign of clams.

Most everything else falls into the average category. Sardines, canned tuna and chicken-flavored rice are
indistinguishable from their store-brand counterparts. For some of the packaged goods, it isn't what's in the box or
can, it's what's missing. Jambalaya mix lacks the traditional punch of Zatarain's. The boxed pasta salad mix offers a




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-6
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 176
                                                                   276 of
                                                                       of 212
                                                                          324
                                              THE $1 MENU TASTING

thin dressing that's short on flavor. Despite being a bargain, dollar store cream cheese doesn't deliver the tang of
better-known brands.

Still, there were some pleasant surprises. The $1 rib eye steak was tender with a deep, meaty flavor. Maybe it was
the up to 30 percent "enhancing solution." Or the pineapple-based tenderizer. Just don't pretend you're getting a
real steak. It's almost sandwich-style thin, but could be parlayed into a great cheesesteak.

Other things worth buying include peanut butter (a great bargain, and almost indistinguishable from Jif), deli-style
pepper jack cheese, frozen pancakes and shelf-stable milk that rivals the refrigerated variety.

The cost

Here's where it gets tricky. To hit the $1 threshold, packages are sometimes smaller. Five mozzarella sticks for $1
is no bargain. That $1 steak seems like a steal. But at 3.8 ounces, it comes to $4.20 a pound - about the price of
supermarket sirloin when it's on sale. Same goes for the 4-ounce, $1 barbecued pork patty. Supermarket pork
chops can be had for less.

In the end, the value largely depends on the item. Walmart trumps the dollar stores for canned vegetables and tuna,
while dollar stores have the upper hand on pantry staples such as peanut butter and cereal.

A good shopping strategy is comparing prices to package sizes, says Nan Jensen, a nutritionist with the Pinellas
County Extension Office.

"People need to be aware, and be price-savvy," she says. "The unit price (at a dollar store) may be more than at
Walmart."

Is it healthy?

Ask Jensen about dollar-store dining, and she admits to being intrigued. Plan in advance, shop carefully and take a
few extra steps and it becomes doable. Don't look askance at boxed milk, she says. Nutritionally, it's mostly equal
to the refrigerated variety.

"Honestly, I don't think there's a big difference between store brands and what you'd find in the dollar store," Jensen
says.

Still, there are adjustments. Canned meat and fish should be rinsed to clear out excess sodium, Jensen suggests.
Spices are inexpensive, but might lack the usual punch, she says. Go for frozen vegetables because, Jensen says,
they can be slightly more nutritious and typically have less sodium than canned varieties. (The Canned Food
Alliance points to a study published by the University of California at Davis that shows that fresh, frozen and canned
fruits and vegetables may be nutritionally similar by the time they're eaten. The Alliance also funded the study.)

And then there's a mental hurdle for some shoppers: unfamiliar brands and foreign-made food. Of all the foreign
food imported to the United States each year, just 2.3 percent of it undergoes inspection, according to the U.S.
Food and Drug Administration.

For shoppers, Jensen suggests a hybrid approach. Get to know the true bargain items at the dollar stores, and
augment them with items from the grocery store and farmers markets.

"It's perfectly fine to incorporate (dollar store food) into meals," she says. "If you compare it label to label (with
regular brands), you probably won't see a huge difference."

Doug Bennett can be reached at dbennett@tampabay.com or (813) 226-3371.

* **

Tale of the (register) tape



       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-6
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 177
                                                                    277 of
                                                                        of 212
                                                                           324
                                               THE $1 MENU TASTING

Among 27 selected items, dollar stores were less expensive on a per-unit basis than Walmart Supercenter on 16
items. Walmart charged less for nine of the items. Prices were the same on two items. (Note: Prices as of July 31 at
Dollar Tree in Brandon; Aug. 1 at Family Dollar in Riverview; and Aug. 15 at Walmart Supercenter, Gibsonton.)

***

Dollar menu

Day 1

Breakfast: honey-nut scooters, shelf-stable milk, frozen fruit, coffee

Lunch: clam chowder, canned green beans

Dinner: chicken stir-fry (canned chicken, canned stir-fry vegetables, rice)

Day 2

Breakfast: bagel, cream cheese, frozen fruit

Lunch: canned jambalaya, mandarin oranges

Dinner: deluxe macaroni and cheese, pork rib patty, canned corn, coffee

Day 3

Breakfast: cereal, milk, bagel, mandarin oranges

Lunch: Mongolian beef with rice (canned)

Dinner: rib eye steak, German potato salad, canned peas, coffee

Snacks: sardine sandwich, pretzel crisps, nacho cheese sauce, peanut butter, mozzarella sticks, tuna salad

Unexpected surprises: peanut butter, frozen pancakes, pepper jack cheese, pretzel crisps, pork rib patty, chicken
nuggets, shelf-stable milk

Biggest disappointments: frozen blueberries and strawberries, nacho cheese sauce, canned chicken

Best deals: chocolate milk (20 ounces), cream cheese (6 ounces)



Scanning the menu

Tampa Bay Times staff writer Doug Bennett purchased and dined on a weekend's worth of groceries from area
dollar stores for his review. Times staff photographer Edmund D. Fountain used a unique approach to illustrate the
story - creating the images by placing the food directly on a flatbed scanner. Get an eyeful of some of his menu
options.

Canned peas; German-style potato salad;preseasoned, boneless 3.5-ounce rib eye steak

T J Farms Select frozen strawberries

Canned sardines in oil

Echo Lake Foods frozen buttermilk pancakes with Harvest Hill light syrup

Southgate Creole-style jambalaya flavored with andouille sausage, chicken and ham


      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-6
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 178
                                                                   278 of
                                                                       of 212
                                                                          324
                                             THE $1 MENU TASTING

Polar brand canned stir-fry vegetables

Circle Ranch frozen, fully cooked breaded nugget-shaped chicken

Old-Fashioned Bagel Shop frozen bagel with Greenbrier Farms creamy peanut butter

Island Choice canned mandarin oranges, light syrup

4-ounce boneless pork rib "pattie" in barbecue sauce, fully cooked



Graphic


PHOTO ILLUSTRATION - Edmund D. Fountain - Times (10)



Load-Date: August 19, 2013




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-6
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 179
                                                                   279 of
                                                                       of 212
                                                                          324
                                          Weight-Loss Wonder Women
                                                        Good Housekeeping
                                                                July 1,2013


Copyright 2013 Hearst Communications Inc. All Rights Reserved

Section: FEEL GOOD; Pg. 72; Vol. 257
Length: 1742 words
Byline: Amanda Robb

Body


A big birthday. A wedding. A high school reunion. For women especially, these milestones can spur angst and self-
reflection, as well as bouts of staring in the mirror and wondering, How did I get so out of shape? Believe it or not,
the six women on these pages have been there: They've binged, despaired, and felt ashamed. But ultimately, each
one got motivated by a major event that propelled her to do something about it. Collectively, they've dropped an
amazing 407 pounds and, even better, kept the weight off with surprisingly doable strategies. Their journeys to a
healthier way of being will inspire you to transform your habits, your body, your attitude, and your life. Starting right
now.

LOST 82 LBS.

steal her diet trick Invest in your health. "1 was a broke student, so I didn't want to waste the $40 a week I was
spending on Weight Watchers meetings. That was hugely motivational. "

Opening Up Helped Her Slim Down

Jessica Odegaard

AGE 25HEIGHT5' 5"HOMETOWN SCHENECTADY, NY

WAS 213 POUNDS NOW 131 POUNDS

Aisle trial When Jessica Odegaard's sister asked her to be maid of honor at her wedding, she was thrilled-and
anxious. "I thought, I'm so fat, 1'/1 wreck her photos." But the fresh-faced blond, who'd struggled with her weight
since puberty, had gone on so many diets, "I was embarrassed to tell anyone I was trying. And then I just gave up."

Not just a pretty face Her sister's engagement in July 2010 was the breaking point-that and too many people
saying, "You have such a pretty face!" Odegaard says. "That meant, 'Why don't you lose weight?' " So she went to
Weight Watchers: "Clearly, dieting in secret wasn't working for me." The support of her family, boyfriend, and
friends, she says, "blew me away. Everyone was totally behind my doing this for my health."

Keeping it going By her sister's May 2011 wedding, Odegaard was down 49 pounds. "Maintaining is a challenge,"
she says, "but exercising three times a week definitely helps. Now this is just the way I live."

LOST 34 LBS.

Steal her diet trick

Swap out an unhealthy snack. "To satisfy a salt craving, I munch on shelled edamame sprinkled with sea salt.
They're so much more filling than pretzels. "


      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-7 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 280 of172
                                                                   54 of  324
                                           Weight-Loss Wonder Women

No Longer a Slave to Cravings

Allison Stevens

AGE29HEIGHT5' 9"

HOMETOWNEAST MEADOW, NY

WAS 172 POUNDS NOW138 POUNDS

Blame it on baby Allison Stevens had always dreamed of sashaying into her 10-year high school reunion looking
beautiful, a reasonable hope for an athlete who had once taught spinning. But when the invite came for the Labor
Day 2012 event, a few months after the birth of her second child, "I didn't want to face anyone." Thirty pounds
overweight, "I was stressed and tired, and I didn't have the energy to exercise. Plus, I had crazy peanut butter
cravings. I was eating a jar a night!"

Lucky sighting She happened to come across a coupon for South Beach Diet Peanut Butter Protein Fit bars and
impulsively clipped it. The bars kept her from eating her older daughter's leftovers, not to mention the Skippy. So
she tried the diet-with some modifications, since she was breast-feeding. "I lost 16 pounds in the first two weeks!"
she says.

Spin cycle Stevens began exercising again, "on a spin bike my husband gave me." About a week before the
reunion, she was down to 155 pounds, and she snagged a reunion ticket and a size 8 LBD. Was it worth it? "The
reunion was plain fun! I felt good, which made it easy to focus on other people. I'm really looking forward to my
20th!"

LOST 102 LBS.

Steal her diet trick

"If you have faith, lean on whatever higher power you believe in. Pray for strength. Of course, planning ahead
helps, too, especially if you're eating out. "

Taking Each Meal As It Comes

FELICIA BAGNERIS

AGE50HEIGHT5' 7"

HOMETOWN LOS ANGELES

WAS 310 POUNDS NOW 208 POUNDS

Future shock On the cusp of 49 and weighing 310 pounds, Reverend Felicia Bagneris got a warning from her
doctor at a routine checkup: "He said, 'If you don't lose 50 pounds, I'm putting you on insulin.' I was horrified. I
counsel people about making good choices, and I was choosing cheeseburgers over seeing my grandson grow up!"

Words to live by That's when Bagneris made a decision: "I'll lose 50 pounds for my 50th birthday!" Her first visit to
Jenny Craig, in May 2011, was very emotional: "I wept off my makeup!" Soon she'd adopted a new mantra-"One
meal at a time"-which helped her get through tempting work-related breakfasts and lunches: "Now I'll ask the waiter
for a double salad. No one ever says no."

New body, new bliss More than one hundred pounds later, "it's no exaggeration to say my entire life has changed,"
says Bagneris. "I'm no longer embarrassed by my body, so I started dating again-and now I'm engaged! I know I'll
be here for a long time-for my grandson and my new husband."

LOST 84 LBS.


      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-7 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 281 of172
                                                                   55 of  324
                                              Weight-Loss Wonder Women

Snacking More Often Helped Her Eat Less

Alice bOSLEY

AGE40HEIGHT5' 7" HOMETOWNCLARKSTON, MI WAS 225 POUNDS NOW 141 POUNDS

Scary legacy After Alice Bosley turned 39, her mom was diagnosed with cancer, and the doctors said there was
nothing they could do. Meanwhile, Bosley had her own health issues-borderline diabetes and high blood pressure.
The bad news was a wake-up call: "Forty was coming," says Bosley. "I kept thinking, If I don't get my health under
control, /'II die too young like my mom."

Sizing things up Bosley had tried every diet except Nutrisystem, because "it seemed silly to buy meals to lose
weight. But I was desperate." No one was more surprised than she when the pounds began melting off. "The size of
a portion was huge news to me-OK, very tiny news," Bosley says. "But the plan has snacks, so you're always
eating again soon."

A daughter's gift Bosley's mother died in September 2012, but she lived long enough to see her daughter secure
her health: Bosley turned 40 weighing 150 pounds. "I've learned what the size of a snack is, and what foods you
can pig out on. I eat like a skinny person now," she says.

Steal her diet trick

"Overweight people often have to reprogram their idea of 'enough.' To figure out portions, use your eyes, not your
stomach. A serving of nuts is two tablespoons. "

LOST 45 LBS.

Steal her diet trick Don't deny yourself your favorite treat-just eat it in moderation: "I still love pizza, but now I have it
every other week. Other than that, I'm a pretty healthy whole-grain, lean-meat, veggie girl."

Facing the Scale Was the First Step

Christina Sias

AGE 27 HEIGHT 5' 6"

HOMETOWNLOGAN, UT

WAS 170 POUNDS NOW125 POUNDS

See no evil Christina Sias, 27, was in denial about her weight. She didn't own a scale, "and I didn't visit them," she
admits. When she went to buy a wedding dress, she was shocked to find she needed a size 12 instead of her usual
6 or 8. "My friend said, 'These dresses run so small!' " recalls Sias. "I believed her because I wanted to."

Lesson learned One reason for the extra poundage: The high school teacher had started a teaching gig in a new
town-a big adjustment-and was "living on frozen pizza," she admits. Another new-job hazard: "People love to bring
teachers treats." But her hopes for a decent album of her honeymoon-slated for a year after her June 2011
wedding-propelled her to try Nutrisystem: "I hate cooking, so buying the meals made sense."

Numbers don't lie After three months, she'd dropped 30 pounds; by her honeymoon, she'd lost another 10, and she
bought a fifties-style pinup-girl swimsuit to celebrate. "I posed for pictures allover the place!" she laughs. Even
better, she says, is the boon to her mood-and marriage. "I'm more active, so my husband and I have more fun
together," she says. "And yes, I finally bought a scale."

LOST 60 LBS.

Shaping Up With a Little Help From Her Friends


      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-7 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 282 of172
                                                                   56 of  324
                                             Weight-Loss Wonder Women

LAUREN McGoldrick

AGE31HEIGHT5' 11"

HOMETOWNBROOKLYN WAS 202 POUNDS NOW142 POUNDS

Picture imperfect When Lauren McGoldrick and her boyfriend started talking weddings, she was thrilled-until she
happened to catch a glimpse of herself in a photograph on Facebook. All she thought was, I don't want to be a
heavy bride! "Obesity runs in my family," she explains, "and my weight had been creeping up since college."

Group hug Always outgoing, McGoldrick was worried that her active social life would make dieting difficult. So she
chose Weight Watchers. "The people were like my personal cheerleaders. I marched home and threw out all of my
Doritos." In January 2012, when her boyfriend proposed with candles, pink rose petals, Champagne, and a
diamond ring, McGoldrick had already lost 30 pounds.

Slip-sliding away When McGoldrick's gown arrived, she was down to 142. "I was worried they'd have to alter the
dress so much, they'd ruin it. But it came out just gorgeous." Except while McGoldrick was standing at the altar, she
felt something slide down her leg: "I'd lost so much weight, my garter was too big for my thigh! The whole
congregation cracked up. Even my uncle, the priest!"

Steal her diet trick

Choose a diet and an exercise routine that fit your personality. "I like the group aspect of Weight Watchers
meetings. And I'd die from loneliness on a treadmill. But Zumba classes are like a party!"

How They Keep It Off
                       Breakfast            lunch                 dinner           snacks          exercise
                                                                                   Fruit or
                                                                  Chicken or       veggies         45 to 60 mins. of
                       Egg-white omelet     Soup or sandwich      fish with        such as         cardio and
                       or oatmeal with      with yogurt and       veggies; side    baby            weights three
           jessica     banana               two pieces of fruit   of rice          carrots         times a week
                                                                  Chicken; side
                                            Salad with            salad;           Fruit,          Spinning five days
                       y, cup oatmeal       chicken or            veggies;         veggies, or     a week; running
                       with fruit, or       salmon, with          quinoa;          South           once a week;
                       veggie omelette;     balsamic              Greek yogurt     Beach           yoga three times
           allison     coffee               vinaigrette           for dessert      snack bar       a week
                                                                                   Fruit with
                       Oatmeal; '!. cup                                            yogurt; light
                       cottage cheese       Turkey sandwich       Grilled fish;    ice cream;
                       with almonds;        with greens; Jell-    baked potato;    sugar-free      Walking three
           felicia     fruit; coffee        0                     veggies          pudding         times a week
                                                                                   Cashews;
                                            Soup, salad, or Y,    Fish or turkey   fruit and       Occasional
                       Whole wheat          whole wheat           burger with      cottage         tennis; running
                       English muffin       turkey veggie         steamed          cheese;         with husband;
           alice       with peanut butter   wrap                  veggies          baked chips     sports with kids
                                                                  Whole wheat      Pretzel         40 mins. cardio
                                            Grilled cheese on     pasta;           Crisps;         and 20 mins.
                       Nonfat yogurt with   Sara Lee              salmon;          Stacy's Pita    weights once a
           christina   fruit                Delightful bread      veggies          Chips           week
                                                                                   Weight
                                                                                   Watchers
                       Multi Grain                                Chicken or       baked
                       Cheerios or          Salad or Weight       hamburger        goods;
                       Special K with '!.   Watchers Smart        with baked       nonfat          Zumba; walking
           lauren      cup skim milk        Ones                  fries            frozen          once a week



      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-7 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 283 of172
                                                                   57 of  324
                               Weight-Loss Wonder Women

                                                          yogurt



Load-Date: August 15, 2013


  Lnd 1)1' Docmm:nl




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-7 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 284 of172
                                                                   58 of  324
                                        Benefit sets table with local food
                                                    Plain Dealer (Cleveland, OH)
                                           June 26, 2013 Wednesday, FINAL EDITION


Copyright 2013 Plain Dealer Publishing Co. All Rights Reserved

Section: TASTE; Pg. E1
Length: 1173 words
Byline: Joe Crea, Plain Dealer Food and Restaurants Editor

Body


RESTAURANT ROW

"Farm to table" has become the clarion call of local-food advocates everywhere. An upcoming event makes that
"farm to table to community."

For the first time, Cleveland Independents is moving beyond its mission of promoting Northeast Ohio's vibrant
dining scene and supporting individually owned restaurants. This summer the group will host a fundraiser to benefit
students in several Cleveland schools.

The chef-driven benefit Back to Our Roots - slated for 6:30 p.m. Saturday, Aug. 24, at Squire Valleevue Farm in
Hunting Valley - will raise money to support the Case Western Reserve University Farm School Visitation Program,
which transports Cleveland children to tour the farm. Tickets are $199.

Owned by CWRU, Squire Vallee vue's nearly 400-acre property includes greenhouses, gardens and forests, offering
food growing, horticultural programs, community-supported agriculture and other educational opportunities.

Five well-regarded area chefs will each contribute dishes to the meal:

Andrew Dombrowski of Zack Bruell Restaurants will prepare a first course, including Corn Crepes, Truffled Ricotta
and Herbs; Lobster Vichyssoise; and Beef and Compressed Melon Tartar.

John Kolar, chef-owner of Thyme2 in Medina, will present the second course, consisting of Prosciutto-Wrapped
Black Mission Fig with a chef-grown micro arugula salad, Mackenzie Farm chevre, sauteed local peppers and
pancetta.

A fish course will offer Grilled Ohio Trout served with asparagus, edamame hummus, tamari pickled onion, charred
lemon and yuzu vinaigrette - presented by chef Matthew Anderson of Umami restaurant in Chagrin Falls.

Karen Small of Flying Fig in Cleveland will offer Grilled Ohio Sirloin served with White Bean Puree; ember-roasted
Muddy Fork Farm German butterball potatoes, heirloom Ohio tomato crudo with mint, chile and Ohio City Farms
arugula.

For dessert, guests will savor Milk Chocolate Cremeux; Nagel Farms' raspberries; and a Salted "Pretzel" Crisp,
made by Jonathan Bennett of Moxie and Red the Steakhouse, both in Beachwood.

In support of local foods, the chefs will use products grown or made by local farmers and artisan food makers.
Natural-State Fine Wines & Craft Beers will provide the evening's beverages, including wines to accompany each
course.



      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-7 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 285 of172
                                                                   61 of  324
                                          Benefit sets table with local food

"We take from the farm ... bring to the table ... and give back to the community" is Cleveland Independents' motto
for the event. The organization represents more than 90 individually owned restaurants.

A portion of the proceeds will go to support CWRU's outreach program. According to Cleveland Independents
executive director Myra Orenstein, for the past 12 years, the program has invited science teachers and students in
grades 3-8 from Michael R. White School, Cleveland School of the Arts, Buckeye-Woodland Elementary School
and Metro Catholic School to come to Squire Valleevue Farm to learn about its food program and healthy nutrition.

"But with all the growth of programs, research and other demands on the Squire Valleevue facilities, Case can no
longer financially support the tours," Orenstein says. "We're hoping that part of what we donate can help some
more kids go to the farm. They just can't experience it otherwise, and it's such a valuable experience."

Bennett, who serves as Cleveland Independents' president, says that while the organization supports independent
restaurants and chefs, outreach to the community is increasingly important.

"Especially reaching out to young people and helping them make the connection with food sources -        that's vital,"
Bennett says.

FLATS UPDATE ...

Given years and years of "Will he? Won't he?" speculation, Akron restaurateur Ken Stewart pulled off a particularly
quiet opening of his long-anticipated Ken Stewart's East Bank in Cleveland's Flats. The restaurant debuted on the
ground level of Aloft Cleveland Downtown hotel.

Meanwhile, the opening of Fabio Salerno'S relocated Lago (formerly in Cleveland's Tremont neighborhood) in the
space nestled between Stewart's and The Willeyville is imminent. More on Lago, soonest ...

NEW IN NORTH RIDGEVILLE ... Fresh fare with a light-and-healthy orientation is always a welcome addition to
the local dining scene. North Ridgeville gets such a spot with the opening of Bistro 83 Wine & Martini Bar at Ohio 83
and Mills Road, about three miles south of Avon Commons.

The 100-seat restaurant, its space divided between indoor and patio dining, does offer plenty of down-to-earth
indulgences. The menu is rife with cheese platters and cured meats, flatbreads and sandwiches (plus steaks and
chops, and desserts such as creme caramel or chocolate mousse). But small plates and seasonal fare are
cornerstones of the menu, and fried foods aren't staples here. Health-conscious diners can order grilled vegetable
dishes, wild-caught salmon, an array of salads, as well as side dishes that include options such as grilled
asparagus, fresh fruit and steamed seasonal vegetables.

Jon Frommeyer is executive chef for the restaurant; Jeremy Kavc serves as general manager.

AN ACCENT ON BRUNCH ... As energy expands around University Circle's unfolding Uptown area, chef Scott
Kim and his wife, Brenda Kim, of Accent (they also run SA SA in Cleveland's Shaker Square), are generating plenty
of buzz on their own.

Earlier this month they introduced weekend brunch at Accent - an Asian-inspired morning menu, from 11 a.m. to 3
p.m. Saturday and Sunday. Their patio area opened Friday, adding about 96 seats to the existing 192 indoors. It's
all a short walk down the block from MOCA Cleveland, and just a few doors from the recently opened ABC Uptown.

They're doing other things right, too: a much-lauded Happy Hour ($5 all evening on Mondays and from 4 to 6:30
p.m. Tuesday through Saturday); an extensive menu of gluten-free dishes; and special events, such as the
upcoming Cleveland Whiskey Challenge on Thursday, July 11. They'll pit the recently released Cleveland Whiskey
brand's Black Bourbon against competing spirits.

It adds up to a big thumbs-up. Accent's approach is another cool example of imaginative and consumer-respectful
restaurateurs who make dining around town so much more fun.




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         42-7 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 286 of172
                                                                  62 of  324
                                         Benefit sets table with local food

To reach Joe Crea: jcrea@plaind.com, 216-999-4401

Previous columns:

cleveland.com/columns

ROW RESOURCES

Accent: 11460 Uptown Ave., Cleveland (University Circle);

accentcleveland .com, 216-721-8477.

Back to Our Roots: Hosted by Cleveland Independents, 6:30 p.m. Saturday, Aug. 24, at Case Western Reserve
University's Squire Valleevue Farm, 37125 Fairmount Blvd., Hunting Valley. Advance reservations are required.
Dress: casual attire. Tickets are $199. Go to cletix.ticketfill.com to purchase.

Bistro 83 Wine and Martini Bar: 36033 Westminister Ave., North Ridgeville; bistr083.com, 440-353-2828. Look for
$5 happy hour specials from 3 to 6 p.m. Monday-Friday.

SASA: 13120 Shaker Square, Cleveland; sasacleveland.com, 216-767-1111.

Ken Stewart's East Bank: 1121 West 10th S1. (ground level of Aloft Cleveland Downtown hotel below the Ernst &
Young offices), Cleveland; kenstewarts.com, 216-696-8400.


Load-Date: June 27,2013


  Eml of DO('Utn('Hi




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-7 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 287 of172
                                                                   63 of  324
                                       DELAFIELD-NASHOTAH I NEWS
                                         Milwaukee Journal Sentinel (Wisconsin)
                                          May 30,2013 Thursday, Early Edition


Copyright 2013 Journal Sentinel Inc.

Section: Community; Pg. 7
Length: 903 words
Byline: CHRIS TOTZKE, , Lake Country Reporter (Hartland, WI)

Bod


Column information

To send information for the Delafield-Nashotah column, contact Chris Totzke, (262) 646-4134 or dn-
news@wLrr.com, by 7 p.m. Sunday.

Summer reading program

Toddlers through fifth graders are invited to participate in the summer reading program Dig Into Reading at
Delafield Public Library, 500 Genesee St. Registration begins Saturday, June1, online at www.delafieldlibrary.org.
or Monday, June10, in person at the library. Reading packets available for pick up Monday, June 10.

A family summer reading program kickoff is from 5 to 7 p.m. Wednesday, June 12, in the library garden, featuring
an ice cream social and garden sculpture. For information, visit the library's website or call (262) 646-6230.

Writing conference

Friends of Delafield Public Library will sponsor one young writer to attend the Art of Writing Young Authors and
Artists Conference from 9 a.m. to 4 p.m. Thursday, July 25. at Milwaukee Art Museum. Participants at the
conference will create original stories for publication inspired by art pieces in the museum's collection.

Fourth through 12th graders can submit an essay (300 words or less) stating why you would like to attend the
conference and what it would mean to you. Deliver essays to Melissa Rader at Delafield Public Library. 500
Genesee St.. or send via email to mrader@wcfls.lib.wLus with "Art of Writing Essay" in the subject line by 8 p.m.
Thursday, June 20. The recipient of the sponsorship will need parental permission and transportation to the
conference. For information about the conference, visit www.artofwritingconferences-.com.

SummerStage of Delafield

SummerStage of Delafield begins its 2013 season with Summer Music Showcase at 7:30 p.m. Friday, June 14,
featuring highlights from area high school and community theater upcoming shows. and Party in the Park at 5 p.m.
Saturday, June 15. featuring food vendors and entertainment, at Lapham Peak State Forest. W329 N846 Highway
C, Delafield.

Cost: $10 per event, plus an annual state park sticker or $5 per car entrance fee. Participants should provide own
seating or rent chairs at SummerStage; seating is first-come, firstserved. Carry-in refreshments allowed or purchase
from the concession stand. For information or to purchase tickets, visit www.summer-stage.org.

SummerStage of Delafield is a nonprofit organization dedicated to supporting and promoting the performing arts in
a natural setting.


       Case
       Case3:17-cv-00652-KDB-DSC
            3:17-cv-00652-RJC-DSC Document
                                  Document 71-4
                                           42-7 Filed
                                                Filed 06/14/19
                                                      10/29/18 Page
                                                               Page 288 of172
                                                                    72 of  324
                                         DELAFIELD-NASHOTAH I NEWS

Youth theatre camp

SummerStage Theatre Camp is from 9:30 a.m. to 3:30 p.m. Monday through Friday, July 29-Aug. 2 (ages 8-12) and
Aug. 5-9 (ages 13-17), at SummerStage in Lapham Peak State Forest, W329 N846 Highway C, Delafield. Each
camp will cover a variety of theatre techniques including voice and speech, movement, stage direction, character
study, script reading, theatre games, improvisation and more. Cost: $150. For information or registration forms, visit
www.summer-stage.org. Registration deadline is Monday, July 1.

Legion rummage sale

Delafield American Legion Post 196 will host a community rummage sale from 8 a.m. to 5 p.m. Saturday, June 22,
and 8 a.m. to 2 p.m. Sunday, June 23 (rain dates June 29-30), at Legion Park, 333 Lapham Peak Road.

Booths are available to rent on a first-come, first-served basis. Cost for the weekend: $20. For information, rules or
to reserve a booth, contact Ward Gronewold at (262) 510-5310 or pappywg@aol.com with "Rummage" in the
subject line.

Young adult ministry

Lake Country Young Adult Ministries will host Brewing the Faith at 6:30 p.m. Wednesday, June 12, at Revere's
Wells Street Tavern, 505 Wells St., Delafield, for ages 18-35, married or single, of all denominations. Nathan Sward
will present the program "Truth in Faith, Reason and Science." For information, visit www.lakecountrycatholics.com.

Christ the King Lutheran

A congregational meeting will be held after the 5 p.m. service Saturday, June 2, and 9 a.m. service Sunday, June 3,
at the church, 1600 N. Genesee St., to vote on the renovation plan Refreshment: From Maintenance to Mission
Plan for improvements to the narthex, sanctuary and parking lot. For information, call the church office, (262) 646-
2343.

American cheese slices and Pretzel Crisps (original style) are needed for vacation Bible school, June 10-14. Sign
up sheets are in the church narthex.

Lake Country School

The seventh-and eighthgrade choir concert begins at 6:30 p.m. Thursday, June 6, in the cafetorium at the school,
1800 Vettelson Road, Hartland. Reminders

Lake Country School sixththrough eighth-grade spring concert, 6:30 p.m. Thursday, May 30, in the cafetorium at the
school, 1800 Vettelson Road, Hartland.

Friends of Delafield Public Library used-book sales, 9:30 a.m. to 4:30 p.m. Saturdays, June 1 and 15, Delafield
Chamber of Commerce (lower level), 421 Main St. Proceeds benefit programs at the library.

Delafield Public Library: Family History Work Day, 1 to 3 p.m. Saturday, June 1. Participants must have basic
computer skills. Registration required.

Teen Extended Study Hours, library open until 10 p.m. Monday and Tuesday, June 3-4; student IDs required.

UFOs and the Government: A Historical Inquiry, 6 p.m. Wednesday, June 5. Discussion of the government's
response to the UFO phenomenon. Registration required.

Programs meet in the program room, 500 Genesee St. For information or to register if necessary, visit
www.delafield library.org or call (262) 646-6230.

Copyright 2013 Journal Sentinel, All Rights Reserved.



      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-7 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 289 of172
                                                                   73 of  324
                             DELAFIELD-NASHOTAH I NEWS


Load-Date: June 6, 2013




     Case
     Case3:17-cv-00652-KDB-DSC
          3:17-cv-00652-RJC-DSC Document
                                Document 71-4
                                         42-7 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 290 of172
                                                                  74 of  324
                BLOG: Stylize: Gilt City Boston Warehouse Sale: It's Back
                                                         Stylize
                                        February 27, 2013 Wednesday 11 :07 PM EST


Copyright 2013 Newstex LLC All Rights Reserved

Length: 300 words
Byline: Sara Gaynes

Body


Feb 27, 2013 (Stylize:http://www.bostonherald.com/blogs/entertainmentistylizel Delivered by Newstex)
 Feb. 27--We're so glad Gilt City [     http://www.giltcity.com/boston] is bringing their famed warehouse sale back
to town next weekend (March 8 9). Tickets go on sale tomorrow, ranging in price (more expensive tickets get earlier
access) for the event at Artists for Humanity, 100 W 2nd St. on Friday from 9:30-11 :30 p.m. and Saturday from 9
a.m. to 5 p.m.

 http://farm9.staticflickr.com/8524/8514334982_be84e34b54.jpg
http://farm9.staticflickr.com/852 4/8514334 982_be84e34b54.j pg]
 The deep discounts on designer duds aren't for the faint of heart, though. If you're serious about scoring at the
sale, check out Gilt's tips for going home with the best merchandise:
 -- Early Bird Gets The Worm. Buy your tickets early to get your ideal time slot -- but don't be heartbroken if you
don't get one of the earlier sessions. We are constantly restocking and replenishing inventory!
 -- Whats Happening? Before you even go to the sale -- make a list of upcoming events -- ie. birthdays,
anniversaries, parties, and go into the sale with a plan. You'll leave with some steals for those special occasions.
 -- Plastic Please. No cash. Bring your debit or credit cards!
 -- Think Ahead. Don't be afraid to shop for future seasons. It's a great chance to score designer ski or swimwear.
 -- Take a Risk. Always been afraid to invest in a high priced trend? Now's your chance to score those trends for
less at the Boston Warehouse Sale, so go with an open mind.

 In addition to the sale, a ticket gets you complimentary refreshments from AQUAhydrate and Coco Cafe, a bar
sponsored by La Marca Prosecco, a $20 Uber gift card (for new users), a SMART Pics photo kiosk, a live OJ and
probably all the Pretzel Crisps you can eat.


Load-Date: February 27, 2013


  Lnd or Horumn1!




      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-8
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 158
                                                                   291 of
                                                                       of 272
                                                                          324
                                   Super savings for Super Bowl Parties
                                                 Post & Courier (Charleston, SC)
                                                      February 1, 20 13 Friday


Copyright 2013 The Post and Courier All Rights Reserved

Section: 04,0; Pg. 1
Length: 726 words

Body


Football season will come to a close this weekend, and no matter if your team made it to the Super Bowl, most of
you will celebrate the event with friends, beers or other beverages and lots of snacks.

If you've been dubbed the party planner, don't panic. Super Bowl parties are casual and can be relatively
inexpensive to put together. Follow these tips and you'll save money on everything you'll need from kickoff to
cleanup.

Compare drink prices

Harris Teeter has some of the best prices on cases of beer this week. Brews by Budweiser, Miller, Coors and
Yuengling are $13.99 per 24-pack of cans. For craft beer aficionados, check out Total Wine. They carry six-packs of
high quality brews for as low as $6.99.You may want to opt for a keg if you're planning to buy more than six cases.
Safeway on Reid Street is a favorite spot for many because they have some of the best deals on keg brews, with
Keystone priced at $61 per keg, Miller High Life at $74 and Pabst Blue Ribbon at $76.You'li also want to include
nonalcoholic beverages, and soft drinks tend to be easiest for big groups. At Harris Teeter, you can get three 12-
packs of Coca-Cola can drinks for free when you buy two 12-packs. Pepsi can drinks are $4.99 per 18-pack at
Piggly Wiggly.

Buy practical food

The first way to save money on party food is to know what your guests will eat. Don't buy pre-packaged veggie or
fruit and cheese trays. They're expensive and you'll end up throwing most of it away. Instead, aim for creative dips
and finger foods.Guacamole is popular and super easy to make. You'll need lots of avocados, which you can find
for 50 cents each at Food Lion this week. Pretzel crisps and hummus are one of my favorite combinations, and
Publix has both items for buy one, get one free this week.Tostitos chips and salsa also are buy one, get one free at
Harris Teeter.Wings and pizza are typical go-to foods for football fans, so you can find good deals on both this
weekend. The 25-piece wing sampler is $21.49 at Kickin' Chicken, so if you buy two, that's about $4 cheaper than a
50-piece platter we saw at another major wings player.Local pizzeria Andolini's is offering a "4gers Special" on
Sunday, which means they're taking $4.90 off the price of any pizza, and there are no limits on the amount of
toppings you can order."Pizza is one of the biggest Super Bowl foods, and we want to be included because we offer
the best pizza in town," owner David Odie said.D'Aliesandro's Pizza is another local restaurant offering a Super
Bowl special. When ordering online at www.dalspizza.com. use the coupon code "SUPERBOWL" to get $1 off your
order.Medium pizzas with up to 2 toppings are $5.99 each when you buy two or more at Dominoes. You can visit
      www.dominos.com to print out coupons to the store nearest you.You could win a free large pizza from Papa
John's by calling the outcome of the Super Bowl coin toss by midnight Saturday. Visit          www.papajohns.com
for more information.

Use paper products




       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-8
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 233
                                                                    292 of
                                                                        of 272
                                                                           324
                                         Super savings for Super Bowl Parties

Part of me wants to discourage using disposable tableware because I think it can be wasteful. At the same time, if
you supply dishes to all your guests, you'll end up using quite a bit of water and time on cleanup. The best solution
to this dilemma is to go for biodegradable and paper items instead of Styrofoam products, which can't be
recycled.Check The Dollar Tree first. They typically carry paper plates, napkins and utensils for $1 per package.At
coupons.com, you can print out coupons for $1 off Sparkle paper towels and Glad trash bags, so cleanup won't cost
you as much.

Get group involved

If you're getting together with just your close friends, consider having a pot luck-style party. Ask your guests to bring
a dish and a six-pack of beer or other drinks. If most of your friends have kids, plan to hire one or two baby-sitters
and set up a supervised kids' area. It's a cheaper alternative to hiring individual sitters.Most importantly, remember
to enjoy the game and kick back with your friends. Some party hosts get so wrapped up in the planning process
they end up checking the ice and rearranging the snack table the entire time.Plan ahead and you'll be less likely to
stress during the big game.

Email Abigail Darlington at Charlestonsavvyshopper@postandcourier.com Find more ways to save by liking our
Facebook page and visiting the blog at charlestonsavvyshopper.com.


Load-Date: February 1, 2013


  End of D()('(HlIf'!lt




       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-8
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 234
                                                                    293 of
                                                                        of 272
                                                                           324
Case 3:17-cv-00652-KDB-DSC          71-4 Filed 10/29/18
     3:17-cv-00652-RJC-DSC Document 42-8       06/14/19 Page 235
                                                             294 of 272
                                                                    324
Case 3:17-cv-00652-KDB-DSC          71-4 Filed 10/29/18
     3:17-cv-00652-RJC-DSC Document 42-8       06/14/19 Page 236
                                                             295 of 272
                                                                    324
Case 3:17-cv-00652-KDB-DSC          71-4 Filed 10/29/18
     3:17-cv-00652-RJC-DSC Document 42-8       06/14/19 Page 237
                                                             296 of 272
                                                                    324
Case 3:17-cv-00652-KDB-DSC          71-4 Filed 10/29/18
     3:17-cv-00652-RJC-DSC Document 42-8       06/14/19 Page 238
                                                             297 of 272
                                                                    324
Case 3:17-cv-00652-KDB-DSC          71-4 Filed 10/29/18
     3:17-cv-00652-RJC-DSC Document 42-8       06/14/19 Page 239
                                                             298 of 272
                                                                    324
Case 3:17-cv-00652-KDB-DSC          71-4 Filed 10/29/18
     3:17-cv-00652-RJC-DSC Document 42-8       06/14/19 Page 240
                                                             299 of 272
                                                                    324
Case 3:17-cv-00652-KDB-DSC          71-4 Filed 10/29/18
     3:17-cv-00652-RJC-DSC Document 42-8       06/14/19 Page 241
                                                             300 of 272
                                                                    324
Case 3:17-cv-00652-KDB-DSC          71-4 Filed 10/29/18
     3:17-cv-00652-RJC-DSC Document 42-8       06/14/19 Page 242
                                                             301 of 272
                                                                    324
                 Rocky Mountain low: skiing in Colorado on a tight budget
                                                      The Toronto Star
                                                 December 22, 2012 Saturday


Copyright 2012 Toronto Star Newspapers Limited

Section: TRAVEL; Pg. T1
Length: 1376 words
Byline: Seth Kugel The New York Times
Dateline: COLORADO

Body


COLORADO-For casual skiers of the Northeast, names like Aspen, Vail and Breckenridge carry a near-mystical
quality. For me, those towering peaks with vast lift networks and seemingly infinite trails of deep powder were mere
fantasies, to be fulfilled in a future life, when I own a private jet.

Nevertheless, I decided to find out how much it would cost to fly out for a two-day trip of skiing and ski-related fun in
Colorado. When I asked friends for estimates I heard a lot of figures in the $1,500 to $2,000 range - decidedly not
frugal.

But when I looked into it, it seemed the answer - for a single traveller, including transportation, two nights' lodging,
ski rental, lift tickets, food and microbrews - is more like $800. A couple sharing a car and a room could do it for
$700 each.

So I went, spending two days in Breckenridge and Vail in late November, venturing into a place I didn't belong,
hoping to ruin East Coast skiing forever.

It didn't quite work out that way - Colorado has had a terribly snow-bereft early season - but I still had a great time
and spent $821.96 for absolutely everything, except a private bathroom.

For $250, I booked a round-trip flight from New York to Denver on JetBlue (it would be more from Toronto). I picked
up a dirt-cheap car rental ($20 for two days, plus insurance) from Fox Rent a Car. I chose the Vail-Breckenridge
area over Aspen as it's half as far from Denver, which means you save time and gas.

The best lodging option in the resort towns was fairly obvious: the Breckinridge's odd combination hostel and bed-
and-breakfast run by the English expats Niki and Andy Harris and patrolled by their poodles Gaspode and Angua.

Hostel beds cost $31, and my early-season price for a compact but cozy private room was just $75 plus tax, with a
pancakes-and-eggs breakfast and excellent and plentiful French press coffee. (Upstairs, rooms with private
bathrooms start at $113.) The price edges up as the season goes on but not by much.

At Andy and Niki's recommendation, I had booked equipment rental from an independent outfit just a few blocks
from the Fireside, where you get 20 per cent off for booking in advance; in my case, that meant a total of $29 a day
for intermediate equipment.

Alas, there were few bargains to be had for lift tickets on a two-day trip - I paid $90 a day, and it goes up as the
season goes on. But that does allow you to ski at most resorts in the area.




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-9 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 302 of272
                                                                   18 of  324
                              Rocky Mountain low: skiing in Colorado on a tight budget

The first morning I walked over to Breckenridge for my first day of skiing. All anyone could talk about was the lack of
snow. On my first ride up on the chairlift, a man with a Polish accent who skis Breckenridge regularly was
frustrated.

"This season is absolutely terrible," he said. "Two years ago at this time you were skiing down in powder from the
top. Now, it's East- Coast skiing."

Ouch.

Breckenridge did have a few trails open, and the artificial snow cover was as good as that stuff gets. There were
also no waits, so after motoring through a dozen or so runs, I ate a $5 sandwich (bought at a small market, not at
the slope-side restaurants, where even a slice of pizza was $8.95) and walked back to my car at the Fireside. I had
heard the nearby Keystone resort had better snow-making and longer runs open - and it was covered by my pass.

Breckenridge is all about apr#232;s-ski happy hours, and I had it on good intelligence that the best local go-tos
were the South Ridge Seafood Grill and Mi Casa. I went to the first, which is in a building with a pretty, pressed-tin
ceiling and a bar full of people who seemed to know one another. The happy hour menu was as far from chicken
wings and nachos as a bar could be without losing its license.

My dinner consisted of five peel-and-eat shrimp ($1.50), a sizable Korean-style beef taco ($3.50), a huge plate of
smoked trout dip with pita chips ($3) and two pints of crisp First Cast IPA from the Elevation Beer Company, a
Colorado microbrewery ($4 each).

Before I was even served, I found myself chatting with a local couple, Doug Polanski and his girlfriend Janette
Mikity. Once a ski instructor, he is now a real estate agent; she is a property manager - all three common
professions in these parts.

Doug took me through how Breckenridge had changed in his two or so decades there. It had gotten more
expensive and more crowded, he said, but has maintained its more down-to-earth feel compared with the hoity-
toity, CEO-level scene at Vail.

The next morning I was off to Vail, about 45 minutes from Breckenridge through beautiful mountain scenery. The
resort itself reminded me of a fancy mall in an exurb.

I'm sure the skiing is sublime, but its reputation will have to stand in here. With only two per cent of trails open and
not enough powder to coat a doughnut, it was like going to the best espresso bar in the world to find out they're out
of everything but Folgers.

Vail is not, I should note, devoid of personality. I had a beer at Bart Yeti's, which looks worn-in enough to have seen
the resort built up around it. I once again was immediately recruited into a bar-stool conversation, in which bearded
locals were regaling visitors from Denmark and Sweden with anti-snowboarder screeds.

Since skiing Vail was also included in my pass, and since you can avoid the $25 parking fee by parking in outlying
areas connected by a free shuttle, it actually cost me no more than another day at Breckenridge would have, minus
gas costs.

I even have good reason to believe I found the cheapest lunch in town.

My evidence?

"That's the cheapest lunch in town," said the guy in the General Store, as he rang up my microwaved red chili
chicken burrito from Tamale Connection in Antonito, Colo., and a bag of Pretzel Crisps for $4.89. I ate it at a little
table outside while I read the Vail Daily - its front-page headline: "Dry Weather Pattern Continues."




        Case
        Case3:17-cv-00652-KDB-DSC
             3:17-cv-00652-RJC-DSC Document
                                   Document 71-4
                                            42-9 Filed
                                                 Filed 06/14/19
                                                       10/29/18 Page
                                                                Page 303 of272
                                                                     19 of  324
                               Rocky Mountain low: skiing in Colorado on a tight budget

I was due back at Denver by 11 p.m. to catch the red-eye, so my last remaining decision was where to have dinner.
The answer was in Minturn, barely 10 minutes from Vail, and yet a world apart. It's an old railroad town, population
1,000, with a handful of hotels (look here if $150 a night is in your range), shops and restaurants.

I was thinking of having barbecue at Kirby Cosmo's, but I noticed a long line - maybe 30 folks - outside a restaurant
I hadn't read about: the Minturn Country Club.

"It's customer appreciation night," one woman told me. "Everything's really cheap."

Indeed, steaks (or chicken or shrimp or mussels) were just $2.99, and the all-you-can-eat salad bar $2.50. The
decor was pure goofy fun: Trophy heads adorned the walls, playing cards were stuck to the ceiling in clumps.

You order meat from one of two "butcher shops" and then cook it yourself on a communal grill, trading tongs, spice
shakers and grilling advice with your fellow diners.

I achieved a medium-rare sear on my New York strip steak, and it came out perfectly, which I attribute much more
to the extraordinarily flavourful dry-aged meat than to my grilling skills.

Total tab: $8, plus tax and tip. Two hours later, I was dropping off my rental car at the airport.

Was my weekend worth $822? Without fresh snow, it's hard to argue it was, but that's not the resorts' fault, and
things appear slightly better of late.

In an ideal world, the weather would always co-operate with our travels, and I would be recounting life-changing
stories of schussing through endless and ethereal powder.

JUST THE FACTS

ARRIVING Flying directly to Eagle County Airport, near Vail, is almost always more expensive than renting a car
and driving from Denver.

SKIING Although you get a slight break for ordering in advance on snow.com, there's no avoiding the pain of the
two-day lift ticket. (Discounts start at three days.) Reserving equipment at Carvers in Breckenridge gets you 20 per
cent off (carverskishop.com).

SLEEPING Give the Fireside Inn a call (970-453-6456; firesideinn.com) at least a month in advance for private
rooms, less for dorms. If they're full, you'll probably have to leave town - for hotels and motels in nearby Frisco and
Silverthorne - to match its prices. If your budget is a bit higher, consider staying near Vail in Minturn, where the
Minturn Inn starts at $129 and the Hotel Minturn at $119.

DINING Bring a bag lunch and rely on happy hours for dinner.


Load-Date: August 14, 2014




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-9 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 304 of272
                                                                   20 of  324
                                                  Healthy Snack Facts
                                                   Food Management (Penton)
                                                        December 18, 2012


Copyright 2012 Penton Business Media, Inc All Rights Reserved

Length: 386 words

Body


 Christine Rankin, Corporate Foodservices Manager, Hallmark, Kansas City, MO


 "Four-compartment grab 'n go containers have been a huge success. They sell out every single day.


 We first thought of the smaller size as a driver, then thought about what we could put in them. Focusing on
different priorities and cravings customers may have (high protein, small bread options, dried fruit, small amounts of
cheese, veggies, hummus, occasional sweet tooth, etc.), our staff has come up with some amazing combinations.

                          Hummus does not have to be boring. We make sweet potato hummus, red pepper-
edamame hummus and black bean hummus.


 Good snacks include a variety of "dip-ables," such as sliced apples with peanut butter; pretzel bites and flavored
cream cheese; pretzel crisps and spinach dip. RECIPE: Krunchy Kale Chips

 "The snack cups (at right) also sell out every day. Especially the S'mores Cup. Our philosophy in taking our
customers' snack habits from pizza and nachos to healthier options like whole grains has not been, 'You can never
snack again.' We want to address health, using portion size as a driver." Debbie Beauvais, spokesperson for the
Academy of Nutrition and Dietetics, School Nutrition Director at Gates Chili and East Rochester Schools

 "The key to healthful snacking is having some protein-rich food as part of the snack. This will make you feel
satisfied until the next meaL"

 "Trail mix is a great way to accomplish this: combine roasted almonds or other nuts, mini pretzels, dried fruit like
craisins, raisins, banana chips, dates or apricots. You can also include chocolate-like M&Ms or carob chips.
Individual baggies or containers make for perfect portion controL" Rick Panfil, General Manager, Bon Appetit,
Oberlin College, Oberlin, OH

  "Students looking to grab a healthy snack go to the smoothie bar at DeCafe, a concept that offers a wide variety of
fruit, including local apples, strawberries and raspberries, as well as bananas and mangos. Then, it gets interesting.
Many students love to add chai or soymilk as the base. The newest additions to the smoothie bar are celery and
spinach.
 *" *
 "DeCafe sold 29,468 smoothies last year. That's approximately 14,734 Ibs. of fruit. And remember, our student
body is only about 3,OOO!"



Load-Date: December 18, 2012



        Case
        Case3:17-cv-00652-KDB-DSC
             3:17-cv-00652-RJC-DSC Document
                                   Document 71-4
                                            42-9 Filed
                                                 Filed 06/14/19
                                                       10/29/18 Page
                                                                Page 305 of272
                                                                     21 of  324
                                  Healthy Snack Facts




Eml   or Ducument




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-9 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 306 of272
                                                                   22 of  324
                                            Baked potato dip
                                              KEY_NOT_FOUND

                                               December 6, 2012


Copyright 2012

Length: 60 words

Body


Ingredients: 16 ounces sour cream 2 cups sharp cheddar cheese, shredded 1/3 cup thinly sliced scallions or chives
Method: Combine all ingredients in a medium bowl and refrigerate for at least one hour before serving to allow
flavors to meld together. Garnish with extra shredded cheese and chopped chives. Serve with your favorite potato
chips or pretzel crisps.



Load-Date: December 6, 2012


  End of n"nmlt'nt




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-9 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 307 of272
                                                                   31 of  324
                                                  Healthy Snack Facts
                                                   Food Management (Penton)
                                                         December 1, 2012


Copyright 2012 Penton Business Media, Inc All Rights Reserved

Section: Pg. 40; 47; No. 12
Length: 582 words

Body


                 CHRISTINE RANKIN                  , Corporate Foodservices Manager, Hallmark, Kansas City, MO
"Four-compartment grab 'n go containers have been a huge success. They sell out every single day.      We first
thought of the smaller size as a driver, then thought about what we could put in them.

Focusing on different priorities and cravings customers may have (high protein, small bread options, dried fruit,
small amounts of cheese, veggies, hummus, occasional sweet tooth, etc.), our staff has come up with some
amazing combinations.            Hummus does not have to be boring. We make sweet potato hummus, red pepper-
edamame hummus and black bean hummus.                     Good snacks include a variety of "dip-ables," such as sliced
apples with peanut butter; pretzel bites and flavored cream cheese; pretzel crisps and spinach dip.                "The
snack cups (at right) also sell out every day. Especially the S'mores Cup. Our philosophy in taking our customers'
snack habits from pizza and nachos to healthier options like whole grains has not been, 'You can never snack
again.' We want to address health, using portion size as a driver."               The 'Health Nut' snack pack includes
mozzarella, dried fruits, grapes, whole almonds and a small (1 oz.) grain bar bite.                        The 'Protein
Zone' snack pack includes edamame, apple slices, mozzarella, whole almonds and a small (1 oz.) grain bar bite.
The 'Seafood Snack Pack' includes mini carrots, grapes, mozzarella, seafood salad and thin pretzel crisps.
The Edamame Snack Pack includes hummus made with edamame, crackers, mini carrots, mozzarella and grapes.
Another grab 'n go option at Hallmark: tall cups constructed with a variety of components. Some contain quinoa,
crackers, bread sticks, pita or falafel. Others have different combinations of veggies, topped with salmon salad, tuna
salad or chicken salad. Featured above left: the Smores Snack Cup has been very popular, with graham crackers,
marshmallows and a bit of chocolate. Sweet Potato and Root Vegetable Chips brings a savory, earthy crunch to
snack time.                     DEBBIE BEAUVAIS              , spokesperson for the Academy of Nutrition and Dietetics,
School Nutrition Director at Gates Chili and East Rochester Schools                   "The key to healthful snacking is
having some protein-rich food as part of the snack. This will make you feel satisfied until the next meal."       ''Trail
mix is a great way to accomplish this: combine roasted almonds or other nuts, mini pretzels, dried fruit like craisins,
raisins, banana chips, dates or apricots. You can also include chocolate - like M&Ms or carob chips. Individual
baggies or containers make for perfect portion control."                 RICK PANFIL          , General Manager, Bon
Appetit, Oberlin College, Oberlin, OH              "Students looking to grab a healthy snack go to the smoothie bar at
DeCafe, a concept that offers a wide variety of fruit, including local apples, strawberries and raspberries, as well as
bananas and mangos. Then, it gets interesting. Many students love to add chai or soymilk as the base. The newest
additions to the smoothie bar are celery and spinach.                "DeCafe sold 29,468 smoothies last year. That's
approximately 14,734 Ibs. of fruit. And remember, our student body is only about 3,000!"


Load-Date: December 6, 2012




       Case
       Case3:17-cv-00652-KDB-DSC
            3:17-cv-00652-RJC-DSC Document
                                  Document 71-4
                                           42-9 Filed
                                                Filed 06/14/19
                                                      10/29/18 Page
                                                               Page 308 of272
                                                                    39 of  324
                       No Time? No Excuse. Good Health is a Necessity.
                                         The Bottom Line: Frostburg State University
                                                  December 1, 2012 Saturday


University Wire
Copyright 2012 UWIRE via U-Wire All Rights Reserved

Section: NEWS; Pg. 1
Length: 616 words

Body


Everyone has heard about the infamous freshman 15. Unfortunately, it is not just another myth about college.
Studies show that almost every college student gains at least 3 pounds freshman year. This does not have to
happen.

With so many classes, along with homework and a social life, it is hard for many college students to find time to go
to the gym. However, there are many easy fixes that all college students can make to increase their health and
fitness.

According to usnews.com, students should try the in-home workout. It saves time from getting ready and going to
the gym, and provides the comfort of being in a private room. One good workout that can be performed in a small
room involves using resistance bands. These look like giant rubber bands, and can be found at most major
retailers. These can be used while doing squats, lunges, bicep extensions, bicep curls, and more.

Stability balls are also a convenient option for in-home fitness. These can be used to work various muscles, such as
the abdominals, legs, and arms. These exercises are quick, easy, and do not require much space.

Other options for college fitness are simpler, such as walking rather than driving to class and taking as many stairs
and hills as possible. It is very likely that, if a college student walks to and from every class she has every day, she
will easily get in at least one hour of cardio exercise. Cardio is especially helpful for building stamina. Climbing
stairs and hills is a great way to build leg muscle as well. Muscles burns more calories than fat during any type of
action, so it is very important to gain muscle in the process of becoming healthy and fit.

Junior Kristen DeWitt states, "The easiest way for me to stay healthy and fit while in school is to cook my own
meals instead of eating out since most places in Frostburg are unhealthy." DeWitt lives on campus and does not
have a meal plan. Cooking her own meals gives her more options as to how to get her daily nutrients, as well as
how she would like her food cooked. DeWitt often takes healthy snacks to class, such as vegetables, fruit, and low-
calorie pretzel crisps. Snacking is something that most people cannot avoid, but it can be acceptable if the snacks
being eaten contribute to daily servings needed.

Dewitt also said that she takes advantage of the free workout facilities that FSU provides for its students. This is
important for college students to remember. Anywhere else, gyms charge hefty amounts of money for
memberships. FSU's facilities are free of charge. FSU also offers student personal trainers at low cost. The trainers
help to devise a plan for those students who may not work simply because they do not know where to start.

Health and fitness magazines are always a good place to start looking when one is trying to get in shape. They offer
a wide variety of tips, as well as meal plans. The key to staying truly healthy is not only to exercise, but to eat right.
This is not to say that junk food is never acceptable, but bodies are not trash cans. People must eat foods that will
truly nourish their bodies, and give them the fuel to make it through the day.



      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-9 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 309 of272
                                                                   41 of  324
                                 No Time? No Excuse. Good Health is a Necessity.

Students should never try appetite suppressants as a way of losing weight. These simply will make a person
malnourished. As a result, that person will be fatigued and exhausted all of the time. If a person has food limitations,
vitamins are the way to go. They will not suppress appetite and will not replace food, but may bring more value to
the foods that one does consume, especially if they are not particularly beneficial.

Create a plan, stay on track, and don't lose focus or hope. It is entirely possible to stay fit and healthy while in
college.


Load-Date: September 18, 2013


  Em! HI'   nO~Uml'l\t




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-9 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 310 of272
                                                                   42 of  324
                         What's for Dinner? [Thanksgiving Open Thread]
                                                   The Bilerico Project
                                         November 22,2012 Thursday 5:23 PM EST


Copyright 2012 Newstex LLC All Rights Reserved

Length: 148 words

Body


Nov 22, 2012 (The Bilerico Projecthttp://www.bilerico.com Delivered by Newstex)
So what's on your plate this holiday? Are you cooking or is someone else doing all the work?


We're going over to James Graden Holmes and David Castillo's house where they're providing a vegan feast. We're
bringing some crunchy veggies with hummus and flatbread and pretzel crisps as an appetizer, three huge bottles
of Cabernet, and a small turkey breast for those of us who eat meat.

When we first moved to DC, we spent a good portion of Thanksgiving afternoon and evening at Jim and David's.
They were the first people (other than Mike Rogers who was already a friend). to reach out their hands and say
"Become part of our family." I know both Jerame and I are thankful that they did.

What are you thankful for today?
http://www.youtube.com/embed/7-fCt1 nitmk[1]
[1]:      http://www.youtube.com/embed/7-fCt1 nitmk



Load-Date: November 22, 2012




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-9 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 311 of272
                                                                   43 of  324
                                      Go global with your store brands
                                               Progressive Grocer's Store Brands
                                                          November 2012


Copyright 2012 Stagnito Media Food Group All Rights Reserved

Length: 1223 words
Byline: David Litwak

Body


It wasn't too long ago that ethnic foods meant Italian, Mexican and Chinese products to many North Americans. But
in today's supermarket, those products are joined by cuisines from many other areas of the world, with Indian, Thai,
Japanese and Mediterranean foods currently being among the most popular.

And now appears to be a great time for retailers to jump onto the ethnic bandwagon on the store brand side. Ann
Stettner, co-owner of Wild Thymes Farm - a Medusa, N.Y.-based manufacturer of dips, sauces and marinades for
private labeling - says ethnic products are selling quite well.

"We've seen so much growth in ethnic foods that are being translated into [versions that satisfy] a Western palate,"
she explains. "These also translate well into private label. We're doing a lot of private label with ethnic-inspired
products."

A desire for authenticity
 A number of foods considered mainstream today got their start as ethnic foods - including pizza, tacos, bagels
and sushi.

Cheryl Tsang, owner and vice president of sales for Starport Foods - a Fullerton, Calif.-based manufacturer of store
brand Asian sauces - notes that many mainstream consumers become familiar with ethnic foods through dining at
ethnic restaurants. So when they're shopping for ethnic cuisine in the grocery store, they're looking for something
authentic.

Do
consider rolling out store brand Mediterranean products in the deli.

Don't
discount the importance of demoing to get shoppers to try an unfamiliar ethnic product.

Tsang says she is able to source Asian brands for retail customers that shoppers originally from the continent
recognize. And once these products become popular with mainstream consumers, a number of the retailers selling
them ask Starport Foods to develop store brand equivalents.

Build the Mediterranean category
  The Mediterranean category is an area ripe with store brand opportunity - particularly in retailers' deli
departments. Dominick Frocione, vice president of sales at Ward Hill, Mass.-based Cedars Mediterranean Foods,
says the category is one of the fastest-growing in the deli. And his company can help retailers create growth here.

"We can establish a private brand using five to seven SKUs of hummus, and the retailer can undercut the national
brands with a quality product," he explains. "Most of the major chains are either establishing a private label or



        Case
        Case3:17-cv-00652-KDB-DSC
             3:17-cv-00652-RJC-DSC Document
                                   Document 71-4
                                            42-9 Filed
                                                 Filed 06/14/19
                                                       10/29/18 Page
                                                                Page 312 of272
                                                                     94 of  324
                                           Go global with your store brands

adding SKUs to an established private label [here]; they want to entice customers to look at them as being better
than the national brand."

After establishing a private label hummus presence here, retailers then could add complementary items - such as
tambouli and Greek yogurt - to help build the category, Frocione says. This solution addresses two challenges
retailers face when expanding their store brands: bringing new customers into a category, and getting a category's
current shoppers to purchase more products in that category.

"It all depends on imagination and the amount of free space that the retailer is willing to commit," he notes. "The
hardest thing for a retailer to do is find real estate for private label, especially among growing ethnic products. But
retailers need to be willing to recognize that the category deserves more space and commitment."

Merchandise for success
  But an expansion of ethnic foods might not be enough to win shoppers dollars - clever merchandising is called for,
too.

Do
think about creating special sections that group products according to ethnic origins.

Don't
forget to give ethnic products secondary placement in other areas around the store.

Mario Holguin, national sales manager for Day-Lee Foods - a Santa Fe Springs, Calif.-based manufacturer of
frozen Asian entrees for retailers' own-brand programs - says many retailers approach merchandising here by
creating sections that house products according to ethnic group - such as a Mexican section or an Asian section.

"Our objective is to create an Asian destination within the freezer case so the customer can readily find the
products," he explains. "It's a good idea to cross-merchandise the [entrees] perhaps with Asian hors d'oeuvres like
pot stickers or spring rolls."

However, retailers face two inherent problems when developing ethnic sections on the shelves. First, an emerging
category of ethnic cuisine might not boast enough products to fill out an entire section. And second, consumers
unfamiliar with products from a specific ethnic category likely will have no desire to explore a section dedicated to
that category.

To spur trial, therefore, Tsang recommends taking products off the shelves and bringing them out to shoppers.

"There could be some education needed to help the mainstream consumer. Demoing is a great way to promote
consumer trial. If you try seaweed, you'll be hooked," she says as an example.

Tsang also recommends giving ethnic products secondary placement in the store - beyond their special ethnic
sections.

Ethnic food segment performance

*Includes hard and soft tortillas, taco kits, refried beans and "all other" shelf-stable Mexican food items.
**Includes picante, salsa, taco and "all other" Mexican sauces/marinades.
***Includes Asian cooking oils, chow mein noodles, soy sauce, shelf-stable Asian food items, shelf-stable bamboo
shoots/water chestnuts and "all other" Asian sauces/marinades.
           Note: Table excludes ethnic prepared meals and appetizers that are refrigerated or frozen.
         Source: SymphonylRI Group, a Chicago-based market research firm. U.S. supermarkets, drugstores and
mass merchandiser outlets, excluding Walmart, for the 52 weeks ending Aug. 12, 2012.




        Case
        Case3:17-cv-00652-KDB-DSC
             3:17-cv-00652-RJC-DSC Document
                                   Document 71-4
                                            42-9 Filed
                                                 Filed 06/14/19
                                                       10/29/18 Page
                                                                Page 313 of272
                                                                     95 of  324
                                          Go global with your store brands

"We're finding that most of the Asian private label products are still in the Asian section - break those products out
of the Asian departments and give them a second placement," she recommends.

Cross-merchandising also is important, Tsang says. For instance, retailers should consider merchandising Korean
sauces within the meat department.

And to appeal to shoppers looking for products they can use in multiple ways, retailers should show how versatile
an ethnic product can be, Stettner says.

"People are looking for products they can use in more than one way," she explains. "A lot of the ethnic products
lend themselves to multiple uses that most mainstream consumers don't know about."

  Look what's new

Harris Teeter Fresh Foods Market Artisan Hummus to Go Traditional with Pretzel Chips consists of traditional
hummus with pretzel crisps. Available from Matthews, N.C.-based Harris Teeter, the refrigerated product retails in
a 3.5-oz. PET tray containing 2.5 oz. of hummus and 1 oz. of pretzel crisps.

Trader Joe's True Thai Vegetable Green Curry puts cauliflower, baby corn and bamboo shoots in a coconut-cream-
base sauce. Available from Monrovia, Calif.-based Trader Joe's, the microwavable product can be served as a
soup or over rice. It is gluten-free and suitable for vegans, and it retails in a 17.8-oz. plastic tub.

The Loblaw Companies of Brampton, Ontario, introduced President's Choice Blue Menu Korean Chicken Breast
Chunks. Composed of tender pieces of fully cooked chicken breast with an authentic Korean-inspired barbecue
sauce, the chunks are said to be low in saturated fat and low in fat overall. They retail in a 425g carton containing a
sachet of the sauce.

Source: Mintel's Global New Products Database


Load-Date: January 15, 2013




      Case
      Case3:17-cv-00652-KDB-DSC
           3:17-cv-00652-RJC-DSC Document
                                 Document 71-4
                                          42-9 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 314 of272
                                                                   96 of  324
        Giant innovation comes in snack sizes I Expansion in Franklin lands
                         Baptista's a spot on Wisconsin 75
                                        Milwaukee Journal Sentinel (Wisconsin)
                                       September 30. 2012 Sunday, Metro Edition


Copyright 2012 Journal Sentinel Inc.

Section: D Business; Pg. 1
Length: 960 words
Byline: TOM DAYKIN, tdaykin@journalsentinel.com Milwaukee Journal Sentinel .• Milwaukee Journal Sentinel (WI)

Bod


"Seinfeld" fans might remember Elaine's million-dollar idea for the snack business: selling muffin tops and dumping
the muffin stumps.

Tom Howe appreciates that sense of innovation. He's president of Baptista's Bakery Inc.• which develops ideas for
new snacks and then makes those products at its Franklin manufacturing plant.

"When you do a me-too product. the only basis to compete is price," Howe said. "And we don't want to live there."

Baptista's doesn't sell muffin tops.

But it created a new line of tortilla chips with a basketlike shape to more easily dip into salsa. and created a pretzel
crisp - a savory. crispy snack that features pretzel flavor without what Howe calls the less-tasty inside of a typical
pretzel.

Those and other products have helped fuel a rapid expansion at Baptista's. a new entry to the Wisconsin 75. an
annual ranking of the state's largest privately held companies. The companies are ranked by revenue, and the list is
compiled by the Milwaukee office of DeloiUe LLP. Baptista's is ranked at No. 65, with annual sales in the range of
about $100 million, Howe said.

Baptista's also received the Wisconsin 75 Entrepreneurship Distinguished Performer Award. That award will be
formally presented at a breakfast event scheduled for Tuesday.

Located in Franklin Business Park. the company recently completed an expansion that roughly doubled the size of
its building to 260. 000 square feet. A new equipment line was installed, with two more production lines coming by
January and two additional lines planned to be built by mid-2014.

In all, it amounts to a $70 million in- vestment, with the city providing a $500.000 grant and Wisconsin providing up
to $2.26 million in state tax credits.

Baptista's had 160 employees a year ago when the expansion plans were announced. The company now has 260
employees and expects to have 400 employees by March. Howe said.

Baptista's operates three shifts. with the company churning out snacks 24 hours a day. It's hiring entry-level
packaging employees. supervisors. maintenance employees, office staff and customer service reps. Howe said.

Snack development Chief Executive Officer Nan Gardetto started Baptista's in 2000, one year after her family sold
Milwaukee-based snack mix maker Gardetto's Bakery Inc. to General Mills Inc.



       Case
       Case 3:17-cv-00652-KDB-DSC Document 42-9
            3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                                Filed 10/29/18
                                                      06/14/19 Page
                                                               Page 145
                                                                    315 of
                                                                        of 272
                                                                           324
      Giant innovation comes in snack sizes I Expansion in Franklin lands Baptista's a spot on Wisconsin 75

Initially, Baptista's made its own brand of breadsticks and did contract manufacturing. But the Baptista's product line
was later dropped to focus exclusively on developing and making snacks for other companies.

Howe, former president of Chicago-based snack maker Jays Foods, was hired nine years ago. Howe, Gardetto and
other Baptista's executives realized they could create a niche of helping develop new products for other snack food
makers. Baptista's then becomes the sole manufacturer of the snacks, while the company's customers focus on
marketing and merchandising. By not having its own branded product line, Baptista's also avoids competing with its
customers, Howe said. Among the company's customers with brands on display at the Franklin facility are Old
Dutch, Pepperidge Farm, Utz and Hy-Vee.

"We're not high-profile," Howe said. "We like to focus on being innovative."

Baptista's is providing a service that helps small-and medium-sized snack makers compete more effectively with
the industry's larger players, said Jim McCarthy, president of the Snack Food Association, based in Arlington, Va.
As a result, other companies are beginning to form that offer similar services, McCarthy said. And the industry's "big
boys" are trying to create new products faster and with less corporate bureaucracy, he said.

Meanwhile, Baptista's has tapped into the trend of people eating healthier baked snacks, including pretzels, potato
crisps, breadsticks, multigrain chips and veggie chips. Lately, demand also has increased for gluten-free snacks.

The company developed its own line of baked potato crisps at the request of customers who wanted to compete
with the Baked Lay's potato crisps launched by snack industry giant Frito-Lay Inc.

A similar process led to the development of what Howe calls a "dippable" tortilla chip, to compete with Frito-Lay's
Tostitos Scoops. Baptista's developed its own equipment to make the chips, which have a shape different from that
of Tostitos Scoops. Not every idea works as well.

An attempt to make a bageltop snack resulted in something that was too crispy, and didn't have a bagel's chewy
texture, Howe said.

The Baptista's team also tries to avoid assignments to develop products they don't view as having long-term
appeal. That included a brief foray into developing bacon-flavored snacks on behalf of a customer.

"We politely backed away from it," Howe said. "We felt that was too faddish."

Among the company's biggest challenges is finding reliable people who are comfortable working for a food
manufacturer as it rapidly expands the workforce, Howe said. Baptista's recently hired Nissen Staffing Continuum
Inc. to help oversee hiring.

Meanwhile, Baptista's will continue to look for new products to develop. That process involves being intuitive, and
trying to get a sense of how snacks fit the lifestyles of consumers, Howe said.

"Typically, we don't know what we want until a new product is launched. If Henry Ford had asked people what they
wanted, the response would have been a faster horse," Howe said.

"Consumers would have never thought they want a 'dippable' tortilla chip," he said.

Copyright 2012, Journal Sentinel Inc. All rights reserved. (Note: This notice does not apply to those news items
already copyrighted and received through wire services or other media.)

"We're not high-profile. We like to focus on being innovative." Tom Howe, Baptista's Bakery president

Copyright, 2012, Journal Sentinel, All Rights Reserved.


Load-Date: October 1,2012



      Case
      Case 3:17-cv-00652-KDB-DSC Document 42-9
           3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                               Filed 10/29/18
                                                     06/14/19 Page
                                                              Page 146
                                                                   316 of
                                                                       of 272
                                                                          324
Giant innovation comes in snack sizes I Expansion in Franklin lands Baptista's a spot on Wisconsin 75




Case
Case 3:17-cv-00652-KDB-DSC Document 42-9
     3:17-cv-00652-RJC-DSC Document 71-4 Filed
                                         Filed 10/29/18
                                               06/14/19 Page
                                                        Page 147
                                                             317 of
                                                                 of 272
                                                                    324
 Elizabeth Olsen snacks on pretzel crisps during filming break - as shrinking
             Dakota Fanning looks glum holding popcorn kernel
                                                                MailOnline
                                               July 8, 2012 Sunday 2:43 AM GMT


Copyright 2012 Associated Newspapers Ltd. All Rights Reserved




m"ilO line
Section: TV&SHOWBIZ
Length: 307 words
Byline: DAILY MAIL REPORTER

Body


She's the former child star who appeared to have a wise head on her young body.

But it seems even Dakota Fanning has succumbed to the pressures of staying uber-trim.

Despite celebrating her 18th birthday earlier this year, the pencil-thin actress lacked the feminine curves most ladies
develop by the time they are nearing their twenties.

As co-star Elizabeth Olsen tucked into Pretzel Crisps on set of Very Good Girls, Dakota held a mini water bottle
under her arm and looked glum while holding what appeared to be a popcorn kernel.

With both girls dressed in sleeveless black dresses and flat shoes, Mary-Kate and Ashley's sister, 23, showcased a
shapelier silhouette compared to the straight up and down catwalk look of Fanning.

The girls looked rather sullen compared to earlier this week when they were seen having a blast against the muggy
air backdrop of New York City's heatwave.

They had been dressed in shorts and T-shirts as they rode their bicycles along a Brooklyn street.

The two play 15-year-old chums who have made a pact to lose their virginity during their first summer out of high
school.

The plot centres on whether that friendship can endure when they both fall for the same cute street artist, played by
Boyd Holbrook.

The bicycles the girls rode appear to be circa 1970s, as the blue Schwinn Olsen uses is equipped with an old-
school bell on the handle and an old style two-toned seat.

Both wore cut off Levis' shorts and T-shirts. At one point the heat seemed to be getting to the actresses. As they
rode their bikes in one scene, they were both grimacing.

Light-skinned Fanning's face was beet red and her hair was matted with sweat.

Earlier in the day, the Man on Fire actress shot a solo scene dressed in a navy blue work shirt.


      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document42-10
                                          71-4 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 318
                                                                   199 of
                                                                       of 324
                                                                          274
  Elizabeth Olsen snacks on pretzel crisps during filming break - as shrinking Dakota Fanning looks glum holding
                                                  popcorn kernel

The movie also stars actress Demi Moore and Peter Sarsgaard and is set to be released in 2013.


Load-Date: July 11, 2012


  Eml or DonHlH'nl




     Case 3:17-cv-00652-RJC-DSC
     Case 3:17-cv-00652-KDB-DSC Document
                                Document42-10
                                         71-4 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 319
                                                                  200 of
                                                                      of 324
                                                                         274
A refreshing approach to food: Elizabeth Olsen fears no carbs as she shops
                           in a pretty petal dress
                                                                MailOnline
                                               July 8, 2012 Sunday 9:51 PM GMT


Copyright 2012 Associated Newspapers Ltd. All Rights Reserved




m"il                                Ilfin
Section: TV&SHOWBIZ
Length: 552 words
Byline: CASSIE CARPENTER

Bod


Many Hollywood actresses deprive themselves of bread in order to avoid carbs and remain ultra-thin.

But Elizabeth 'Lizzie' Olsen showed no fear of indulging in a French baguette on a trip to Whole Foods Market in
New York yesterday, and she proudly showed off her curves in a pretty petal print dress.

               Scroll down for trailer. ..

The younger sister of Mary-Kate and Ashley Olsen looked stunning as she pushed her cart through the aisles of the
healthy market, as her long brown hair fell around her shoulders.

And the 23-year-old indie princess, who brought along her own environmentally-friendly shopping bags, was seen
wearing a burgundy shirt unbuttoned over a matching dress and stylish brown booties.

Elizabeth looked relaxed and happy to be on break from filming Very Good Girls in Brooklyn alongside Dakota
Fanning, who was seen earlier this week on set looking glum eating what appeared to be a popcorn kernel as the
Martha Marcy May Marlene star happily dug into her bag of Pretzel Crisps.

'I'm the curvy one of the family,' Olsen told Marie Claire last year.

'It's very clear that I'm the younger sister. My whole life they've been like women, while I've been trying to be a
woman but still a kid.'

In the film, which is directed Oscar-nominated screenwriter Naomi Foner, who is mother to Maggie Gyllenhaal and
Jake Gyllenhaal, Dakota and Elizabeth play life-long best friends who are determined to lose their virginity in the
summer after high school graduation.

However, things get complicated when they fall for the same street artist, played by Star Trek actor Anton Yelchin.

Demi Moore, Peter Sarsgaard, and Richard Dreyfuss also star in the drama which is due in theatres next year.

'A lot of times with female relationships and young women [in the movies], it's either Sisterhood of the Traveling
Pants or catty b--,' Olsen said.



      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document42-10
                                          71-4 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 320
                                                                   201 of
                                                                       of 324
                                                                          274
         A refreshing approach to food: Elizabeth Olsen fears no carbs as she shops in a pretty petal dress

'I just have a problem with that. They're supposed to be either as perfect as how they're portrayed on Disney or as
mean as they're portrayed in high school movies. And in real life it's neither of those.'

 It's fortunate they're filming Very Good Girls in the summer as to not affect Elizabeth's class schedule as a senior
at New York University.

'That's the only time in my life I ever felt different for having sisters in the public eye,' said Olsen, who's a member of
the prestigious Atlantic Theater Company at the university's Tisch School of the Arts.

 'People would knock on my door and be like, "I heard there was a party here," just because they knew that I lived
in that room. It was so weird.'

Here's hoping her next big-budget movie, Red Lights, coming out next Friday will help get Olsen out of her tiny
Manhattan apartment.

'It's like a closet - I need to stop doing independent films so I don't have to live in 300 square feet,' she said.

The thriller, starring Robert De Niro, Sigourney Weaver, and Cillian Murphy, focuses on a psychologist who
investigates a world-renowned psychic who has resurfaced years after his toughest critic mysteriously passed
away.

In September, Elizabeth's college-set dramedy Liberals Arts will be released, in which she plays Josh Radnor's
younger friend and love interest.

And a month ago, the pretty brunette wrapped filming the title role in the erotic period thriller Therese in Budapest,
Hungary.


Load-Date: July 11, 2012




     Case 3:17-cv-00652-RJC-DSC
     Case 3:17-cv-00652-KDB-DSC Document
                                Document42-10
                                         71-4 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 321
                                                                  202 of
                                                                      of 324
                                                                         274
                     (
                     o
                          Pretzel Crisp Crab Rangoon with Sweet Chili Sauce
                                                Chicago Daily Herald
                                              June 6, 2012 Wednesday


Copyright 2012 Paddock Publications, Inc.

Section: FOOD_; Pg. 3
Length: 100 words

Bod


1 can (6 ounces) white crabmeat, drained and flaked (or imitation crab, chopped)

4 ounces cream cheese, softened (or whipped cream cheese)

2 green onions, finely chopped

1/4 cup light mayonnaise or mayonnaise substitute

1/2 teaspoon black pepper

30 (about) Pretzel Crisps (sesame or plain)

? cup sweet Thai chili sauce

Mix together crabmeat, cream cheese, onions, mayonnaise and pepper until all ingredients are well-combined.

Scoop mixture on top of Pretzel Crisps. Drizzle with Thai chili sauce.

Serves 10 to 15.

Cook's note: If desired, garnish plate with salad greens, parsley, cucumber slices ... anything green.


Load-Date: June 6, 2012


  End   0[" DOl'Uml'!1!




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document42-10
                                          71-4 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 322
                                                                   233 of
                                                                       of 324
                                                                          274
            It's Personal: Airline-food economics: All demand, short supply
                                                     The Philadelphia Inquirer
                                              April 27, 2012 Friday, CITY-C Edition


Copyright 2012 Philadelphia Newspapers, LLC All Rights Reserved

Section: NATIONAL; P-com In The Know; Pg. A02
Length: 821 words
Byline: By Maria Panaritis


Inquirer Columnist

Body


There was an Alcatrazlike quality to it, the way it all went down Wednesday in Row 24 of US Airways Flight 1419,
as the tiny food cart on my jammed Philadelphia-to-Los Angeles flight rolled up.

The snack cart, we had been warned by a flight attendant over the public-address system, might run out of food.
This was largely by design, she explained, not stocking enough food for everyone on board. Oh, and what was on
the menu - an Italian club wrap, a chicken salad, a fruit-and-cheese offering, snack boxes - would have to be
purchased.

Now would be a good time to point out that this was a nonstop, five-plus-hour flight between two of the largest cities
in one of the most advanced economies in the 21 st-century world.

Seated three rows from the back, I was mildly horrified by this brazen attempt at a preemptive apology. It was as if
the airline were saying, "I dare you to be disappointed, I dare you to eat lunch." But I hoped for the best, as did the
passenger to my right, retired South Jersey public-school principal Mike Muldoon.

In November, Muldoon was on a 6 1/2-hour American Airlines flight from Dallas to Hawaii that ran out of food before
it reached his row. A steward was kind enough to share his personal fruit stash with the 62-year-old from
Franklinville, who has diabetes.

After watching everyone ahead of us get served, the flight attendant finally arrived at Row 24 - just three rows from
the only two bathrooms for everyone in coach. This was a big plane, an A-320 jetliner. We're talking people, plenty
of them.

My hands were sweating, as if I were doubled down at a blackjack table waiting for the dealer to flip me a king and
an ace. "I'd like an Italian club wrap," I said, believing that, somehow, positivity would prevail against frightfully long
odds.

"I am out of the wrap," she replied, in a polite but bloodless tone that felt more "Que sera, sera, coach captive," less
"Oh, yes, Richard Branson has just introduced competing Philly-to-L.A. flights on Virgin, how can we thank you for
your $489 ticket and $25 baggage fee, dear lady?"

I sighed. So this is what modern travel has come to, I reflected: Relentless airline cost-cutting and high fuel prices
have turned what was once a fanciful, affordable lUXUry into a form of consumer corporal punishment. What's next:
oxygen masks for premium customers only?




      Case 3:17-cv-00652-RJC-DSC
      Case 3:17-cv-00652-KDB-DSC Document
                                 Document42-10
                                          71-4 Filed
                                               Filed 06/14/19
                                                     10/29/18 Page
                                                              Page 323
                                                                   256 of
                                                                       of 324
                                                                          274
                            It's Personal: Airline-food economics: All demand, short supply

"What sandwiches do you have?" I inquired, refusing to sulk right then and there.

The attendant gave her cart a sober scan before rattling off what the Twittersphere would hashtag as a jaw-
dropping #lnventoryFail: "I am out of sandwiches. I am out of the chicken salad."

My mind went into overload as dread compounded hunger. There was little else in terms of lunch-worthy food, so it
was even lovelier to learn that, of the two snack boxes offered, only one was left containing meat.

I snatched the last $6 CafePlus snack box. (An even unluckier passenger behind me groaned.) I was rewarded with
a plastic-wrapped cardboard packet tantalizingly illustrated with pictures of fresh green apples, chocolate, and what
appeared to be freshly grated cheese. But it was featherlight, suggesting a form of false advertising that, sadly,
came true.

Lunch, as some might generously call it, consisted of an 0.8-ounce pack of beef salami slices (no fork); a 0.75-
ounce cylinder of cheese spread; a few crackers; a few pretzel crisps; a 0.75-ounce pack of dried fruit; a 0.56-
ounce bag of nuts; and a single shortbread cookie. Oh, and a plastic knife.

A disappointed Muldoon didn't even bother ordering. Instead, he reached into the carry-on bag stuffed between his
cramped legs. Before I knew it, he was chomping through a peanut-butter-and-jelly sandwich on white and an apple
brought from home.

A guy who shoots himself with insulin five times a day can't play it too safe.

"I had this as a backup," said Muldoon, whose ticket cost $575. "I'm no fooL"

He chuckled, but in a way that implied disappointment, not enjoyment: "What do they say, 'Fool me once, shame on
you; fool me twice, shame on me?' You live and you learn."

I opened my salami packet; my fingers were inevitably smeared with grease. Ditto with the restaurant-butter-size
portion of cheese spread. I scavenged for a napkin: none. I asked the flight attendant, now two rows behind me, if
she had one.

"Not on this cart," she replied, and tossed a dispassionate nod about 15 rows away, where another attendant was
tending to the beverage cart.

As I struggled to comprehend all this, a man's voice came over the P.A. system: "We are recycling on today's
flight," he said, urging caution in assembling our waste.

How magnanimous. I wanted to shout back, "Give me a napkin, and I'll let you recycle it, for crying out loud!"

About 10 minutes later, I got my napkin. No charge.

Que sera, sera, especially if you're flying coach.

Contact Maria Panaritis

at 215-854-2431 or mpanaritis@phillynews.com, or follow on Twitter @panaritism.


Load-Date: April 27, 2012




     Case 3:17-cv-00652-RJC-DSC
     Case 3:17-cv-00652-KDB-DSC Document
                                Document42-10
                                         71-4 Filed
                                              Filed 06/14/19
                                                    10/29/18 Page
                                                             Page 324
                                                                  257 of
                                                                      of 324
                                                                         274
